



Exhibit 10.3


Execution Copy



--------------------------------------------------------------------------------





SECOND LIEN CREDIT AGREEMENT


Dated as of October 1, 2018


Among


8TH AVENUE FOOD & PROVISIONS, INC.,
as the Borrower,


THE SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTY HERETO,


THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,


BARCLAYS BANK PLC,
as Administrative Agent,


and


BARCLAYS BANK PLC, and
GOLDMAN SACHS BANK USA
as Joint Bookrunners and Joint Lead Arrangers


and


BMO CAPITAL MARKETS CORP.
CREDIT SUISSE LOAN FUNDING LLC
CITIGROUP GLOBAL MARKETS INC. and
WELLS FARGO SECURITIES, LLC
as Joint Bookrunners


and


COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH and
SUNTRUST BANK
as Documentation Agents









--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






Table of Contents
 
 
 
 
 
Page
 
 
 
ARTICLE 1
DEFINITIONS
1
Section 1.01.
Defined Terms
1
Section 1.02.
Classification of Loans and Borrowings
46
Section 1.03.
Terms Generally
46
Section 1.04.
Accounting Terms; GAAP.
47
Section 1.05.
Effectuation of Transactions
48
Section 1.06.
Timing of Payment of Performance; Times of Day
48
Section 1.07.
Currency Equivalents Generally
48
Section 1.08.
Cashless Rolls
49
Section 1.09.
Certain Calculations and Tests
49
ARTICLE 2
THE CREDITS
50
Section 2.01.
Commitments
50
Section 2.02.
Loans and Borrowings
51
Section 2.03.
Requests for Borrowings
51
Section 2.04.
[Reserved]
52
Section 2.05.
[Reserved]
52
Section 2.06.
Funding of Borrowings
52
Section 2.07.
Type; Interest Elections
53
Section 2.08.
Termination and Reduction of Commitments.
54
Section 2.09.
Repayment of Loans; Evidence of Debt
54
Section 2.10.
Prepayment of Loans
54
Section 2.11.
Fees
59
Section 2.12.
Interest
60
Section 2.13.
Alternate Rate of Interest
60
Section 2.14.
Increased Costs
61
Section 2.15.
Break Funding Payments
62
Section 2.16.
Taxes
62
Section 2.17.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
67
Section 2.18.
Mitigation Obligations; Replacement of Lenders
68
Section 2.19.
Illegality
69
Section 2.20.
Defaulting Lenders
70
Section 2.21.
Incremental Credit Extensions
70
Section 2.22.
Extensions of Loans
74
Section 2.23.
Permitted Debt Exchanges.
76
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
79






--------------------------------------------------------------------------------

 




 
 
 
Section 3.01.
Organization; Powers
79
Section 3.02.
Authorization; Enforceability
79
Section 3.03.
Governmental Approvals; No Conflicts
79
Section 3.04.
Financial Condition; No Material Adverse Effect
79
Section 3.05.
Properties
80
Section 3.06.
Litigation and Environmental Matters
80
Section 3.07.
Compliance with Laws
81
Section 3.08.
Investment Company Status
81
Section 3.09.
Taxes
81
Section 3.10.
ERISA
81
Section 3.11.
Disclosure
81
Section 3.12.
Solvency
81
Section 3.13.
Capitalization and Subsidiaries
82
Section 3.14.
Security Interest in Collateral
82
Section 3.15.
Labor Disputes
82
Section 3.16.
Federal Reserve Regulations
82
Section 3.17.
Anti-Corruption, Sanctions, and Anti-Terrorism Laws
82
ARTICLE 4
CONDITIONS
83
Section 4.01.
Closing Date
83
ARTICLE 5
AFFIRMATIVE COVENANTS
85
Section 5.01.
Financial Statements and Other Reports
85
Section 5.02.
Existence
88
Section 5.03.
Payment of Taxes
88
Section 5.04.
Maintenance of Properties
89
Section 5.05.
Insurance
89
Section 5.06.
Inspections
89
Section 5.07.
Maintenance of Book and Records
90
Section 5.08.
Compliance with Laws
90
Section 5.09.
Environmental
90
Section 5.10.
Designation of Subsidiaries
91
Section 5.11.
Use of Proceeds
91
Section 5.12.
Additional Collateral; Further Assurances
91
Section 5.13.
Maintenance of Ratings
93
ARTICLE 6
NEGATIVE COVENANTS
93
Section 6.01.
Indebtedness
93





--------------------------------------------------------------------------------

 




Section 6.02.
Liens
99
Section 6.03.
No Further Negative Pledges
103
Section 6.04.
Restricted Payments; Certain Payments of Indebtedness
104
Section 6.05.
Restrictions on Subsidiary Distributions
109
Section 6.06.
Investments
110
Section 6.07.
Fundamental Changes; Disposition of Assets
113
Section 6.08.
Sales and Lease-Backs
117
Section 6.09.
Transactions with Affiliates
118
Section 6.10.
Conduct of Business
120
Section 6.11.
Amendments or Waivers of Organizational Documents
120
Section 6.12.
Amendments of or Waivers with Respect to Restricted Debt
120
Section 6.13.
Fiscal Year
120
ARTICLE 7
EVENTS OF DEFAULT
120
Section 7.01.
Events of Default
120
ARTICLE 8
THE ADMINISTRATIVE AGENT
123
ARTICLE 9
MISCELLANEOUS
129
Section 9.01.
Notices
129
Section 9.02.
Waivers; Amendments.
132
Section 9.03.
Expenses; Indemnity; Damage Waiver.
135
Section 9.04.
Waiver of Claim
137
Section 9.05.
Successors and Assigns
137
Section 9.06.
Survival
145
Section 9.07.
Counterparts; Integration; Effectiveness
146
Section 9.08.
Severability
146
Section 9.09.
Right of Setoff
146
Section 9.10.
Governing Law; Jurisdiction; Consent to Service of Process
146
Section 9.11.
Waiver of Jury Trial
148
Section 9.12.
Headings
148
Section 9.13.
Confidentiality
148
Section 9.14.
No Fiduciary Duty
149
Section 9.15.
Several Obligations; Violation of Law
149
Section 9.16.
USA PATRIOT Act
149
Section 9.17.
Disclosure
150
Section 9.18.
Appointment for Perfection
150
Section 9.19.
Interest Rate Limitation
150





--------------------------------------------------------------------------------

 




 
 
 
Section 9.20.
Intercreditor Agreement
150
Section 9.21.
Conflicts
150
Section 9.22.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
151
ARTICLE 10
LOAN GUARANTY
151
Section 10.01.
Guaranty
151
Section 10.02.
Guaranty of Payment
151
Section 10.03.
No Discharge or Diminishment of Loan Guaranty
152
Section 10.04.
Defenses Waived
152
Section 10.05.
Authorization
153
Section 10.06.
Rights of Subrogation
154
Section 10.07.
Reinstatement; Stay of Acceleration
154
Section 10.08.
Information
154
Section 10.09.
Maximum Liability
154
Section 10.10.
Contribution
155
Section 10.11.
Liability Cumulative
155
Section 10.12.
Release of Loan Guarantors
155











--------------------------------------------------------------------------------


 


SCHEDULES:


Schedule 1.01(a) – Commitment Schedule
Schedule 1.01(c) – Initial Specified Properties
Schedule 3.13 – Capitalization and Subsidiaries
Schedule 6.01(h) – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.06 – Existing Investments
Schedule 6.08 – Sale and Lease Back Transactions
Schedule 6.09 – Transactions with Affiliates
Schedule 9.01 – Borrower’s Website Address for Electronic Delivery
EXHIBITS:


Exhibit A – Form of Administrative Questionnaire
Exhibit B – Form of Assignment and Assumption
Exhibit C – Form of Compliance Certificate
Exhibit D – Joinder Agreement
Exhibit E – Form of Borrowing Request
Exhibit F – Form of Promissory Note
Exhibit G – Form of Interest Election Request
Exhibit H – Form of Solvency Certificate
Exhibit I-1 – Form of Non-U.S. Lender Certification
Exhibit I-2 – Form of Non-U.S. Lender Certification
Exhibit I-3 – Form of Non-U.S. Lender Certification
Exhibit I-4 – Form of Non-U.S. Lender Certification
Exhibit J – Form of Prepayment Notice
Exhibit K – [Reserved]
Exhibit L – [Reserved]
Exhibit M –Form of Pari Passu Intercreditor Agreement
Exhibit N –Form of Intercreditor Agreement











--------------------------------------------------------------------------------


 


SECOND LIEN CREDIT AGREEMENT
SECOND LIEN CREDIT AGREEMENT, dated as of October 1, 2018 (this “Agreement”), by
and among 8TH AVENUE FOOD & PROVISIONS, INC., a Missouri corporation
(the “Borrower”), the Subsidiaries of the Borrower from time to time party
hereto, the Lenders and BARCLAYS BANK PLC, as administrative agent and
collateral agent for the Lenders (in its capacity as administrative and
collateral agent, the “Administrative Agent”).
RECITALS
A.To consummate the Transactions, the Borrower has requested that (i) the
Lenders extend credit in the form of Loans hereunder on the Closing Date in an
aggregate principal amount equal to $100,000,000, (ii) the lenders under the
First Lien Credit Agreement extend credit in the form of (a) a Revolving
Facility in an aggregate amount of $150,000,000 and (b) Term Loans thereunder on
the Closing Date in an aggregate principal amount of $525,000,000, in each case,
subject to increase as provided herein and therein.
B.The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:
ARTICLE 1 DEFINITIONS
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“8th Avenue” means 8th Avenue Food & Provisions, Inc., a Missouri corporation.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acceptable Intercreditor Agreement” means a customary intercreditor agreement,
subordination agreement, collateral trust agreement or other intercreditor
arrangement (which may, if applicable, consist of a payment waterfall) in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, which shall be deemed acceptable to the Lenders if (a) in the form of
the Pari Passu Intercreditor Agreement and/or the Intercreditor Agreement or (b)
it (or any changes to any such agreement specified in clause (a)) is posted to
the Lenders and (i) is accepted by the Required Lenders in writing or (ii) not
otherwise objected to by the Required Lenders in writing within five (5)
Business Days of being posted.
“ACH” means automated clearing house transfers.
“Acquisition” means the acquisition pursuant to the Acquisition Agreement.
“Acquisition Agreement” means that certain Transaction Agreement, dated August
2, 2018 (together with the exhibits and disclosure schedules thereto), by and
among the Borrower, THL Equity Fund VIII Investors (PB), LLC and Post.
“Additional Agreement” has the meaning assigned to such term in Article 8.





--------------------------------------------------------------------------------





“Additional Credit Facilities” means any credit facilities added pursuant to
Sections 2.21, 2.22 or 9.02(c).
“Additional Lender” has the meaning assigned to such term in Section 2.21(b).
“Additional Term Commitments” means any commitments added pursuant to
Sections 2.21, 2.22 or 9.02(c).
“Additional Term Facility” means any term loan credit facilities added pursuant
to Sections 2.21, 2.22 or 9.02(c)(i).
“Additional Term Loans” means any term loans added pursuant to Sections 2.21,
2.22 or 9.02(c)(i).
“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.
“Administrative Agent Fee Letter” means that certain Administrative Agent Fee
Letter, dated as of August 2, 2018, by and among the Borrower and Barclays.
“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Borrower or any of its Subsidiaries) at law or
in equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
the Borrower, threatened in writing against or affecting the Borrower or any of
its Subsidiaries or any property of the Borrower or any of its Subsidiaries.
“Advisory Services Agreement” means that certain Advisory Services Agreement, by
and among the Borrower, THL Managers VIII, LLC and Post, dated on the Closing
Date, as the same may be amended, restated, amended and restated, modified,
supplemented, replaced or otherwise modified from time to time in accordance
with its terms, but only to the extent that such agreements and any such
amendment, restatement, amendment and restatement, modification, supplement,
replacement or other modification thereto does not increase the aggregate amount
of fees or similar compensation payable thereunder as of the Closing Date.
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. No Person shall be an “Affiliate” solely because it is an unrelated
portfolio company of the Sponsor and none of the Administrative Agent, any
Lender (other than an Affiliated Lender or a Debt Fund Affiliate) or any of
their respective Affiliates shall be considered an Affiliate of the Borrower or
any Subsidiary thereof.
“Affiliated Lender” means any Non-Debt Fund Affiliate, the Borrower and/or any
subsidiary of the Borrower, which, for the avoidance of doubt, excludes any Debt
Fund Affiliate.
“Affiliated Lender Cap” has the meaning assigned to such term in Section
9.05(g)(v).
“After Year-End Deductions” has the meaning assigned to such term in Section
2.10(b)(i).
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.


2

--------------------------------------------------------------------------------





“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus ½% (b) the
LIBO Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis and which rate shall not take
into account the proviso to the definition of “LIBO Rate”) plus 1.00% and (c)
the Prime Rate. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the LIBO Rate (as calculated
above), as the case may be, shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate (as calculated above), as the case may be.
“Anti-Corruption Laws” has the meaning assigned to such term in Section 3.17(c).
“Applicable Percentage” means, with respect to any Term Lender for any Class, a
percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Loans and unused Additional Term Commitments
of such Term Lender under the applicable Class and the denominator of which is
the aggregate outstanding principal amount of the Loans and unused Additional
Term Commitments under the applicable Class of all Term Lenders under such
Class; provided that, when there is a Defaulting Lender, its Applicable
Percentage shall be subject to adjustment pursuant to Section 2.20.
“Applicable Price” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“Applicable Rate” means, for any day, with respect to any ABR Term Loan, 6.75%,
and with respect to any LIBO Rate Term Loan, 7.75%.
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person, or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.
“Arrangers” or “Arranger” means (i) Barclays Bank PLC and Goldman Sachs Bank USA
in their respective capacities as joint lead arrangers and joint bookrunners and
(ii) BMO Capital Markets Corp., Credit Suisse Loan Funding LLC, Citi, and Wells
Fargo Securities, LLC in their respective capacities as joint bookrunners.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent and the
Borrower.
“Auction” has the meaning assigned to such term in the definition of “Dutch
Auction”.
“Auction Agent” means (a) the Administrative Agent or any of its Affiliates or
(b) any other financial institution or advisor engaged by the Borrower (whether
or not an Affiliate of the Administrative Agent) to act as an arranger in
connection with any Auction pursuant to the definition of “Dutch Auction”
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed).
“Auction Amount” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“Auction Notice” has the meaning assigned to such term in the definition of
“Dutch Auction”.


3

--------------------------------------------------------------------------------





“Auction Party” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“Auction Response Date” has the meaning assigned to such term in the definition
of “Dutch Auction”.
“Available Amount” means, at any time, an amount equal to, without duplication:
(a)    the sum of:
(i)    the greater of (x) $30,000,000 and (y) 30% of Consolidated Adjusted
EBITDA of the Borrower, as of the last day of the most recently ended Test
Period for which financial statements are available; plus
(ii)    the greater of (x) an amount equal to 50% of the Consolidated Net Income
of the Borrower for the period (taken as one accounting period) from the first
day of the Fiscal Quarter during which the Closing Date occurs to the end of the
Borrower’s most recently ended Fiscal Quarter for which financial statements
have been delivered pursuant to Sections 5.01(a) or (b) or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such deficit
(which amount in this clause (x) shall not be less than zero), and (y) an
amount, not less than zero, determined on a cumulative basis equal to the amount
of Excess Cash Flow Not Otherwise Applied; plus
(iii)    the amount of any capital contributions or other proceeds of issuances
of Capital Stock (other than any amounts constituting a Cure Amount (as defined
in the First Lien Credit Agreement) or an Available Excluded Contribution Amount
or proceeds of issuances of Disqualified Capital Stock and to the extent not
otherwise applied) received as Cash equity by the Borrower, plus the fair market
value, as determined in good faith by the Borrower, of marketable securities or
other property received by the Borrower as a capital contribution or in return
for issuances of Capital Stock (other than any amounts constituting a Cure
Amount (as defined in the First Lien Credit Agreement) or an Available Excluded
Contribution Amount or proceeds of issuances of Disqualified Capital Stock and
to the extent not otherwise applied), in each case, during the period from and
including the day immediately following the Closing Date through and including
such time; plus
(iv)    the aggregate principal amount of any Indebtedness or Disqualified
Capital Stock, in each case, of the Borrower and/or any Subsidiary issued after
the Closing Date (other than Indebtedness or such Disqualified Capital Stock
issued to the Borrower or a Subsidiary), which has been converted into or
exchanged for Capital Stock of any Parent Company, the Borrower and/or any
Subsidiary that does not constitute Disqualified Capital Stock, together with
the fair market value of any Cash Equivalents and the fair market value (as
reasonably determined by the Borrower) of any property or assets received by the
Borrower or such Subsidiary upon such exchange or conversion, in each case,
during the period from and including the day immediately following the Closing
Date through and including such time; plus
(v)    the net proceeds received by the Borrower or any Subsidiary during the
period from and including the day immediately following the Closing Date through
and including such time in connection with the Disposition to a Person (other
than the Borrower or any Subsidiary) of any Investment made pursuant to Section
6.06(r)(i); plus
(vi)    to the extent not already reflected as a return of capital with respect
to such Investment for purposes of determining the amount of such Investment,
the proceeds received by the Borrower and/or any Subsidiary during the period
from and including the day immediately following the Closing Date through and
including such time in connection with Cash returns, Cash profits, Cash
distributions and similar Cash amounts, including Cash principal repayments of
loans, in each case received in respect of any Investment made pursuant to
Section 6.06(r)(i) (in an amount not to exceed the original amount of such
Investment); plus


4

--------------------------------------------------------------------------------





(vii)    an amount equal to the sum of (A) the amount of any Investments by the
Borrower and/or any Subsidiary pursuant to Section 6.06(r)(i) in any
Unrestricted Subsidiary (in an amount not to exceed the original amount of such
Investment) that has been re-designated as a Subsidiary or has been merged,
consolidated or amalgamated with or into, or is liquidated, wound up or
dissolved into, the Borrower or any Subsidiary and (B) the fair market value (as
reasonably determined by the Borrower) of the property or assets of any
Unrestricted Subsidiary that have been transferred, conveyed or otherwise
distributed (in an amount not to exceed the original amount of the Investment in
such Unrestricted Subsidiary) to the Borrower and/or any Subsidiary, in each
case, during the period from and including the day immediately following the
Closing Date through and including such time; plus
(viii)    Specified Asset Sale Proceeds plus (x) prior to the First Lien
Obligations Payment Date, the amount of any Declined Proceeds (as defined in the
First Lien Credit Agreement (or equivalent definition under any other document
governing any First Lien Facility)) and (y) on and after the First Lien
Obligations Payment Date, the amount of any Declined Proceeds; minus
(b)    an amount equal to the sum of (i) Restricted Payments made pursuant to
Section 6.04(a)(iv)(A), plus (ii) Restricted Debt Payments made pursuant to
Section 6.04(b)(vi)(A), plus (iii) Investments made pursuant to Section
6.06(r)(i), plus (iv) the initial principal amount of any Indebtedness incurred
pursuant to Section 6.01(ii) (net of any forgiveness of principal of such
Indebtedness by the lender thereof), plus (v) the initial principal amount of
any Liens incurred pursuant to Section 6.02(kk), in each case, made after the
Closing Date and prior to such time, or contemporaneously therewith.
“Available Excluded Contribution Amount” means the Cash or Cash Equivalents or
the fair market value of other assets or property (as reasonably determined by
the Borrower), but excluding any Cure Amount (as defined in the First Lien
Credit Agreement), received by the Borrower after the Closing Date from:
(1)    contributions in respect of Qualified Capital Stock, and
(2)    the sale (other than to any Subsidiary of the Borrower or pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan) of Qualified Capital Stock of the Borrower,
in each case, designated as Available Excluded Contribution Amounts pursuant to
a certificate of a Responsible Officer of the Borrower on or promptly after the
date such capital contributions are made or proceeds are received, as the case
may be, and which are excluded from the calculation of the Available Amount.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


5

--------------------------------------------------------------------------------





“Banking Services” means each and any of the following bank services provided to
any Loan Party (a) under any arrangement that is in effect on the Closing Date
between such Person and a counterparty that is the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender as of the Closing
Date or (b) under any arrangement that is entered into after the Closing Date by
such Person with any counterparty that is the Administrative Agent or a Lender
or an Affiliate of the Administrative Agent or a Lender at the time such
arrangement is entered into: (i) commercial credit cards, (ii) stored value
cards, (iii) purchasing cards, (iv) treasury management, check drawing and
automated payment services (including, without limitation, depository,
overdraft, controlled disbursement, ACH transactions, return items and
interstate depository network services, Society for Worldwide Interbank
Financial Telecommunication transfers, cash pooling and operational foreign
exchange management) and (v) any arrangements or services similar to any of the
foregoing.
“Bankruptcy Code” means Title 11 of the U.S. Code (11 U.S.C. § 101 et seq.).
“Barclays” means Barclays Bank PLC.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
“Bona Fide Debt Fund” means any Person that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any Person controlling, controlled by or under common control with (a) any
competitor of the Borrower and/or any of its subsidiaries or (b) any Affiliate
of such competitor, but with respect to which no personnel involved with any
investment in such competitor or Affiliate (i) makes, has the right to make or
participates with others in making any investment decisions with respect to such
Person or (ii) has access to any information (other than information that is
publicly available) relating to the Borrower or its subsidiaries or any entity
that forms a part of the business of the Borrower or any of its subsidiaries.
“Borrower” has the meaning assigned to such term in the preamble hereto.
“Borrowing” or “Borrowings” means any Loans of the same Type and Class made,
converted or continued on the same date and, in the case of LIBO Rate Loans, as
to which a single Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit E, as such form, subject to the terms hereof, may from time to time be
modified as agreed by the Borrower and the Administrative Agent or such other
form as shall be reasonably acceptable to the Administrative Agent and the
Borrower.
“Bridge Loan” means the third party debt for borrowed money of the Borrower and
its Subsidiaries under that certain Bridge Facility Agreement, among the
Borrower (as assignee of Post), the parties from time to time party thereto as
lenders and Barclays Bank PLC as administrative agent, dated September 24, 2018.
“Bridge Loan Repayment” means the repayment in full of the Bridge Loan and the
termination of all commitments thereunder.


6

--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close
provided that when used in connection with a LIBO Rate Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or is required to be accounted for as a capital lease on the
balance sheet of that Person.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing, but excluding for the avoidance of doubt any Indebtedness convertible
into or exchangeable for any of the foregoing.
“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).
“Cash” means money, currency or a credit balance in any demand or Deposit
Account (for the avoidance of doubt, and in respect of any financial covenant or
ratio, the amount thereof shall be determined in accordance with GAAP).
“Cash Equivalent Bank” has the meaning assigned to such term in the definition
of “Cash Equivalents”.
“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities (i) issued or directly and unconditionally guaranteed or
insured as to interest and principal by the U.S. government or (ii) issued by
any agency or instrumentalities of the U.S. the obligations of which are backed
by the full faith and credit of the U.S., in each case maturing within one year
after such date and, in each case, repurchase agreements and reverse repurchase
agreements relating thereto; (b) readily marketable direct obligations issued by
any state of the U.S. or any political subdivision thereof or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-2
from S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor
Moody’s shall be rating such obligations, an equivalent rating from another
nationally recognized statistical rating agency) and, in each case, repurchase
agreements and reverse repurchase agreements relating thereto; (c) commercial
paper maturing no more than one year from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A-2 from
S&P or at least P-2 from Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency); (d) deposits, money market deposits, time
deposit accounts, certificates of deposit, or bankers’ acceptances (or similar
instruments) maturing within one year after such date and issued or accepted by
any Lender or by any commercial bank organized under the laws of the U.S., any
state thereof or the District of Columbia that has capital and surplus of not
less than $100,000,000 (each Lender and each commercial bank referred to herein
as a “Cash Equivalent Bank”) or, in each case, repurchase agreements and reverse
repurchase agreements relating thereto; (e) shares of any money market mutual
fund that (i) has substantially all of its assets invested in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $250,000,000 and (iii) has a rating of at least A-2 from S&P or at
least P-2 from Moody’s; and (f) solely with respect to Foreign Subsidiaries,
investments of the types and maturities described in clause (a) through (e)
above issued, where relevant, by a Cash Equivalent Bank or any commercial bank
of recognized international standing chartered in the country where such Foreign
Subsidiary is domiciled having unimpaired capital and surplus of at least
$500,000,000.


7

--------------------------------------------------------------------------------





In the case of Investments by any Subsidiary that is not organized under the
laws of the U.S., any state thereof or the District of Columbia, Cash
Equivalents shall also include (x) investments of the type and maturity
described in clauses (a) through (f) above of foreign obligors, which
investments or obligors have the ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies and (y) other short-term
investments utilized by Foreign Subsidiaries in accordance with normal
investment practices for cash management in investments analogous to the
foregoing investments in clauses (a) through (f) and in this paragraph.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement (other than any such request, guideline or directive
to comply with any law, rule or regulation that was in effect on the date of
this Agreement). For purposes of this definition and Section 2.14, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act or the Basel Committee
on Banking Supervision pursuant to Basel III, after the Closing Date, shall be
included (but solely for such increased costs that would have been included that
they had been otherwise imposed under Section 2.14 and only to the extent the
applicable Lender is imposing such charges on other similarly situated borrowers
under comparable syndicated credit facilities).
“Change of Control” means the earliest to occur of:
(a)    at any time prior to a Qualifying IPO, the Permitted Holders directly or
indirectly ceasing to beneficially own (within the meaning of Rule 13d-3 and
Rule 13d-5 under the Exchange Act) Capital Stock representing more than 50% of
the total voting power of all of the outstanding voting stock of the Borrower;
or
(b)    at any time on or after a Qualifying IPO, the acquisition by any Person
or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act), but excluding any employee benefit plan and/or Person acting as
the trustee, agent or other fiduciary or administrator therefor, other than one
or more Permitted Holders, in a single transaction or in a related series of
transactions, by way of merger, amalgamation, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of Capital Stock representing more than the
greater of (x) 35% of the total voting power of all of the outstanding voting
stock of the Borrower and (y) the percentage of the total voting power of all of
the outstanding voting stock of the Borrower owned, directly or indirectly,
beneficially by the Permitted Holders; unless, in the case of either clauses (a)
or (b) above, the Permitted Holders have, at such time, the right or the ability
by voting power, contract or otherwise to elect or designate for election at
least a majority of the board of directors of the Borrower.
“Charges” has the meaning assigned to such term in Section 9.19.
“Citi” means Citigroup Global Markets Inc., Citibank, N.A., Citigroup USA, Inc.,
Citicorp North America, Inc. and/or any of their affiliates as Citi shall
determine to be appropriate to provide the services contemplated herein.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans or other loans or
commitments added pursuant to Sections 2.21, 2.22 or 9.02(c).


8

--------------------------------------------------------------------------------





“Closing Date” means October 1, 2018, which is the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all property of a Loan Party subject to a Lien under
the Collateral Documents and any and all other property of any Loan Party,
existing on the Closing Date or thereafter acquired, that is or becomes subject
to a Lien pursuant to the Collateral Documents to secure the Secured
Obligations.
“Collateral Documents” means, collectively, the U.S. Pledge and Security
Agreement, intellectual property security agreements, and any other documents
granting a Lien upon the Collateral as security for payment of the Secured
Obligations pursuant to the terms hereof or any other Loan Document.
“Commitment” means, with respect to each Lender, such Lender’s Term Commitment
and Additional Term Commitment, as applicable, in effect as of such time.
“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.
“Confidential Information” has the meaning assigned to such term in Section
9.13.
“Consolidated Adjusted EBITDA” means, as to any Person for any period, an amount
determined for such Person on a consolidated basis equal to the total of (a)
Consolidated Net Income for such period plus (b) the sum, without duplication,
of (to the extent deducted in calculating Consolidated Net Income, other than in
respect of clauses (x), (xii), (xiv), (xv) and (xvi) below) the amounts of:
(i)    consolidated interest expense (including (A) fees and expenses paid to
the Administrative Agent in connection with its services hereunder and to the
administrative agent and/or the collateral agent under any First Lien Facility
or any Additional Credit Facility, (B) other bank, administrative agency (or
trustee) and financing fees, (C) costs of surety bonds in connection with
financing activities, (D) commissions, discounts and other fees and charges owed
with respect to letters of credit, bank guarantees, bankers’ acceptance or any
similar facilities or financing and hedging agreements, (E) any commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Securitization Facility and (F) amortization of debt discounts or
premiums);
(ii)    Taxes paid (including pursuant to any Tax sharing arrangements) and
provisions for Taxes of the Borrower and its Subsidiaries, including, in each
case federal, state, provincial, local, foreign, unitary, franchise, excise,
property, withholding, use and similar Taxes, including any penalties and
interest, plus, without duplication, Tax Distributions paid or accrued during
such period;
(iii)    total depreciation and amortization expense;
(iv)    other non-Cash charges or losses, including the excess of GAAP rent
expense over actual Cash rent paid during such period due to the use of a
straight line rent for GAAP purposes; provided that if any such non-Cash charge,
loss or expense represents an accrual or reserve for potential Cash items in any
future period, (A) the Borrower may determine not to add back such non-Cash
charge, loss or expense in the current period and (B) to the extent the Borrower
does decide to add back such non-Cash charge, loss or expense, the Cash payment
in respect thereof in such future period shall be subtracted from Consolidated
Adjusted EBITDA in the period in which such payment is made;


9

--------------------------------------------------------------------------------





(v)    (A) Transaction Costs, (B) transaction fees, costs, expenses, charges,
severance, relocation costs, integration and facilities’ opening costs and other
business optimization expenses and operating improvements (including related to
new product introductions), systems development and establishment costs,
recruiting fees, signing costs, retention or completion bonuses, transition
costs, costs related to closure/consolidation of facilities, internal costs in
respect of strategic initiatives and curtailments or modifications to pension
and post-retirement employee benefit plans (including any settlement of pension
liabilities), contract terminations and professional and consulting fees
incurred in connection with any of the foregoing (including any employer related
taxes associated with any of the foregoing) incurred (1) in connection with the
consummation of any transaction (or any transaction proposed and not
consummated), including the issuance or offering of Capital Stock, Investments,
acquisitions, Dispositions, recapitalizations, mergers, consolidations or
amalgamations, option buyouts or the incurrence, repayment, refinancing,
amendment or modification of Indebtedness (including any amortization or
write-off of debt issuance or deferred financing costs, premiums and prepayment
penalties) or similar transactions or (2) in connection with any Qualifying IPO
(whether or not consummated) and (C) the amount of any fee, cost, expense or
reserve to the extent actually reimbursed or reimbursable by third parties
pursuant to indemnification or reimbursement provisions or similar agreements or
insurance; provided that in respect of any fee, cost, expense or reserve with
respect thereto incurred pursuant to this clause (C), such Person in good faith
expects to receive reimbursement for such fee, cost, expense or reserve within
the next four Fiscal Quarters (it being understood that to the extent not
actually received within such Fiscal Quarters, such reimbursement amounts shall
be deducted in calculating Consolidated Adjusted EBITDA for such Fiscal
Quarters);
(vi)    the amount of any expense or deduction associated with any subsidiary of
such Person attributable to non-controlling interests or minority interests of
third parties;
(vii)    the amount of any portion of management, monitoring, consulting,
transaction and advisory fees and related expenses actually paid by or on behalf
of, or accrued by, such Person or any of its subsidiaries (A) to the Investors
(or their Affiliates or management companies) to the extent permitted under this
Agreement or (B) as permitted by Section 6.09(f);
(viii)    the amount of any costs, charges, accruals, reserves or expenses in
connection with a single or one-time event, including in connection with (A) any
acquisition permitted hereunder after the Closing Date, (B) the consolidation or
closing of facilities, branches or distribution centers or plants during such
period, (C) the closure, consolidation or transfer of production lines and (D)
any discretionary bonuses for hourly employees outside of the ordinary course of
business;
(ix)    the amount of any earn-out and contingent consideration obligations
incurred or accrued in connection with any Permitted Acquisition or other
Investment permitted pursuant to Section 6.06 and paid or accrued during such
applicable period and on similar acquisitions and Investments completed prior to
the Closing Date;
(x)    the amount of any expected cost savings, operating improvements and
expense reductions, product margin synergies and other synergies (net of the
amount of actual amounts realized) reasonably identifiable and factually
supportable (in the good faith determination of the Borrower) related to (A) the
Transactions and (B) after the Closing Date, permitted asset sales, mergers or
other business combinations, acquisitions, Investments, Dispositions or
divestitures, operating improvements and expense reductions, restructurings,
cost saving initiatives and certain other similar initiatives and specified
transactions (in each case calculated on a pro forma basis as though such cost
savings, operating improvements and expense reductions, product margin synergies
and other synergies had been realized on the first day of such period and as if
such cost savings, operating improvements and expense reductions, product margin
synergies and other synergies were realized during the entirety of such period);
provided that, with respect to clause (B) above, such cost savings, operating
improvements and expense reductions, product margin synergies and other
synergies are reasonably expected to be realized within 24 months of the event
giving rise thereto or the consummation of such transaction;


10

--------------------------------------------------------------------------------





(xi)    costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings initiatives or operating
expense reductions, product margin synergies and other synergies and similar
initiatives, integration, transition, reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses,
facilities opening and pre-opening, business optimization and other
restructuring costs, charges, accruals, reserves and expenses (including,
inventory optimization programs, software development costs and costs related to
the closure or consolidation of facilities, branches or distribution centers,
and plants (without duplication of amounts in clause (viii) above), the closure,
consolidation or transfer of production lines between facilities (without
duplications of amounts in clause (viii) above) and curtailments, costs related
to entry into new markets, consulting and other professional fees, signing costs
and bonuses, retention or completion bonuses, executive recruiting costs,
relocation expenses, severance payments, modifications to, or losses on
settlement of, pension and post-retirement employee benefit plans, new systems
design and implementation costs, project startup costs and other expenses
relating to the realization of synergies from the Transactions);
(xii)    to the extent not otherwise included in Consolidated Net Income,
proceeds of business interruption insurance in an amount representing the
earnings for the applicable period that such proceeds are intended to replace
(whether or not received so long as such Person in good faith expects to receive
the same within the next four Fiscal Quarters (it being understood that to the
extent not actually received within such Fiscal Quarters, such proceeds shall be
deducted in calculating Consolidated Adjusted EBITDA for such Fiscal Quarters));
(xiii)    unrealized and realized net losses in the fair market value of any
arrangements under Hedge Agreements and losses, charges and expenses
attributable to the early extinguishment or conversion of Indebtedness,
arrangements under Hedge Agreements or other derivative instruments (including
deferred financing expenses written off and premiums paid);
(xiv)    Cash actually received (or any netting arrangements resulting in
reduced Cash expenditures) during such period, and not included in Consolidated
Net Income in any period, to the extent that the non-Cash gain relating to such
Cash receipt or netting arrangement was deducted in the calculation of
Consolidated Adjusted EBITDA pursuant to clause (c)(i) below for any previous
period and not added back;
(xv)    other add-backs and adjustments reflected in the Projections;
(xvi)    with respect to investments in any Person (other than a subsidiary of
the Borrower), net gains during such period to the extent received in Cash or
Cash Equivalents during such period (and not otherwise included in Consolidated
Net Income);
(xvii)    adjustments consistent with Regulation S-X or contained in any quality
of earnings report made available to the Administrative Agent conducted by
financial advisors (which are either nationally recognized or reasonably
acceptable to the Administrative Agent (it being understood and agreed that any
of the “Big Four” accounting firms are acceptable));


11

--------------------------------------------------------------------------------





(xviii)    any amounts paid or accrued for during such period in respect of
transactions pursuant to the Advisory Services Agreement and/or all indemnities
and expenses owed to the parties to the Advisory Services Agreement and their
respective directors, officers, members of management, managers, employees and
consultants; and
(xix)    the amount of losses on Dispositions of accounts receivable,
Securitization Assets and related assets incurred in connection with a
Securitization Facility;
minus (c) to the extent such amounts increase Consolidated Net Income:
(i)    other non-Cash gains, including deductions for the excess of actual Cash
rent paid over GAAP rent expense during such period due to the use of a straight
line rent for GAAP purposes, but excluding gains or benefits related to accounts
receivable, the recognition of deferred revenue or any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges that
reduced Consolidated Net Income in any prior period and any items for which cash
was received in a prior period; provided that if any non-Cash gain or income
relates to potential Cash items in any future periods, such Person may determine
not to deduct such non-Cash gain or income in the current period;
(ii)    unrealized and realized net gains in the fair market value of any
arrangements under Hedge Agreements;
(iii)    the amount added back to Consolidated Adjusted EBITDA pursuant to
clause (b)(v)(C) above to the extent such reimbursement amounts were not
received within the time period required by such clause;
(iv)    the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(xii) above to the extent such business interruption proceeds were not
received within the time period required by such clause; and
(v)    to the extent that such Person adds back the amount of any non-Cash
charge to Consolidated Adjusted EBITDA pursuant to clause (b)(iv) above, the
Cash payment in respect thereof in such future period.
Notwithstanding anything to the contrary, it is agreed, that for the purpose of
calculating the Interest Coverage Ratio, the Total Leverage Ratio, the First
Lien Leverage Ratio and the Senior Secured Leverage Ratio for any period that
includes the Fiscal Quarter ended on September 30, 2017, the Fiscal Quarter
ended on December 31, 2017, the Fiscal Quarter ended on March 31, 2018 or the
Fiscal Quarter ended on June 30, 2018, (i) Consolidated Adjusted EBITDA for the
Fiscal Quarter ended on September 30, 2017 shall be deemed to be $29,600,000,
(ii) Consolidated Adjusted EBITDA for the Fiscal Quarter ended on December 31,
2017 shall be deemed to be $27,700,000, (iii) Consolidated Adjusted EBITDA for
the Fiscal Quarter ended on March 31, 2018 shall be deemed to be $24,800,000,
and (iv) Consolidated Adjusted EBITDA for the Fiscal Quarter ended on June 30,
2018 shall be deemed to be $34,100,000, in each case as may be subject to
addbacks and adjustments (without duplication) pursuant to clause (x)(B) above
and sections relating to pro forma adjustments for the applicable Test Period.
For the avoidance of doubt, Consolidated Adjusted EBITDA shall be calculated,
including pro forma adjustments.


12

--------------------------------------------------------------------------------





“Consolidated Cash Interest Expense” means, as of any date for the applicable
period ending on such date with respect to the Borrower and its Subsidiaries on
a consolidated basis, the amount payable with respect to such period in respect
of (a) total interest expense payable in cash with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including the interest
component under capitalized leases, but excluding, to the extent included in
interest expense, (i) fees and expenses (including any penalties and interest
relating to Taxes) associated with the consummation of the Transactions,
(ii) annual agency fees paid to the administrative agents and collateral agents
under any credit facilities or other debt instruments or documents, (iii) costs
associated with obtaining Hedge Agreements and any interest expense attributable
to the movement of the mark-to-market valuation of obligations under Hedge
Agreements or other derivative instruments, and any one-time cash costs
associated with breakage in respect of Hedge Agreements for interest rates, (iv)
fees and expenses (including any penalties and interest relating to Taxes)
associated with any Investment not prohibited by Section 6.05, the issuance of
Capital Stock or Indebtedness, (v) any interest component relating to accretion
or accrual of discounted liabilities, (vi) all non-recurring cash interest
expense consisting of liquidated damages for failure to timely comply with
registration rights obligations, (vii) amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses or expensing of any
financing fees or prepayment or redemption premiums or penalty and any other
amounts of non-cash interest (including as a result of the effects of
acquisition method accounting or pushdown accounting), (viii) any interest
expense attributable to the exercise of appraisal rights and the settlement of
any claims or actions (whether actual, contingent or potential) with respect
thereto and with respect to any Permitted Acquisition or other Investment, all
as calculated on a consolidated basis in accordance with GAAP and (ix)
commissions, discounts, yield, make‑whole premium and other fees and charges
(including any interest expense) incurred in connection with any Securitization
Facility minus (b) cash interest income of the Borrower and its Subsidiaries
earned during such period, in each case as determined in accordance with GAAP.
“Consolidated First Lien Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is not subordinated in right of payment to the Obligations and that is
secured by a first priority Lien on the Collateral.
“Consolidated Net Income” means, as to any Person (the “Subject Person”) for any
period, the net income (or loss) of the Subject Person on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP; provided that there shall be excluded, without duplication,
(a)    the income (or loss) of any Person (other than a Subsidiary of the
Subject Person) in which any other Person (other than the Subject Person or any
of its Subsidiaries) has a joint interest, except, with respect to any income,
to the extent of the amount of dividends or distributions or other payments
(including any ordinary course dividend, distribution or other payment) paid in
Cash (or to the extent converted into Cash) to the Subject Person or any of its
Subsidiaries by such Person during such period; provided that, if such dividends
or distributions exceed the amount of income in the current accounting period,
and income relating to a historical period was excluded due to a lack of
dividends or distributions, such dividends or distributions can be recognized to
the extent income was excluded from Consolidated Net Income in a prior period,
(b)    gains, income, losses, expenses or charges (less all fees and expenses
chargeable thereto) attributable to asset Dispositions (including asset
retirement costs) or returned surplus assets of any Pension Plan, in each case
outside of the ordinary course of business,
(c)    gains, income, losses, expenses or charges from (i) extraordinary items
and (ii) nonrecurring or unusual items (including (x) costs of and payments of
actual or prospective legal settlements, fines, judgments or orders and (y)
gains, income, losses, expenses or charges arising from insurance claims and
settlements),
(d)    any unrealized or realized net foreign currency translation or
transaction gains or losses impacting net income (including currency
re-measurements of Indebtedness and any net gains or losses resulting from Hedge
Agreements for currency exchange risk associated with the above or any other
currency related risk and those resulting from intercompany Indebtedness),


13

--------------------------------------------------------------------------------





(e)    any net gains, charges or losses with respect to (i) disposed, abandoned
and discontinued operations (other than assets held for sale) and any accretion
or accrual of discounted liabilities on the disposal of such disposed, abandoned
and discontinued operations and (ii) facilities, plants, stores or distribution
centers that have been closed during such period,
(f)    any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness,
(g)    (i) any charges, costs, expenses, accruals or reserves incurred pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement, pension plan, any stock subscription or
shareholder agreement or any distributor equity plan or agreement and (ii) any
charges, costs, expenses, accruals or reserves in connection with the rollover,
acceleration or payout of Capital Stock held by management of the Subject
Person, in each case, to the extent that (in the case of any Cash charges, costs
and expenses) such charges, costs or expenses are funded with net Cash proceeds
contributed to the Subject Person as a capital contribution or as a result of
the sale or issuance of Capital Stock (other than Disqualified Capital Stock) of
the Subject Person,
(h)    accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions in accordance with GAAP or as a result of the
adoption or modification of accounting policies,
(i)    any (i) write-off or amortization made in such period of deferred
financing costs and premiums paid or other expenses incurred directly in
connection with any early extinguishment of Indebtedness, (ii) good will or
other asset impairment charges, write-offs or write-downs or (iii) amortization
of intangible assets,
(j)    (i) effects of adjustments (including the effects of such adjustments
pushed down to the Subject Person and its Subsidiaries) in the Subject Person’s
consolidated financial statements pursuant to GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue, leases and debt line items thereof)
resulting from the application of recapitalization accounting or acquisition or
purchase accounting, as the case may be, in relation to the Transactions or any
consummated acquisition or the amortization or write-off of any amounts thereof
and (ii) the cumulative effect of changes in accounting principles, and
(k)    solely for the purpose of determining the Available Amount, the net
income for such period of any Subsidiary (other than any Subsidiary Guarantor),
to the extent the declaration or payment of dividends or similar distributions
by that Subsidiary of its net income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Subsidiary or its stockholders, unless such
restriction with respect to the payment of dividends or similar distributions
has been legally waived; provided that Consolidated Net Income will be increased
by the amount of dividends or other distributions or other payments actually
paid in Cash (or to the extent converted into Cash) to Subject Person or a
Subsidiary thereof in respect of such period, to the extent not already included
therein.


14

--------------------------------------------------------------------------------





“Consolidated Senior Secured Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is not subordinated in right of payment to the Obligations and that is
secured by a Lien on the Collateral.
“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the applicable Person and its
Subsidiaries at such date.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
principal amount of all Indebtedness described in clauses (a) (b), (c) and (d)
of the definition of “Indebtedness” of the Borrower and its Subsidiaries
(excluding, with respect to clause (d), any potential Indebtedness as a result
of an earn-out obligation or potential purchase price adjustment) but excluding
any obligations under or in respect of Securitization Facilities.
“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.
“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow”.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Facilities” means the Term Facility.
“Credit Suisse” means Credit Suisse AG (acting through such of its affiliates or
branches as it deems appropriate).
“Current Assets” means, at any time, the consolidated current assets (other than
Cash, the current portion of current and deferred Taxes based on net income,
profits or capital, permitted loans made to third parties, assets held for sale,
pension assets, deferred bank fees, derivative financial instruments, Cash
Equivalents and insurance claims) of the Borrower and its Subsidiaries.
“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrower and its Subsidiaries at such time, but excluding, without
duplication, (a) the current portion of any long-term Indebtedness, (b)
outstanding revolving loans, (c) the current portion of interest expense, (d)
the current portion of any Capital Leases, (e) the current portion of current
and deferred Taxes based on net income, profits or capital, (f) liabilities in
respect of unpaid earn-outs and other contingent consideration obligations, (g)
the current portion of any other long-term liabilities, (h) accruals relating to
restructuring reserves; (i) liabilities in respect of funds of third parties on
deposit with the Borrower or any of its Subsidiaries, (j) any liabilities
recorded in connection with stock-based awards, partnership interest-based
awards, awards of profits interests, deferred compensation awards and similar
incentive based compensation awards or arrangements and (k) liabilities related
to Restricted Payments declared but not yet paid.


15

--------------------------------------------------------------------------------





“Debt Fund Affiliate” means any Affiliate of the Sponsor (other than a natural
person, or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person) that is primarily engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and for which no personnel
making investment decisions in respect of any equity fund which has a direct or
indirect equity investment in the Borrower or its Subsidiaries has the right to
make any investment decisions.
“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, general assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the U.S. or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Declined Proceeds” has the meaning assigned to such term in Section 2.10(b)(v).
“Default” means any event or condition which upon notice, lapse of time or both
would (unless cured or waived) become an Event of Default.
“Defaulting Lender” means any Lender that has (a) defaulted in its obligations
under this Agreement, including without limitation, to make a Loan required to
be made or funded by it hereunder, in each case, within one Business Day in the
case of the making of a Loan and three (3) Business Days of the date such other
obligation arose, (b) notified the Administrative Agent or a Loan Party in
writing that it does not intend to satisfy any such obligation or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements in which it
commits to extend credit generally, (c) failed, within three (3) Business Days
after the request of Administrative Agent or the Borrower, to confirm in writing
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent, (d) on or after the Closing Date,
become (or any parent company thereof has become) insolvent or been determined
by any Governmental Authority having regulatory authority over such Person or
its assets, to be insolvent, or the assets or management of which has been taken
over by any Governmental Authority, (e) on or after the Closing Date, become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in, any such proceeding
or appointment or (f) become the subject of a Bail-In Action.
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided, that, no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of the Borrower or its subsidiaries shall be
a Derivative Transaction.


16

--------------------------------------------------------------------------------





“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-Cash consideration received by the
Borrower or a Subsidiary in connection with a Disposition pursuant to Section
6.07(h) that is designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer of the Borrower, setting forth the basis of
such valuation (which amount will be reduced by the amount of Cash or Cash
Equivalents received in connection with a subsequent sale or conversion of such
Designated Non-Cash Consideration to Cash or Cash Equivalents).
“Discount Range” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“Disposition” or “Dispose” means the sale, lease, sublease, or other disposition
of any property of any Person.
“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any Security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (i) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on
or prior to 91 days following the Term Loan Maturity Date at the time such
Capital Stock is issued, (ii) is or becomes convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (a) debt securities or (b)
any Capital Stock that would constitute Disqualified Capital Stock, in each case
at any time on or prior to 91 days following the Term Loan Maturity Date at the
time such Capital Stock is issued, (iii) contains any mandatory repurchase
obligation which may come into effect prior to the Termination Date or (iv)
provides for the scheduled payments of dividends in Cash on or prior to 91 days
following the Term Loan Maturity Date at the time such Capital Stock is issued;
provided that (x) any Capital Stock that would not constitute Disqualified
Capital Stock but for provisions thereof giving holders thereof (or the holders
of any security into or for which such Capital Stock is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Capital Stock upon the occurrence of a change in control, Qualifying IPO or
a Disposition occurring prior to 91 days following the Term Loan Maturity Date
at the time such Capital Stock is issued shall not constitute Disqualified
Capital Stock if such Capital Stock provides that the issuer thereof will not
redeem any such Capital Stock pursuant to such provisions prior to the
Termination Date and (y) for purposes of clause (i) through (iv) above, it is
understood and agreed that if any such maturity, redemption, conversion,
exchange, repurchase obligation or scheduled payment is in part, only such part
coming into effect prior to, in the case of clauses (i), (ii) and (iv) above,
the date that is 91 days following the Term Loan Maturity Date and, in the case
of clause (iii) above, prior to the Termination Date, shall constitute
Disqualified Capital Stock.
Notwithstanding the preceding sentence, (A) if such Capital Stock is issued to
any plan for the benefit of directors, officers, employees, members of
management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business of the Borrower or any Subsidiary, such
Capital Stock shall not constitute Disqualified Capital Stock solely because it
may be required to be repurchased by the issuer thereof in order to satisfy
applicable statutory or regulatory obligations and (B) no Capital Stock held by
any future, present or former employee, director, officer, manager, member of
management or consultant (or their respective Affiliates or Immediate Family
Members) of the Borrower (or any Parent Company or any Subsidiary) shall be
considered Disqualified Capital Stock because such stock is redeemable or
subject to repurchase pursuant to any management equity subscription agreement,
stock option, stock appreciation right or other stock award agreement, stock
ownership plan, put agreement, stockholder agreement or similar agreement that
may be in effect from time to time.


17

--------------------------------------------------------------------------------





For the avoidance of doubt, the 8th Avenue Series A Preferred Stock (as defined
in the Acquisition Agreement) does not constitute Disqualified Capital Stock.
“Disqualified Institution” means (i) any Person identified by name in writing to
(x) the Arrangers or the Administrative Agent on or prior to the Closing Date or
(y) to the Administrative Agent after the Closing Date to the extent such Person
is or becomes a competitor or is or becomes an Affiliate of a competitor of the
Borrower or its subsidiaries, which designations shall not apply retroactively
to disqualify any Persons that have previously acquired an assignment or
participation interest in the Loans and (iii) any reasonably identifiable
Affiliate of any Person referred to in clauses (i) or (ii) above; provided that
a “competitor” or an Affiliate of a competitor shall not include any Bona Fide
Debt Fund that is engaged in making, purchasing, holding or otherwise investing
in commercial loans and similar extensions of credit in the ordinary course of
business which is managed, sponsored or advised by any Person controlling,
controlled by or under common control with such competitor or Affiliate thereof,
as applicable, and for which no personnel involved with the investment of such
competitor or Affiliate thereof, as applicable, (i) makes any investment
decisions or (ii) has access to any information (other than information that is
publicly available) relating to the Loan Parties or any entity that forms a part
of the Loan Parties’ business (including their subsidiaries). Upon the request
of any Lender to the Administrative Agent, the Administrative Agent shall
disclose to such Lender whether a specified potential assignee or prospective
participant is a Disqualified Institution.
“Disqualified Person” has the meaning assigned to such term in Section
9.05(f)(ii).
“Disregarded Domestic Subsidiary” means any Domestic Subsidiary (a)
substantially all of the assets of which consist of the Capital Stock of one or
more Foreign Subsidiaries or (b) that is treated as a disregarded entity for
U.S. federal income tax purposes that holds, directly or indirectly, the Capital
Stock of one or more Foreign Subsidiaries.
“Documentation Agents” means Rabobank and SunTrust Bank in their capacity as
documentation agents.
“Dollars”, “Dollar” or “$” refers to lawful money of the U.S.
“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the U.S. or any state thereof or the District of Columbia.
“Dutch Auction” means an auction (an “Auction”) conducted by an Affiliated
Lender or a Debt Fund Affiliate (any such Person, the “Auction Party”) in order
to purchase Term Loans (or any Additional Term Loans, which for purposes of this
definition, shall be deemed to be Term Loans (and the holders thereof, Lenders))
in accordance with the following procedures; provided that no Auction Party
shall initiate any Auction unless (I) at least five (5) Business Days shall have
passed since the consummation of the most recent purchase of Term Loans pursuant
to an Auction conducted hereunder, or (II) at least three (3) Business Days
shall have passed since the date of the last Failed Auction which was withdrawn
pursuant to clause (c)(i) below:


18

--------------------------------------------------------------------------------





(a)    Notice Procedures. In connection with an Auction, the Auction Party will
provide notification to the Auction Agent (for distribution to the relevant
Lenders) of the Term Loans that will be the subject of the Auction (an “Auction
Notice”). Each Auction Notice shall be in a form reasonably acceptable to the
Auction Agent and shall (i) specify the maximum aggregate principal amount of
the Term Loans subject to the Auction, in a minimum amount of $1,000,000 and
whole increments of $1,000,000 in excess thereof (or, in any case, such lesser
amount of such Term Loans then outstanding or which is otherwise reasonably
acceptable to the Auction Agent) (the “Auction Amount”), (ii) specify the
discount to par, which may be a range (the “Discount Range”) of percentages of
the par principal amount of the Term Loans subject to such Auction, that
represents the range of purchase prices that the Auction Party would be willing
to accept in the Auction, (iii) be extended, at the sole discretion of the
Auction Party, to (x) each Lender and/or (y) each Lender with respect to any
Term Loans on an individual Class basis and (iv) remain outstanding through the
Auction Response Date. The Auction Agent will promptly provide each appropriate
Lender with a copy of such Auction Notice and a form of the Return Bid to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York City time, on the date specified in such Auction
Notice (or such later date as the Auction Party may agree to extend with the
reasonable consent of the Auction Agent) (the “Auction Response Date”).
(b)    Reply Procedures. In connection with any Auction, each Lender holding the
relevant Term Loans subject to such Auction may, in its sole discretion,
participate in such Auction and may provide the Auction Agent with a notice of
participation (the “Return Bid”) which shall be in a form reasonably acceptable
to the Auction Agent, and shall specify (i) a discount to par (that must be
expressed as a price at which it is willing to sell all or any portion of such
Term Loans) (the “Reply Price”), which (when expressed as a percentage of the
par principal amount of such Term Loans) must be within the Discount Range, and
(ii) a principal amount of such Term Loans, which must be in whole increments of
$1,000,000 (or, in any case, such lesser amount of such Term Loans of such
Lender then outstanding or which is specified in the Auction Notice) (the “Reply
Amount”). A Lender may avoid the minimum amount condition specified in clause
(ii) of the preceding sentence solely when submitting a Reply Amount equal to
the Lender’s entire remaining amount of such Term Loans. Lenders may only submit
one Return Bid per Auction but each Return Bid may contain up to three bids only
one of which may result in a Qualifying Bid (as defined below). In addition to
the Return Bid, the participating Lender must execute and deliver, to be held in
escrow by the Auction Agent, an Assignment and Assumption with the Dollar amount
of the Term Loans to be assigned to be left in blank, which amount shall be
completed by the Auction Agent in accordance with the final determination of
such Lender’s Qualifying Bid pursuant to clause (c) below. Any Lender whose
Return Bid is not received by the Auction Agent by the Auction Response Date
shall be deemed to have declined to participate in the relevant Auction with
respect to all of its Term Loans.
(c)    Acceptance Procedures. Based on the Reply Prices and Reply Amounts
received by the Auction Agent prior to the applicable Auction Response Date, the
Auction Agent, in consultation with the Auction Party, will determine the
applicable price (the “Applicable Price”) for the Auction, which will be the
lowest Reply Price for which the Auction Party can complete the Auction at the
Auction Amount; provided that, in the event that the Reply Amounts are
insufficient to allow the Auction Party to complete a purchase of the entire
Auction Amount (any such Auction, a “Failed Auction”), the Auction Party shall
either, at its election, (i) withdraw the Auction or (ii) complete the Auction
at an Applicable Price equal to the highest Reply Price sufficient to complete a
purchase of the entire Auction Amount. The Auction Party shall purchase the
relevant Term Loans (or the respective portions thereof) from each Lender with a
Reply Price that is equal to or lower than the Applicable Price (“Qualifying
Bids”) at the Applicable Price; provided that if the aggregate proceeds required
to purchase all Term Loans subject to Qualifying Bids would exceed the Auction
Amount for such Auction, the Auction Party shall purchase such Term Loans at the
Applicable Price ratably based on the principal amounts of such Qualifying Bids
(subject to rounding requirements specified by the Auction Agent in its
discretion). If a Lender has submitted a Return Bid containing multiple bids at
different Reply Prices, only the bid with the lowest Reply Price that is equal
to or less than the Applicable Price will be deemed to be the Qualifying Bid of
such Lender (e.g., a Reply Price of $100 with a discount to par of 1.00%, when
compared to an Applicable Price of $100 with a 2.00% discount to par, will not
be deemed to be a Qualifying Bid, while, however, a Reply Price of $100 with a
discount to par of 2.50% would be deemed to be a Qualifying Bid). The Auction
Agent shall promptly, and in any case within five (5) Business Days following
the Auction Response Date with respect to


19

--------------------------------------------------------------------------------





an Auction, notify (I) the Borrower of the respective Lenders’ responses to such
solicitation, the effective date of the purchase of Term Loans pursuant to such
Auction, the Applicable Price, and the aggregate principal amount of the Term
Loans and the tranches thereof to be purchased pursuant to such Auction, (II)
each participating Lender of the effective date of the purchase of Term Loans
pursuant to such Auction, the Applicable Price, and the aggregate principal
amount and the tranches of Term Loans to be purchased at the Applicable Price on
such date, (III) each participating Lender of the aggregate principal amount and
the tranches of the Term Loans of such Lender to be purchased at the Applicable
Price on such date and (IV) if applicable, each participating Lender of any
rounding and/or proration pursuant to the second preceding sentence. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Lenders shall be conclusive and binding for all
purposes absent manifest error.
(d)    Additional Procedures.
(i)    Once initiated by an Auction Notice, the Auction Party may not withdraw
an Auction other than a Failed Auction. Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender (each, a
“Qualifying Lender”) will be obligated to sell the entirety or its allocable
portion of the Reply Amount, as the case may be, at the Applicable Price.
(ii)    To the extent not expressly provided for herein, each purchase of Term
Loans pursuant to an Auction shall be consummated pursuant to procedures
consistent with the provisions in this definition, established by the Auction
Agent acting in its reasonable discretion and as reasonably agreed by the
Borrower.
(iii)    In connection with any Auction, the Borrower and the Lenders
acknowledge and agree that the Auction Agent may require as a condition to any
Auction, the payment of customary fees and expenses by the Auction Party in
connection therewith as agreed between the Auction Party and the Auction Agent.
(iv)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this definition, each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon the Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.
(v)    The Borrower and the Lenders acknowledge and agree that the Auction Agent
may perform any and all of its duties under this definition by itself or through
any Affiliate of the Auction Agent and expressly consent to any such delegation
of duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any purchase of Term Loans provided for in this
definition as well as activities of the Auction Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


20

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means (a) a Lender, (b) a commercial bank, insurance
company, finance company, financial institution, any fund that invests in loans
or any other “accredited investor” (as defined in Regulation D of the Securities
Act), (c) any Affiliate of a Lender, (d) an Approved Fund of a Lender or (e) to
the extent permitted under Section 9.05(g), any Affiliated Lender or any Debt
Fund Affiliate; provided that in any event, “Eligible Assignee” shall not
include (i) any natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person),
(ii) any Disqualified Institution or (iii) except as permitted under
Section 9.05(g) (including with respect to Debt Fund Affiliates), the Borrower
or any of its Affiliates.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity, or (c) in
connection with any actual or alleged damage, injury, threat or harm to natural
resources or the environment.
“Environmental Laws” means any and all applicable current or future foreign or
domestic, federal, provincial, municipal or state (or any subdivision of either
of them), statutes, ordinances, orders, rules, regulations, judgments,
Governmental Authorizations, or any other applicable requirements of
Governmental Authorities and the common law relating to (a) pollution or
protection of the environment, including any Hazardous Materials Activity; or
(b) the generation, use, storage, transportation or disposal of or exposure to
Hazardous Materials, in any manner applicable to the Borrower or any of its
Subsidiaries or any Facility.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member and (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member.


21

--------------------------------------------------------------------------------





“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the 30-day notice period has been waived), (b) the
failure to meet the minimum funding standard of Section 412 of the Code with
respect to any Pension Plan, or a determination that a Pension Plan is in “at
risk” status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code), (c) the provision by the administrator of any Pension Plan pursuant
to Section 4041(a)(2) or Section 302 of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA, (d)
the withdrawal by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from any Pension Plan with two or more contributing
sponsors or the termination of any such Pension Plan resulting in liability to
the Borrower or any of its Subsidiaries pursuant to Section 4063 or 4064 of
ERISA, (e) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the appointment of a trustee to administer any Pension Plan, (f) the
imposition of liability on the Borrower or any of its Subsidiaries pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, (g) a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) of the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates from any Multiemployer
Plan, a determination that a Multiemployer Plan is in “endangered status” or
“critical status” (as defined in Section 305(b) of ERISA), or the receipt by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
notice from any Multiemployer Plan that it is in insolvency pursuant to
Section 4245 of ERISA, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA, (h) the occurrence of an act or omission which
could reasonably be expected to give rise to the imposition on the Borrower or
any of its Subsidiaries of fines, penalties, excise taxes or related charges
under Chapter 43 of the Code or under Section 409, Section 502(c), (i) or (l),
or Section 4071 of ERISA in respect of any Pension Plan, or (i) the incurrence
of liability or the imposition of a Lien pursuant to Section 436 or 430(k) of
the Code or pursuant to ERISA with respect to any Pension Plan, other than for
PBGC premiums due but not delinquent.
“Escrow Subsidiary” means a wholly-owned Subsidiary (i) created by the Borrower
or any Subsidiary for the sole purpose of issuing debt securities the net
proceeds of which must be deposited into a secured escrow account of such
Subsidiary pending consummation of a Permitted Acquisition and which debt
securities must be redeemed if such Permitted Acquisition is not consummated,
(ii) engaged in no activities other than those incidental to the issuance of
such debt securities, (iii) owning no assets other than amounts that have been
deposited into such secured escrow account and (iv) which has been designated in
writing by the Borrower to the Administrative Agent as an Escrow Subsidiary;
provided that if at any time (x) such Subsidiary ceases to comply with the
requirements of this definition or (y) the debt securities become guaranteed by
(or secured by assets of) any Person other than such Subsidiary, such designated
Subsidiary shall no longer constitute an Escrow Subsidiary under this Agreement.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning assigned to such term in Article 7.
“Excess Cash Flow” means, for any Test Period ending on the last day of a Fiscal
Year, an amount (if positive) equal to:
(a)    the sum, without duplication, of the amounts for such period of the
following:
(i)    Consolidated Net Income of the Borrower and its Subsidiaries for such
period, plus


22

--------------------------------------------------------------------------------





(ii)    the amount of all non-Cash charges or expenses (including depreciation
and amortization) deducted in arriving at such Consolidated Net Income, but
excluding any non-Cash charges representing an accrual or reserve for potential
Cash items in any future period and excluding amortization of all prepaid Cash
items that were paid (or required to have been paid) in a prior period, plus
(iii)    decreases in Consolidated Working Capital for such period (other than
any such decreases (A) arising from acquisitions or Dispositions of all or
substantially all of the Capital Stock of any Subsidiary of the Borrower or any
business line, unit or division of the Borrower or any such Subsidiary, in each
case by the Borrower and its Subsidiaries completed during such period, (B) the
application of acquisition and/or purchase recapitalization accounting, (C) the
effect of reclassification during such period between Current Assets and
long-term assets and Current Liabilities and long-term liabilities (with a
corresponding restatement to the prior period to give effect to such
reclassification), (D) the effect of any fluctuations in the amount of accrued
and contingent obligations under any Hedge Agreement and (E) any non-Cash impact
being imputed to the calculation of Excess Cash Flow as a result of the
Consolidated Working Capital movements associated with adjustments made in
clauses (c), (d), and (h) of the definition of Consolidated Net Income), plus
(iv)    the aggregate net amount of any non-Cash loss on Dispositions of
property by the Borrower and its Subsidiaries during such period (other than
Dispositions in the ordinary course of business), to the extent deducted or
excluded in arriving at such Consolidated Net Income, plus
(v)    to the extent deducted, or not included in arriving at such Consolidated
Net Income, (A) increases in non-current deferred revenue, (B) increases in
accruals for future lease payments in respect of closed branches plus accretion
thereof, (C) increases in non-current GAAP rent equalization liabilities, (D)
increases in deferred landlord allowances and (E) accretion of asset retirement
obligations recorded in accordance with GAAP, plus
(vi)    Cash income or gain (actually received in Cash) of the type described in
clauses (b), (c), (d), (e) and (f) of the definition of “Consolidated Net
Income”, to the extent excluded from the calculation of Consolidated Net Income
for such period pursuant to the definition thereof (other than in respect of
sales or dispositions to the extent the Borrower is permitted to reinvest such
proceeds or is required to prepay the Loan with such proceeds, in each case,
pursuant to Section 2.10(b)(ii)), plus
(vii)    expenses deducted from Consolidated Net Income during such period in
respect of expenditures made during any prior period for which a deduction from
Excess Cash Flow was made in such prior period pursuant to clause (b) below,
minus,
(b)    the sum, without duplication, of the amounts for such period of the
following:
(i)    the amount of (A) all non-Cash credits, gains and income included in
arriving at such Consolidated Net Income (including non-Cash gains on bargain
purchases and excluding any such credit, gain or income representing the
reversal of an accrual or reserve for a potential Cash item that reduced
Consolidated Net Income in any prior period) and (B) all Cash expenses, charges
and losses excluded in arriving at such Consolidated Net Income, in each case,
to the extent not financed with the proceeds of long-term Indebtedness (other
than revolving Indebtedness), plus
(ii)    without duplication of amounts deducted from Excess Cash Flow in respect
of a prior period, the aggregate amount actually paid by the Borrower and its
Subsidiaries in Cash during such period or after such period and prior to the
relevant date of such Excess Cash Flow prepayment required by Section 2.10(b)(i)
on account of capital expenditures, purchases of intangible assets, spending
associated with construction in progress and payments in respect of the exercise
of purchase options under operating leases (excluding the principal amount of
Indebtedness, other than revolving Indebtedness, incurred to finance such
capital expenditures), plus


23

--------------------------------------------------------------------------------





(iii)    the aggregate amount of all principal payments and purchases of
Indebtedness of the Borrower and its Subsidiaries (including (A) scheduled
principal payments with respect to Indebtedness pursuant to Section 2.09 of this
Agreement (or any equivalent provision in any Refinancing Indebtedness) or
Section 2.09 of the First Lien Credit Agreement (or any equivalent provision in
any First Lien Facility) and voluntary prepayments of Term Loans pursuant to
Section 2.10(a) of this Agreement (or any equivalent provision in any
Refinancing Indebtedness) or of indebtedness pursuant to Section 2.10(a) of the
First Lien Credit Agreement (or any equivalent provision in any First Lien
Facility) (other than prepayments of loans deducted pursuant to clause (B) of
Section 2.10(b)(i) of this Agreement), (B) the principal component of payments
in respect of Capital Leases, (C) the amount of any mandatory prepayment of Term
Loans pursuant to Section 2.10(b)(ii) of this Agreement (or any equivalent
provision in any Refinancing Indebtedness) or of indebtedness pursuant to
Section 2.10(b)(ii) of the First Lien Credit Agreement (or any equivalent
provision in any First Lien Facility), in each case, with the Net Proceeds of a
Prepayment Asset Sale to the extent required due to a Disposition that resulted
in an increase in Consolidated Net Income and not in excess of the amount of
such increase and (D) purchases of Term Loans by the Borrower and its
Subsidiaries pursuant to Section 9.05(g) of this Agreement (or any equivalent
provisions in any Refinancing Indebtedness) and purchases of Term Loans by the
Borrower and its Subsidiaries pursuant to Section 9.05(g) of the First Lien
Credit Agreement (or any equivalent provision in any First Lien Facility) (other
than prepayments of loans deducted pursuant to clause (B) of Section 2.10(b)(i)
of this Agreement, in each case, limited to the aggregate amount actually paid
in Cash, but excluding (1) all other prepayments of Term Loans and (2) all
repayments of any revolving credit facility or arrangements (except to the
extent there is an equivalent permanent reduction in commitments thereunder))
made during such period, except, in each case, to the extent financed with the
proceeds of long-term Indebtedness (other than revolving Indebtedness), plus
(iv)    increases in Consolidated Working Capital for such period (other than
any such increases (A) arising from acquisitions or Dispositions of all or
substantially all of the Capital Stock of any Subsidiary of the Borrower or any
business line, unit or division of the Borrower or any such Subsidiary, in each
case by the Borrower and its Subsidiaries completed during such period, (B) the
application of acquisition and/or purchase recapitalization accounting, (C) the
effect of reclassification during such period between Current Assets and
long-term assets and Current Liabilities and long-term liabilities (with a
corresponding restatement to the prior period to give effect to such
reclassification), (D) the effect of any fluctuations in the amount of accrued
and contingent obligations under any Hedge Agreement and (E) any non-Cash impact
being imputed to the calculation of Excess Cash Flow as a result of the
Consolidated Working Capital movements associated with adjustments made in
clauses (c), (d), and (h) of the definition of Consolidated Net Income), plus
(v)    to the extent included, or not deducted in arriving at such Consolidated
Net Income, the aggregate consideration actually paid in Cash by the Borrower or
any of its Subsidiaries during such period or after such period and prior to the
relevant date of such Excess Cash Flow prepayment required by Section 2.10(b)(i)
with respect to Investments permitted under Section 6.06 (and not financed with
long-term Indebtedness (other than revolving Indebtedness)) (other than
Investments in (x) Cash and Cash Equivalents and (y) the Borrower or any of its
Subsidiaries), plus
(vi)    to the extent included, or not deducted in arriving at such Consolidated
Net Income, (A) decreases in non-current deferred revenue, (B) decreases in
accruals for future lease payments made in respect of closed branches, (C)
decreases in non-current GAAP rent equalization liabilities, (D) decreases in
deferred landlord allowances and (E) amounts paid with respect to asset
retirement obligations, plus


24

--------------------------------------------------------------------------------





(vii)    any required up-front Cash payments in respect of Hedge Agreements to
the extent not financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness) and not deducted in arriving at such Consolidated Net
Income, plus
(viii)    the amount of Restricted Payments made in Cash during such period
other than Restricted Payments described in clause (a)(iv) of Section 6.04
except, in each case, to the extent financed with long term Indebtedness (other
than revolving Indebtedness), plus
(ix)    without duplication of amounts deducted from Excess Cash Flow in respect
of a prior period, at the option of the Borrower, the aggregate consideration
(including earn-outs) required to be paid in Cash by the Borrower or its
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to capital expenditures,
cash bonuses payable to its directors, officers, employees and consultants,
acquisitions or Investments permitted by Section 6.06 or otherwise consented to
by the Required Lenders (other than Investments in (x) Cash and Cash Equivalents
and (y) the Borrower or any of its Subsidiaries) to be consummated or made
during the period of four consecutive Fiscal Quarters of the Borrower following
the end of such period (except, in each case, to the extent financed with
long-term Indebtedness (other than revolving Indebtedness)); provided that to
the extent the aggregate amount actually utilized to finance such capital
expenditures, cash bonuses payable to its directors, officers, employees and
consultants, acquisitions or Investments during such subsequent period of four
consecutive Fiscal Quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such subsequent period of four consecutive Fiscal Quarters, plus
(x)    the amount of Cash Taxes and Tax Distributions pursuant to
Section 6.04(a)(ii) paid in such period (and Tax and Tax Distribution reserves
set aside and payable or reasonably estimated to be payable within the four
consecutive Fiscal Quarters following such period) to the extent such Taxes and
Tax Distributions exceed the amount of Tax and Tax Distribution expense deducted
in arriving at Consolidated Net Income for such period; provided that, to the
extent the aggregate amount of Tax and Tax Distribution reserves set aside and
actually paid during such subsequent four consecutive Fiscal Quarters is less
than such amount of Tax and Tax Distribution reserves set aside, the amount of
such shortfall shall be added to the calculation of Excess Cash Flow at the end
of such subsequent period of four consecutive Fiscal Quarters, plus
(xi)    to the extent not expensed (or exceeding the amount expensed) during
such period or not deducted (or exceeding the amount deducted) in calculating
Consolidated Net Income, the aggregate amount of expenditures, fees, costs and
expenses paid in Cash by the Borrower and its Subsidiaries during such period,
other than to the extent financed with long-term Indebtedness (other than
revolving Indebtedness).
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the SEC promulgated thereunder.
“Excluded Information” means information regarding the Borrower, the Sponsor or
their respective Affiliates that may be material to a decision made by a Lender
to participate in any assignment to an Affiliated Lender, including any
information which is (a) not publicly available, (b) material with respect to
the Borrower and its subsidiaries or their respective securities for purposes of
U.S. federal and state securities laws and (c) not of a type that would be
publicly disclosed in connection with any issuance by the Borrower or any of its
subsidiaries of debt or equity securities issued pursuant to a public offering,
a Rule 144A offering or other private placement where assisted by a placement
agent.


25

--------------------------------------------------------------------------------





“Excluded Subsidiary” means (a) any Subsidiary that is not a Wholly-Owned
Subsidiary, (b) any Immaterial Subsidiary, (c) any Subsidiary that is prohibited
by law, regulation or contractual obligations from providing a Loan Guaranty or
that would require a governmental (including regulatory) consent, approval,
license or authorization to provide such Loan Guaranty, (d) any not-for-profit
Subsidiary, (e) any Captive Insurance Subsidiaries, (f) any special purpose
entities used for securitization facilities or receivables facilities, including
any Securitization Subsidiary, (g) any Disregarded Domestic Subsidiary, (h) any
direct or indirect Domestic Subsidiary of a Foreign Subsidiary, (i) any
subsidiary for which the provision of a Loan Guaranty would result in material
adverse tax consequences (as reasonably determined by the Borrower), (j) any
Foreign Subsidiary, (k) any Subsidiary acquired pursuant to a Permitted
Acquisition or other Investment permitted herein that has assumed secured
Indebtedness not incurred in contemplation of such Permitted Acquisition or
other Investment and any Subsidiary thereof that guarantees such secured
Indebtedness, in each case to the extent such secured Indebtedness prohibits
such subsidiary from becoming a Guarantor, (l) any Escrow Subsidiary and (m) any
other Subsidiary with respect to which, in the reasonable judgment of the First
Lien Administrative Agent and the Borrower, the burden or cost of providing a
Loan Guaranty shall outweigh the benefits to be afforded thereby.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any other Loan Party hereunder, (a) Taxes imposed on (or
measured by) its net income (however denominated), franchise Taxes, and branch
profits taxes, in each case, (i) imposed as a result of such recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) withholding taxes to the extent that the obligation to
withhold amounts existed on the date that such Person became a Lender under this
Agreement or, if such Person is not a Lender, the date such Person otherwise
became entitled to receive payments under this Agreement (or, if such Person or
other recipient is an intermediary, partnership or other flow-through entity for
relevant tax purposes, the date on which the relevant beneficial owner, partner
or member of such Person became a beneficial owner, partner or member thereof,
if later) or on the date that such Person designates a new lending office,
except in each case to the extent such Person is an assignee (other than
pursuant to Section 2.18(b)) of any other Lender that itself was entitled, at
the time the assignment to such Person became effective, to receive such
additional amounts under Section 2.16(a), (c) any Tax imposed as a result of a
failure by the Administrative Agent or a Lender to comply with Section 2.16(f)
and (d) any withholding tax under FATCA.
“Existing Derivative Transactions” means certain hedging arrangements entered
into between the Borrower and/or its Subsidiaries and certain of the initial
Lenders as counterparties, as amended, modified or replaced prior to the date
hereof.
“Extended Term Loans” has the meaning assigned to such term in
Section 2.22(a)(iii).
“Extension” has the meaning assigned to such term in Section 2.22(a).
“Extension Offer” has the meaning assigned to such term in Section 2.22(a).
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, heretofore owned, leased, operated or used by the Borrower or any of
its Subsidiaries or any of their respective predecessors or Affiliates.
“Failed Auction” has the meaning assigned to such term in the definition of
“Dutch Auction”.


26

--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
to comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
and any intergovernmental agreements and fiscal or regulatory legislation, rules
or official interpretations adopted pursuant to any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.
“Fee Letters” means (i) the Administrative Agent Fee Letter and (ii) that
certain Amended and Restated Arranger Fee Letter, dated as of September 4, 2018,
by and among the Borrower, the Arrangers and the Documentation Agents.
“Financial Officer” of any Person means the chief financial officer, the
treasurer, any assistant treasurer, any vice president of finance or the
controller of such Person or any officer with substantially equivalent
responsibilities of any of the foregoing.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of the Borrower that such financial statements fairly present,
in all material respects, in accordance with GAAP, the consolidated financial
condition of the Borrower as at the dates indicated and the results of its
operations and its cash flows for the periods indicated, subject to the absence
of footnotes and changes resulting from audit and normal year-end adjustments.
“Financial Plan” has the meaning assigned to such term in Section 5.01(h).
“First Lien Administrative Agent” has the meaning assigned to such term in the
Intercreditor Agreement.
“First Lien Credit Agreement” means the First Lien Credit Agreement, dated as of
October 1, 2018, among, inter alios, the Borrower, the Subsidiaries of the
Borrower from time to time party thereto, the other financial institutions from
time to time party thereto as lenders and Barclays Bank PLC, as administrative
agent and collateral agent.
“First Lien Facility” means the credit facility governed by the First Lien
Credit Agreement and one or more debt facilities or other financing arrangements
(including indentures) providing for loans, notes or other long-term
indebtedness that replace or refinance such credit facility, including (i) any
such replacement or refinancing facility or indenture that increases or
decreases the amount permitted to be borrowed thereunder or alters the maturity
thereof and whether by the same or any other agent, lender or group of lenders,
and any amendments, supplements, modifications, extensions, renewals,
restatements, amendments and restatements or refundings thereof or any such
indentures or credit facilities that replace or refinance such credit facility
(or any subsequent replacement thereof), in each case to the extent permitted or
not restricted by this Agreement and (ii) any other First Lien Obligations.
“First Lien Leverage Ratio” means the ratio, as of any date of determination, of
(a) Consolidated First Lien Debt as of such date (net of the Unrestricted Cash
Amount as of such date) to (b) Consolidated Adjusted EBITDA of the Borrower and
its Subsidiaries for the Test Period then most recently ended for which
financial statements are available.


27

--------------------------------------------------------------------------------





“First Lien Loan Documents” means the First Lien Credit Agreement, any
promissory notes, collateral documents, the Intercreditor Agreement and any
other document or instrument designated by the Borrower and the First Lien
Administrative Agent as a “Loan Document” under the First Lien Credit Agreement,
and shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, amendments and restatements, supplements or other
modifications thereto.
“First Lien Obligations” shall mean (i) the “Secured Obligations” as defined in
the First Lien Credit Agreement (or any equivalent term under any First Lien
Facility), (ii) all unpaid principal and accrued and unpaid interest, fees and
other obligations owing with respect to any “Incremental Equivalent Debt” (as
defined in the First Lien Credit Agreement) secured by a First Priority Lien (as
defined in the Intercreditor Agreement) and (iii) all unpaid principal and
accrued and unpaid interest, fees and other obligations owing with respect to
any refinancing Indebtedness in respect of any or all of the foregoing.
“First Lien Obligations Payment Date” means the “Termination Date” as defined in
the First Lien Credit Agreement (or equivalent term under any document governing
any other First Lien Facility).
“First Lien Term Loan” means a term loan made pursuant to the First Lien Credit
Agreement.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower ending on September 30 of
each calendar year.
“Fixed Amounts” has the meaning assigned to such term in Section 1.09(b).
“Fixed Dollar Incremental Amount” has the meaning assigned to such term in
Section 2.21(a).
“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Funding Account” has the meaning assigned to such term in Section 2.03(vi).
“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
being made, subject to the provisions of Section 1.04.
“Governmental Authority” means any federal, state, municipal, national,
provincial or other government, governmental department, commission, board,
bureau, court, central bank, agency or instrumentality or political subdivision
thereof or any entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state, province or locality of the
U.S., the U.S. or a foreign entity or government.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Granting Lender” has the meaning assigned to such term in Section 9.05(e).


28

--------------------------------------------------------------------------------





“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or other
monetary obligation, (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or monetary
obligation, (e) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (f) secured by any Lien on any assets
of such Guarantor securing any Indebtedness or other monetary obligation of any
other Person, whether or not such Indebtedness or other monetary obligation is
assumed by such Guarantor (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any
acquisition, Disposition or other transaction permitted under this Agreement
(other than such obligations with respect to Indebtedness). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
“Guarantor” has the meaning assigned to such term in the definition of
“Guarantee”.
“Guarantor Percentage” has the meaning assigned to such term in Section 10.10.
“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, the exposure to, or Release of, which is prohibited,
limited or regulated by any Environmental Law or any Governmental Authority due
to its dangerous or deleterious properties or characteristics.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.
“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between any Loan Party or any Subsidiary and any other Person.
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of Section 1.04), to the extent applicable to the relevant financial statements.
“Immaterial Subsidiary” means, as of any date, any Subsidiary of the Borrower
(a) having Consolidated Total Assets in an amount of less than 5.00% of
Consolidated Total Assets of the Borrower and (b) contributing less than 5.00%
of the consolidated revenues of the Borrower and its Subsidiaries, in each case,
for the most recently ended Test Period for which financial statements are
available; provided that the Consolidated Total Assets (as so determined) and
revenues (as so determined) of all Immaterial Subsidiaries shall not exceed
7.50% of Consolidated Total Assets of the Borrower or 7.50% of the consolidated
revenues of the Borrower for the relevant Test Period, as the case may be.


29

--------------------------------------------------------------------------------





“Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, domestic partner, former
domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals, such individual’s estate (or an executor,
administrator, heir or legatee, in each case, acting on their behalf) or any
private foundation or fund that is controlled by any of the foregoing
individuals or any donor-advised fund of which any such individual is the donor.
“Incremental Cap” has the meaning assigned to such term in Section 2.21(a).
“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of an Incremental Term Facility or Incremental Term Loans.
“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 6.01(x).
“Incremental Term Facility” has the meaning assigned to such term in
Section 2.21(a).
“Incremental Term Loans” has the meaning assigned to such term in
Section 2.21(a).
“Incurrence Based Amounts” has the meaning assigned to such term in Section
1.09(b).
“Indebtedness”, as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments to the extent the same would appear as
a liability on a balance sheet prepared in accordance with GAAP; (d) any
obligation owed for all or any part of the deferred purchase price of property
or services (excluding (w) any earn out obligation or purchase price adjustment
until such obligation becomes a liability on the balance sheet (excluding the
footnotes thereto) in accordance with GAAP, (x) any such obligations incurred
under ERISA, (y) accrued expenses and trade accounts payable in the ordinary
course of business (including on an inter-company basis) and (z) liabilities
associated with customer prepayments and deposits), which purchase price is (i)
due more than six months from the date of incurrence of the obligation in
respect thereof or (ii) evidenced by a note or similar written instrument to the
extent the same would appear as a liability on a balance sheet prepared in
accordance with GAAP; (e) all Indebtedness of others secured by any Lien on any
property or asset owned or held by such Person regardless of whether the
indebtedness secured thereby shall have been assumed by such Person or is
non-recourse to the credit of such Person; (f) the face amount of any letter of
credit issued for the account of such Person or as to which such Person is
otherwise liable for reimbursement of drawings (except to the extent the
relevant reimbursement obligations relate to trade payables and are satisfied
within 20 days following the incurrence thereof); (g) the Guarantee by such
Person of the Indebtedness of another; (h) all obligations of such Person in
respect of any Disqualified Capital Stock and (i) all net obligations of such
Person in respect of any Derivative Transaction, including any Hedge Agreement,
whether or not entered into for hedging or speculative purposes; provided that
(i) in no event shall obligations under any Derivative Transaction be deemed
“Indebtedness” for any calculation of the Total Leverage Ratio, the First Lien
Leverage Ratio, the Senior Secured Leverage Ratio, the Interest Coverage Ratio
or any other financial ratio under this Agreement and (ii) the amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the fair market value of the property encumbered thereby as determined by
such Person in good faith. For all purposes hereof, the Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Person is a general partner or a joint venturer, except to the
extent such Person’s liability for such Indebtedness is otherwise limited and
only to the extent such Indebtedness would otherwise be included in the
calculation of Consolidated Total Debt; provided that notwithstanding anything
herein to the contrary, the term “Indebtedness” shall not include, and shall be
calculated without giving effect to, the effects of Accounting Standards
Codification Topic 815 and related interpretations to the extent such effects
would otherwise increase or decrease an amount of Indebtedness for any purpose
hereunder as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness; and any such amounts that would have constituted
Indebtedness hereunder but for the


30

--------------------------------------------------------------------------------





application of this proviso shall not be deemed an incurrence of Indebtedness
hereunder. For the avoidance of doubt, Indebtedness shall exclude ordinary
course intercompany payables among the Borrower and its subsidiaries.
“Indemnified Taxes” means (i) Taxes other than Excluded Taxes and (ii) to the
extent not otherwise described in (i), Other Taxes, in each case imposed on or
in respect of any payment made by a Loan Party under any Loan Document.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Information” has the meaning set forth in Section 3.11(a).
“Information Memorandum” means the Lender Presentation, dated September 11,
2018, relating to the Borrower and the Transactions.
“Initial Specified Properties” means the Real Estate Assets of the Borrower and
its Restricted Subsidiaries listed on Schedule 1.01(c).
“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, substantially in the form of Exhibit N (with such changes to such
form as may be reasonably acceptable to the Administrative Agent and the
Borrower) among the Administrative Agent, as agent for the Second Lien Secured
Parties (as defined therein), the First Lien Administrative Agent, as agent for
the First Lien Secured Parties (as defined therein), the Borrower and the
Subsidiaries of the Borrower from time to time party thereto.
“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Adjusted EBITDA for such Test Period to (b) Consolidated Cash
Interest Expense for such Test Period.
“Interest Election Request” means a request by the Borrower in the form of
Exhibit G hereto or such other form reasonably acceptable to the Administrative
Agent to convert or continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December or the maturity date applicable to such
Loan, commitment or Additional Term Commitment and (b) with respect to any LIBO
Rate Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a LIBO Rate Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing.


31

--------------------------------------------------------------------------------





“Interest Period” means with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available to all relevant affected Lenders, twelve months or
a shorter period) thereafter, as the Borrower may elect; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:
(a)
the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that LIBO Rate Loan; and



(b)
the applicable LIBO Rate for the shortest period (for which that LIBO Rate is
available) which exceeds the Interest Period of that LIBO Rate Loan,



each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that LIBO Rate Loan.
“Investment” means (a) any purchase or other acquisition by a Person or any of
its subsidiaries of, or of a beneficial interest in, any of the Securities of
any other Person (other than the Borrower or a Subsidiary Guarantor), (b) the
acquisition by purchase or otherwise (other than purchases or other acquisitions
of inventory, materials, supplies and/or equipment in the ordinary course of
business) of all or a substantial portion of the business, property or fixed
assets of any Person or any division or line of business or other business unit
of any Person and (c) any loan, advance (other than (i) advances to current or
former employees, officers, directors, members of management, managers,
consultants or independent contractors of the Borrower or its Subsidiaries or
any Parent Company for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business and
(ii) advances made on an intercompany basis in the ordinary course of business
for the purchase of inventory) or capital contribution by the Borrower or any of
its Subsidiaries to any other Person (other than the Borrower or any Subsidiary
Guarantor). Subject to Section 5.10, the amount of any Investment shall be the
original cost of such Investment, plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such Investment, but giving effect to
any repayments of principal in the case of Investments in the form of loans and
any return of capital or return on Investment in the case of equity Investments
(whether as a distribution, dividend, redemption or sale but not in excess of
the amount of the initial Investment).
“Investors” means (i) the Sponsor, (ii) the Management Investors and (iii)
certain other investors identified to the Administrative Agent in writing on or
prior to the Closing Date.
“IP Rights” has the meaning assigned to such term in Section 3.05(c).
“IRS” means the U.S. Internal Revenue Service.
“Joinder Agreement” has the meaning assigned to such term in Section 5.12(a).


32

--------------------------------------------------------------------------------





“LCT Election” has the meaning assigned to such term in Section 1.09(a).
“LCT Test Date” has the meaning assigned to such term in Section 1.09(a).
“Lenders” means the Term Lenders, any Additional Lender and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“Letter-of-Credit Right” has the meaning set forth in Article 9 of the UCC.
“LIBO Rate” means, for any Interest Period as to any LIBO Rate Loan, (i) the
rate per annum determined by the Administrative Agent to be the offered rate
which appears on the Reuters Screen which displays the London Interbank Offered
Rate administered by ICE Benchmark Administration Limited (such page currently
being the LIBOR01 page) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time), two Business
Days prior to the commencement of such Interest Period, (ii) in the event the
rate referenced in the preceding clause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service which displays the London Interbank Offered Rate administered
by ICE Benchmark Administration Limited for deposits (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period or (iii) if the
rates referenced in the preceding clauses (i) and (ii) are not available, the
Interpolated Rate; provided that if at any time the LIBO Rate is negative, it
shall be deemed to be 0%.
“LIBO Rate Loan” means any Loan that bears interest based on the LIBO Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing), in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed a Lien.
“Limited Condition Acquisition” means any acquisition, including by way of
merger, by the Borrower or one or more Subsidiaries permitted pursuant to this
Agreement whose consummation is not conditioned upon the availability of, or on
obtaining, third party financing.
“Limited Condition Transaction” means (i) a Limited Condition Acquisition, (ii)
any redemption, repurchase, defeasance, satisfaction and discharge or repayment
of indebtedness requiring irrevocable notice in advance of such redemption,
repurchase, defeasance, satisfaction and discharge or repayment and/or (iii) any
dividends or distributions on, or redemptions of, any Parent Company’s or the
Borrower’s equity requiring irrevocable notice in advance thereof.
“Loan Documents” means this Agreement, any Promissory Notes, the Collateral
Documents, the Intercreditor Agreement, the Pari Passu Intercreditor Agreement
(if executed) and any other document or instrument designated by the Borrower
and the Administrative Agent as a “Loan Document”. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
amendments and restatements, supplements or other modifications thereto.


33

--------------------------------------------------------------------------------





“Loan Guarantor” means each Loan Party (other than the Borrower).
“Loan Guaranty” means the guaranty set forth in Article 10.
“Loan Parties” means (i) the Borrower, (ii) each Subsidiary Guarantor and (iii)
any other Person who becomes a party to this Agreement or any other Loan
Document as a Loan Party pursuant to a Joinder Agreement, and their respective
successors and assigns.
“Loans” or “Loan” means any Term Loan or any Additional Term Loan.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Management Investors” means the officers, directors, employees and other
members of the management of the Borrower, as applicable.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Master Services Agreement” dated as of October 1, 2018 by and between Post and
the Borrower, as amended, modified, or restated from time to time in accordance
with its terms.
“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, financial condition or results of operations, in each case, of the
Borrower and its Subsidiaries, taken as a whole, (ii) the rights and remedies
(taken as a whole) of the Administrative Agent under the applicable Loan
Documents or (iii) the ability of the Borrower and the Loan Guarantors (taken as
a whole) to perform their payment obligations under the Loan Documents.
“Maximum Liability” has the meaning assigned to such term in Section 10.09.
“Maximum Rate” has the meaning assigned to such term in Section 9.19.
“Maximum Tender Condition” has the meaning assigned to such term in Section
2.23(b).
“Minimum Extension Condition” has the meaning assigned to such term in Section
2.22(b).
“Minimum Tender Condition” has the meaning assigned to such term in Section
2.23(b).
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA, to which the Borrower or any of
its Subsidiaries, or any of their respective ERISA Affiliates, makes or is
obligated to make contributions and with respect to which any of them has an
ongoing obligation.
“Narrative Report” means with respect to the financial statements for which such
narrative report is required, a narrative report describing the operations of
the Borrower and its Subsidiaries for the applicable Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate, and commencing
with the Fiscal Quarter ended December 31, 2018 corresponding figures from the
Financial Plan for the applicable Fiscal Year.


34

--------------------------------------------------------------------------------





“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by the Borrower or
any of its Subsidiaries (i) under any casualty insurance policy in respect of a
covered loss thereunder of any assets of the Borrower or any of its Subsidiaries
or (ii) as a result of the taking of any assets of the Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (b) (i) any actual out-of-pocket
costs incurred by the Borrower or any of its Subsidiaries in connection with the
adjustment, settlement or collection of any claims of the Borrower or such
Subsidiary in respect thereof, (ii) the payment of the outstanding principal
amount of, premium or penalty, if any, and interest and other amounts on any
Indebtedness (other than the Loans, Indebtedness under any First Lien Facility
and any Indebtedness secured by a Lien that is senior, pari passu or junior to
the Lien on the Collateral securing the Secured Obligations) that is secured by
a Lien on the assets in question and that is required to be repaid (or otherwise
comes due or would be in default, in each case, pursuant to the terms thereof as
a result of such loss, taking or sale and is repaid) under the terms thereof as
a result of such loss, taking or sale, (iii) in the case of a taking, the
reasonable out-of-pocket costs of putting any affected property in a safe and
secure position, (iv) any selling costs and out-of-pocket expenses (including
reasonable broker’s fees or commissions, legal fees, transfer and similar Taxes
and the Borrower’s good faith estimate of income Taxes and Tax Distributions
paid or payable (including pursuant to Tax sharing arrangements in connection
with such sale)) in connection with any sale of such assets as referred to in
clause (a) of this definition and (v) any amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustments associated with any sale or taking of
such assets as referred to in clause (a) of this definition (provided that to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Insurance/Condemnation Proceeds).
“Net Proceeds” means (a) with respect to any Disposition (including any
Prepayment Asset Sale), the Cash proceeds (including Cash Equivalents and Cash
proceeds subsequently received (as and when received) in respect of non-Cash
consideration initially received), net of (i) selling costs and out-of-pocket
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar Taxes and the Borrower’s good faith estimate of income
Taxes paid or payable (including Tax Distributions and including pursuant to Tax
sharing arrangements) in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Disposition (provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Proceeds), (iii)
the principal amount, premium or penalty, if any, interest and other amounts on
any Indebtedness (other than the Loans and any other Indebtedness secured by a
Lien that is senior, pari passu or junior to the Lien on the Collateral securing
the Secured Obligations) which is secured by the asset sold in such Disposition
and which is required to be repaid or otherwise comes due or would be in
default, in each case, pursuant to the terms thereof as a result of such
Disposition and is repaid (other than any such Indebtedness assumed by the
purchaser of such asset) and (iv) Cash escrows (until released from escrow to
the Borrower or any of its Subsidiaries) from the sale price for such
Disposition; and (b) with respect to any issuance or incurrence of Indebtedness
or Capital Stock, the Cash proceeds thereof, net of all Taxes (including Tax
Distributions) and customary fees, commissions, costs, underwriting discounts
and other fees and expenses incurred in connection therewith.
“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.18(b).
“Non-Debt Fund Affiliate” means the Sponsor and any Affiliate of the Sponsor
other than any Debt Fund Affiliate.
“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.


35

--------------------------------------------------------------------------------





“Not Otherwise Applied” means, with reference to any amount of Excess Cash Flow,
that such amount was not (a) required to be applied to mandatorily prepay the
Loans pursuant to Section 2.10(b)(i) (for the avoidance of doubt, without giving
effect to Section 2.10(b)(ix)) or (b) previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was contingent on receipt of such amount.
“Obligated Party” has the meaning assigned to such term in Section 10.02.
“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and all other advances to,
debts, liabilities and obligations of the Loan Parties to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents in respect of any Loan, whether direct or indirect (including those
acquired by assumption), absolute, contingent, due or to become due, now
existing or hereafter arising.
“OFAC” means the Office of Foreign Assets Control of the United States Treasury
Department.
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws, (b)
with respect to any limited partnership, its certificate of limited partnership,
and its partnership agreement, (c) with respect to any general partnership, its
partnership agreement, (d) with respect to any limited liability company, its
articles of organization or certificate of formation, and its operating
agreement and (e) with respect to any other form of entity, such other
organizational documents required by local law or customary under such
jurisdiction to document the formation and governance principles of such type of
entity. In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official (to the extent relevant and available in
the jurisdiction of organization of the relevant Loan Party).
“Other Applicable Indebtedness” has the meaning assigned to such term in
Section 2.10(b)(ii).
“Other Connection Taxes” means Taxes imposed on any recipient of any payment to
be made by or on account of any obligation of the Borrower or any other Loan
Party hereunder as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
solely from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, or engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes, arising from any payment made
hereunder or from the execution, delivery, performance or enforcement of, from
the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.18).
“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Effective Rate and (ii) an
overnight rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


36

--------------------------------------------------------------------------------





“Parent Company” means any Person of which the Borrower is a direct or indirect
Wholly-Owned Subsidiary.
“Pari Passu Intercreditor Agreement” means the Pari Passu Intercreditor
Agreement, substantially in the form of Exhibit M, with any changes thereto
implemented in accordance with the definition of an Acceptable Intercreditor
Agreement or otherwise reasonably agreed by the Administrative Agent and the
Required Lenders.
“Participant” has the meaning assigned to such term in Section 9.05(c)(i).
“Participant Register” has the meaning assigned to such term in Section
9.05(c)(ii).
“Paying Guarantor” has the meaning assigned to such term in Section 10.10.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any employee pension benefit plan, as defined in Section
3(2) of ERISA (other than a Multiemployer Plan), subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any of its Subsidiaries, or any of their
respective ERISA Affiliates, is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
“Permitted Acquisition” means any acquisition by the Borrower or any of its
Subsidiaries, whether by purchase, merger, amalgamation or otherwise, of all or
substantially all of the assets of or any business line, unit, or division or
any plant of, any Person or of a majority of the outstanding Capital Stock of
any Person (but in any event including any Investment in a Subsidiary which
serves to increase the Borrower’s or any Subsidiary’s respective equity
ownership in such Subsidiary), or any acquisition of or Investment in any joint
venture; provided that on the date of execution of the purchase agreement in
respect of such acquisition, no Event of Default shall have occurred and be
continuing or would result from the execution of such agreement.
“Permitted Debt Exchange” has the meaning specified in Section 2.23(a).
“Permitted Debt Exchange Notes” has the meaning specified in Section 2.23(a).
“Permitted Debt Exchange Offer” has the meaning specified in Section 2.23(a).
“Permitted Holders” means (a) the Investors and (b) any Person with which one or
more Investors form a “group” (within the meaning of Section 14(d) of the
Exchange Act) so long as, in the case of this clause (b), the relevant Investor
or Investors beneficially own more than 50% of the relevant voting stock
beneficially owned by the group.
“Permitted Liens” means Liens permitted pursuant to Section 6.02.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.
“Post” means Post Holdings, Inc. and its subsidiaries other than the Borrower
and its Subsidiaries.


37

--------------------------------------------------------------------------------





“Prepayment Asset Sale” means any Disposition by the Borrower or its
Subsidiaries made pursuant to Section 6.07(h), Section 6.07(j), Section 6.07(o),
Section 6.07(q) and Section 6.07(r) (to the extent provided therein).
“Prepayment Notice” means a notice by the Borrower of a prepayment in accordance
with Section 2.10 and in substantially the form attached hereto as Exhibit J or
such other form that is reasonably acceptable to the Administrative Agent and
the Borrower.
“Primary Obligor” has the meaning assigned to such term in the definition of
“Guarantee”.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S., or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as reasonably determined by the Administrative Agent) or any
similar release by the Board (as reasonably determined by the Administrative
Agent). Any change in such prime rate shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Pro Forma Basis” or “pro forma effect” means with respect to any determination
of the Total Leverage Ratio, the First Lien Leverage Ratio, the Senior Secured
Leverage Ratio, the Interest Coverage Ratio, Consolidated Adjusted EBITDA,
Consolidated Net Income or Consolidated Total Assets (including, in each case,
component definitions thereof) that all Subject Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable Test Period (or, in the case of Consolidated Total
Assets, as of the last day of such Test Period) with respect to any test or
covenant for which such calculation is being made: (a) income statement items
(whether positive or negative) attributable to the property or Person subject to
such Subject Transaction, (i) in the case of a Disposition of all or
substantially all of the Capital Stock of any Subsidiary of the Borrower or any
business line, unit or division of the Borrower or any of its Subsidiaries or
any designation of a subsidiary as an Unrestricted Subsidiary, shall be
excluded, and (ii) in the case of a Permitted Acquisition, Investment or
designation of an Unrestricted Subsidiary as a Subsidiary described in the
definition of the term “Subject Transaction”, shall be included, (b) any
retirement or repayment of Indebtedness (other than normal fluctuations in
revolving Indebtedness incurred for working capital purposes), (c) any
Indebtedness incurred by the Borrower or any of its Subsidiaries in connection
therewith; provided that, (x) if such Indebtedness has a floating or formula
rate, such Indebtedness shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such Indebtedness at the
relevant date of determination (taking into account any interest hedging
arrangements applicable to such Indebtedness), (y) interest on any obligations
with respect to Capital Leases shall be deemed to accrue at an interest rate
reasonably determined by a Responsible Officer of the Borrower to be the rate of
interest implicit in such obligation in accordance with GAAP and (z) interest on
any Indebtedness that may optionally be determined at an interest rate based
upon a factor of a prime or similar rate, a Euro-currency interbank offered rate
or other rate shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen as the Borrower or
such Subsidiary may designate and (d) the acquisition of any assets included in
calculating Consolidated Total Assets, whether pursuant to any Subject
Transaction or any Person becoming a subsidiary or merging, amalgamating or
consolidating with or into the Borrower or any of its Subsidiaries or the
Disposition of any business line, unit or division included in calculating
Consolidated Total Assets described in the definition of Subject Transaction;
provided that, the foregoing pro forma adjustments described in clause (a) above
may be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of “Consolidated Adjusted EBITDA”
and give effect to events (including operating expense reductions) that are (x)
directly attributable to such transaction, (y) expected to have a continuing
impact on the Borrower and its Subsidiaries and (z) factually supportable.


38

--------------------------------------------------------------------------------





In the case of any calculation of the Interest Coverage Ratio, the Total
Leverage Ratio, the First Lien Leverage Ratio, the Senior Secured Leverage
Ratio, Consolidated Adjusted EBITDA, Consolidated Net Income or Consolidated
Total Assets for any of the events described above that occur prior to the date
on which first financial statements after the Closing Date have been (or are
required to be) delivered pursuant to Section 5.01(a) or (b), such calculations
to be made on a “Pro Forma Basis” shall use the financial statements with
respect to the Borrower for the Fiscal Quarter ended on June 30, 2018.
“Prohibited Person” has the meaning assigned to such term in Section 9.05(f)(i).
“Projections” means the projections of the Borrower and the Subsidiaries
included in the Information Memorandum (or a supplement thereto).
“Promissory Note” means a promissory note of the Borrower payable to any Lender
or its registered assigns, in substantially the form of Exhibit F hereto,
evidencing the aggregate outstanding principal amount of Loans of the Borrower
to such Lender resulting from the Loans made by such Lender.
“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock. For the avoidance of doubt, the 8th
Avenue Series A Preferred Stock (as defined in the Acquisition Agreement)
constitutes Qualified Capital Stock.
“Qualifying Bid” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“Qualifying IPO” means the issuance and sale by a Borrower or any Parent Company
of its common Capital Stock in an underwritten primary public offering (other
than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act (whether alone or in connection with a secondary public
offering) pursuant to which Net Proceeds of at least $30,000,000 are received by
or contributed to the Borrower.
“Qualifying Lender” has the meaning assigned to such term in the definition of
“Dutch Auction”.
“Rabobank” means Coöperatieve Rabobank U.A., New York Branch.
“Real Estate Asset” means, at any time of determination, all right, title and
interest (fee, leasehold or otherwise) in and to real property (including, but
not limited to, land, improvements and fixtures thereon) of any Loan Party.
“Refinancing” has the meaning assigned to such term in Section 4.01(l).
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower and the Subsidiary Guarantors, (b) the
Administrative Agent and (c) each Lender that agrees to provide all or any
portion of the Replacement Term Loans being incurred pursuant thereto and in
accordance with Section 9.02(c).
“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(o).
“Refunding Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(ix).
“Register” has the meaning assigned to such term in Section 9.05(b)(iv).


39

--------------------------------------------------------------------------------





“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Funds” means, with respect to any Lender that is an Approved Fund, any
other Approved Fund that is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents,
advisors and other representatives of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping or
leaching of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material).
“Release Provisions” has the meaning assigned to such term in Article 8.
“Replaced Term Loans” has the meaning assigned to such term in Section
9.02(c)(i).
“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(c)(i).
“Reply Amount” has the meaning assigned to such term in the definition of “Dutch
Auction”.
“Reply Price” has the meaning assigned to such term in the definition of “Dutch
Auction”.
“Representatives” has the meaning assigned to such term in Section 9.13.
“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, or replacement of all or a portion of the Term Loans substantially
concurrently with the proceeds of any Indebtedness incurred by the Borrower or
any of its Subsidiaries (including any Replacement Term Loans) having an
effective interest rate (to be calculated in a manner consistent with the second
proviso to Section 2.21(a)(v)) that is (and not by virtue of any fluctuation of
any “base” rate) less than the effective interest rate (to be calculated on the
same basis) applicable to such Term Loans so prepaid, repaid, refinanced or
replaced and the proceeds of which are used to prepay, repay, refinance or
replace such Term Loans and (b) any amendment to this Agreement that would have
the effect of reducing the effective interest rate (to be calculated on the same
basis as set forth in preceding clause (a)) of, the Term Loans; provided that
the primary purpose of such prepayment, repayment, refinancing, replacement or
amendment was to reduce the effective interest rate of the Term Loans; provided,
further, that in no event shall any such prepayment, repayment, refinancing,
replacement or amendment in connection with a Change of Control, Qualifying IPO
or Transformative Acquisition constitute a Repricing Transaction. Any such
determination by the Administrative Agent as contemplated by preceding clauses
(a) and (b) shall be conclusive and binding on all Lenders, and the
Administrative Agent shall have no liability to any Person with respect to such
determination absent bad faith, gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final, non-appealable
decision).


40

--------------------------------------------------------------------------------





“Required Lenders” means, at any time, Lenders having Loans representing more
than 50% of the sum of the total such Loans at such time.
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Responsible Officer” of any Person means the chief executive officer, the
president, any executive vice president, any senior vice president, any vice
president, chief operating officer or any Financial Officer of such Person and
any other individual or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement,
and, as to any document delivered on the Closing Date (but subject to the
express requirements set forth in Article 4), shall include any secretary or
assistant secretary or any other individual or similar official thereof with
substantially equivalent responsibilities of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. For purposes of Section 5.01(e), 5.01(f), and 5.01(g),
“Responsible Officer” shall only include the chief executive officer, president,
chief operating officer, chief financial officer or any vice president of
finance of such Person.
“Restricted Amount” has the meaning set forth in Section 2.10(b)(iv).
“Restricted Debt” has the meaning set forth in Section 6.04(b).
“Restricted Debt Payment” has the meaning set forth in Section 6.04(b).
“Restricted Payment” means, with respect to any Person, (a) any dividend or
other distribution on account of any shares of any class of the Capital Stock of
such Person now or hereafter outstanding, except a dividend payable solely in
shares of Qualified Capital Stock to the holders of such class, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value of any shares of any class of the Capital Stock of such
Person now or hereafter outstanding and (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of the Capital Stock of such Person now or hereafter
outstanding.
“Restricted Subsidiary” means each Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Return Bid” has the meaning assigned to such term in the definition of “Dutch
Auction”.
“Revolving Facility” means the revolving loans and revolving credit commitments
provided to or for the benefit of, and the letters of credit issued for the
account of, the Borrower pursuant to the terms of the First Lien Credit
Agreement.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor to its rating agency business.
“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.08.


41

--------------------------------------------------------------------------------





“Sanctioned Countries” means, at any time, a country or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, and Syria).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“SEC” means the Securities and Exchange Commission.
“Secured Obligations” means all Obligations.
“Secured Parties” has the meaning assigned to such term in the U.S. Pledge and
Security Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earn-out agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.
“Securitization Assets” means the accounts receivable, royalty and other similar
rights to payment and any other assets related thereto subject to a
Securitization Facility that are customarily sold or pledged in connection with
securitization transactions and the proceeds thereof.
“Securitization Facility” means any of one or more receivables securitization
financing facilities as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties and indemnities
made in connection with such facilities) to the Borrower or any Restricted
Subsidiary (other than a Securitization Subsidiary) pursuant to which the
Borrower or any Restricted Subsidiary sells or grants a security interest in its
accounts receivable or assets related thereto or other Securitization Assets
that are customarily sold or pledged in connection with securitization
transactions to either (a) a Person that is not a Restricted Subsidiary or (b) a
Securitization Subsidiary that in turn sells its accounts receivable to a Person
that is not a Restricted Subsidiary.
“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Securitization Facility.
“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Securitization Facilities and other
activities reasonably related thereto.
“Security Agreement Joinder Agreement” has the meaning assigned to such term in
the U.S. Pledge and Security Agreement.


42

--------------------------------------------------------------------------------





“Senior Secured Leverage Ratio” means the ratio, as of any date of
determination, of (a) Consolidated Senior Secured Debt as of such date (net of
the Unrestricted Cash Amount as of such date) to (b) Consolidated Adjusted
EBITDA of the Borrower and its Subsidiaries for the Test Period then most
recently ended for which financial statements are available.
“SPC” has the meaning assigned to such term in Section 9.05(e).
“Specified Asset Sale Proceeds” means the aggregate amount of Net Proceeds in
respect of any Prepayment Asset Sale or Net Insurance/Condemnation Proceeds that
are not required to be applied to prepay Term Loans pursuant to ‎Section
2.10(b).
“Specified Properties” means (a) the Initial Specified Properties, (b) any fee
owned Real Estate Asset acquired in connection with an acquisition or Investment
permitted (or consented to) under this Agreement that is specified as Real
Estate Asset that would be subject to a Sale Leaseback where the proceeds are
used solely to fund such acquisition or Investment substantially concurrently
upon the consummation thereof and (c) such other Real Estate Asset as mutually
agreed between the Borrower and the Administrative Agent from time to time.
“Sponsor” means, collectively, THL and Post.
“Subject Person” has the meaning assigned to such term in the definition of
“Consolidated Net Income”.
“Subject Transaction” means, with respect to any Test Period, (a) the
Transactions, (b) any Permitted Acquisition or the making of other Investments
not prohibited by this Agreement, (c) any Disposition of all or substantially
all of the assets or stock of a subsidiary (or any business unit, line of
business or division of the Borrower or a Subsidiary) not prohibited by this
Agreement, (d) the designation of a subsidiary as an Unrestricted Subsidiary or
an Unrestricted Subsidiary as a Subsidiary in accordance with Section 5.10
hereof or (e) any other event that by the terms of the Loan Documents requires
pro forma compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a Pro Forma Basis.
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any of its
Subsidiaries that is expressly subordinated in right of payment to the
Obligations (other than Indebtedness among any of the Loan Parties and their
respective subsidiaries).
“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by such
Person or one or more of the other subsidiaries of such Person or a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.
“Subsidiary” means any subsidiary of the Borrower other than an Unrestricted
Subsidiary.
“Subsidiary Guarantor” means (x) on the Closing Date, each wholly-owned
Subsidiary of the Borrower (other than any Excluded Subsidiary) and (y)
thereafter, each wholly-owned Subsidiary of the Borrower (other than any
Excluded Subsidiary) that thereafter guarantees the Secured Obligations pursuant
to the terms of this Agreement, in each case, until such time as the respective
Subsidiary is released from its obligations under the Loan Guaranty in
accordance with the terms and provisions hereof.


43

--------------------------------------------------------------------------------





“Successor Person” has the meaning assigned to such term in Section 6.07(a).
“Tax Distribution” means, for any taxable period for which the Borrower is a
member of a consolidated, combined, unitary or similar tax group for U.S.
federal and/or applicable state or local tax purposes , payments to discharge
the consolidated, combined, unitary or similar Tax liabilities of such tax group
when and as due, to the extent such liabilities are attributable to the income
of the Borrower and/or any subsidiary of Borrower, taking into account any
carryovers of losses, excess interest deductions, and any available credits, in
each case incurred on or following the Closing Date; provided that for each
taxable period the amount of the Tax Distribution shall not be greater than the
amount of such taxes that would have been due and payable by the Borrower and
its relevant subsidiaries filed in a consolidated, combined, unitary or similar
type return with the Borrower as the consolidated parent. For the avoidance of
doubt, any payment made by the Borrower pursuant to Article II of the Tax
Sharing Agreement shall constitute a Tax Distribution.
“Tax Sharing Agreement” means that Tax Sharing Agreement by and among Post, the
Borrower, and THL Equity Fund VIII Investors (PB), LLC, a Delaware limited
liability company, dated on the Closing Date, as the same may be amended,
restated, amended and restated, modified, supplemented, replaced or otherwise
modified from time to time in accordance with its terms.
“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding) imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
“Term Commitment” means, with respect to each Lender, the commitment of such
Lender to make the Term Loans hereunder in an aggregate amount not to exceed the
amount set forth opposite such Lender’s name on the Commitment Schedule, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate amount of the Lenders’ Term Commitments on the
Closing Date (immediately prior to the incurrence of Term Loans on such date) is
$100,000,000.
“Term Facility” means the Term Loans provided to or for the benefit of the
Borrower pursuant to the terms of this Agreement.
“Term Lender” means a Lender with a Term Commitment or an Additional Term
Commitment or an outstanding Term Loan or Additional Term Loan.
“Term Loan” means a Loan made pursuant to Section 2.01; provided, that on and
after the incurrence of any Incremental Term Loans, Extended Term Loans and
Replacement Term Loans, the term “Term Loans” as used in Section 9.05(g) shall
include all such Incremental Term Loans, Extended Term Loans and Replacement
Term Loans, as the case may be.
“Term Loan Maturity Date” means October 1, 2026.
“Termination Date” has the meaning assigned to such term in Article 5.
“Test Period” means a period of four consecutive Fiscal Quarters.
“THL” means Thomas H. Lee Partners L.P. (together with its Affiliates and funds
managed or advised by it or its Affiliates).


44

--------------------------------------------------------------------------------





“Threshold Amount” means the greater of (x) $48,000,000 and (y) 42% of
Consolidated Adjusted EBITDA of the Borrower as of the last day of the most
recently ended Test Period for which financial statements are available.
“Total Leverage Ratio” means the ratio, as of any date of determination, of (a)
Consolidated Total Debt as of such date (net of the Unrestricted Cash Amount as
of such date) to (b) Consolidated Adjusted EBITDA of the Borrower and its
Subsidiaries for the Test Period then most recently ended for which financial
statements are available.
“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount and upfront fees) payable or otherwise borne
by any Parent Company, the Borrower and its Subsidiaries in connection with the
Transactions and the transactions contemplated thereby.
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
Borrowing of Loans hereunder, (b) the transactions contemplated by the
Acquisition Agreement, (c) the Refinancing, (d) the payment of the Transaction
Costs and (e) the incurrence of Indebtedness under the First Lien Credit
Agreement.
“Transformative Acquisition” means any acquisition by the Borrower or any other
Restricted Subsidiary that (i) is not permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition, (ii) if
permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Borrower and the other
Restricted Subsidiaries with adequate flexibility under the Loan Documents for
the continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith or
(iii) results in a refinancing of the Term Facility that involves an upsizing of
the Term Facility in connection with such acquisition.
“Treasury Capital Stock” has the meaning assigned to such term in
Section 6.04(a)(ix).
“Treasury Regulations” means the U.S. federal income tax regulations promulgated
under the Code.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue or perfection of security interests.
“Unrestricted Cash Amount” means, as of any date of determination, the amount of
(a) unrestricted Cash and Cash Equivalents of the Borrower and its Subsidiaries
whether or not held in an account pledged to the Administrative Agent and (b)
Cash and Cash Equivalents restricted in favor of the Administrative Agent or any
Lender (which may also include Cash and Cash Equivalents securing other
Indebtedness secured by a Lien on the Collateral along with the Credit
Facilities and/or the First Lien Facility).
“Unrestricted Subsidiary” means any subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 5.10 subsequent to
the Closing Date.
“U.S.” means the United States of America.


45

--------------------------------------------------------------------------------





“U.S. Pledge and Security Agreement” means that certain U.S. Pledge and Security
Agreement, dated as of the Closing Date, between the Loan Parties and the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties.
“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly-Owned Subsidiary” of any Person means a subsidiary of such Person, 100%
of the Capital Stock of which (other than directors’ qualifying shares or shares
required by law to be owned by a resident of the relevant jurisdiction) shall be
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Term Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Term Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”) or by
Class and Type (e.g., a “LIBO Rate Term Borrowing”).
Section 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein or in any Loan Document shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified, extended, refinanced or replaced (subject to any restrictions or
qualifications on such amendments, restatements, amendment and restatements,
supplements or modifications, extensions, refinancings or replacements set forth
herein or in any Loan Document), (b) any reference to any law in any Loan
Document shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such law, (c) any reference
herein or in any Loan Document to any Person shall be construed to include such
Person’s successors and permitted assigns, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision hereof or thereof, (e) all references herein or in any Loan
Document to Articles, Sections, clauses, paragraphs, Exhibits and Schedules
shall be construed to refer to Articles, Sections, clauses and paragraphs of,
and Exhibits and Schedules to, such Loan Document, (f) in the computation of
periods of time in any Loan Document from a specified date to a later specified
date, the word “from” means “from and including”, the words “to” and “until”
mean “to but excluding” and the word “through” means “to and including” and (g)
the words “asset” and “property”, when used in any Loan Document, shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including Cash, securities,
accounts and contract rights. For purposes of determining compliance at any time
with Sections 6.01 (other than Sections 6.01(a), (v) and (x)), 6.02 (other than
Section 6.02(a) and (t)), 6.03, 6.04, 6.05, 6.06, 6.07, 6.08, 6.09 and 6.14, in
the event that any Indebtedness, Lien, Restricted Payment, Restricted Debt
Payment, contractual restriction, Investment, Disposition or Affiliate
transaction, as applicable, meets the criteria of more than one of the
categories of transactions or items permitted pursuant to any clause of such
Sections 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.07, 6.08, 6.09 and 6.14, the
Borrower, in its sole discretion, from time to time, may classify or reclassify


46

--------------------------------------------------------------------------------





such transaction or item (or portion thereof) and will only be required to
include the amount and type of such transaction (or portion thereof) in any one
category.
Section 1.04.    Accounting Terms; GAAP.
(a)    All financial statements to be delivered pursuant to this Agreement shall
be prepared in accordance with GAAP as in effect from time to time and, except
as otherwise expressly provided herein, all terms of an accounting or financial
nature that are used in calculating the Total Leverage Ratio, the First Lien
Leverage Ratio, the Senior Secured Leverage Ratio, Interest Coverage Ratio,
Consolidated Adjusted EBITDA, Consolidated Net Income or Consolidated Total
Assets shall be construed and interpreted in accordance with GAAP, as in effect
on the Closing Date unless otherwise agreed to by the Borrower and the Required
Lenders; provided that if the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to reflect the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof (including the conversion to IFRS as described below), then the Borrower
and the Administrative Agent shall negotiate in good faith to enter into an
amendment of such affected provisions (without the payment of any amendment or
similar fees to the Lenders) to provide for such change in GAAP or the
application thereof and/or to preserve the original intent thereof in light of
such change in GAAP or the application thereof, in each case subject to the
approval of the Required Lenders (not to be unreasonably withheld, conditioned
or delayed); provided, further, that all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made without giving effect to (i) Statement
of Financial Accounting Standards 141R or ASC 805 (or any other financial
accounting standard having a similar result or effect) or (ii) any election
under Financial Accounting Standards Codification No. 825—Financial Instruments,
or any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness or other liabilities of the Borrower or
any Subsidiary at “fair value” as defined therein. If the Borrower notifies the
Administrative Agent that it is required to report under IFRS or has elected to
do so through an early adoption policy, upon the execution of an amendment
hereof in accordance therewith to accommodate such change, “GAAP” shall mean
international financial reporting standards pursuant to IFRS (provided that
after such conversion, the Borrower cannot elect to report under GAAP).
(b)    Notwithstanding anything to the contrary herein and subject to Section
1.09, financial ratios and tests (including the Interest Coverage Ratio, the
Total Leverage Ratio, the First Lien Leverage Ratio, the Senior Secured Leverage
Ratio, Consolidated Adjusted EBITDA, Consolidated Net Income and the amount of
Consolidated Total Assets) contained in this Agreement that are calculated with
respect to any Test Period during which any Subject Transaction occurs shall be
calculated with respect to such Test Period and such Subject Transaction on a
Pro Forma Basis. Further, if since the beginning of any such Test Period and on
or prior to the date of any required calculation of a financial ratio or test
(x) a Subject Transaction shall have occurred or (y) any Person that
subsequently became a Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any of its Subsidiaries since the beginning of such Test
Period shall have consummated any Subject Transaction, then, in each case, any
applicable financial ratio or test shall be calculated on a Pro Forma Basis for
such Test Period as if such Subject Transaction had occurred at the beginning of
the applicable Test Period.


47

--------------------------------------------------------------------------------





(c)    Notwithstanding anything to the contrary contained in paragraph (a) above
or the definition of “Capital Lease,” in the event of an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that they were in existence on the Closing Date) that would constitute
Capital Leases on the Closing Date shall be considered Capital Leases and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made or delivered, as applicable, in accordance therewith (provided
that together with all financial statements delivered to the Administrative
Agent in accordance with the terms of this Agreement after the date of such
accounting change, the Borrower shall deliver a schedule showing the adjustments
necessary to reconcile such financial statements with GAAP as in effect
immediately prior to such accounting change).
(d)    Subject to Section 1.09, for purposes of determining the permissibility
of any action, change, transaction or event that by the terms of the Loan
Documents requires a calculation of any financial ratio or test (including the
Total Leverage Ratio, the Senior Secured Leverage Ratio, the First Lien Leverage
Ratio, the Interest Coverage Ratio and the amount of Consolidated Adjusted
EBITDA, Consolidated Net Income or Consolidated Total Assets), such financial
ratio or test shall be calculated at the time such action is taken, such change
is made, such transaction is consummated or such event occurs, as the case may
be, and no Default or Event of Default shall be deemed to have occurred solely
as a result of a change in such financial ratio or test occurring after the time
such action is taken, such change is made, such transaction is consummated or
such event occurs, as the case may be.
(e)    In addition, any lease that is entered into as a result of a Sale
Leaseback in connection with any Specified Properties (or any other lease on
substantially similar terms as such leases as reasonably determined by the
Borrower) shall be deemed an operating lease regardless of its treatment under
GAAP or otherwise, and shall not constitute Indebtedness or a Capitalized Lease
Obligation under this Agreement or any other Loan Document.
Section 1.05.    Effectuation of Transactions. Each of the representations and
warranties of the Loan Parties contained in this Agreement and the other Loan
Documents (and all corresponding definitions) are made after giving effect to
the Transactions, unless the context otherwise requires.
Section 1.06.    Timing of Payment of Performance; Times of Day. When payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance required on a day which is not a Business Day, the date
of such payment (other than as described in the definition of Interest Period)
or performance shall extend to the immediately succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).
Section 1.07.    Currency Equivalents Generally. Notwithstanding the foregoing,
for purposes of any determination under Section 2.21(a), Article 5, Article 6
(other than the calculation of compliance with any financial ratio for purposes
of taking any action hereunder) or Article 7 with respect to the amount of any
Indebtedness, Lien, Restricted Payment, Restricted Debt Payment, Investment,
Disposition, Sale and Lease-Back Transaction, Affiliate transaction or other
transaction, event or circumstance, or any determination under any other
provision of this Agreement expressly requiring the use of a current exchange
rate, or for the purposes of obtaining judgment in any court where it is
necessary to convert a sum due hereunder or under any other Loan Document (any
of the foregoing, a “subject transaction”), in each case in a currency other
than Dollars, (i) the Dollar equivalent amount of a subject transaction in a
currency other than Dollars shall be calculated based on the rate of exchange
quoted by the Reuters World Currency Page (or, in the event such rate does not
appear on such Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as may be agreed
upon by the Administrative Agent and the Borrower) for such alternate currency,
as in effect at 11:00 a.m. (London time) on the date of such subject transaction
(which, in the case of any Restricted Payment, shall be deemed to be the date of
the declaration thereof and, in the case of the incurrence of Indebtedness,
shall be deemed to be on the date first committed); provided, that if any
Indebtedness is incurred (and, if applicable, associated Lien granted) to
refinance or replace other Indebtedness denominated in a currency other than
Dollars, and the relevant refinancing or replacement would cause the applicable
Dollar-denominated restriction to be exceeded if


48

--------------------------------------------------------------------------------





calculated at the relevant currency exchange rate in effect on the date of such
refinancing or replacement, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing or
replacement Indebtedness (and, if applicable, associated Lien granted) does not
exceed an amount sufficient to repay the principal amount of such Indebtedness
being refinanced or replaced, except by an amount equal to (x) unpaid accrued
interest and premiums (including tender premiums) thereon plus other reasonable
and customary fees and expenses (including upfront fees and original issue
discount) incurred in connection with such refinancing or replacement, (y) any
existing commitments unutilized thereunder and (z) additional amounts permitted
to be incurred under Section 6.01 and (ii) for the avoidance of doubt, no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in the rate of currency exchange occurring after the time of any
subject transaction so long as such subject transaction was permitted at the
time incurred, made, acquired, committed, entered or declared as set forth in
clause (i).  For purposes of the calculation of compliance with any financial
ratio for purposes of taking any action hereunder, on any relevant date of
determination, amounts denominated in currencies other than Dollars shall be
translated into Dollars at the applicable currency exchange rate used in
preparing the financial statements delivered pursuant to Sections 5.01(a) or
(b), as applicable, for the relevant Test Period and will, with respect to any
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of any Hedge Agreement permitted hereunder in respect of currency
exchange risks with respect to the applicable currency in effect on the date of
determination for the Dollar equivalent amount of such Indebtedness.
Section 1.08.    Cashless Rolls. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Term Loans, Replacement Term Loans,
Extended Term Loans, or loans incurred under a new credit facility, in each
case, to the extent such extension, replacement, renewal or refinancing is
effected by means of a “cashless roll” by such Lender, such extension,
replacement, renewal or refinancing shall be deemed to comply with any
requirement hereunder or any other Loan Document that such payment be made “in
Dollars” or the relevant alternate currency, “in immediately available funds”,
“in Cash” or any other similar requirement.
Section 1.09.    Certain Calculations and Tests. Notwithstanding anything in
this Agreement or any Loan Document to the contrary, (i) when calculating any
applicable ratio or determining other compliance with this Agreement (including
the determination of compliance with any provision of this Agreement which
requires that no Default or Event of Default has occurred, is continuing or
would result therefrom) or (ii) or testing availability under baskets set forth
in this Agreement (including baskets measured as a percentage of Consolidated
Adjusted EBITDA), in connection with a Subject Transaction undertaken in
connection with the consummation of a Limited Condition Transaction, the date of
determination of such ratio or availability and determination of whether any
Default or Event of Default has occurred, is continuing or would result
therefrom or other applicable covenant shall, at the option of the Borrower (the
Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
or, in respect of any transaction described in clauses (b) and (c) of the
definition of Limited Condition Transaction, delivery of irrevocable notice,
declaration of dividend or similar event) (the “LCT Test Date”) and if, after
such ratios and other provisions are measured on a Pro Forma Basis after giving
effect to such Limited Condition Transaction and the other Subject Transactions
to be entered into in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) as if they occurred at the
beginning of the four consecutive fiscal quarter period being used to calculate
such financial ratio ending prior to the LCT Test Date, the Borrower could have
taken such action on the relevant LCT Test Date in compliance with such ratios,
baskets and provisions, such ratios, baskets and provisions shall be deemed to
have been complied with.  For the avoidance of doubt, (x) if any of such ratios
are exceeded as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated Adjusted EBITDA of the Borrower) at or prior to the
consummation of the relevant Limited Condition Transaction, such ratios and
other provisions will not be deemed to have been exceeded as a result of such
fluctuations solely for purposes of determining whether the Limited Condition
Transaction is permitted hereunder and (y) such ratios and other provisions
shall not be tested at the time of consummation of such Limited Condition
Transaction or related Subject Transactions.  If the Borrower has made an LCT
Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any ratio or basket availability with respect to any
other Subject Transaction on or following the relevant LCT Test Date and prior
to the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires (or, if applicable, the irrevocable notice,
declaration of dividend or similar event is terminated or expires) without
consummation of such Limited Condition


49

--------------------------------------------------------------------------------





Transaction, any such ratio or basket shall be calculated on a Pro Forma Basis
assuming such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated; provided that Consolidated Cash Interest Expense
for purposes of the Interest Coverage Ratio will be calculated using an assumed
interest rate based on the indicative interest margin contained in any financing
commitment documentation with respect to such Indebtedness or, if no such
indicative interest margin exists, as reasonably determined by the Borrower in
good faith.
(a)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, any Interest Coverage Ratio, Total
Leverage Ratio, Senior Secured Leverage Ratio and/or First Lien Leverage Ratio)
(any such amounts, the “Fixed Amounts”) substantially concurrently with any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that requires compliance with any such financial
ratio or test (any such amounts, the “Incurrence Based Amounts”), it is
understood and agreed that the Fixed Amounts (and any cash proceeds thereof)
shall be disregarded in the calculation of the financial ratio or test
applicable to the Incurrence Based Amounts in connection with such substantially
concurrent incurrence, except that incurrences of Indebtedness and Liens
constituting Fixed Amounts shall be taken into account for purposes of
Incurrence Based Amounts.


ARTICLE 2 THE CREDITS
Section 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees, severally and not jointly, to make Term Loans to the
Borrower on the Closing Date in Dollars in a principal amount not to exceed its
Term Commitment. Amounts paid or prepaid in respect of the Term Loans may not be
reborrowed.


50

--------------------------------------------------------------------------------





Section 2.02.    Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.
(b)    Subject to Section 2.13, each Borrowing shall be comprised entirely of
ABR Loans or LIBO Rate Loans, as the Borrower may request, in accordance
herewith. Each Lender at its option may make any LIBO Rate Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that (i) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement,
(ii) such LIBO Rate Loan shall be deemed to have been made and held by such
Lender, and the obligation of the Borrower to repay such LIBO Rate Loan shall
nevertheless be to such Lender for the account of such domestic or foreign
branch or Affiliate of such Lender and (iii) in exercising such option, such
Lender shall use reasonable efforts to minimize increased costs to the Borrower
resulting therefrom (which obligation of such Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
otherwise determines would be disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 2.15 shall apply); provided, further, that any such
domestic or foreign branch or Affiliate of such Lender shall not be entitled to
any greater indemnification under Section 2.17 with respect to such LIBO Rate
Loan than that which the applicable Lender was entitled on the date on which
such Loan was made (except in connection with any indemnification entitlement
arising as a result of a Change in Law after the date on which such Loan was
made).
(c)    At the commencement of each Interest Period for any LIBO Rate Borrowing,
such Borrowing shall comprise an aggregate principal amount that is an integral
multiple of $100,000 and not less than $1,000,000. Each ABR Borrowing when made
shall be in an integral multiple of $100,000 and a minimum principal amount of
$1,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 8
different Interest Periods in effect for LIBO Rate Borrowing at any time
outstanding (or such greater number of different Interest Periods as the
Administrative Agent may agree from time to time).
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not nor shall it be entitled to, request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the maturity date applicable to such Loans.
Section 2.03.    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing by
delivery of an irrevocable Borrowing Request (by hand delivery, fax or other
electronic transmission (including “.pdf” or “.tif”)) signed by a Responsible
Officer of the Borrower (a) in the case of a LIBO Rate Borrowing, not later than
12:00 noon, New York City time, three Business Days (or, in the case of a LIBO
Rate Borrowing to be made on the Closing Date, not later than 11:00 a.m., New
York City time, one Business Day) before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of the proposed Borrowing (or, in the
case of an ABR Borrowing to be made on the Closing Date, not later than 12:00
noon, New York City time, one Business Day before the date of the proposed
Borrowing) (or, in each case, such later time as shall be acceptable to the
Administrative Agent). Each such written Borrowing Request shall specify the
following information in compliance with Section 2.01:


51

--------------------------------------------------------------------------------





(i)    the Class of such Borrowing;
(ii)    the aggregate amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing;
(v)    in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vi)    the location and number of the Borrower’s account or any other
designated account(s) to which funds are to be disbursed (the “Funding
Account”).
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a LIBO Rate Borrowing with an Interest Period of one month.
If no Interest Period is specified with respect to any requested LIBO Rate
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
Section 2.04.    [Reserved].
Section 2.05.     [Reserved].
Section 2.06.    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., New York City time to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender’s respective Applicable Percentage. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to the Funding Account or as otherwise
directed by the Borrower.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to, but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Overnight Rate or
(ii) in the case of the Borrower, the interest rate applicable to Loans
comprising such Borrowing at such time. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing and the Borrower’s obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.06(b)
shall cease. If the Borrower pays such amount to the Administrative Agent, the
amount so paid shall constitute a repayment of such Borrowing by such amount.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or the Borrower or any other Loan Party may have against any Lender as a result
of any default by such Lender hereunder.


52

--------------------------------------------------------------------------------





Section 2.07.    Type; Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBO Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a LIBO Rate Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders,
based upon their Applicable Percentages and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election either by delivering an irrevocable
Interest Election Request in writing (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) signed by a Responsible Officer of
the Borrower by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower was requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.
(c)    Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a LIBO
Rate Borrowing; and
(iv)    if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a LIBO Rate
Borrowing with an Interest Period of one month. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a LIBO Rate Borrowing and (ii)
unless repaid, each LIBO Rate Borrowing shall be converted to an ABR Borrowing,
as applicable, at the end of the then-current Interest Period applicable
thereto.


53

--------------------------------------------------------------------------------





Section 2.08.    Termination and Reduction of Commitments. The Term Commitments
existing on the Closing Date shall automatically terminate upon the making of
the Term Loans on the Closing Date
Section 2.09.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to repay to the
Administrative Agent for the account of each Term Lender on the Term Loan
Maturity Date the principal amount of the Term Loans outstanding on such date,
together with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.
(b)    [reserved].
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
(e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section 2.09 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein (absent manifest error); provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any manifest error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement; provided, further, that in the event of any inconsistency
between the accounts maintained by the Administrative Agent pursuant to
paragraph (d) of this Section 2.09 and any Lender’s records, the accounts of the
Administrative Agent shall govern.
(f)    Any Lender may request that Loans made by it be evidenced by a Promissory
Note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a Promissory Note payable to such Lender and its registered assigns.
Thereafter, the Loans evidenced by such Promissory Note and interest thereon
shall at all times (including after assignment pursuant to Section 9.05) be
represented by one or more Promissory Notes in such form payable to the payee
named therein and its registered assigns.
Section 2.10.    Prepayment of Loans.
(a)    Optional Prepayments.
(i)    Upon prior notice in accordance with paragraph (a)(iii) of this Section,
the Borrower shall have the right at any time and from time to time to prepay
any Borrowing of Term Loans in whole or in part without premium or penalty (but
subject to Sections 2.11(e) and 2.15). Each such prepayment shall be paid to the
Lenders in accordance with their respective Applicable Percentages.


54

--------------------------------------------------------------------------------





(ii)    [reserved].
(iii)    The Borrower shall notify the Administrative Agent in writing by
providing a Prepayment Notice with respect to (A) of any prepayment under this
Section 2.10(a) in the case of prepayment of a LIBO Rate Borrowing, not later
than 1:00 p.m. three Business Days before the date of prepayment or (B) in the
case of prepayment of an ABR Borrowing, not later than 1:00 p.m. one Business
Day before the date of prepayment. Each Prepayment Notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that a Prepayment Notice delivered by
the Borrower may state that such Prepayment Notice is conditioned upon the
effectiveness of other transactions, in which case such Prepayment Notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such Prepayment Notice relating to a Borrowing, the
Administrative Agent shall advise the relevant Lenders of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02(c).
(b)    Mandatory Prepayments.
(i)    Subject to Section 2.10(b)(ix), no later than the fifth Business Day
after the date on which the financial statements with respect to each Fiscal
Year of the Borrower are required to be delivered pursuant to Section 5.01(b),
commencing with the Fiscal Year ending on September 30, 2019, the Borrower shall
prepay the outstanding Term Loans in accordance with clause (vi) of this
Section 2.10(b) in an aggregate principal amount equal to (A) 50% (such
percentage, as it may be reduced as described below, the “ECF Percentage”) of
Excess Cash Flow for the Fiscal Year then ended, minus (B) at the option of the
Borrower, (w) the aggregate principal amount of any Term Loans or Additional
Term Loans prepaid pursuant to Section 2.10(a), and/or prepayments of other
Indebtedness secured by Liens on the Collateral on a pari passu basis or senior
basis to the Liens on the Collateral securing the Loans, in each case, prior to
the making of such Excess Cash Flow payment, excluding any such optional
prepayments made during such Fiscal Year that reduced the amount required to be
prepaid pursuant to this Section 2.10(b)(i) in the prior Fiscal Year (in the
case of any such revolving loans prepaid, to the extent accompanied by a
permanent reduction in the relevant commitment, and in the case of all such
prepayments, to the extent that such prepayments were not financed with the
proceeds of long-term Indebtedness (other than revolving Indebtedness) of the
Borrower or its Subsidiaries), (x) purchases of Term Loans by the Borrower and
its Subsidiaries pursuant to Section 9.05(g) of this Agreement (or any
equivalent provisions in any Refinancing Indebtedness) and purchases of first
lien term loans by the Borrower and its Subsidiaries pursuant to Section 9.05(g)
of the First Lien Term Loan Agreement (or any equivalent provision in any First
Lien Facility), in each case, limited to the aggregate amount actually paid in
Cash and/or any actual reductions in the Term Loans pursuant to the application
of any “yank-a-bank” provisions or reductions in first lien term loans pursuant
to similar provisions of the First Lien Term Loan Agreement (or any equivalent
provision in any First Lien Facility), but excluding (1) all other prepayments
of Term Loans and (2) all repayments of any revolving credit facility or
arrangements (except to the extent there is an equivalent permanent reduction in
commitments thereunder)) made during such period, except, in each case, to the
extent financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness), (y) the aggregate principal amount paid, increased,
decreased, included, deducted or otherwise realized or accounted for after the
end of the applicable Fiscal Year but prior to the making of the Excess Cash
Flow payment required for such Fiscal Year that would otherwise be permitted to
be deducted from the calculation of Excess Cash Flow pursuant to clause (b) of
the definition thereof had such amount been paid, increased, decreased,
included, deducted or otherwise realized or accounted for during the applicable
Fiscal Year (in each case, excluding any such amount that reduced the amount
required to be prepaid pursuant to this Section 2.10(b)(i) in the prior Fiscal
Year) and (z) in each case without duplication of any such reduction from the
definition of “Excess Cash Flow” by such amounts, on a dollar-for-dollar basis,
the aggregate amount for such Fiscal Year of clauses (b)(ii), (v), (vii),
(viii), (ix), (x), (xi) and (xii) of the definition of “Excess Cash Flow” for
such Fiscal Year (excluding all such prepayments funded with the proceeds of
other long-term Indebtedness or the issuance of Capital Stock) (such amount, as
may be further reduced by application of the provisos hereto, the “Applicable
ECF Proceeds”); provided that (1) such percentage of Excess Cash Flow shall be
reduced to 25% of Excess Cash Flow if the Senior Secured Leverage Ratio
calculated on a Pro Forma Basis as of the last day of such Fiscal Year as
adjusted by the After Year-End Deductions (but without giving effect to the
payment required hereby) shall be less than or equal to 5.25:1.00, but greater
than 4.75:1.00 and (2) such prepayment shall not be required if the Senior
Secured Leverage Ratio calculated on a Pro Forma Basis as of the last


55

--------------------------------------------------------------------------------





day of such Fiscal Year as adjusted by the After Year-End Deductions (but
without giving effect to the payment required hereby) shall be less than or
equal to 4.75:1.00; provided further that (i) the Senior Secured Leverage Ratio
shall be recalculated to give pro forma effect to any amount referred to in
clause (B) above that is paid, increased, decreased, included, deducted or
otherwise realized or accounted for after the end of the applicable Fiscal Year
but prior to the making of the Excess Cash Flow payment required for such Fiscal
Year (collectively, the “After Year-End Deductions”) as if such After Year-End
Deductions were made during the Fiscal Year of the applicable Excess Cash Flow
prepayment and the ECF Percentage for purposes of making such Excess Cash Flow
prepayment shall be determined by reference to such recalculated Senior Secured
Leverage Ratio, (ii) to the extent such After Year-End Deduction and any other
amount referred to in clause (B) above were to reduce the Applicable ECF
Proceeds to below $0, such excess amounts may be credited against the ECF
Percentage of Excess Cash Flow required to be prepaid for any subsequent Fiscal
Year, when taken together with the amounts of any other prepayments required for
such Fiscal Year and (iii) notwithstanding anything to the contrary herein,
prepayments under this Section 2.10(b)(i) shall only be required if the
Applicable ECF Proceeds (if any) for such period are in excess of $5,000,000 and
solely to the amount of such Applicable ECF Proceeds in excess thereof.
(ii)    Subject to Section 2.10(b)(ix), no later than the fifth Business Day
following the receipt of Net Proceeds in respect of any Prepayment Asset Sale or
Net Insurance/Condemnation Proceeds, in each case, in excess of (x) $7,500,000
in a single transaction or series of related transactions and (y) $15,000,000 in
the aggregate in any Fiscal Year, the Borrower shall apply an amount equal to
100% of the Net Proceeds or Net Insurance/Condemnation Proceeds received with
respect thereto in excess of such thresholds to prepay outstanding Term Loans;
provided that if, on the date any such Net Proceeds or Net
Insurance/Condemnation Proceeds are received, the Senior Secured Leverage Ratio
(calculated on a Pro Forma Basis as of the last day of the most recently ended
Test Period (but excluding the receipt of such Net Proceeds or Net
Insurance/Condemnation Proceeds, as applicable)) shall be (A) less than or equal
to 5.25:1.00 but greater than to 4.75:1.00, the percentage of Net Proceeds or
Net Insurance/Condemnation Proceeds, as applicable, required to prepay the
outstanding Term Loans shall be reduced to 50% and (B) less than or equal to
4.75:1.00, no such prepayment shall be required; provided that if prior to the
date any such prepayment is required to be made, the Borrower notifies the
Administrative Agent of its intention to reinvest such Net Proceeds or Net
Insurance/Condemnation Proceeds in the business of the Borrower or any of its
Subsidiaries (other than working capital, except for short term capital assets
and except to the extent acquired in connection with an acquisition or another
Investment in another Person permitted under this Agreement), then so long as no
Event of Default then exists, the Borrower shall not be required to make a
mandatory prepayment under this clause (ii) in respect of such Net Proceeds or
Net Insurance/Condemnation Proceeds to the extent such Net Proceeds or Net
Insurance/Condemnation Proceeds are so reinvested within 18 months following
receipt thereof, or if the Borrower or any of its Subsidiaries has entered into
a binding contract to so reinvest such Net Proceeds or Net
Insurance/Condemnation Proceeds during such 18-month period and such Net
Proceeds or Net Insurance/Condemnation Proceeds are so reinvested within six
months after the expiration of such 18-month period; provided, however, that if
any Net Proceeds or Net Insurance/Condemnation Proceeds have not been so
reinvested prior to the expiration of the applicable period, the Borrower shall
promptly prepay the Term Loans with the Net Proceeds or Net
Insurance/Condemnation Proceeds not so reinvested as set forth above (without
regard to the immediately preceding proviso); provided, further, that if at the
time that any such prepayment would be required hereunder, the Borrower is
required to offer to repurchase or prepay any other Indebtedness secured on a
pari passu basis (or any Refinancing Indebtedness in respect thereof that is
secured on a pari passu basis with the Obligations) pursuant to the terms of the
documentation governing such Indebtedness with Net Proceeds (such Indebtedness
(or Refinancing Indebtedness in respect thereof) required to be offered to be so
repurchased or prepaid, the “Other Applicable Indebtedness”), then the Borrower
may apply such Net Proceeds or Net Insurance/Condemnation Proceeds on a pro rata
basis to the prepayment of the Term Loans and to the repurchase or prepayment of
the Other Applicable Indebtedness (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
(or accreted amount if such Other Applicable Indebtedness is issued with
original issue discount) at such time; provided that the portion of such Net
Proceeds or Net Insurance/Condemnation Proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such Net Proceeds or Net
Insurance/Condemnation Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such Net Proceeds or Net Insurance/Condemnation Proceeds shall be allocated to
the Term Loans in accordance with the terms hereof), and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this Section 2.10(b)(ii) shall be reduced accordingly; provided, further, that
to the extent the holders of the Other Applicable Indebtedness decline to have
such Indebtedness


56

--------------------------------------------------------------------------------





prepaid or repurchased, the declined amount shall promptly (and in any event
within ten Business Days after the date of such rejection) be applied to prepay
the Term Loans in accordance with the terms hereof; provided, further, that
prepayment of any Term Loans shall only be required under this Section
2.10(b)(ii) with respect to the amount of prepayment of such Term Loans that
would have otherwise been required pursuant to this Section 2.10(b)(ii) to the
extent such amount exceeds $5,000,000 for such period in which case only amounts
in excess of such $5,000,000 shall be required to be prepaid.
(iii)    Subject to Section 2.10(b)(ix), in the event that the Borrower or any
of its Subsidiaries shall receive Net Proceeds from the issuance or incurrence
of Indebtedness of the Borrower or any of its Subsidiaries (other than with
respect to Indebtedness permitted under Section 6.01, except to the extent
constituting (x) Refinancing Indebtedness incurred to refinance all or a portion
of the Term Loans pursuant to Section 6.01(o), (y) Incremental Term Loans
incurred to refinance all or a portion of the Term Loans pursuant to Section
2.21(a)(y) or (z) Replacement Term Loans incurred to refinance Term Loans in
accordance with the requirements of Section 9.02(c)), the Borrower shall,
substantially simultaneously with (and in any event not later than the Business
Day immediately following) the receipt of such Net Proceeds by the Borrower or
such Subsidiary, apply an amount equal to 100% of such Net Proceeds to prepay
outstanding Term Loans.
(iv)    Notwithstanding any provision under this Section 2.10(b) to the
contrary, (A) any amounts that would otherwise be required to be paid by the
Borrower pursuant to Section 2.10(b)(i), (ii) or (iii) above shall not be
required to be so prepaid to the extent any such Excess Cash Flow is generated
by a Foreign Subsidiary, such Prepayment Asset Sale is consummated by a Foreign
Subsidiary, such Net Insurance/Condemnation Proceeds are received by a Foreign
Subsidiary or such Indebtedness is incurred by a Foreign Subsidiary, as the case
may be, for so long as the repatriation to the U.S. of any such amounts would be
prohibited under any Requirement of Law (the Borrower hereby agreeing to cause
the applicable Foreign Subsidiary to promptly take all actions commercially
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Proceeds, Net
Insurance/Condemnation Proceeds or Excess Cash Flow is permitted under the
applicable Requirement of Law, such repatriation will be immediately effected
and such repatriated Net Proceeds, Net Insurance/Condemnation Proceeds or Excess
Cash Flow will be promptly (and in any event not later than two Business Days
after such repatriation) applied (net of additional Taxes (including Tax
Distributions or withholding taxes) payable or reserved against it as a result
thereof) to the repayment of the Term Loans pursuant to this Section 2.10(b) to
the extent provided herein; and (B) if the Borrower and the Subsidiaries
determine in good faith that the repatriation to the U.S. by means of a
distribution or dividend of any amounts required to mandatorily prepay the Term
Loans pursuant to Section 2.10(b)(i), (ii) or (iii) above to the extent
attributable to a Foreign Subsidiary would result in material and adverse tax
consequences, taking into account any foreign tax credit or benefit actually
realized in connection with such repatriation (such amount, a “Restricted
Amount”), as reasonably determined by the Borrower, the amount the Borrower
shall be required to mandatorily prepay pursuant to Section 2.10(b)(i), (ii) or
(iii) above, as applicable, shall be reduced by the Restricted Amount until such
time as it may repatriate to the U.S. by means of a distribution or dividend
such Restricted Amount without incurring such material and adverse tax
liability; provided that, in the case of this clause (B), on or before the date
on which any Net Proceeds or Net Insurance/Condemnation Proceeds so retained
would otherwise have been required to be applied to reinvestments or prepayments
pursuant to this Section 2.10(b), (x) the Borrower shall apply an amount equal
to such Net Proceeds or Net Insurance/Condemnation Proceeds to such
reinvestments or prepayments as if such Net Proceeds or Net
Insurance/Condemnation Proceeds had been received by the Borrower rather than
such Foreign Subsidiary, less the amount of additional Taxes (including Tax
Distributions and withholding taxes) that would have been payable or reserved
against it if such Net Proceeds or Net Insurance/Condemnation Proceeds had been
repatriated to the U.S. by such Foreign Subsidiary by means of a distribution or
dividend or (y) such Excess Cash Flow, Net Proceeds or Net
Insurance/Condemnation Proceeds are applied to the repayment of Indebtedness of
a Foreign Subsidiary; provided, further, that to the extent that the
repatriation by means of a distribution or dividend of any Net Proceeds, Net
Insurance/Condemnation Proceeds or Excess Cash Flow from such Foreign Subsidiary
would no longer have a material and adverse tax consequence, an amount equal to
the Net Proceeds, Net Insurance/Condemnation Proceeds or Excess Cash Flow, as
applicable, not previously applied pursuant to preceding clauses (x) and (y),
shall be promptly applied to the repayment of the Term Loans pursuant to this
Section 2.10(b) as otherwise required above (without regard to this clause
(iv)).


57

--------------------------------------------------------------------------------





(v)    Each Term Lender may elect, by notice to the Administrative Agent at or
prior to the time and in the manner specified by the Administrative Agent, prior
to any prepayment of Term Loans required to be made by the Borrower pursuant to
this Section 2.10(b), to decline all (but not a portion) of its Applicable
Percentage of such prepayment (such declined amounts, the “Declined Proceeds”)
in which case such Declined Proceeds may be retained by the Borrower and shall
be added to the calculation of the Available Amount; provided, further, that,
for the avoidance of doubt, no Lender may reject any prepayment made under
Section 2.10(b)(iii) above to the extent constituting Refinancing Indebtedness
incurred to refinance all or a portion of the Term Loans pursuant to Section
6.01(o), Incremental Term Loans incurred to refinance all or a portion of the
Term Loans pursuant to Section 2.21(a)(y) or Replacement Term Loans incurred to
refinance Term Loans in accordance with the requirements of Section 9.02(c). If
a Lender fails to deliver a notice of election declining receipt of its
Applicable Percentage of such mandatory prepayment to the Administrative Agent
within the time frame specified above, any such failure will be deemed to
constitute an acceptance of such Lender’s Applicable Percentage of the total
amount of such mandatory prepayment of Term Loans.
(vi)    Except as otherwise provided in any Refinancing Amendment, Incremental
Term Facility or replacement facility pursuant to Section 9.02(c), each
prepayment of Term Loans pursuant to this Section 2.10(b) shall be applied
ratably to each Class of Term Loans then outstanding (provided that any
prepayment of Term Loans with the Net Proceeds of any Refinancing Indebtedness,
Incremental Term Facility or replacement facility pursuant to Section 9.02(c)
shall be applied to the applicable Class of Term Loans being refinanced or
replaced). With respect to each Class of Term Loans, all accepted prepayments
under Section 2.10(b)(i), (ii) or (iii) shall be paid to the Lenders in
accordance with their respective Applicable Percentage. In the absence of
direction by the Borrower, the amount of such mandatory prepayments shall be
applied first to the then outstanding Term Loans that are ABR Loans and then to
the then outstanding Term Loans that are LIBO Rate Loans.


58

--------------------------------------------------------------------------------





(vii)    [reserved].
(viii)    The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under Section 2.10(b)(i), (ii) or (iii), a certificate
signed by a Responsible Officer of the Borrower setting forth in reasonable
detail the calculation of the amount of such prepayment. Each such certificate
shall specify the Borrowings being prepaid and the principal amount of each
Borrowing (or portion thereof) to be prepaid. Prepayments shall be accompanied
by accrued interest as required by Section 2.12. All prepayments of Borrowings
under this Section 2.10(b) shall be subject to Section 2.15, but shall otherwise
be without premium or penalty; provided that any prepayments under clause (iii)
above shall be subject to Section 2.11(e).
(ix)    Notwithstanding anything in the Section 2.10(b) to the contrary, until
the First Lien Obligations Payment Date, no mandatory prepayment of outstanding
Loans that would otherwise be required to be made under this Section 2.10(b)
shall be required to be made.
Section 2.11.    Fees.
(a)    [reserved].
(b)    [reserved].
(c)    The Borrower agrees to pay to the Administrative Agent, for their own
account, the agency and administration fees set forth in the Administrative
Agent Fee Letter, payable in the amounts and at the times specified therein or
as so otherwise agreed upon by the Borrower and the Administrative Agent, or
such agency fees as may otherwise be separately agreed upon by the Borrower and
the Administrative Agent in writing.
(d)    All fees payable hereunder shall be paid in Dollars on the dates due, in
immediately available funds, to the Administrative Agent. Fees paid shall not be
refundable under any circumstances except as otherwise provided in the Fee
Letters.
(e)    At the time of any (i) voluntary prepayment pursuant to Section 2.10(a)
or (ii) mandatory prepayment pursuant to Section 2.10(b)(iii), in each case
prior to the second anniversary of the Closing Date, the Borrower agrees to pay
to the Administrative Agent, for the ratable account of each Lender with
outstanding Term Loans which are so prepaid, a fee in an amount equal to (x)
2.00% if such prepayment is made prior to the first anniversary of the Closing
Date, and (y) 1.00% if such prepayment is made on or after the first anniversary
of the Closing Date, but prior to the second anniversary of the Closing Date in
each case, of the aggregate principal amount of all Term Loans prepaid; it being
understood that if, prior to the second anniversary of the Closing Date, all or
any portion of the Term Loans held by any Lender are prepaid, repaid, refinanced
or replaced pursuant to Section 2.18 as a result of, or in connection with, such
Lender not agreeing or otherwise consenting to any waiver, consent, modification
or amendment in connection with a Repricing Transaction, such prepayment,
repayment, refinancing or replacement will be made at (A) 102% of the principal
amount so prepaid, repaid, refinanced or replaced prior to the first anniversary
of the Closing Date, and (B) 101% of the principal amount so prepaid, repaid,
refinanced or replaced on or after the first anniversary of the Closing Date but
prior to the second anniversary of the Closing Date. Such fees shall be due and
payable upon the date of such prepayment or Repricing Transaction, as
applicable.


59

--------------------------------------------------------------------------------





Section 2.12.    Interest.
(a)    The Term Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)    The Term Loans comprising each LIBO Rate Borrowing shall bear interest at
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee payable by the Borrower hereunder is not paid when due (after
the expiration of any applicable grace period), whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, to the
fullest extent permitted by law, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal or interest of any Loan,
2.00% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any fees, 2.00% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section
2.12; provided that no amount shall accrue or be payable pursuant to this
Section 2.12(c) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon the Term Loan Maturity Date;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
2.12 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any LIBO Rate Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. Interest shall accrue on each Loan for the day
on which the Loan is made and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid; provided that
any Loan that is repaid on the same day on which it is made shall bear interest
for one day.
Section 2.13.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBO Rate Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;


60

--------------------------------------------------------------------------------





then the Administrative Agent shall promptly give notice thereof to the Borrower
and the Lenders by facsimile or email as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, which the
Administrative Agent agrees promptly to do, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBO Rate Borrowing shall be ineffective and such Borrowing
shall be continued as, or converted to, an ABR Borrowing (in the case of any
conversion to an ABR Borrowing, on the last day of the Interest Period
applicable thereof), and (ii) if any Borrowing Request requests a LIBO Rate
Borrowing, such Borrowing shall be made as an ABR Borrowing.
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, if at any time there ceases to exist a LIBO Rate or other interbank
rate in the London Market regulated or otherwise overseen or authorized by the
ICE Benchmark Administration or U.K. Financial Conduct Authority for interest
periods greater than one Business Day or the Administrative Agent determines in
good faith (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.13(i) or (ii) above have arisen and
such circumstances are unlikely to be temporary or (ii) the circumstances above
have not arisen but the supervisor for the administrator of the LIBO Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for fixed
periods for syndicated loans in the United States at such time (it being agreed
that such rate shall not result in a higher cost of funding than ABR
Borrowings), and shall enter into an amendment to the Loan Documents to reflect
such alternate rate of interest and such other related changes as may be
applicable which are agreed by the Borrower and the Administrative Agent at such
time; provided that, if such alternate rate of interest shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
Notwithstanding anything to the contrary in the Loan Documents, such amendment
shall become effective without any further action or consent of any other party
to Loan Documents so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that they object to such amendment.
Section 2.14.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
LIBO Rate); or
(ii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or LIBO Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise) in respect of any LIBO Rate Loan in an amount deemed by such Lender
to be material, then, within 30 days after the Borrower’s receipt of the
certificate contemplated by paragraph (c) of this Section 2.14, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered (including
any Taxes other than (i) any Excluded Taxes and (ii) any Indemnified Taxes or
Other Taxes indemnified under Section 2.16); provided that the Borrower shall
not be liable for such compensation if (x) the relevant Change in Law occurs on
a date prior to the date such Lender becomes a party hereto, (y) the Lender
invokes Section 2.19 or (z) such circumstances in the case of requests for
reimbursement under clause (ii) above resulting from a market disruption are not
generally affecting the banking market.


61

--------------------------------------------------------------------------------





(b)    If any Lender determines that any Change in Law regarding liquidity or
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (including any Change in Law due to Taxes
other than (i) any Excluded Taxes and (ii) any Indemnified Taxes or Other Taxes
indemnified under Section 2.16) (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then within 30 days of receipt by the Borrower of the
certificate contemplated by paragraph (c) of this Section 2.14 the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as applicable, as specified in
paragraphs (a) or (b) of this Section 2.14 and setting forth in reasonable
detail the manner in which such amount or amounts was determined and certifying
that such Lender is generally charging such amounts to similarly situated
borrowers shall be delivered to the Borrower and shall be conclusive absent
manifest error.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
Section 2.15.    Break Funding Payments. In the event of (a) the conversion or
prepayment of any principal of any LIBO Rate Loan other than on the last day of
an Interest Period applicable thereto (whether voluntary, mandatory, automatic,
by reason of acceleration or otherwise), (b) the failure to borrow, convert,
continue or prepay any LIBO Rate Loan on the date or in the amount specified in
any notice delivered pursuant hereto or (c) the assignment of any LIBO Rate Loan
of any Lender other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event (other than loss of profit). A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and the basis therefor and
setting forth in reasonable detail the manner in which such amount or amounts
was determined shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 30 days after receipt thereof.
Section 2.16.    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes, except as required by Requirements of Law. If any
Requirements of Law (as determined in the good faith discretion of an applicable
withholding agent) require the deduction or withholding of any Tax from any such
payment by or on behalf of a Loan Party, then the applicable withholding agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with the Requirements of Law; provided that if an applicable
withholding agent shall be required to deduct or withhold any Indemnified Taxes
from such payments, then (i) the sum payable by the applicable Loan Party shall
be increased as necessary so that after making all such required deductions or
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section) the Administrative Agent (acting for its own
account), any Lender receives an amount equal to the sum it would have received
had no such deductions or withholding been made, (ii) such withholding agent
shall make such deductions or withholdings and (iii) such withholding agent
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Requirements of Law. If at any time a
Loan Party is required by Requirements of Law to make any deduction or
withholding from any sum payable hereunder, such Loan


62

--------------------------------------------------------------------------------





Party shall promptly notify the relevant Lender or the Administrative Agent upon
becoming aware of the same. In addition, each Lender or the Administrative
Agent, as applicable, shall promptly notify a Loan Party upon becoming aware of
any circumstances as a result of which a Loan Party is or would be required to
make any deduction or withholding from any sum payable hereunder.
(b)    In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Requirements of Law.
(c)    Each Loan Party shall indemnify the Administrative Agent and each Lender
within thirty (30) days after written demand therefor, for the full amount of
any Indemnified Taxes paid by the Administrative Agent or such Lender, as
applicable (including Indemnified Taxes imposed or asserted on or attributable
to amounts payable under this Section) and any penalties (other than any
penalties or interest attributable to the gross negligence or willful misconduct
of the Administrative Agent or such Lender (in each case, as determined by a
court of competent jurisdiction in a final, non-appealable judgment; provided,
the Administrative Agent’s or a Lender’s failure to furnish notice of a claim
within six months from the date on which the Administrative Agent or such Lender
has received notice from the relevant Governmental Authority that amounts were
being asserted against the Administrative Agent or such Lender, as applicable,
shall be deemed to be gross negligence)), and reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that if the Loan Party reasonably believes that such Taxes
were not correctly or legally asserted, the Administrative Agent or Lender, as
applicable, will use reasonable efforts to cooperate with the Loan Party to
obtain a refund of such Taxes (which shall be repaid to the Loan Party in
accordance with Section 2.16(g))) so long as such efforts would not, in the sole
determination of the Administrative Agent or such Lender, result in any
additional costs or expenses not reimbursed by the Loan Party or be otherwise
materially disadvantageous to it; and provided, further, that, no Loan Party
shall be required to compensate any recipient pursuant to this Section 2.16 for
any amounts to the extent that such recipient does not furnish notice of such
possible indemnification claim within 180 days after such recipient receives
notice from the applicable Governmental Authority of the specific Tax assessment
giving rise to such indemnification claim. A certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, and certifying that such Lender is generally charging the
relevant amounts to similarly situated borrowers, shall be conclusive absent
manifest error.
(d)    Each Lender shall severally indemnify, within thirty (30) days after
demand therefor, (i) the Administrative Agent for any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) the
Administrative Agent and any Loan Party for any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.05(c) relating to
the maintenance of a Participant Register and (iii) the Administrative Agent and
any Loan Party for any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent or such Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent or such Loan Party shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent and the Loan
Parties to set off and apply any and all amounts at any time owing to such
Lender under any Loan Document or otherwise payable by the Administrative Agent
or such Loan Party to the Lender from any other source against any amount due to
the Administrative Agent or such Loan Party under this paragraph (d).


63

--------------------------------------------------------------------------------





(e)    As soon as practicable after any payment of Indemnified Taxes by a Loan
Party to a Governmental Authority, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, on or prior to the date on
which such Lender becomes a Lender under this Agreement and at the time or times
reasonably requested in writing by the Borrower or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable laws
or by the taxing authorities of any jurisdiction and such other documentation
reasonably requested in writing by the Borrower or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or by the taxing authority of any jurisdiction or reasonably
requested in writing by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary herein, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a “U.S. person” as defined under Section 7701(a)(30)
of the Code shall deliver to the Borrower and Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of IRS Form W-9 (or successor form)
certifying that such Lender is not subject to U.S. federal backup withholding
tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or Administrative Agent),
whichever of the following is applicable:


64

--------------------------------------------------------------------------------





(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) substantially in the form of Exhibit I-1 and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2, Exhibit I-3 or Exhibit I-4, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or Administrative Agent to determine
the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent, as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


65

--------------------------------------------------------------------------------





(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall (to
the extent it is legally entitled to do so) promptly deliver to the Borrower and
the Administrative Agent renewals, amendments or additional or successor forms,
properly completed and duly executed by such Lender, together with any other
certificate or statement of exemption required in order to confirm or establish
such Lender’s status or that such Lender is entitled to an exemption from or
reduction in applicable Tax. If as a result of any Change in Law, regulation or
treaty, or in any official application or interpretation thereof applicable to
the payments made by or on behalf of any Loan Party or by the Administrative
Agent under any Loan Document or any change in an income tax treaty applicable
to any Lender, any Lender is unable to submit to the Borrower or the
Administrative Agent any form or certificate that such Lender is obligated to
submit pursuant to Section 2.16(f)(ii) or such Lender is required to withdraw or
cancel any such form or certificate previously submitted or any such form or
certificate otherwise becomes ineffective or inaccurate, such Lender shall
promptly notify the Borrower and Administrative Agent of such fact and the
Lender shall not be obligated to provide any such form or certificate and will
be entitled to withdraw or cancel any affected form or certificate, as
applicable.
(iv)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to Section 2.16(f).
(g)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified by a Loan Party or with respect to which such Loan Party
has paid additional amounts pursuant to this Section 2.16, it shall pay over
such refund to such Loan Party (but only to the extent of indemnity payments
made, or additional amounts paid, by such Loan Party under this Section 2.16
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender (including any Taxes imposed
with respect to such refund) as is determined by the Administrative Agent or
such Lender in good faith in its reasonable discretion, and without interest
(other than any net after-Tax interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Loan Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will the Administrative Agent or
a Lender be required to pay any amount to a Loan Party pursuant to this
paragraph (g) to the extent that the payment of which would place the
Administrative Agent or Lender in a less favorable net after-Tax position than
the Administrative Agent or Lender would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its taxes which it deems confidential) to such
Loan Party or any other Person or to arrange its affairs in any particular
manner.
(h)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


66

--------------------------------------------------------------------------------





Section 2.17.    Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.
(a)    The Borrower shall make each payment required to be made by them
hereunder (whether of principal, interest or fees, or of amounts payable under
Sections 2.14, 2.15 or 2.16, or otherwise) in immediately available funds,
without set-off (except as otherwise provided in Section 2.16) or counterclaim
and, unless otherwise specified, prior to 2:00 p.m. on the date when due. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except that payments pursuant to
Sections 2.14, 2.15 or 2.16 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. Except as otherwise provided herein, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans of a given Class and each conversion of any
Borrowing to or continuation of any Borrowing as a Borrowing of any Type (and of
the same Class) shall be allocated pro rata among the Lenders in accordance with
their respective Applicable Percentages. Each Lender agrees that in computing
such Lender’s portion of any Borrowing to be made hereunder, the Administrative
Agent may, in its discretion, round each Lender’s percentage of such Borrowing
to the next higher or lower whole Dollar amount. All payments hereunder shall be
made in Dollars. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.
(b)    Subject in all respects to the provisions of the Intercreditor Agreement
or other applicable Acceptable Intercreditor Agreement, all proceeds of
Collateral received by the Administrative Agent after an Event of Default has
occurred and is continuing and all or any portion of the Loans shall have been
accelerated hereunder pursuant to Section 7.01, shall, upon election by the
Administrative Agent or at the direction of the Required Lenders, be applied,
first, to pay any fees, indemnities or expense reimbursements then due to the
Administrative Agent from the Borrower constituting Obligations, second, on a
pro rata basis, to pay any fees, indemnities or expense reimbursements then due
to the Lenders from the Borrower constituting Obligations, third, to pay
interest due and payable in respect of any Loans, on a pro rata basis, fourth,
to prepay principal on the Loans on a pro rata basis among the Secured Parties,
fifth, to the payment of any other Secured Obligation (other than contingent
indemnification obligations for which no claim has yet been made) due to the
Administrative Agent or any Lender on a pro rata basis, sixth, as provided for
under the Intercreditor Agreement or other applicable Acceptable Intercreditor
Agreement and seventh, to the Borrower or as the Borrower shall direct.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans of any Class resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans of such Class and
accrued interest thereon than the proportion received by any other Lender with
Loans of such Class, then the Lender receiving such greater proportion shall
purchase (for Cash at face value) participations in the Loans of other Lenders
of such Class at such time outstanding to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders of such Class
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans of such Class; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to (x) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any permitted
assignee or participant, including any payments made or deemed made in
connection with Sections 2.21, 2.22 and 9.02(c). The Borrower consents to the
foregoing and agree, to the extent they may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim


67

--------------------------------------------------------------------------------





with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b), Section 2.17(c) or the last paragraph of Article 8,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections or paragraphs, as applicable, until all such
unsatisfied obligations are fully paid.
Section 2.18.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.14 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to
Section 2.19, or if any Loan Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14 or 2.16, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed out-of-pocket cost or expense and would
not otherwise be disadvantageous to such Lender in any material respect. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.14 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to
Section 2.19, (ii) any Loan Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, (iii) any Lender is a Defaulting Lender or (iv) in connection
with any proposed amendment, waiver or consent requiring the consent of “each
Lender” or “each Lender directly affected thereby” with respect to which
Required Lender consent has been obtained, any Lender is a non-consenting Lender
(each such Lender, a “Non-Consenting Lender”), then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, (x) terminate the applicable Commitments and/or Additional Term
Commitments of such Lender and repay all Obligations of the Borrower owing to
such Lender relating to the Loans and participations held by such Lender as of
such termination date under one or more Credit Facilities or Additional Credit
Facilities as the Borrower may elect on a non-pro rata basis or (y) replace such
Lender by requiring such Lender to assign and delegate (and such Lender shall be
obligated to assign and delegate), without recourse (in accordance with and
subject to the restrictions contained in Section 9.05), all its interests,
rights and obligations under this Agreement to an Eligible Assignee that shall
assume such obligations (which Eligible Assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) such Lender shall have
received payment of an amount equal to the outstanding principal amount of its
Loans and, other than in the case of a Defaulting Lender, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder with respect
to such Class of Loans, Commitments and/or Additional Term Commitments, (ii) in
the case of any assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments and (iii)
such assignment does not conflict with applicable law. A Lender (other than a
Defaulting Lender) shall not be required to make any such assignment and
delegation, and the Borrower may not repay the Obligations of such Lender or
terminate its Commitments or Additional Term Commitments, if, prior thereto, as
a result of a waiver by such


68

--------------------------------------------------------------------------------





Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each Lender agrees that if it is
replaced pursuant to this Section 2.18, it shall (x) execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Promissory Note (if
the assigning Lender’s Loans are evidenced by Promissory Notes) subject to such
Assignment and Assumption; provided that the failure of any Lender replaced
pursuant to this Section 2.18 to execute an Assignment and Assumption or deliver
such Promissory Notes shall not render such sale and purchase (and the
corresponding assignment) invalid and such assignment shall be recorded in the
Register and the Promissory Notes shall be deemed cancelled and (y) consent to
such proposed amendment, waiver or consent prior to signing such Assignment and
Assumption. Each Lender hereby irrevocably appoints the Administrative Agent
(such appointment being coupled with an interest) as such Lender’s
attorney-in-fact, with full authority in the place and stead of such Lender and
in the name of such Lender, from time to time in the Administrative Agent’s
discretion, with prior written notice to such Lender, to take any action and to
execute any such Assignment and Assumption or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (b). To the extent a Lender is replaced pursuant to Section
2.18(b)(iv) in connection with a Repricing Transaction requiring payment of a
fee pursuant to Section 2.11(e), the Borrower shall pay to each Lender being
replaced the fee set forth in Section 2.11(e).
Section 2.19.    Illegality. If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for such Lender or its applicable
lending office to make or maintain any LIBO Rate Loans then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, any obligations
of such Lender to make or continue LIBO Rate Loans or to convert ABR Borrowings
to LIBO Rate Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), either
convert all LIBO Rate Borrowings of such Lender to ABR Borrowings either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
lending office if such designation will avoid the need for such notice and will
not, in the determination of such Lender, otherwise be materially
disadvantageous to it.


69

--------------------------------------------------------------------------------





Section 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    [reserved].
(b)    The Commitments of such Defaulting Lender shall not be included in
determining whether all Lenders, all “affected Lenders”, or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.02); provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender disproportionately and adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender.
(c)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of a Defaulting Lender (whether voluntary
or mandatory, at maturity, pursuant to Section 2.10, Section 2.14, Section 2.15,
Section 2.16, Section 2.17, Article 7, Section 9.06 or otherwise, and including
any amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 9.09), shall be applied at such time or times as may be
determined by the Administrative Agent and, where relevant, the Borrower as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
the Administrative Agent hereunder; second, [reserved]; third, [reserved];
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent or the Borrower, to be held in a deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the
non-Defaulting Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any non-Defaulting Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.20(c) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
Section 2.21.    Incremental Credit Extensions.
(a)    The Borrower may, at any time, on one or more occasions deliver a written
request to Administrative Agent to (i) add one or more new tranches of term
facilities hereunder and/or increase the principal amount of the Term Loans or
any Additional Term Loans by requesting new term loans commitments to be added
to such Loans (any such new tranche or increase, an “Incremental Term Facility”
and any loans made pursuant to an Incremental Term Facility, “Incremental Term
Loans”) in an aggregate principal amount not to exceed (x) the greater of (1)
$100,000,000 and (2) 85% of Consolidated Adjusted EBITDA of the Borrower,
calculated on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which financial statements are available (the “Fixed Dollar
Incremental Amount”), less (i) the aggregate principal amount of all Incremental
Equivalent Debt incurred and/or issued in reliance on the Fixed Dollar
Incremental Amount and (ii) the aggregate principal amount of “Incremental
Loans”, “Incremental Commitments” and “Incremental Equivalent Debt” (each as
defined in the First Lien Credit Agreement or any equivalent term under any
documentation governing any First Lien Facility), in each case, incurred and/or
issued in reliance on the Fixed Dollar Incremental Amount (as defined in the
First Lien Credit Agreement (or equivalent provision under any other
documentation governing any First Lien Facility)), plus (y) the amount of any
voluntary prepayments of the Term Loans, Incremental Equivalent Debt and any
other Indebtedness secured by Liens on a pari passu basis


70

--------------------------------------------------------------------------------





with or senior to the Liens on the Collateral securing the Loans, voluntary
prepayments or repayments of the Term Loans (including any First Lien
Incremental Term Facility, each as defined in the First Lien Credit Agreement),
Incremental Equivalent Debt (as defined in the First Lien Credit Agreement),
Revolving Credit Commitments (as defined in the First Lien Credit Agreement),
Incremental Revolving Facilities (as defined in the First Lien Credit Agreement)
and any other Indebtedness secured by Liens on a pari passu basis with or senior
to the Liens on the Collateral securing the Loans, the amount paid in Cash in
respect of any reduction in the outstanding amount of any Term Loan (other than
any Incremental Term Loan incurred in reliance on clause (z) below) resulting
from any assignment of such Term Loan to (and/or purchase of such Term Loan by)
the Borrower and/or any of their respective Restricted Subsidiaries, and/or
application of any “yank-a-bank” provisions, in each case effected after the
Closing Date (it being understood that any prepayment of Term Loans with the
proceeds of substantially concurrent borrowings of long-term Indebtedness (other
than Revolving Loans (as defined in the First Lien Credit Agreement)) shall not
increase the calculation of the amount under this clause (y)) plus (z) an
unlimited amount so long as, in the case of this clause (z), after giving effect
to such Incremental Term Facility, (1) in the case of Incremental Term
Facilities secured by a Lien on the Collateral that is on a pari passu or on a
junior lien basis with the Liens securing the Secured Obligations, the Senior
Secured Leverage Ratio calculated on a Pro Forma Basis (but without giving
effect to any Incremental Term Facility or Incremental Equivalent Debt incurred
substantially concurrently therewith in reliance on the Fixed Dollar Incremental
Amount) as of the last day of the most recently ended Test Period for which
financial statements are available, would not exceed 6.00:1.00 (or, to the
extent such Incremental Term Facility is incurred in connection with any
Permitted Acquisition or similar investment not prohibited by this Agreement,
the greater of 6.00:1.00 (calculated on a Pro Forma Basis) and the Senior
Secured Leverage Ratio immediately prior to such transaction) and (2) in the
case of any unsecured Incremental Term Facilities, either (I) the Total Leverage
Ratio calculated on a Pro Forma Basis (but without giving effect to any
Incremental Term Facility or Incremental Equivalent Debt incurred substantially
concurrently therewith in reliance on the Fixed Dollar Incremental Amount) as of
the last day of the most recently ended Test Period for which financial
statements are available, would not exceed 6.25:1.00 (or, to the extent such
Incremental Term Facility is incurred in connection with any Permitted
Acquisition or similar investment not prohibited by this Agreement, the greater
of 6.25:1.00 (calculated on a Pro Forma Basis) and the Total Leverage Ratio
immediately prior to such transaction) or (II) the Interest Coverage Ratio
calculated on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which financial statements are available, would be at least
1.75:1.00 (or, to the extent such Incremental Term Facility is incurred in
connection with any Permitted Acquisition or similar investment not prohibited
by this Agreement, the lesser of 1.75:1.00 and the Interest Coverage Ratio
immediately prior to such transaction) (amounts incurred under this clause (z),
the “Incremental Incurrence Amount”) (it being understood that for purposes of
clause (z) of this Section 2.21(a), the Cash proceeds of the relevant
Incremental Term Facility or Incremental Equivalent Debt shall be excluded in
calculating the Unrestricted Cash Amount used in determining the Senior Secured
Leverage Ratio or Total Leverage Ratio, as applicable) (the amounts described in
clauses (x) (y) and (z) above, the “Incremental Cap”), (it being understood
that, at the election of the Borrower, (I) the Borrower shall be deemed to have
used amounts under clause (z) (to the extent compliant therewith) prior to
utilization of amounts under clause (x) or (y), (II) Loans may be incurred
simultaneously under clauses (x), (y) and (z), and proceeds from any such
incurrence may be utilized in a single transaction, at the election of the
Borrower, by first calculating the incurrence under clause (z) above and then
calculating the incurrence under clause (x) above, (III) any portion of any
Incremental Term Facility incurred in reliance on clause (x) and/or (y) may be
reclassified, as the Borrower may elect from time to time, as incurred under
clause (z) to the extent permitted thereunder at such time on a Pro Forma Basis)
specifying the amount so requested and (IV) the Borrower may incur an
Incremental Term Facility without giving effect to any Revolving Loans (as
defined in the First Lien Credit Agreement) proposed to be incurred
substantially simultaneously or contemporaneously with such Incremental Term
Facility; provided that:


71

--------------------------------------------------------------------------------





(i)    each such request shall be in an amount not less than with respect to an
Incremental Term Facility, $5,000,000,
(ii)    except as separately agreed from time to time between the Borrower and
any Lender, no Lender shall be obligated to provide all or any portion of any
Incremental Commitment and the determination to provide such commitment shall be
within the sole and absolute discretion of such Lender,
(iii)    the creation or provision of any Incremental Term Facility or
Incremental Term Loan shall not require the approval of any existing Lender
other than any existing Lender providing all or part of any Incremental
Commitment,
(iv)    [reserved],
(v)    the interest rate and amortization schedule (subject to clause (vi)
below) applicable to any Incremental Term Facility or Incremental Term Loans
will be determined by the Borrower and the lenders providing such Incremental
Term Facility or Incremental Term Loans; provided that, in the case of
Incremental Term Loans or Incremental Term Facilities that are pari passu in
right of payment and with respect to security with the Term Loans incurred on or
prior to the Closing Date and (a) are incurred prior to the two year anniversary
of the Closing Date under the Incremental Incurrence Amount, (b) the maturity of
such Incremental Term Loans is prior to the date two years after the Term Loan
Maturity Date and (c) are not incurred in connection with a Permitted
Acquisition or other investment permitted pursuant to this Agreement, as
applicable, such interest rate will not be more than 0.50% higher than the
corresponding interest rate applicable to the Term Loans incurred on or prior to
the Closing Date unless the interest rate margin with respect to the existing
Term Loans incurred prior to the Closing Date is adjusted to be equal to the
interest rate with respect to the relevant Incremental Term Loans or Incremental
Term Facility, minus, 0.50% (this proviso, the “MFN Protection”); provided,
further, that in determining the applicable interest rate: (w) original issue
discount or upfront fees paid by the Borrower in connection with the Term Loans
incurred on or prior to the Closing Date, as applicable, or such Incremental
Term Facility or Incremental Term Loans (based on a four-year average life to
maturity), shall be included as interest, (x) any amendments to the Applicable
Rate that became effective subsequent to the Closing Date but prior to the time
of the addition of such Incremental Term Facility or Incremental Term Loans
shall be included, (y) arrangement, commitment, structuring and underwriting
fees and any amendment fees paid or payable to the Arrangers (or their
Affiliates) in their respective capacities as such in connection with the Term
Loans or incurred on the Closing Date or to one or more arrangers (or their
Affiliates) in their capacities as such applicable to such Incremental Term
Facility or Incremental Term Loans shall be excluded and (z) if such Incremental
Term Facility or Incremental Term Loans include any “LIBOR” interest rate floor
greater than that applicable to the existing Term Loans, and such floor is
applicable to the Term Loans incurred on the Closing Date on the date of
determination, such excess amount (and solely such excess amount) shall be
equated to interest margin for determining the increase; provided, however, that
MFN Protection shall not apply to the incurrence of up to $100,000,000 of
Incremental Term Facilities as elected by the Borrower (the “MFN Trigger
Amount”) (the terms of the clause (v), the “MFN Provisions”),


72

--------------------------------------------------------------------------------





(vi)    subject to the proviso set forth in clause (vii), the final maturity
date with respect to any Incremental Term Loans shall be no earlier than the
Term Loan Maturity Date,
(vii)    the Weighted Average Life to Maturity of any Incremental Term Facility
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Term Loan funded on the Closing Date; provided that, the maturity and weighted
average life limitations of clause (vi) and this clause (vii) shall not apply to
any customary bridge facility so long as the long-term debt into which any such
customary bridge facility is to be converted satisfies such limitations,
(viii)    any Incremental Term Facility may rank pari passu or junior in right
of payment and pari passu or junior with respect to security with the Term Loans
incurred on the Closing Date, as applicable, or may be unsecured (and to the
extent pari passu or subordinated in right of payment or security, shall be
subject to an Acceptable Intercreditor Agreement or other intercreditor
arrangements reasonably satisfactory to the Administrative Agent and the
Borrower); provided that, to the extent that any such Incremental Term Facility
is junior with respect to security or unsecured, such Incremental Term Facility
shall be documented under separate facility documentation,
(ix)    any Incremental Term Facility that is pari passu in right of payment and
pari passu with respect to security shall share ratably in any prepayments of
all then existing Term Loans (and all other then-existing Additional Term Loans
requiring ratable prepayment), unless the Borrower and the lenders in respect of
such Incremental Term Facility elect lesser payments,
(x)    except to the extent provided in Section 1.09(a) if the proceeds of any
Incremental Term Facility are being used to finance a Limited Condition
Transaction, no Event of Default shall exist immediately prior to or after
giving effect to the effectiveness of any Incremental Term Facility,
(xi)    [reserved],
(xii)    [reserved],
(xiii)    no Incremental Term Facility may be secured by assets other than the
Collateral and there shall be no borrowers or guarantors in respect of any
Incremental Term Facility that are not the Borrower or Loan Guarantors, and
(xiv)    such Incremental Term Facilities shall be on terms and pursuant to
documentation to be determined; provided that, to the extent such terms and
documentation are not consistent with the this Agreement (except to the extent
permitted in clauses (i) through (xii) above), the terms and conditions of any
such Incremental Term Facility shall be as agreed between the Borrower and the
lenders providing any such Incremental Term Facility.
(b)    Incremental Commitments may be provided by any existing Lender, or by any
other lender (any such other lender being called an “Additional Lender”);
provided that the Administrative Agent shall have consented (such consent not to
be unreasonably withheld) to such Additional Lender’s providing such Incremental
Commitments if such consent would be required under Section 9.05(b) for an
assignment of Loans to such Additional Lender; provided, further, that any such
Additional Lender that is an Affiliated Lender shall be subject to the
provisions of Section 9.05(g), mutatis mutandis, to the same extent as if such
Incremental Commitments and related Obligations had been obtained by such Lender
by way of assignment.


73

--------------------------------------------------------------------------------





(c)    Each Lender or Additional Lender providing a portion of the Incremental
Commitments shall execute and deliver to the Administrative Agent and the
Borrower all such documentation (including an amendment to this Agreement or any
other Loan Document) as may be reasonably required by the Administrative Agent
to evidence and effectuate such Incremental Commitments. On the effective date
of such Incremental Commitments, each Additional Lender added as a new Lender
pursuant to such Incremental Commitments shall become a Lender for all purposes
in connection with this Agreement.
(d)    [Reserved].
(e)    [Reserved].
(f)    [Reserved].
(g)    [reserved].
(h)    [reserved].
(i)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Loan Parties as may be necessary in order to establish new tranches or
sub-tranches in respect of Loans or commitments increased or extended pursuant
to this Section 2.21 and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.21.
(j)    This Section 2.21 shall supersede any provisions in Section 2.17 or 9.02
to the contrary.
(k)    The proceeds of any Incremental Term Facility may be used by the Borrower
and its subsidiaries for working capital and other general corporate purposes,
including the financing of any Permitted Acquisition and other investments, and
any other use not prohibited by this Agreement.
Section 2.22.    Extensions of Loans .
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Loans of any Class with a like maturity date or
commitments with a like maturity date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Loans or
commitments of such Class with a like maturity date) and on the same terms to
each such Lender, the Borrower is hereby permitted to consummate from time to
time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the maturity date of each such Lender’s Loans
and/or commitments and otherwise modify the terms of such Loans and/or
commitments pursuant to the terms of the relevant Extension Offer (including by
increasing the interest rate or fees payable in respect of such Loans and/or
commitments (and related outstandings) and/or modifying the amortization
schedule, if any, in respect of such Lender’s Loans) (each, an “Extension”, and
each group of Loans or commitments, as applicable, in each case as so extended,
as well as the original Loans and the original commitments (in each case not so
extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Loans from the tranche of Loans from which they were
converted), so long as the following terms are satisfied:


74

--------------------------------------------------------------------------------





(i)    [reserved];
(ii)    [reserved];
(iii)    except as to (x) interest rates, fees, amortization, final maturity
date, premiums, required prepayment dates and participation in prepayments
(which shall, subject to immediately succeeding clauses (iv), (v), (vi) and (x)
be determined by the Borrower and any Lender that agrees to an Extension of its
Term Loans and set forth in the relevant Extension Offer) and (y) any covenants
or other provisions applicable only to periods after the Term Loan Maturity Date
(in each case, as of the date of such Extension), the Term Loans of any Lender
extended pursuant to any Extension (any such extended Term Loans, the “Extended
Term Loans”) shall have the same terms (or terms not less favorable to existing
Lenders) as the tranche of Term Loans subject to such Extension Offer; provided,
however, that with respect to representations and warranties, affirmative and
negative covenants (including financial covenants) and events of default to be
applicable to any such tranche of Extended Term Loans, such provisions may be
more favorable to the lenders of the applicable tranche of Extended Term Loans
than those originally applicable to the tranche of Term Loans subject to the
Extension Offer, so long as (and only so long as) such provisions also expressly
apply to (and for the benefit of) the tranche of Term Loans subject to the
Extension Offer and each other Class of Term Loans hereunder;
(iv)    the final maturity date of any Extended Term Loans shall be no earlier
than the Term Loan Maturity Date at the time of Extension;
(v)    the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans or any other Extended Term Loans extended thereby;
(vi)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments (but, for purposes of clarity, not scheduled
amortization payments) in respect of the Term Loans (and any Additional Term
Loans then subject to ratable repayment requirements), in each case as specified
in the respective Extension Offer;
(vii)    if the aggregate principal amount of Loans or commitments, as the case
may be, in respect of which Lenders shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Loans or
commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Loans or commitments, as the case may be, of
such Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer;
(viii)    the Extensions shall be in a minimum amount of $5,000,000,
(ix)    any applicable Minimum Extension Condition shall be satisfied or waived
by the Borrower; and
(x)    all documentation in respect of such Extension shall be consistent with
the foregoing.


75

--------------------------------------------------------------------------------





(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.22, (i) such Extensions shall not constitute voluntary or
mandatory payments for purposes of Section 2.10, (ii) [reserved] and
(iii) except as set forth in clause (a)(viii) above, no Extension Offer is
required to be in any minimum amount or any minimum increment; provided that the
Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and which may be waived by the Borrower) of Loans or commitments (as
applicable) of any or all applicable tranches be tendered. The Administrative
Agent and the Lenders hereby consent to the transactions contemplated by this
Section 2.22 (including, for the avoidance of doubt, the payment of any
interest, fees or premium in respect of any Extended Term Loans on such terms as
may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including Sections 2.09, 2.10
or 2.17) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Loans and/or commitments under any
Class (or a portion thereof). All Extended Term Loans and all obligations in
respect thereof shall be Secured Obligations under this Agreement and the other
Loan Documents that are secured by the Collateral and guaranteed on a pari passu
basis with all other applicable Secured Obligations under this Agreement and the
other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Loans or commitments so extended and such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 2.22.
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.22.
Section 2.23.    Permitted Debt Exchanges.
(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than, with respect to
any Permitted Debt Exchange Offer that constitutes an offering of securities,
any Lender that, if requested by the Borrower, is unable to certify that it is
(i) a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act), (ii) an institutional “accredited investor” (as defined in Rule
501 under the Securities Act) or (iii) not a “U.S. person” (as defined in Rule
902 under the Securities Act)) with outstanding Term Loans of a particular
Class, the Borrower may from time to time consummate one or more exchanges of
such Term Loans for Indebtedness (in the form of senior secured, senior
unsecured, senior subordinated, or subordinated notes or loans) (such
Indebtedness, “Permitted Debt Exchange Notes” and each such exchange, a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:
(i)    each such Permitted Debt Exchange Offer shall be made on a pro rata basis
to the Lenders (other than, with respect to any Permitted Debt Exchange Offer
that constitutes an offering of securities, any Lender that, if requested by the
Borrower, is unable to certify that it is (i) a “qualified institutional buyer”
(as defined in Rule 144A under the Securities Act), (ii) an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act) or (iii)
not a “U.S. person” (as defined in Rule 902 under the Securities Act)) of each
applicable Class based on their respective aggregate principal amounts of
outstanding Term Loans under each such Class;


76

--------------------------------------------------------------------------------





(ii)    the aggregate principal amount (calculated on the face amount thereof)
of such Permitted Debt Exchange Notes shall not exceed the aggregate principal
amount (calculated on the face amount thereof) of Term Loans so refinanced, and
with respect to an amount equal to any fees, expenses, commissions, underwriting
discounts and premiums payable in connection with such Permitted Debt Exchange;
(iii)    the stated final maturity of such Permitted Debt Exchange Notes is not
earlier than the Term Loan Maturity Date for the Class or Classes of Term Loans
being exchanged, and such stated final maturity is not subject to any conditions
that could result in such stated final maturity occurring on a date that
precedes such Term Loan Maturity Date (it being understood that acceleration or
mandatory repayment, prepayment, redemption or repurchase of such Permitted Debt
Exchange Notes upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition shall not be deemed to constitute a
change in the stated final maturity thereof);
(iv)    such Permitted Debt Exchange Notes are not required to be repaid,
prepaid, redeemed, repurchased or defeased, whether on one or more fixed dates,
upon the occurrence of one or more events or at the option of any holder thereof
(except, in each case, upon the occurrence of an event of default, a change in
control, an event of loss or an asset disposition) prior to the Term Loan
Maturity Date for the Class or Classes of Term Loans being exchanged, provided
that, notwithstanding the foregoing, scheduled amortization payments (however
denominated, including scheduled offers to repurchase) of such Permitted Debt
Exchange Notes shall be permitted so long as the Weighted Average Life to
Maturity of such Indebtedness shall be longer than the remaining Weighted
Average Life to Maturity of the Class or Classes of Term Loans being exchanged;
(v)    no Subsidiary is a borrower or guarantor with respect to such
Indebtedness unless such Subsidiary is or substantially concurrently becomes a
Loan Party;
(vi)    if such Permitted Debt Exchange Notes are secured, such Permitted Debt
Exchange Notes are secured on a pari passu basis or junior priority basis to the
Secured Obligations and (A) such Permitted Debt Exchange Notes are not secured
by any assets not securing the Secured Obligations unless such assets
substantially concurrently secure the Secured Obligations and (B) the
beneficiaries thereof (or an agent on their behalf) shall become party to the
applicable customary Intercreditor Agreement;
(vii)    the terms and conditions of such Permitted Debt Exchange Notes shall be
as agreed between the Borrower and the lenders providing such Permitted Debt
Exchange Notes;
(viii)    all Term Loans exchanged under each applicable Class by the Borrower
pursuant to any Permitted Debt Exchange shall automatically be cancelled and
retired by the Borrower on date of the settlement thereof (and, if requested by
the Administrative Agent, any applicable exchanging Lender shall execute and
deliver to the Administrative Agent an Assignment and Assumption, or such other
form as may be reasonably requested by the Administrative Agent, in respect
thereof pursuant to which the respective Lender assigns its interest in the Term
Loans being exchanged pursuant to the Permitted Debt Exchange to the Borrower
for immediate cancellation), and accrued and unpaid interest on such Term Loans
shall be paid to the exchanging Lenders on the date of consummation of such
Permitted Debt Exchange, or, if agreed to by the Borrower and the Administrative
Agent, the next scheduled Interest Payment Date with respect to such Term Loans
(with such interest accruing until the date of consummation of such Permitted
Debt Exchange);


77

--------------------------------------------------------------------------------





(ix)    if the aggregate principal amount of all Term Loans (calculated on the
face amount thereof) of a given Class tendered by Lenders in respect of the
relevant Permitted Debt Exchange Offer (with no Lender being permitted to tender
a principal amount of Term Loans which exceeds the principal amount thereof of
the applicable Class actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans of such Class offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans under the relevant Class tendered by such Lenders ratably up
to such maximum based on the respective principal amounts so tendered, or, if
such Permitted Debt Exchange Offer shall have been made with respect to multiple
Classes without specifying a maximum aggregate principal amount offered to be
exchanged for each Class, and the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of all Classes tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof actually held by it) shall exceed the maximum aggregate principal
amount of Term Loans of all relevant Classes offered to be exchanged by the
Borrower pursuant to such Permitted Debt Exchange Offer, then the Borrower shall
exchange Term Loans across all Classes subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered;
(x)    all documentation in respect of such Permitted Debt Exchange shall be
consistent with the foregoing, and all written communications generally directed
to the Lenders in connection therewith shall be in form and substance consistent
with the foregoing and made in consultation with the Borrower and the
Administrative Agent; and
(xi)    any applicable Minimum Tender Condition or Maximum Tender Condition, as
the case may be, shall be satisfied or waived by the Borrower.
Notwithstanding anything to the contrary herein, no Lender shall have any
obligation to agree to have any of its Loans or Term Commitments exchanged
pursuant to any Permitted Debt Exchange Offer.
(b)    With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.23, such Permitted Debt Exchange Offer shall be made
for not less than $1,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing the Borrower may at its election specify
(A) as a condition (a “Minimum Tender Condition”) to consummating any such
Permitted Debt Exchange that a minimum amount (to be determined and specified in
the relevant Permitted Debt Exchange Offer in the Borrower’s discretion) of Term
Loans of any or all applicable Classes be tendered and/or (B) as a condition (a
“Maximum Tender Condition”) to consummating any such Permitted Debt Exchange
that no more than a maximum amount (to be determined and specified in the
relevant Permitted Debt Exchange Offer in the Borrower’s discretion) of Term
Loans of any or all applicable Classes will be accepted for exchange. The
Administrative Agent and the Lenders hereby acknowledge and agree that the
provisions of Sections 2.08, 2.10 and 2.17 do not apply to the Permitted Debt
Exchange and the other transactions contemplated by this Section 2.23 and hereby
agree not to assert any Default or Event of Default in connection with the
implementation of any such Permitted Debt Exchange or any other transaction
contemplated by this Section 2.23.


78

--------------------------------------------------------------------------------





(c)    In connection with each Permitted Debt Exchange, the Borrower shall
provide the Administrative Agent at least five (5) Business Days’ (or such
shorter period as may be agreed by the Administrative Agent) prior written
notice thereof, and the Borrower and the Administrative Agent, acting
reasonably, shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.23; provided that the
terms of any Permitted Debt Exchange Offer shall provide that the date by which
the relevant Lenders are required to indicate their election to participate in
such Permitted Debt Exchange shall be not less than five (5) Business Days
following the date on which the Permitted Debt Exchange Offer is made. The
Borrower shall provide the final results of such Permitted Debt Exchange to the
Administrative Agent no later than three (3) Business Days prior to the proposed
date of effectiveness for such Permitted Debt Exchange (or such shorter period
agreed to by the Administrative Agent in its sole discretion) and the
Administrative Agent shall be entitled to conclusively rely on such results.
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
On the dates and to the extent required pursuant to Section 4.01 hereof, as
applicable, each of the Borrower and the other Loan Parties, on behalf of
themselves and their respective Subsidiaries represent and warrant to the
Lenders that:
Section 3.01.    Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries (a) is duly organized, validly existing and in good standing (to
the extent such concept exists in the relevant jurisdiction) under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
(c) is qualified to do business in, and is in good standing (to the extent such
concept exists in the relevant jurisdiction) in, every jurisdiction where its
ownership, lease or operation of properties or conduct of its business requires
such qualification; except, in each case referred to in this Section 3.01 (other
than clause (a) with respect to the Borrower and clause (b) with respect to the
Borrower) where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.
Section 3.02.    Authorization; Enforceability. The execution, delivery and
performance of each of the Loan Documents are within each applicable Loan
Party’s corporate or other organizational powers and have been duly authorized
by all necessary corporate or other organizational action of such Loan Party.
Each Loan Document to which any Loan Party is a party has been duly executed and
delivered by such Loan Party and is a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
to general principles of equity and principles of good faith and dealing.
Section 3.03.    Governmental Approvals; No Conflicts. The execution and
delivery of the Loan Documents by each Loan Party party thereto and the
performance by such Loan Party thereof (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) for filings necessary to perfect Liens created
pursuant to the Loan Documents and (iii) such consents, approvals,
registrations, filings, or other actions the failure to obtain or make which
could not be reasonably expected to have a Material Adverse Effect, (b) will not
violate any (i) of such Loan Party’s Organizational Documents or (ii) any
Requirements of Law applicable to such Loan Party which, in the case of this
clause (b)(ii), would reasonably be expected to have a Material Adverse Effect
and (c) will not violate or result in a default under (i) the First Lien Credit
Agreement (or any documentation governing any First Lien Facility) or (ii) any
other Contractual Obligation of any of the Loan Parties which in the case of
this clause (c)(ii) would reasonably be expected to result in a Material Adverse
Effect.
Section 3.04.    Financial Condition; No Material Adverse Effect.


79

--------------------------------------------------------------------------------





(a)    The Borrower has heretofore furnished to the Administrative Agent (i) the
audited combined financial statements of the Companies (as defined in the
Acquisition Agreement), consisting of the combined balance sheets of the
Companies as of September 30, 2016 and September 30, 2017 and the related
combined statements of operations and comprehensive income, combined statements
of cash flows and combined statements of parent company equity for the fiscal
years then ended, and (ii) unaudited condensed combined interim financial
statements consisting of the condensed combined balance sheets of the Companies
as of March 31, 2018 and the related condensed combined statement of operations
and comprehensive income and condensed combined statement of cash flows for the
six month period ended March 31, 2018.
(b)    Since the Closing Date, no Material Adverse Effect has occurred.
Section 3.05.    Properties.
(a)    [Reserved.]
(b)    The Borrower and each of its Subsidiaries has good and valid fee simple
title (or similar concept under any applicable jurisdiction) to or rights to
purchase, or valid leasehold interests in, or other limited property interests
in, all its Real Estate Assets and has good title to its personal property and
assets, in each case, except (i) for defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes or (ii) where the
failure to have such title or rights would not reasonably be expected to have a
Material Adverse Effect. All such properties and assets are free and clear of
Liens, other than Permitted Liens.
(c)    The Borrower and its Subsidiaries have valid title to or a valid license
or right to use all patents, trademarks, service marks, trade names, copyrights,
proprietary know how and data and other rights in works of authorship (including
all copyrights embodied in software), and all other similar intellectual
property rights (the foregoing, collectively, “IP Rights”) needed to conduct the
businesses of the Borrower and its Subsidiaries as presently conducted without,
to the knowledge of the Borrower, any infringement or misappropriation of the IP
Rights of third parties, except where such failure to own or license or have
rights to use would not, or where such infringement or misappropriation would
not, have, individually or in the aggregate, a Material Adverse Effect.
Section 3.06.    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against or affecting the Loan Parties or any of their
Subsidiaries which would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
(b)    Except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (i) no Loan Party
nor any of its Subsidiaries has received notice of any claim with respect to any
Environmental Liability or knows of any basis for any Environmental Liability
and (ii) no Loan Party nor any of its Subsidiaries (A) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law or (B) has become subject
to any Environmental Liability.
(c)    Neither the Borrower nor any of its Subsidiaries has treated, stored,
transported or disposed of Hazardous Materials at or from any currently or
formerly operated real estate or facility relating to its business in a manner
that would reasonably be expected to have a Material Adverse Effect.


80

--------------------------------------------------------------------------------





Section 3.07.    Compliance with Laws. Each of the Borrower and its Subsidiaries
is in compliance with all Requirements of Law applicable to it or its property,
except, in each case, where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.
Section 3.08.    Investment Company Status. No Loan Party is required to be
registered as an “investment company” under the Investment Company Act of 1940.
Section 3.09.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it (including in the capacity of a withholding agent) that are due and payable,
except (a) Taxes (or any requirement to file Tax returns with respect thereto)
that are being contested in good faith by appropriate proceedings and for which
such Loan Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
Section 3.10.    ERISA. No ERISA Event has occurred in the five-year period
prior to the date on which this representation is made or deemed made and is
continuing, or reasonably expected to occur, that, when taken together with all
other such ERISA Events, would reasonably be expected to result in a Material
Adverse Effect.
Section 3.11.    Disclosure.
(a)    As of the Closing Date, to the knowledge of the Borrower, all written
information (other than the Projections, other forward-looking information and
information of a general economic or industry-specific nature) that has been
made available concerning the Borrower and its Subsidiaries, the Transactions
and included in the Information Memorandum or otherwise prepared by, or on
behalf of, the foregoing by any of their respective representatives, and made
available to any Lender or the Administrative Agent in connection with the
Transactions on or before the Closing Date (the “Information”), when taken as a
whole, did not, when furnished, contain any untrue statements of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (after giving effect to all supplements and
updates thereto from time to time).
(b)    The Projections have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time furnished (it being
recognized that such Projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies many of which are beyond the
Borrower’s control, that no assurance can be given that any particular financial
projections will be realized, that actual results may differ from projected
results and that such differences may be material).
Section 3.12.    Solvency. As of the Closing Date, immediately after the
consummation of the Transactions to occur on the Closing Date and the incurrence
of indebtedness and obligations being incurred in connection with this Agreement
on the Closing Date, (i) the sum of the debt (including contingent liabilities)
of the Borrower and its Subsidiaries, taken as a whole, does not exceed the fair
value of the assets of the Borrower and its Subsidiaries, taken as a whole, (ii)
the present fair saleable value of the assets of the Borrower and its
Subsidiaries, taken as a whole, is not less than the amount that will be
required to pay the probable liabilities (including contingent liabilities) of
the Borrower and its Subsidiaries, taken as a whole, on their debts as they
become absolute and matured, (iii) the capital of the Borrower and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Borrower and its Subsidiaries, taken as a whole, contemplated as
of the Closing Date, and (iv) the Borrower and its Subsidiaries, taken as a
whole, do not intend to incur, or believe that they will incur, debts (including
current obligations and contingent liabilities) beyond their ability to pay such
debt as they mature in the ordinary course of business. For the purposes hereof,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.


81

--------------------------------------------------------------------------------





Section 3.13.    Capitalization and Subsidiaries. Schedule 3.13 sets forth, in
each case as of the Closing Date (after giving effect to the Transactions), (a)
a correct and complete list of the name of each Subsidiary of the Borrower and
the ownership interest therein held by the Borrower or its applicable
Subsidiary, and (b) the type of entity of the Borrower and each of its
Subsidiaries.
Section 3.14.    Security Interest in Collateral. Subject to the terms of the
Intercreditor Agreement and the terms of the last paragraph of Section 4.01, the
provisions of this Agreement and the other Loan Documents create legal, valid
and enforceable Liens on all of the Collateral in favor of the Administrative
Agent (or any designee or trustee on its behalf), for the benefit of itself and
the other Secured Parties, subject, as to enforceability, to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
to general principles of equity and principles of good faith and dealing, and
upon the making of such filings and taking of such other actions required to be
taken hereby or by the applicable Loan Documents (including the filing of
appropriate UCC financing statements with the office of the Secretary of State
of the state of organization of each Loan Party or other applicable office, the
filing of appropriate assignments or notices with the U.S. Patent and Trademark
Office, and the U.S. Copyright Office, in each case in favor of the
Administrative Agent (or any designee or trustee on its behalf) for the benefit
of itself and the other Secured Parties and the delivery to the Administrative
Agent of any stock certificates or promissory notes required to be delivered
pursuant to the applicable Loan Documents), such Liens constitute perfected
Liens (with the priority such Liens are expressed to have within the relevant
Collateral Document) on the Collateral (to the extent such Liens are required to
be perfected under the terms of the Loan Documents), securing the Secured
Obligations, in each case as and to the extent set forth therein.
Section 3.15.    Labor Disputes. As of the Closing Date, except as, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, there are no strikes, lockouts or slowdowns against the Borrower or any
of its Subsidiaries pending or, to the knowledge of the Borrower or any of its
Subsidiaries, overtly threatened.
Section 3.16.    Federal Reserve Regulations.
(a)    On the Closing Date, not more than 25% of the value of the assets of the
Borrower and its Subsidiaries, taken as a whole, is represented by Margin Stock.
(b)    Neither the Borrower nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock.
(c)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of the provisions of Regulation T, U or X.
Section 3.17.    Anti-Corruption, Sanctions, and Anti-Terrorism Laws.
(a)    None of the Borrower or any of its Subsidiaries nor, to the knowledge of
the Borrower, any director, officer, any agent or employee of any of the
foregoing, is a Person (i) listed in any Sanctions-related list, (ii) operating,
organized or resident in a Sanctioned Country, or (iii) owned or controlled by
any such Person. The Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of the Loans or otherwise make available such
proceeds to any Person for the purpose of funding, financing, or facilitating
any activities or business of or with any Person that, at the time of such
financing, is the target of Sanctions, or in a Sanctioned Country in violation
of applicable Sanctions, or in any manner that would result in the violation of
applicable Sanctions by any party to this Agreement.


82

--------------------------------------------------------------------------------





(b)    To the extent applicable, each Loan Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V) and any other enabling legislation or executive
order relating thereto and (ii) the USA PATRIOT Act.
(c)    None of the Borrower or any of its Subsidiaries nor, to the knowledge of
the Borrower, any director, officer, agent or employee of the foregoing has
corruptly offered, paid, promised to pay, authorized the payment of money or
anything of value, directly or indirectly, to any person in order to obtain or
retain business or any improper advantage or violated the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or any other applicable anti-corruption laws
(collectively “Anti-Corruption Laws”). No part of the proceeds of any Loan will
be used, directly or, to the knowledge of the Borrower, indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the applicable Anti-Corruption Laws.
ARTICLE 4 CONDITIONS
Section 4.01.    Closing Date. The obligations of the Lenders to make the Term
Loans hereunder on the Closing Date shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):
(a)    Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each of the Loan Parties a counterpart of
this Agreement signed on behalf of such party (if applicable), the U.S. Pledge
and Security Agreement, the Intercreditor Agreement, each Promissory Note (to
the extent requested at least three Business Days prior to the Closing Date),
and each other Loan Document (if any) to be executed on the Closing Date, signed
on behalf of such party and (ii) a Borrowing Request as required by Section
2.03.
(b)    Legal Opinions. The Administrative Agent shall have received, on behalf
of itself and the Lenders on the Closing Date, a customary written opinion of
(i) Kirkland & Ellis LLP, New York counsel to the Loan Parties, (ii) Lewis Rice
LLC, Missouri and Delaware counsel to the Loan Parties. (iii) Vogel Law Firm,
North Dakota counsel to the Loan Parties and (iv) Arnall Golden Gregory, LLP,
Georgia counsel to the Loan Parties, in each case, (A) dated the Closing Date,
(B) addressed to the Administrative Agent and the Lenders and (C) covering such
matters relating to the Loan Documents as the Administrative Agent shall
reasonably request, subject to the terms of the last paragraph of this Section
4.01.


83

--------------------------------------------------------------------------------





(c)    Closing Certificates; Certified Charters; Good Standing Certificates. The
Administrative Agent shall have received (i) a certificate of each Loan Party,
dated the Closing Date and executed by a Responsible Officer of such Loan Party,
which shall (A) certify that attached thereto is a true and complete copy of the
resolutions or written consents of its board of directors, members or other
governing body (including any committee thereof) authorizing the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, the Borrowings hereunder, and that such resolutions or
written consents are in full force and effect in the form attached thereto on
the Closing Date and have not been further amended, modified or repealed as of
the Closing Date, (B) identify by name and title and bear the signatures of the
Responsible Officer or authorized signatory of such Loan Party authorized to
sign the Loan Documents to which it is a party on the Closing Date and (C)
certify that (x) attached thereto is a true and complete copy of (1) the
certificate or articles of incorporation or organization (or memorandum of
association or other equivalent thereof) of each Loan Party and (2) each Loan
Party’s by-laws or operating, management, partnership or similar agreement (to
the extent applicable) and (y) as of the Closing Date, each such document or
agreement referred to in the foregoing clauses (x)(1) and (2) remains in full
force and effect in the form attached thereto on the Closing Date and has not
been further amended, modified or repealed as of the Closing Date, (ii) a
certificate of good standing (or status or subsistence) with respect to each
Loan Party from the Secretary of State (or similar official) of the state of
such Loan Party’s organization (to the extent relevant and available in the
jurisdiction of organization of such Loan Party) and (iii) a customary
certificate dated the Closing Date and executed by a Responsible Officer of the
Borrower, confirming compliance with the conditions precedent set forth in
Section 4.01(d) and (n).
(d)    Representations and Warranties. The representations and warranties of the
Loan Parties set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the Closing Date;
provided that to the extent that a representation and warranty specifically
refers to a given date or period, it shall be true and correct in all material
respects as of such date or period, as the case may be.
(e)    Fees. The Administrative Agent shall have received (i) all fees required
to be paid by the Borrower on the Closing Date pursuant to the Fee Letters and
(ii) all expenses for which invoices have been presented at least three Business
Days prior to the Closing Date (including the reasonable fees and expenses of
legal counsel), in each case on or before the Closing Date, in each case which
amounts may, at the Borrower’s option, be offset against the proceeds of the
Loans.
(f)    First Lien Term Loans. Prior to or substantially concurrently with the
initial funding of the Term Loans hereunder, the First Lien Term Loans shall
have been funded.
(g)    Solvency. The Administrative Agent shall have received a certificate
dated as of the Closing Date in substantially the form of Exhibit H from a
Financial Officer of the Borrower certifying as to the matters set forth
therein.
(h)    Pledged Stock, Stock Powers. Subject to the terms of the Intercreditor
Agreement, the Administrative Agent (or its bailee) shall have received the
certificates representing the Capital Stock pledged pursuant to the U.S. Pledge
and Security Agreement, together with an undated stock or similar power for each
such certificate executed in blank by a duly authorized officer of the pledgor
thereof.
(i)    Filings, Registrations and Recordings. Subject to the terms of each
applicable Collateral Document, each document (including any UCC (or similar)
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of itself and the other Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Permitted Liens), shall be in proper form for
filing, registration or recordation.


84

--------------------------------------------------------------------------------





(j)    Transactions. Prior to or substantially concurrently with the initial
funding of the Loans hereunder, the transactions contemplated by the Acquisition
Agreement shall have been consummated in all material respects in accordance
with the terms of the Acquisition Agreement.
(k)    Material Adverse Effect. Since September 30, 2017, no Material Adverse
Effect shall have occurred.
(l)    USA PATRIOT Act. No later than three Business Days in advance of the
Closing Date, the Administrative Agent shall have received all documentation and
other information reasonably requested by the Lenders in writing at least 10
Business Days in advance of the Closing Date, which documentation or other
information is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act. In addition, at least three Business Days prior to the Closing
Date, if the Borrower qualifies as a “legal entity customer” under the
Beneficial Onwership Regulation, it shall deliver to the Administrative Agent a
Beneficial Ownership Certification in relation to the Borrower.
(m)    Refinancing. Substantially concurrently with the initial funding of the
Loans hereunder, all existing third party debt for borrowed money of the
Borrower and its subsidiaries under that certain Bridge Credit Agreement,
between the Borrower, the parties from time to time party thereto as lenders and
Barclays Bank PLC as administrative agent, dated September 24, 2018, shall be
repaid, redeemed, defeased, discharged, refinanced or terminated (or irrevocable
notice for the repayment or redemption thereof will be given to the extent
accompanied by any prepayments or deposits required to defease, terminate and
satisfy in full any related indentures or notes) and all commitments thereunder
(including those under the senior secured credit agreements referred to above)
terminated (the “Refinancing”).
(n)    At the time of and immediately after giving effect to the Closing Date
Transactions, no Event of Default or Default shall have occurred and be
continuing.
For purposes of determining whether the conditions specified in this Section
4.01 have been satisfied, by funding its Loans hereunder (or in connection with
any Assignment and Assumption), the Administrative Agent and each Lender that
has executed this Agreement (or such Assignment and Assumption) shall be deemed
to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent or such Lender, as the
case may be.
ARTICLE 5 AFFIRMATIVE COVENANTS
Until the date that all the commitments added under Sections 2.21, 2.22 or
9.02(c) have expired or terminated and the principal of and interest on each
Loan and all fees, expenses and other amounts payable under any Loan Document
(other than contingent indemnification obligations for which no claim or demand
has been made) have been paid in full in Cash (such date, the “Termination
Date”), each of the Borrower and its Subsidiaries covenant and agree with the
Lenders that:
Section 5.01.    Financial Statements and Other Reports. The Borrower will
deliver to the Administrative Agent for delivery to each Lender:


85

--------------------------------------------------------------------------------





(a)    Quarterly Financial Statements. Commencing with the Fiscal Quarter ended
December 31, 2018, as soon as available, and in any event within 75 days
following the end of the first three Fiscal Quarters after the Closing Date for
which delivery is required, and thereafter, within 50 days following the end of
each of the first three Fiscal Quarters of each Fiscal Year, the consolidated
balance sheet of the Borrower as at the end of such Fiscal Quarter and the
related consolidated statements of income and cash flows of the Borrower for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter, commencing with the Fiscal
Quarter ended December 31, 2019, setting forth in each case, in comparative form
the corresponding figures for the corresponding periods of the previous Fiscal
Year, all in reasonable detail, together with a Financial Officer Certification
and a Narrative Report subject to the absence of footnotes, and normal audit and
year-end adjustments.
(b)    Annual Financial Statements. As soon as available, and in any event
within 120 days following the end of each Fiscal Year, (i) the consolidated
balance sheet of the Borrower as at the end of such Fiscal Year and the related
consolidated statements of income and cash flows of the Borrower for such Fiscal
Year, setting forth in each case, commencing with the Fiscal Year ended
September 30, 2019, in comparative form the corresponding figures for the
previous Fiscal Year, in reasonable detail, together with a Narrative Report
with respect thereto and (ii) with respect to such consolidated financial
statements, a report thereon of independent certified public accountants of
recognized national standing (which report shall be unqualified as to “going
concern” and scope of audit (except for qualifications pertaining to impending
debt maturities occurring within 12 months of such audit or a breach or
anticipated breach of financial covenants), and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of the Borrower as at the dates indicated and
the results of its consolidated operations and cash flows for the periods
indicated in conformity with GAAP.
(c)    Compliance Certificate. Commencing with the Fiscal Quarter ended March
31, 2019, together with each delivery of consolidated financial statements of
the Borrower pursuant to Sections 5.01(a) (commencing with the Fiscal Year ended
September 30, 2019) and 5.01(b), (i) a duly executed and completed Compliance
Certificate (A) certifying that no Default or Event of Default has occurred and
is continuing (or if a Default or Event of Default has occurred and is
continuing, describing in reasonable detail such Default or Event of Default and
the steps being taken to cure, remedy or waive the same), (B) in the case of
financial statements delivered pursuant to Section 5.01(b), setting forth
reasonably detailed calculations of Excess Cash Flow for each Fiscal Year
beginning with the financial statements for the Fiscal Year ended on September
30, 2019 and (C) in the case of financial statements delivered pursuant to
Section 5.01(a) and 5.01(b), setting forth reasonably detailed calculations of
Consolidated Total Assets, the Available Amount and the Available Excluded
Contribution Amount as of the last day of the Fiscal Quarter or Fiscal Year, as
the case may be, covered by such financial statements or stating that there has
been no change to such amounts since the date of delivery of the last Compliance
Certificate, (ii) a summary of the pro forma adjustments necessary to eliminate
the accounts of Unrestricted Subsidiaries (if any) from the consolidated
statement of income and the consolidated balance sheet and (iii) a list
identifying each subsidiary of the Borrower as a Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate or
confirming that there is no change in such information since the later of the
Closing Date and the date of the last such list.
(d)    Quarterly Lender Calls. Commencing with the Fiscal Quarter ended December
31, 2018, following delivery (or, if later, required delivery) of the quarterly
financial statements pursuant to Section 5.01(a), to the extent reasonably
requested by the Administrative Agent, the Borrower will host a conference call,
at a time to be mutually agreed between the Borrower and the Administrative
Agent, with the Lenders to review the financial information presented therein.
(e)    Notice of Default. Promptly upon any Responsible Officer of the Borrower
obtaining knowledge (i) of any Default or Event of Default or (ii) of the
occurrence of any event or change that has caused or would reasonably be
expected to cause or evidences either in any case or in the aggregate, a
Material Adverse Effect, a reasonably-detailed notice specifying the nature and
period of existence of such condition, event or change and what action the
Borrower has taken, is taking and proposes to take with respect thereto.


86

--------------------------------------------------------------------------------





(f)    Notice of Litigation. Promptly upon any Responsible Officer of the
Borrower obtaining knowledge of (i) the institution of, or threat of, any
Adverse Proceeding not previously disclosed in writing by the Loan Parties to
the Administrative Agent or (ii) any material development in any Adverse
Proceeding that, in the case of either clauses (i) or (ii), would reasonably be
expected to have a Material Adverse Effect, written notice thereof together with
such other non-privileged information as may be reasonably available to the Loan
Parties to enable the Lenders to evaluate such matters.
(g)    ERISA. Promptly upon any Responsible Officer of the Borrower becoming
aware of the occurrence of any ERISA Event that, individually or together with
all ERISA Events that have occurred, would reasonably be expected to have a
Material Adverse Effect, a written notice specifying the nature thereof.
(h)    Financial Plan. As soon as available and in any event no later than the
date the annual financial statements of the Borrower are delivered pursuant to
Sections 5.01(b) for the prior Fiscal Year, commencing with the Fiscal Year
ending September 30, 2019, a consolidated plan and financial forecast for each
Fiscal Quarter of such Fiscal Year (a “Financial Plan”), including a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of the Borrower for such Fiscal Year, prepared in reasonable detail
setting forth, with appropriate discussion, the principal assumptions on which
such financial plan is based.
(i)    Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
legal name, (ii) in any Loan Party’s type of organization (or chief executive
office if not a registered organization), (iii) in any Loan Party’s jurisdiction
of organization or (iv) in any Loan Party’s organizational identification number
(to the extent necessary to perfect or maintain the perfection and priority of
the Administrative Agent’s security interest in the applicable Collateral).
(j)    Other Information. Promptly upon their becoming available and without
duplication of any obligations with respect to any such information that is
otherwise required to be delivered under the provisions of any Loan Document,
copies of (i) following an initial public offering, all financial statements,
reports, notices and proxy statements sent or made available generally by the
Borrower to its public security holders acting in such capacity or by any
Subsidiary of the Borrower to its public security holders other than the
Borrower or another Subsidiary of the Borrower and (ii) all regular and periodic
reports and all registration statements (other than on Form S-8 or similar form)
and prospectuses, if any, furnished or filed by the Borrower or any of its
Subsidiaries with any securities commission or exchange or with the SEC or any
governmental or private regulatory authority with jurisdiction over matters
relating to securities.
(k)    Such other certificates, reports and information (financial or otherwise)
as the Administrative Agent may reasonably request from time to time in
connection with the Borrower’s or its Subsidiaries’ financial condition or
business.


87

--------------------------------------------------------------------------------





Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (x) posts such documents or (y)
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 9.01 (which such Schedule may be updated from time to
time), (ii) on which such documents are delivered by the Borrower to the
Administrative Agent for posting on the Borrower’s behalf on IntraLinks/SyndTrak
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent), (iii) on which executed certificates or
other documents are faxed to the Administrative Agent (or electronically mailed
to an address provided by the Administrative Agent); provided that, other than
with respect to items required to be delivered pursuant to Section 5.01(k)
above, the Borrower shall promptly notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
on the Borrower’s website and provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents, or (iv) in
respect of the items required to be delivered pursuant to Section 5.01(k) above
in respect of information furnished or filed by the Borrower or any of its
Subsidiaries with any securities commission or exchange or with the SEC or any
governmental or private regulatory authority, such items have been made
available on the SEC website or the website of the relevant analogous
governmental or private regulatory authority or securities commission or
exchange.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied by furnishing (A) the applicable financial
statements of any Parent Company or (B) the Borrower’s or any Parent Company’s,
as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC, in each
case, within the time periods specified in such paragraphs; provided that, with
respect to each of clauses (A) and (B), (i) to the extent such financial
statements relate to any Parent Company, such financial statements shall be
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such Parent Company, on the one
hand, and the information relating to the Borrower on a standalone basis, on the
other hand, which consolidating information shall be certified by a Responsible
Officer of the Borrower as having been fairly presented and (ii) to the extent
such statements are in lieu of statements required to be provided under Section
5.01(b), such statements shall be accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall satisfy the applicable requirements set forth in
Section 5.01(b); provided further that notwithstanding anything to the contrary
herein, neither the Borrower nor any Subsidiary shall be required to deliver,
disclose, permit the inspection, examination or making of copies of or excerpts
from, or any discussion of, any document, information, or other matter (i) that
constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent (or
any Lender (or their respective representatives or contractors)) is prohibited
by applicable law, (iii) that is subject to attorney-client or similar privilege
or constitutes attorney work product or (iv) with respect to which any Loan
Party owes confidentiality obligations (to the extent not created in
contemplation of such Loan Party’s Obligations under this Section 5.01) to any
third party.
Section 5.02.    Existence. Except as otherwise permitted under Section 6.07,
the Borrower will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits necessary in the normal conduct of its business
except to the extent (other than with respect to the preservation of existence
of the Borrower) failure to do so could not reasonably be expected to result in
a Material Adverse Effect; provided that neither the Borrower nor any of its
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person or such Person’s board of
directors (or similar governing body) shall determine that the preservation
thereof is no longer desirable in the conduct of the business of such Person,
and that the loss thereof is not disadvantageous in any material respect to such
Person or to the Lenders.
Section 5.03.    Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay all Taxes imposed upon it or any of its properties or
assets or in respect of any of its income, businesses or franchises before any
penalty or fine accrues thereon; provided that no such Tax need be paid if (a)
it is being contested in good faith by appropriate proceedings and adequate
reserves or other appropriate provisions, as shall be required in conformity
with GAAP, shall have been made therefor and, in the case of a Tax which has or
may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or (b) failure to pay or discharge the same could not
reasonably be expected to result in a Material Adverse Effect.


88

--------------------------------------------------------------------------------





Section 5.04.    Maintenance of Properties. The Borrower will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear and casualty and
condemnation excepted, all tangible property reasonably necessary to the normal
conduct of business of the Borrower and its Subsidiaries and from time to time
will make or cause to be made all needed and appropriate repairs, renewals and
replacements thereof except as expressly permitted by this Agreement or where
the failure to maintain such properties or make such repairs, renewals or
replacements could not reasonably be expected to have a Material Adverse Effect.
Section 5.05.    Insurance. Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Borrower will
maintain or cause to be maintained, with insurance companies that the Borrower
believes (in good faith judgment of the management of the Borrower) are
financially sound and reputable insurers at the time the relevant coverage is
placed or renewed, insurance coverage with respect to liabilities, losses or
damage in respect of the assets, properties and businesses of the Borrower and
its Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons. Each such policy of insurance shall (i)
to the extent applicable and in the case of liability insurance policies, name
the Administrative Agent on behalf of the Lenders as an additional insured
thereunder as its interests may appear and (ii) in the case of each property
insurance policy with respect to the Collateral (excluding any business
interruption insurance policy), contain a loss payable clause or endorsement to
the extent available from such insurance carrier that names the Administrative
Agent, on behalf of the Lenders as the loss payee thereunder and, to the extent
available, provides for at least 30 days’ prior written notice to the
Administrative Agent of any cancellation of such policy (or 10 days’ prior
written notice for any cancellation due to non-payment of premiums).
Section 5.06.    Inspections.
The Borrower will, and will cause each of its Subsidiaries to, permit any
authorized representatives designated by the Administrative Agent to visit and
inspect any of the properties of the Borrower and any of its Subsidiaries at
which the principal financial records and executive officers of the applicable
Person are located, to inspect, copy and take extracts from its financial and
accounting records, and to discuss its affairs, finances and accounts with its
officers and independent public accountants (provided that the Borrower may, if
it so chooses, be present at or participate in any such discussion), all upon
reasonable notice, reasonable coordination in and at such reasonable times
during normal business hours and as often as may reasonably be requested;
provided that (x) only the Administrative Agent on behalf of the Lenders may
exercise the rights of the Administrative Agent and the Lenders under this
Section 5.06, and (y) except as provided in the proviso below in connection with
the occurrence and continuance of an Event of Default, (i) the Administrative
Agent shall not exercise such rights more often than one time during any
calendar year and (ii) only one such time per calendar year shall be at the
expense of the Borrower; provided, further, that when an Event of Default has
occurred and is continuing, the Administrative Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower in accordance with Section 9.03(a) at any time during
normal business hours and upon reasonable advance notice; provided that
notwithstanding anything to the contrary herein, neither the Borrower nor any
Subsidiary shall be required to disclose, permit the inspection, examination or
making of copies of or excerpts from, or any discussion of, any document,
information, or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent (or any Lender (or their respective representatives or
contractors)) is prohibited by applicable law, (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product or
(iv) with respect to which any Loan Party owes confidentiality obligations (to
the extent not created in contemplation of such Loan Party’s Obligations under
this Section 5.06) to any third party.


89

--------------------------------------------------------------------------------





Section 5.07.    Maintenance of Book and Records. The Borrower will, and will
cause its Subsidiaries to, maintain proper books of record and account, in which
entries that are full, true and correct in all material respects shall be made
of all material financial transactions and matters involving the assets and
business of the Borrower and its Subsidiaries, as the case may be, and permit
the preparation of consolidated financial statements in accordance with GAAP to
be derived therefrom.
Section 5.08.    Compliance with Laws. The Borrower will comply, and shall cause
each of its Subsidiaries to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws, ERISA, the USA PATRIOT Act and the United States Foreign
Corrupt Practices Act of 1977), except to the extent the failure of the Borrower
or such Subsidiary to comply would not reasonably be expected to have a Material
Adverse Effect.
Section 5.09.    Environmental.
(a)    Environmental Disclosure. The Borrower will deliver to the Administrative
Agent:
(i)    as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of the Borrower or any of its
Subsidiaries or by independent consultants, Governmental Authorities or any
other Persons, with respect to significant environmental matters at the
Borrower’s or any other Loan Party’s real property or with respect to any
Environmental Claims, in each case, that would reasonably be expected to have a
Material Adverse Effect;
(ii)    promptly upon the occurrence thereof, written notice describing in
reasonable detail (A) any Release required to be reported by the Borrower or any
of its Subsidiaries to any federal, state or local governmental or regulatory
agency under any Environmental Laws that would reasonably be expected to have a
Material Adverse Effect, (B) any remedial action taken by the Borrower or any of
its Subsidiaries or any other Persons of which the Borrower or any of its
Subsidiaries has knowledge in response to (1) any Hazardous Materials
Activities, the existence of which has a reasonable possibility of resulting in
one or more Environmental Claims that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (2) any
Environmental Claims that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect and (C) the Borrower’s discovery
of any occurrence or condition arising under Environmental Law or relating to
Hazardous Materials on any real property adjoining or in the vicinity of any
Facility that reasonably would be expected to have a Material Adverse Effect;
(iii)    as soon as practicable following the sending or receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any and all non-privileged
written communications with respect to (A) any Environmental Claims that,
individually or in the aggregate, would reasonably be expected to give rise to a
Material Adverse Effect, (B) any Release required to be reported by the Borrower
or any of its Subsidiaries to any federal, state or local governmental or
regulatory agency that would reasonably be expected to have a Material Adverse
Effect, and (C) any request made to the Borrower or any of its Subsidiaries for
information from any governmental agency that suggests such agency is
investigating whether the Borrower or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity which would reasonably be
expected to have a Material Adverse Effect;


90

--------------------------------------------------------------------------------





(iv)    prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or property by the Borrower or any of its
Subsidiaries that would reasonably be expected to expose the Borrower or any of
its Subsidiaries to, or result in, Environmental Claims that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and (B) any proposed action to be taken by the Borrower or any of its
Subsidiaries to modify current operations in a manner that could subject the
Borrower or any of its Subsidiaries to any additional obligations or
requirements under any Environmental Law that would reasonably be expected to
have a Material Adverse Effect; and
(v)    with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.09(a).
(b)    Hazardous Materials Activities, Etc. Each Loan Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary and required under Environmental Law to (i) cure any violation of
Environmental Laws by such Loan Party or its Subsidiaries that would reasonably
be expected to have a Material Adverse Effect and (ii) make an appropriate
response to any Environmental Claim against such Loan Party or any of its
Subsidiaries and discharge any obligations it may have to any Person thereunder,
in each case of (i) and (ii), where failure to do so would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 5.10.    Designation of Subsidiaries. The board of directors (or
equivalent governing body or any committee thereof) of the Borrower may at any
time designate (or redesignate) any subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Subsidiary; provided that (i) immediately
before and after such designation (including after the reclassification of the
investments, indebtedness and Liens pursuant to the last sentence of this
Section 5.10), no Default or Event of Default shall have occurred and be
continuing and (ii) no subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Subsidiary” for the purpose of the First Lien Credit
Agreement (or any equivalent provision under any documentation governing any
First Lien Facility unless it is contemporaneously designated as an
“Unrestricted Subsidiary” thereunder). The designation of any subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrower therein
at the date of designation in an amount equal to the portion of the fair market
value of the net assets of such Subsidiary attributable to the Borrower’s equity
interest therein as reasonably estimated by the Borrower (and such designation
shall only be permitted to the extent such Investment is permitted under
Section 6.06). The designation of any Unrestricted Subsidiary as a Subsidiary
shall constitute the incurrence or making at the time of designation of any
Investments, Indebtedness or Liens of such Subsidiary existing at such time;
provided that upon a re-designation of such Unrestricted Subsidiary as a
Subsidiary, the Borrower shall be deemed to have an Investment in a Subsidiary
in an amount (if positive) equal to (a) the Borrower’s “Investment” in such
Subsidiary at the time of such re-designation, less (b) the portion of the fair
market value of the net assets of such Subsidiary attributable to the Borrower’s
equity therein at the time of such re-designation.
Section 5.11.    Use of Proceeds. The Borrower shall use proceeds of the Loans
to (i) finance a portion of the Transactions (including the payment of
Transaction Costs) and (ii) to fund any working capital needs or other general
corporate purposes. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that would entail a violation of
Regulations T, U or X.
Section 5.12.    Additional Collateral; Further Assurances.


91

--------------------------------------------------------------------------------





(a)    Subject to applicable law, the Borrower and each other Loan Party shall
cause each Subsidiary (other than any Excluded Subsidiary) formed or acquired or
that otherwise becomes a Subsidiary pursuant to Section 5.10 after the date of
this Agreement to become a Loan Party on or prior to the later to occur of (i)
the date that is 30 days following the date of such formation or acquisition (or
such later date as may be acceptable to the Administrative Agent in its
discretion) and (ii) the earlier of the date of the required delivery of the
Compliance Certificate following the date of such formation or acquisition and
the date that is 45 days after the end of the most recently ended Fiscal Quarter
(or such later date as may be acceptable to the Administrative Agent in its
discretion), by executing a Joinder Agreement in substantially the form attached
as Exhibit D hereto (the “Joinder Agreement”) and a Security Agreement Joinder
Agreement. Upon execution and delivery thereof, each such Person (i) shall
automatically become a Subsidiary Guarantor hereunder and thereupon shall have
all of the rights, benefits, duties, and obligations in such capacity under the
Loan Documents, and (ii) will take such actions as may be required in accordance
with the terms hereof or of the applicable Collateral Documents to grant and
perfect Liens to the Administrative Agent, for the benefit of itself and the
Lenders and each other Secured Party, in each case to the extent required by the
terms thereof, in any property (subject to the limitations set forth herein and
in the other Loan Documents) of such Loan Party which constitutes Collateral, on
such terms as may be required pursuant to the terms of the Collateral Documents
and in such priority as may be required pursuant to the terms of the
Intercreditor Agreement.
(b)    The Borrower and each Subsidiary Guarantor will cause all Capital Stock
directly owned by them in any wholly-owned direct Subsidiary to be subject at
all times to a perfected Lien (in such priority as may be required pursuant to
the terms of the Intercreditor Agreement) in favor of the Administrative Agent
pursuant to the terms and conditions of the Collateral Documents; provided,
that, in no event will the Borrower or any Subsidiary Guarantor be required to
pledge or perfect more than 65% of the voting Capital Stock and 100% of the
non-voting Capital Stock of any first-tier Foreign Subsidiary or Disregarded
Domestic Subsidiary of such Loan Party.
(c)    Without limiting the foregoing, each Loan Party will promptly execute and
deliver, or cause to be promptly executed and delivered, to the Administrative
Agent such documents, agreements and instruments, and will take or cause to be
taken such further actions (including the filing and recording of financing
statements, fixture filings and other documents and such other actions or
deliveries of the type required by Article 4, as applicable), which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents (to the extent required herein or therein and on the
later of any date required to be delivered herein or therein), all at the
expense of the Borrower in accordance with Section 9.03(a).
(d)    [Reserved].
(e)    After any Domestic Subsidiary ceases to constitute an Excluded Subsidiary
in accordance with the definition thereof, the Borrower shall cause such
Domestic Subsidiary to take all actions required by this Section 5.12 (within
the time periods specified herein) as if such Domestic Subsidiary were then
formed or acquired.


92

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in this Section 5.12 or any other
Collateral Document, (a) the Administrative Agent shall not require the taking
of a Lien on, or require the perfection of any Lien granted in, those assets as
to which (i) the cost, burden, difficulty or consequence of obtaining or
perfecting such Lien (including any mortgage, stamp, intangibles or other tax or
expenses relating to such Lien) outweighs the benefit to the Lenders of the
security afforded thereby as reasonably determined by the Borrower and the
Administrative Agent or (ii) the granting of a Lien on such asset would violate
any enforceable anti-assignment provisions of contracts or applicable law or, in
the case of assets consisting of licenses, agreements or similar contracts, to
the extent the granting of such Lien therein would violate the terms of such
license, agreement or similar contract relating to such asset (in each case,
after giving effect to the applicable anti-assignment provisions of the UCC or
other applicable law) or would trigger the termination of any contract pursuant
to any “change of control” or similar provision, (b) no Lien on Real Estate
Assets shall be required, (c) no actions under the laws of any non-U.S.
jurisdiction shall be required to be taken in order to create, grant or perfect
any security interest in any assets located outside of the U.S. and there shall
be no Collateral Document (or other security or pledge agreements, mortgages or
deeds) governed under the laws of any non-U.S. jurisdiction and no intellectual
property filings or searches shall be required outside of the U.S., (d) Liens
required to be granted or perfected pursuant to this Section 5.12 shall be
subject to the Intercreditor Agreement and to exceptions and limitations
consistent with those set forth in the Collateral Documents, (e) the Loan
Parties shall not be required to seek or obtain any landlord lien waiver,
estoppel, warehousemen waiver or other collateral access or similar letter or
agreement and (f) no Loan Party shall be required to (i) grant or take any other
action with respect to a security interest in any Excluded Assets (as defined in
the U.S. Pledge and Security Agreement) or (ii) take any action with respect to
perfection of any security interest in (A) assets requiring perfection through
control agreements or other control arrangements (other than control of
promissory notes and pledged Capital Stock as provided in this Agreement the
U.S. Pledge and Security Agreement and filing of UCC-1 financing statements),
(B) vehicles or other assets subject to state law certificate of title statutes
to the extent a security interest therein may not be perfected by the filing of
a UCC-1 financing statement, (C) commercial tort claims to the extent a security
interest therein may not be perfected by the filing of a UCC-1 financing
statement or (D) Letter-of-Credit Rights to the extent a security interest
therein may not be perfected as supporting obligations by the filing of a UCC-1
financing statement on the primary collateral.
Section 5.13.    Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts to maintain public corporate credit and public corporate
family ratings with respect to the Borrower and a public rating of the Credit
Facilities from each of S&P and Moody’s; provided that in no event shall the
Borrower be required to maintain any specific rating with any such agency.
ARTICLE 6 NEGATIVE COVENANTS
Until the Termination Date has occurred, each of the Loan Parties covenant and
agree with the Lenders that:
Section 6.01.    Indebtedness. The Borrower shall not, nor shall it permit any
of its Subsidiaries to create, incur, assume or otherwise become or remain
liable with respect to any Indebtedness, except:
(a)    the Secured Obligations (including, without limitation, any Additional
Term Loans);
(b)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that in the case of any
Indebtedness of a Subsidiary that is not a Loan Party owing to a Loan Party
(other than in the ordinary course of business), such Indebtedness shall be
permitted as an Investment by Section 6.06; provided, further, that all such
Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party must
be expressly subordinated to the Obligations of such Loan Party on terms
reasonably acceptable to the Administrative Agent;
(c)    Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations (including contingent
earn-out obligations) incurred in connection with any Disposition permitted
hereunder, any acquisitions permitted hereunder or other purchases of assets or
Capital Stock, and Indebtedness arising from guaranties, letters of credit, bank
guaranties, surety bonds, performance bonds or similar instruments securing the
performance of the Borrower or any such Subsidiary pursuant to such agreements;


93

--------------------------------------------------------------------------------





(d)    Indebtedness which may be deemed to exist pursuant to any performance and
completion guaranties or customs, stay, performance, bid, surety, statutory,
appeal, performance and return of money bonds, tenders, statutory obligations,
leases, governmental contracts, trade contracts or other similar obligations
incurred in the ordinary course of business or in respect of any letters of
credit, bank guaranties, surety bonds, performance bonds or similar instruments
to support any of the foregoing items;
(e)    Indebtedness in respect of commercial credit cards, stored value cards,
purchasing cards and treasury management services, including Banking Services
Obligations (as defined in the First Lien Credit Agreement), and other netting
services, overdraft protections, automated clearing-house arrangements, employee
credit card programs, controlled disbursement, ACH transactions, return items,
interstate depository network service, Society for Worldwide Interbank Financial
Telecommunication transfers, cash pooling and operational foreign exchange
management, and, in each case, similar arrangements and otherwise in connection
with cash management, including cash management arrangements among the Borrower
and its subsidiaries, and Deposit Accounts;
(f)    (x) Indebtedness in respect of Guarantees of the obligations of
suppliers, customers and licensees in the ordinary course of business, (y)
Indebtedness incurred in the ordinary course of business in respect of
obligations of the Borrower or any Subsidiary to pay the deferred purchase price
of goods or services or progress payments in connection with such goods and
services and (z) Indebtedness in respect of any letter of credit, bankers’
acceptance, bank guaranty or similar instrument supporting trade payables,
warehouse receipts or similar facilities entered into in the ordinary course of
business;
(g)    Guarantees of Indebtedness or other obligations of the Borrower or any
Subsidiary with respect to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.01 or obligations not prohibited by this Agreement;
provided that in the case of any Guarantees by a Loan Party of the obligations
of a non-Loan Party the related Investment is permitted under Section 6.06;
(h)    Indebtedness existing, or pursuant to commitments existing, on the
Closing Date and described on Schedule 6.01(h), intercompany Indebtedness
outstanding on the Closing Date and any other Indebtedness permitted to be
incurred on or prior to the Closing Date pursuant to the Acquisition Agreement
in connection with the transactions contemplated in connection therewith;
(i)    Indebtedness of Subsidiaries that are not Loan Parties; provided that the
aggregate principal amount at any time outstanding of such Indebtedness shall
not exceed the greater of (i) $36,000,000 and (ii) 30% of Consolidated Adjusted
EBITDA of the Borrower as of the last day of the most recently ended Test Period
for which financial statements are available;
(j)    Indebtedness consisting of obligations owing under any customer or
supplier incentive, supply, license or similar agreements entered into in the
ordinary course of business;
(k)    Indebtedness consisting of (i) the financing of insurance premiums and/or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(l)    Indebtedness with respect to Capital Leases and purchase money
Indebtedness incurred prior to or within 270 days of the acquisition or lease or
completion of construction, repair or replacement of, or improvement to or
installation of assets in an aggregate principal amount at any time outstanding
not to exceed the greater of (i) $55,000,000 and (ii) 48% of Consolidated
Adjusted EBITDA of the Borrower, as of the last day of the most recently ended
Test Period for which financial statements are available;


94

--------------------------------------------------------------------------------





(m)    Indebtedness (i) of a Person that becomes a Subsidiary or Indebtedness
assumed in connection with an acquisition or Investment permitted hereunder
after the Closing Date and/or (ii) incurred in connection with an acquisition or
Investment permitted hereunder; provided that (x) in the case of clause (i),
such Indebtedness (A) existed at the time such Person became a Subsidiary or the
assets subject to such Indebtedness were acquired and (B) was not created or
incurred in connection or contemplation thereof and (y) the aggregate principal
amount at any time outstanding of such Indebtedness shall not exceed the sum of
(A) the greater of (1) $28,000,000 and (2) 24% of Consolidated Adjusted EBITDA
of the Borrower as of the last day of the most recently ended Test Period for
which financial statements are available, as determined on a Pro Forma Basis
plus (B) additional Indebtedness so long as the Total Leverage Ratio does not
exceed 6.25:1.00 calculated on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which financial statements are available, prior
to the date of the execution of the definitive agreement governing such
acquisition;
(n)    Indebtedness consisting of promissory notes issued to any stockholders of
the Borrower or any Parent Company or any current or former directors, officers,
employees, members of management, managers or consultants of any Parent Company,
the Borrower or any subsidiary (or their respective Immediate Family Members) to
finance the purchase or redemption of Capital Stock of any Parent Company
permitted by Section 6.04(a);
(o)    the Borrower and its Subsidiaries may become and remain liable for any
Indebtedness refinancing, refunding or replacing any Indebtedness permitted
under clauses (a), (h) (in the case of intercompany debt, to the extent
re-financed with other intercompany indebtedness), (i), (l), (m), (s), (u), (v),
(w), (x) and (gg) of this Section 6.01 (in any case, including any refinancing
Indebtedness incurred in respect thereof, “Refinancing Indebtedness”) and any
subsequent Refinancing Indebtedness in respect thereof; provided that (i) the
principal amount of such Indebtedness does not exceed the principal amount of
the Indebtedness being refinanced, refunded or replaced, except (A) by an amount
equal to unpaid accrued interest and premiums (including tender premiums)
thereon plus underwriting discounts, other reasonable and customary fees,
commissions and expenses (including upfront fees, original issue discount or
initial yield payments) incurred in connection with such refinancing or
replacement, (B) by an amount equal to any existing commitments unutilized
thereunder and (C) by additional amounts permitted to be incurred pursuant to
this Section 6.01 (so long as such additional Indebtedness meets the other
applicable requirements of this definition and, if secured, Section 6.02), (ii)
other than in the case of Refinancing Indebtedness with respect to Indebtedness
incurred pursuant to clause (h), (l), (m) or (w) of this Section 6.01, such
Indebtedness has a final maturity on or later than (and, in the case of
revolving Indebtedness, shall not require mandatory commitment reductions, if
any, prior to) the final maturity of the Indebtedness being refinanced, refunded
or replaced and, in the case of Refinancing Indebtedness with respect to
Indebtedness incurred pursuant to clause (a) of this Section 6.01, other than
with respect to revolving Indebtedness, a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of the
Indebtedness being refinanced, refunded or replaced, (iii) the terms of such
Refinancing Indebtedness shall be as agreed between the Borrower and the lenders
providing such Refinancing Indebtedness, (iv) except in the case of Refinancing
Indebtedness with respect to Indebtedness incurred pursuant to clause (a) of
this Section 6.01, such Indebtedness is secured only by Permitted Liens at the
time of such refinancing, refunding or replacement (it being understood that
such Indebtedness may go from being secured to being unsecured), (v) except in
the case of Refinancing Indebtedness with respect to Indebtedness incurred
pursuant to clause (a) of this Section 6.01, such Indebtedness is incurred by
the obligor or obligors in respect of the Indebtedness being refinanced,
refunded or replaced, except to the extent otherwise permitted pursuant to this
Section 6.01, Section 6.02 and Section 6.06), (vi) except in the case of
Refinancing Indebtedness with respect to clause (a) of this Section 6.01, if the
Indebtedness being refinanced, refunded or replaced was originally contractually
subordinated to the Obligations in right of payment (or the Liens securing such
Indebtedness were originally contractually subordinated to the Collateral), such
Indebtedness is contractually subordinated to the Obligations in right of
payment (or the Liens securing such Indebtedness shall be subordinated to the
Collateral) on terms not materially less favorable, taken as a whole, to the
Lenders than those applicable to the Indebtedness (or Liens, as applicable)
being refinanced, refunded or replaced, taken as a whole, (vii) except in the
case of Refinancing Indebtedness with respect to clause (a) of this Section 6.01
as of the date of incurring such Indebtedness and after giving effect thereto,
no Event of Default shall exist or have occurred and be continuing and (viii) in
the case of Refinancing Indebtedness with respect to Indebtedness incurred
pursuant to clause (a) of this Section 6.01, (A) such


95

--------------------------------------------------------------------------------





Indebtedness shall be pari passu or junior in right of payment and be pari passu
or junior with respect to security with the remaining Obligations hereunder, or
shall be unsecured; provided that any such Indebtedness that is pari passu or
junior with respect to the Collateral shall be subject to an Acceptable
Intercreditor Agreement or other intercreditor arrangements consistent with the
Intercreditor Agreement or any Second Lien Parity Intercreditor Agreement (as
defined in the Intercreditor Agreement), as applicable, (B) if such Indebtedness
being refinanced, refunded or replaced is secured, it shall not be secured by
any assets other than the Collateral (unless such assets substantially
concurrently become a part of the Collateral), (C) if such Indebtedness being
refinanced, refunded or replaced is guaranteed, it shall not be guaranteed by
any Person other than a Loan Party (unless such Person substantially
concurrently becomes a Loan Party) and (D) such Indebtedness is incurred under
(and pursuant to) documentation other than this Agreement;
(p)    [reserved];
(q)    additional Indebtedness in an aggregate principal amount or face amount
at any time outstanding not to exceed the greater of (i) $14,000,000 and (ii)
12% of Consolidated Adjusted EBITDA of the Borrower as of the last day of the
most recently ended Test Period for which financial statements are available in
respect of letters of credit, bank guaranties, surety bonds, performance bonds
and similar instruments issued for general corporate purposes and denominated in
currencies other than Dollars;
(r)    Indebtedness of the Borrower or any Subsidiary under any Derivative
Transaction (including the Existing Derivative Transaction) not entered into for
speculative purposes;
(s)    additional Indebtedness in an aggregate principal amount at any time
outstanding not to exceed the greater of (i) $138,000,000 and (ii) 120% of
Consolidated Adjusted EBITDA of the Borrower as of the last day of the most
recently ended Test Period for which financial statements are available;
(t)    [reserved];
(u)    additional Indebtedness so long as (i) if such Indebtedness is secured by
Liens on the Collateral that are senior to the Liens securing the Secured
Obligations, the First Lien Leverage Ratio calculated on a Pro Forma Basis as of
the last day of the most recently ended Test Period would not exceed 5.00:1.00
(or, to the extent such Indebtedness is incurred in connection with any
Permitted Acquisition or similar investment not prohibited by this Agreement,
the greater of 5.00:1.00 (calculated on a Pro Forma Basis) and the First Lien
Leverage Ratio immediately prior to such transaction), (ii) if such Indebtedness
is secured by Liens on the Collateral that are pari passu or junior to the Liens
securing the Secured Obligations, the Senior Secured Leverage Ratio calculated
on a Pro Forma Basis as of the last day of the most recently ended Test Period
for which financial statements are available would not exceed 6.00:1.00 (or, to
the extent such Indebtedness is incurred in connection with any Permitted
Acquisition or similar investment not prohibited by this Agreement, the greater
of 6.00:1.00 (calculated on a Pro Forma Basis) and the Senior Secured Leverage
Ratio immediately prior to such transaction) (provided, that if such
Indebtedness is a term loan facility secured by a Lien on the Collateral that is
pari passu with the Liens securing the Secured Obligations, the MFN Provisions
shall have been complied with as if such Indebtedness was considered an
Incremental Term Loan (subject to the qualifications and exceptions set forth
therein, including the MFN Trigger Amount)), or (iii) if such Indebtedness is
unsecured, either (I) the Total Leverage Ratio calculated on a Pro Forma Basis
as of the last day of the most recently ended Test Period for which financial
statements are available would not exceed 6.25:1.00 (or, to the extent such
Indebtedness is incurred in connection with any Permitted Acquisition or similar
investment not prohibited by this Agreement, the greater of 6.25:1.00
(calculated on a Pro Forma Basis) and the Total Leverage Ratio immediately prior
to such transaction) or (II) the Interest Coverage Ratio calculated on a Pro
Forma Basis as of the last day of the most recently ended Test Period for which
financial statements are available, would be at least 1.75:1.00 (or, to the
extent such Indebtedness is incurred in connection with any Permitted
Acquisition or similar investment not prohibited by this Agreement, the lesser
of 1.75:1.00 and the Interest Coverage Ratio immediately prior to such
transaction); provided that, in the case of any Indebtedness incurred under this
Section 6.01(u), (A) such Indebtedness shall not mature prior to the Term Loan
Maturity Date or have a Weighted Average Life to Maturity less than the Weighted
Average Life to Maturity of the then-existing Term Loans incurred on the Closing
Date,


96

--------------------------------------------------------------------------------





(B) the other terms and conditions of such Indebtedness shall be as agreed
between the Borrower and the lenders providing such Indebtedness, (C) any such
Indebtedness that is secured on a senior, pari passu or junior basis with
respect to the Collateral shall be subject to an Acceptable Intercreditor
Agreement or other intercreditor arrangements consistent with the Intercreditor
Agreement or any First Lien Parity Intercreditor Agreement (as defined in the
Intercreditor Agreement), as applicable, and (D) the aggregate principal amount
at any time outstanding of such Indebtedness of Subsidiaries that are non-Loan
Parties incurred pursuant to this Section 6.01(u) shall not exceed the greater
of (x) $36,000,000 and (y) 30% of Consolidated Adjusted EBITDA of the Borrower
as of the last day of the most recently ended Test Period for which financial
statements are available;
(v)    Indebtedness of the Borrower or any Subsidiary incurred in respect of the
First Lien Credit Agreement and any First Lien Facility in an aggregate
principal amount that does not exceed the First Lien Debt Cap (as defined in the
Intercreditor Agreement); provided that such Indebtedness is secured only by
Liens permitted under Section 6.02(t) and Section 6.02(u);
(w)    Indebtedness incurred in connection with Sale and Lease-Back Transactions
permitted pursuant to Section 6.08;
(x)    secured or unsecured notes and/or loans (and/or commitments in respect
thereof) issued or incurred by the Borrower (or a co-issuer in addition thereto)
in lieu of Incremental Term Facilities (such notes or loans, “Incremental
Equivalent Debt”), in each case, on terms and conditions as agreed between the
Borrower and the lenders providing any such Incremental Equivalent Debt;
provided that (i) the aggregate outstanding principal amount (or committed
amount, if applicable) of all Incremental Equivalent Debt, together with the
aggregate outstanding principal amount (or committed amount, if applicable) of
all Incremental Term Loans and Incremental Commitments provided pursuant to
Section 2.21 of this Agreement and the First Lien Credit Agreement,
respectively, (other than those provided solely in reliance on
Section 2.21(a)(y) of this Agreement), shall not exceed the Incremental Cap,
(ii) any Incremental Equivalent Debt shall be subject to clauses (vi) and (vii)
of the proviso to Section 2.21(a) of this Agreement and the First Lien Credit
Agreement, respectively, (iii) any such notes and/or loans that are secured
shall be secured only by the Collateral and on a pari passu or junior basis with
the Secured Obligations, (iv) any such Incremental Equivalent Debt that ranks
pari passu or junior in right of security or in right of payment and is secured
by the Collateral will be subject to an Acceptable Intercreditor Agreement or
other intercreditor arrangements consistent with the Intercreditor Agreement or
any Second Lien Parity Intercreditor Agreement (as defined in the Intercreditor
Agreement), as applicable, (v) such Incremental Equivalent Debt shall not be
secured by assets other than the Collateral and shall not be guaranteed by any
Person that is not a Loan Party; (vi) if such Indebtedness is in the form of a
term loan facility of the Loan Parties and is secured by a Lien on the
Collateral that is pari passu with the Liens securing the Secured Obligations,
the MFN Provisions shall have been complied with as if such Indebtedness were
considered an Incremental Term Loan (subject to the qualifications and
exceptions set forth therein, including the MFN Trigger Amount) and (vii) except
to the extent provided in Section 1.09(a), if the proceeds of any Incremental
Equivalent Debt are being used to finance a Limited Condition Transaction, no
Event of Default shall exist immediately prior to or after giving effect to the
effectiveness of any Incremental Equivalent Debt;
(y)    Indebtedness (including obligations in respect of letters of credit, bank
guarantees, surety bonds, performance bonds or similar instruments with respect
to such Indebtedness) incurred in respect of workers compensation claims,
unemployment insurance (including premiums related thereto), other types of
social security, pension obligations, vacation pay, health, disability or other
employee benefits;
(z)    Indebtedness representing (i) deferred compensation to current or former
directors, officers, employees, members of management, managers and consultants
of any Parent Company, the Borrower or any Subsidiary in the ordinary course of
business and (ii) deferred compensation or other similar arrangements in
connection with the Transactions, any Permitted Acquisition or any other
Investment permitted hereby;
(aa)    Indebtedness in respect of any letter of credit or bank guarantee issued
in favor of any Issuing Bank or Swingline Lender to support any Defaulting
Lender’s (in each case as defined in the First Lien Credit


97

--------------------------------------------------------------------------------





Agreement) participation in Letters of Credit issued, or Swingline Loan made,
under (and in each case defined in) the First Lien Credit Agreement;
(bb)    Indebtedness of any Subsidiary supported by a Letter of Credit (as
defined in the First Lien Credit Agreement) in an aggregate principal amount not
to exceed the Stated Amount (as defined in the First Lien Credit Agreement) of
such Letter of Credit (but which Stated Amount may include the amount of any
anticipated premiums, expenses (including upfront fees and original issue
discount) and any accretion in the principal amount thereof);
(cc)    unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the ordinary course of business to the extent that the
unfunded amounts would not otherwise cause an Event of Default under
Section 7.01(i);
(dd)    additional Indebtedness in an aggregate amount outstanding not to exceed
the greater of (i) $14,000,000 and (ii) 12% of Consolidated Adjusted EBITDA of
the Borrower as of the last day of the most recently ended Test Period for which
financial statements are available as an account party in respect of trade
letters of credit issued in the ordinary course of business;
(ee)    customer deposits and advance payments received in the ordinary course
of business from customers for goods and services purchased in the ordinary
course of business;


98

--------------------------------------------------------------------------------





(ff)    without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness permitted hereunder;
(gg)    Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.23 and any
permitted refinancing thereof in accordance with Section 6.01(o);
(hh)    Indebtedness in an aggregate amount up to the aggregate cash
contributions made to the Borrower after the Closing Date (other than amounts
constituting a Cure Amount (as defined in the First Lien Credit Agreement) or an
Available Excluded Contribution Amount (as defined in the First Lien Credit
Agreement) and to the extent such cash contribution has not been otherwise
applied);
(ii)    Indebtedness incurred in reliance on the Available Amount; and
(jj)    Indebtedness incurred in connection with any Securitization Facility.
Section 6.02.    Liens. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, create, incur, assume or permit or suffer to exist any Lien on
or with respect to any property of any kind owned by it, whether now owned or
hereafter acquired, or any income or profits therefrom, except:
(a)    Liens created pursuant to the Loan Documents securing the Secured
Obligations;
(b)    Liens for Taxes, assessments or other governmental charges or levies
which are (i) not then more than 30 days overdue or, if more than 30 days
overdue, obligations with respect to such Taxes that are not at such time
required to be paid pursuant to Section 5.03, (ii) being contested in good faith
in accordance with Section 5.03 or (iii) with respect to which the failure to
make payment could not reasonably be expected to result in a Material Adverse
Effect;
(c)    inchoate, statutory or common law Liens (and rights of set-off) of
landlords, banks, carriers, warehousemen, mechanics, repairmen, workmen,
construction contractors and materialmen, and other Liens imposed by law, in
each case incurred in the ordinary course of business (i) for amounts not yet
overdue by more than 30 days, (ii) for amounts that are overdue by more than 30
days and that are being contested in good faith by appropriate proceedings, so
long as such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made for any such contested amounts or
(iii) with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;
(d)    Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
laws and regulations, (ii) in the ordinary course of business to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money), (iii) pursuant to pledges and deposits of
Cash or Cash Equivalents in the ordinary course of business securing (x) any
liability for reimbursement or indemnification obligations of insurance carriers
providing property, casualty, liability or other insurance to the Borrower and
its subsidiaries or (y) leases or licenses of property otherwise permitted by
this Agreement or (iv) to secure obligations in respect of letters of credit,
bank guaranties, surety bonds, performance bonds or similar instruments posted
with respect to the items described in clauses (i) through (iii) above;


99

--------------------------------------------------------------------------------





(e)    Liens consisting of easements, rights-of-way, restrictions,
encroachments, and other minor defects or irregularities in title, in each case
which do not, in the aggregate, materially interfere with the ordinary conduct
of the business of the Borrower and its Subsidiaries, taken as a whole, or the
use of the affected property for its intended purpose;
(f)    Liens consisting of any (i) interest or title of a lessor or sub-lessor
under any lease of real estate permitted hereunder, (ii) landlord lien permitted
by the terms of any lease, (iii) restriction or encumbrance to which the
interest or title of such lessor or sub-lessor may be subject or (iv)
subordination of the interest of the lessee or sub-lessee under such lease to
any restriction or encumbrance referred to in the preceding clause (iii);
(g)    Liens solely on any Cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to any Investment permitted hereunder;
(h)    purported Liens evidenced by the filing of UCC financing statements
relating solely to operating leases or consignment or bailee arrangements
entered into in the ordinary course of business;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(j)    Liens in connection with any zoning, building or similar law or other
Lien granted to, or rights reserved to or vested in, or limitations, provisos
and conditions, if any, expressed in any original grant from, any Governmental
Authority, to control or regulate the use of any real property or dimensions of
real property or the structure thereon, including Liens in connection with any
condemnation or eminent domain proceeding or compulsory purchase order;
(k)    Liens on assets securing Indebtedness permitted pursuant to
Section 6.01(o); provided that (i) no such Lien extends to any asset not covered
by the Lien securing the Indebtedness that is refinanced (other than the
proceeds and products thereof, accessions thereto and improvements thereon) or
as otherwise permitted under this Section 6.02 with respect to such Lien and
(ii) if the Indebtedness being refinanced was subject to intercreditor
arrangements, then any refinancing Indebtedness in respect thereof shall be
subject to intercreditor arrangements not materially less favorable (as
reasonably determined by the Borrower), taken as a whole, than the intercreditor
arrangements governing the Indebtedness that is refinanced or shall be otherwise
reasonably acceptable to the Administrative Agent;
(l)    Liens described on Schedule 6.02 and any modifications, replacements,
refinancings, renewals or extensions thereof; provided that (i) no such Lien
extends to any additional property other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 6.01 and (B) proceeds and products thereof,
accessions thereto and improvements thereon (it being understood that individual
financings of the type permitted under Section 6.01(l) provided by any lender
may be cross-collateralized to other financings of such type provided by such
lender or its Affiliates) and (ii) such modification, replacement, refinancing,
renewal or extension of the obligations secured or benefited by such Liens, if
constituting Indebtedness, is permitted by Section 6.01;
(m)    Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.08;


100

--------------------------------------------------------------------------------





(n)    Liens securing Indebtedness permitted pursuant to Section 6.01(l);
provided that any such Lien shall encumber only the asset acquired with the
proceeds of such Indebtedness and proceeds and products thereof, accessions
thereto and improvements thereon (it being understood that individual financings
of the type permitted under Section 6.01(l) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its Affiliates);
(o)    (i) Liens securing Indebtedness permitted pursuant to Section 6.01(m) on
assets acquired or on the Capital Stock and assets of the relevant newly
acquired Subsidiary; provided that no such Lien (x) extends to or covers any
other assets (other than the proceeds or products thereof, accessions or
additions thereto and improvements thereon) and (y) was not created in
contemplation of the applicable acquisition of assets or Capital Stock, and
(ii) Liens securing Indebtedness incurred pursuant to Section 6.01(u) to the
extent permitted to be secured thereunder;
(p)    (i) Liens that are contractual rights of setoff or netting relating to
(A) the establishment of depositary relations with banks not granted in
connection with the issuance of Indebtedness, (B) pooled deposit or sweep
accounts of the Borrower or any Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or any Subsidiary, (C) purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business and (D) commodity trading or other brokerage accounts incurred in the
ordinary course of business, (ii) Liens encumbering reasonable customary initial
deposits and margin deposits and (iii) banker’s Liens and rights and remedies as
to Deposit Accounts;
(q)    Liens on assets and Capital Stock of Subsidiaries that are non-Loan
Parties (including Capital Stock owned by such Persons) securing Indebtedness of
non-Loan Parties permitted pursuant to Section 6.01;
(r)    Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower and
its Subsidiaries;
(s)    [Reserved];
(t)    Liens securing Indebtedness incurred pursuant to Sections 6.01(v) and
(x), to the extent permitted to be secured thereunder, subject to the
Intercreditor Agreement or another customary intercreditor agreement having
terms to be reasonably agreed between the Administrative Agent and the Borrower;
(u)    other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount at any time outstanding not to exceed the greater of
(i) $70,000,000 and (ii) 60% of Consolidated Adjusted EBITDA of the Borrower, as
of the last day of the most recently ended Test Period for which financial
statements are available, prior to the date of the applicable incurrence;
(v)    Liens on assets securing judgments, awards, attachments or decrees not
constituting an Event of Default under Section 7.01(h);
(w)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower and its Subsidiaries (other than an Immaterial
Subsidiary) or (ii) secure any Indebtedness;


101

--------------------------------------------------------------------------------





(x)    Liens on Securities that are the subject of repurchase agreements
constituting Investments permitted under Section 6.06 arising out of such
repurchase transaction;
(y)    Liens securing obligations in respect letters of credit, bank guaranties,
surety bonds, performance bonds or similar instruments permitted under
Sections 6.01(c), (d), (f), (q), (y), (aa) and (bb);
(z)    Liens arising (i) out of conditional sale, title retention, consignment
or similar arrangements for the sale of any assets or property in the ordinary
course of business and permitted by this Agreement or (ii) by operation of law
under Article 2 of the UCC;
(aa)    Liens (i) in favor of the Borrower or the Loan Guarantors and (ii)
granted by any non-Loan Party in favor of any other non-Loan Party, in the case
of each of clauses (i) and (ii), securing intercompany Indebtedness permitted
under Section 6.01;
(bb)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(cc)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;
(dd)    Liens securing (i) obligations under Hedge Agreements in connection with
any Derivative Transactions of the type described in Section 6.01(r), (ii)
obligations of the type described in Section 6.01(ii) and (iii) obligations of
the type described in Section 6.01(e);
(ee)    (i) Liens on Capital Stock of joint ventures or Unrestricted
Subsidiaries securing capital contributions to or obligations of such Persons
and (ii) customary rights of first refusal and tag, drag and similar rights in
joint venture agreements and agreements with respect to non-Wholly-Owned
Subsidiaries;
(ff)    Liens on the assets of the Borrower or any Subsidiary permitted to be
incurred pursuant to the Acquisition Agreements in connection with the
transactions contemplated in connection therewith;
(gg)    Liens on Cash, Cash Equivalents or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness;
(hh)    Liens consisting of any condemnation or eminent domain proceeding or
compulsory purchase order affecting real property;
(ii)    licenses and sublicenses of IP Rights;
(jj)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;
(kk)    Liens incurred in reliance on the Available Amount;
(ll)    Liens arising in the ordinary course of business under the Perishable
Agricultural Commodities Act of 1930; and


102

--------------------------------------------------------------------------------





(mm)    Liens on accounts receivable, Securitization Assets and related assets
incurred in connection with any Securitization Facility.
Section 6.03.    No Further Negative Pledges. The Borrower shall not nor shall
it permit any of its Subsidiaries to enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties, whether now owned
or hereafter acquired, for the benefit of the Secured Parties with respect to
the Obligations, except with respect to:
(a)    specific property to be sold pursuant to any Disposition permitted by
Section 6.07;
(b)    restrictions contained in any agreement with respect to Indebtedness
permitted by Section 6.01 that is secured by a Permitted Lien, but only if such
restrictions apply only to the Person or Persons obligated under such
Indebtedness and its or their Subsidiaries or the property or assets securing
such Indebtedness;
(c)    restrictions contained in the documentation governing Indebtedness
permitted by clauses (l), (s), (u), (v) and (x) of Section 6.01 (and clause (o)
of Section 6.01 to the extent relating to any refinancing, refunding or
replacement of Indebtedness incurred in reliance on clauses (a), (l), (s), (u),
(v) and (x) of Section 6.01);
(d)    restrictions by reason of customary provisions restricting assignments,
subletting or other transfers (including the granting of any Lien) contained in
leases, subleases, licenses, sublicenses and other agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the relevant leases, subleases, licenses, sublicenses or other agreements and/or
the property or assets secured by such Liens or the property or assets subject
to such leases, subleases, licenses, sublicenses or other agreements, as the
case may be);
(e)    Permitted Liens and restrictions in the agreements relating thereto that
limit the right of the Borrower or any of its Subsidiaries to Dispose of, or
encumber the assets subject to such Liens;
(f)    provisions limiting the Disposition or distribution of assets or property
in joint venture agreements, sale-leaseback agreements, stock sale agreements
and other similar agreements, which limitation is applicable only to the assets
that are the subject of such agreements (or the Persons the Capital Stock of
which is the subject of such agreement);
(g)    any encumbrance or restriction assumed in connection with an acquisition
of property or the Capital Stock of any Person, so long as such encumbrance or
restriction relates solely to the property so acquired (or to the Person or
Persons (and its or their subsidiaries) bound thereby) and was not created in
connection with or in contemplation of such acquisition;
(h)    restrictions imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, corporate
organizational documents (including, without limitation, certificates of
designation), joint venture agreements and other similar agreements that
restrict the transfer of the assets of, or ownership interests in, such
partnership, limited liability company, joint venture or similar Person;
(i)    restrictions on Cash or other deposits imposed by Persons under contracts
entered into in the ordinary course of business or for whose benefit such Cash
or other deposits exist;
(j)    restrictions set forth in documents which exist on the Closing Date;


103

--------------------------------------------------------------------------------





(k)    restrictions contained in documents governing Indebtedness and Liens on
Capital Stock permitted hereunder of any Subsidiary that is not a Loan Party;
(l)    restrictions set forth in any Loan Document, any Hedge Agreement and/or
any agreement relating to any Banking Services Obligation (as defined in the
First Lien Credit Agreement) or obligations of the type referred to in Section
6.01(e);
(m)    other restrictions or encumbrances imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (a) through (l) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to such encumbrances and other restrictions, taken
as a whole, than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing; and
(n)    restrictions created in connection with any Securitization Facility.
Section 6.04.    Restricted Payments; Certain Payments of Indebtedness.
(a)    The Borrower shall not pay or make any Restricted Payment, except that:
(i)    the Borrower may make Restricted Payments to the extent necessary to
permit any Parent Company:
(A)    to pay general administrative costs and expenses (including corporate
overhead, legal or similar expenses and customary wages, salary, bonus and other
benefits payable to directors, officers, employees, members of management,
consultants and/or independent contractors of any Parent Company), franchise
fees, franchise Taxes and similar fees, Taxes and expenses required to maintain
the organizational existence of such Parent Company, in each case, which are
reasonable and customary and incurred in the ordinary course of business, plus
any reasonable and customary indemnification claims made by current or former
directors, officers, members of management, employees or consultants of any
Parent Company, in each case, to the extent attributable to the ownership or
operations of any Parent Company (but excluding, for the avoidance of doubt, the
portion of any amount, if any, that is attributable to the ownership or
operation of any subsidiary of any Parent Company other than the Borrower and/or
its subsidiaries); provided that Restricted Payments under this clause (a)(i)(A)
that are attributable to any Unrestricted Subsidiary shall be permitted only to
the extent that either (x) such Unrestricted Subsidiary has made one or more
Cash distributions, advances or loans to the Borrower or any of its Subsidiaries
for such purpose in an amount up to the amount of such Unrestricted Subsidiary’s
proportionate share of such costs, expenses, franchise fees and Taxes and
similar fees, Taxes and expenses or (y) the amount of such Restricted Payments
made by the Borrower on behalf of such Unrestricted Subsidiary is treated as an
Investment subject to Section 6.06 hereof;
(B)    [reserved];
(C)    to pay audit and other accounting and reporting expenses at such Parent
Company to the extent relating to the ownership or operations of any Parent
Company (but excluding, for the avoidance of doubt, the portion of any such
expenses, if any, attributable to the ownership or operations of any subsidiary
of any Parent Company other than the Borrower and/or its subsidiaries), the
Borrower and/or its subsidiaries; provided that Restricted Payments under this
clause (a)(i)(C) that are attributable to any Unrestricted Subsidiary shall be
permitted only to the extent that either (x) such Unrestricted Subsidiary has
made one or more Cash distributions, advances or loans to the Borrower or any of
its Subsidiaries for such purpose in an amount up to the amount of such
Unrestricted Subsidiary’s proportionate share of such accounting and reporting
expenses or (y) the amount of such Restricted Payments made by Borrower on
behalf of such Unrestricted Subsidiary is treated as an Investment subject to
Section 6.06 hereof;


104

--------------------------------------------------------------------------------





(D)    for the payment of insurance premiums to the extent relating to the
ownership or operations of any Parent Company (but excluding, for the avoidance
of doubt, the portion of such premiums, if any, attributable to the ownership or
operations of any subsidiary of any Parent Company other than the Borrower
and/or its subsidiaries), the Borrower and/or its subsidiaries; provided that
Restricted Payments under this clause (a)(i)(D) that are attributable to any
Unrestricted Subsidiary shall be permitted only to the extent that either (x)
such Unrestricted Subsidiary has made one or more Cash distributions advances or
loans to Borrower or any of its Subsidiaries for such purpose in an amount up to
the amount of such Unrestricted Subsidiary’s proportionate share of such
insurance premiums or (y) the amount of such Restricted Payments made by
Borrower on behalf of such Unrestricted Subsidiary is treated as an Investment
subject to Section 6.06 hereof;
(E)    pay fees and expenses related to debt or equity offerings, investments or
acquisitions permitted or not restricted by this Agreement (whether or not
consummated);
(F)    to pay the consideration to finance any Investment permitted under
Section 6.06 (provided that (x) such Restricted Payments under this clause
(a)(i)(F) shall be made substantially concurrently with the closing of such
Investment and (y) such Parent Company shall, promptly following the closing
thereof, cause all such property acquired to be contributed to the Borrower or
one of its Subsidiaries, or the merger, consolidation or amalgamation of the
Person formed or acquired into the Borrower or one of its Subsidiaries, in order
to consummate such Investment in a manner that causes such Investment to comply
with the applicable requirements of Section 6.06 as if undertaken as a direct
Investment by the Borrower or such Subsidiary); and
(G)    to pay customary salary, bonus, severance and other benefits payable to
current or former directors, officers, members of management, managers,
employees or consultants (or any Immediate Family Member thereof) of any Parent
Company plus any reasonable and customary indemnification claims made by current
or former directors, officers, members of management, managers, employees or
consultants of any Parent Company, to the extent such salary, bonuses, severance
and other benefits or claims in respect of any of the foregoing) are directly
attributable and reasonably allocated to the ownership or operations of any
Parent Company (but excluding, for the avoidance of doubt, the portion of any
amount, if any, that is attributable to the ownership or operation of any
subsidiary of any Parent Company other than the Borrower and/or its
subsidiaries), the Borrower and/or its subsidiaries, in each case, so long as
such Parent Company applies the amount of any such Restricted Payment for such
purpose; provided that Restricted Payments under this clause (a)(i)(G) that are
attributable to any Unrestricted Subsidiary shall be permitted only to the
extent that either (x) such Unrestricted Subsidiary has made one or more Cash
distributions, advances or loans to Borrower or any of its Subsidiaries for such
purpose in an amount up to the amount of such Unrestricted Subsidiary’s
proportionate share of such salary, bonus, severance and other benefits or (y)
the amount of such Restricted Payments made by Borrower on behalf of such
Unrestricted Subsidiary is treated as an Investment subject to Section 6.06
hereof.


105

--------------------------------------------------------------------------------





(ii)    the Borrower may make Tax Distributions;
(iii)    the Borrower may pay (or make Restricted Payments to allow any Parent
Company to pay) for the repurchase, redemption, retirement or other acquisition
or retirement for value of Capital Stock of any Parent Company, the Borrower or
any subsidiary held by any future, present or former employee, director, member
of management, officer, manager or consultant (or any Immediate Family Member
thereof) of any Parent Company, the Borrower or any subsidiary:
(A)    in accordance with the terms of notes issued pursuant to Section 6.01(n),
so long as the aggregate amount of all Cash payments made in respect of such
notes, together with the aggregate amount of Restricted Payments made pursuant
to clause (D) of this clause (iii), does not exceed the greater of (x)
$14,000,000 and (y) 12% of Consolidated Adjusted EBITDA of the Borrower as of
the last day of the most recently ended Test Period for which financial
statements are available, as determined on a Pro Forma Basis in any Fiscal Year
(or, after a Qualifying IPO, the greater of (i) $30,000,000 and (ii) 24% of
Consolidated Adjusted EBITDA of the Borrower as of the last day of the most
recently ended Test Period for which financial statements are available, as
determined on a Pro Forma Basis in any Fiscal Year), which, if not used in any
Fiscal Year, may be carried forward to the next subsequent Fiscal Year;
(B)    with the proceeds of any sale or issuance of the Capital Stock of any
Parent Company to the extent such proceeds have been contributed to the capital
of the Borrower;
(C)    with the net proceeds of any key-man life insurance policies received
during such Fiscal Year; or
(D)    with Cash and Cash Equivalents in an amount not to exceed, together with
the aggregate amount of all Cash payments made in respect of notes issued
pursuant to Section 6.01(n), the greater of (i) $14,000,000 and (ii) 12% of
Consolidated Adjusted EBITDA of the Borrower as of the last day of the most
recently ended Test Period for which financial statements are available, as
determined on a Pro Forma Basis in any Fiscal Year (or, after a Qualifying IPO,
the greater of (x) $30,000,000 and (y) 24% of Consolidated Adjusted EBITDA of
the Borrower as of the last day of the most recently ended Test Period for which
financial statements are available, as determined on a Pro Forma Basis in any
Fiscal Year), which, if not used in any Fiscal Year, may be carried forward to
the next subsequent Fiscal Year;
(iv)    the Borrower may make additional Restricted Payments in an amount not to
exceed (A) the portion, if any, of the Available Amount on such date that the
Borrower elects to apply to this clause (a)(iv)(A); provided that the portion of
the Available Amount attributed to clause (a)(i) of the definition thereof shall
not be available for any Restricted Payment pursuant to this clause (iv)(A) for
so long as, on the date of the declaration thereof, an Event of Default shall
have occurred and be continuing; provided further that the portion of the
Available Amount attributed to clause (a)(ii) of the definition thereof shall
not be available for any Restricted Payment pursuant to this clause (iv)(A) for
so long as, on the date of the declaration thereof, an Event of Default
described in Section 7.01(a), (f) or (g) shall have occurred and be continuing
or would result therefrom or the Interest Coverage Ratio as determined on a Pro
Forma Basis as of the last day of the most recently ended Test Period for which
financial statements are available, would be less than 1.75:1.00 and (B) the
portion, if any, of the Available Excluded Contribution Amount on such date that
the Borrower elects to apply to this clause (iv)(B) to the extent such
Restricted Payment is made within 12 months of the date of designation of such
Available Excluded Contribution Amount;


106

--------------------------------------------------------------------------------





(v)    the Borrower may make Restricted Payments and may make Restricted
Payments to any Parent Company to enable such Parent Company to make Restricted
Payments consisting of (1) Cash payments in lieu of the issuance of fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock of such Parent Company or (2)
(A) payments made or expected to be made in respect of withholding or similar
Taxes payable by any future, present or former officers, directors, employees,
members of management, managers or consultants of the Borrower, any subsidiary
or Parent Company or any of their respective Immediate Family Members and/or (B)
repurchases of Capital Stock in consideration of the payments described in
clause (A), including demand repurchases in connection with the exercise of
stock options;
(vi)    the Borrower may repurchase (or make Restricted Payments to any Parent
Company to enable it to repurchase) Capital Stock upon the exercise of options
or warrants or other securities convertible into or exchangeable for Capital
Stock if such Capital Stock represents all or a portion of the exercise price of
such options or warrants or other securities as part of a “cashless” exercise;
(vii)    the Borrower may make Restricted Payments the proceeds of which are
applied (A) on or after the Closing Date, solely to effect the consummation of
the Transactions and (B) on and after the Closing Date, to satisfy any payment
obligations owing under the Acquisition Agreement (as in effect on the date
hereof) and the payment of any Transaction Costs;
(viii)    so long as no Event of Default shall have occurred and be continuing
at the time of the declaration thereof, following the consummation of a
Qualifying IPO, the Borrower may (or may make Restricted Payments to any Parent
Company to enable it to) make Restricted Payments with respect to any Capital
Stock in an amount of up to 7.20% per annum of the net Cash proceeds received by
or contributed to the Borrower from any such Qualifying IPO;
(ix)    the Borrower may make Restricted Payments to (1) redeem, repurchase,
retire or otherwise acquire any (A) Capital Stock (“Treasury Capital Stock”) of
the Borrower or any Subsidiary or (B) Capital Stock of any Parent Company, in
the case of each of subclauses (A) and (B), in exchange for, or out of the
proceeds of the substantially concurrent sale (other than to the Borrower or a
Subsidiary) of, Qualified Capital Stock of the Borrower or any Parent Company to
the extent any such proceeds are contributed to the capital of the Borrower or
any Subsidiary in respect of Qualified Capital Stock (“Refunding Capital Stock”)
and (2) declare and pay dividends on the Treasury Capital Stock out of the
proceeds of the substantially concurrent sale (other than to the Borrower or a
Subsidiary) of the Refunding Capital Stock;
(x)    to the extent constituting a Restricted Payment, the Borrower may
consummate any transaction permitted by Section 6.06 (other than Sections
6.06(j) and (t)), Section 6.07 (other than Section 6.07(g)) and Section 6.09
(other than Section 6.09(d));
(xi)    so long as no Event of Default described in Section 7.01(a), (f) or (g)
shall have occurred and be continuing or would result therefrom, the Borrower
may make additional Restricted Payments not to exceed the greater of (i)
$70,000,000 and (ii) 60% of Consolidated Adjusted EBITDA of the Borrower, as of
the last day of the most recently ended Test Period for which financial
statements are available, prior to the date of the applicable incurrence;
(xii)    the Borrower may make additional Restricted Payments if on the date of
the distribution thereof, (1) no Default or Event of Default shall have occurred
and be continuing or would result therefrom and (2) the Total Leverage Ratio as
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which financial statements are available, would not exceed
5.00:1.00;


107

--------------------------------------------------------------------------------





(xiii)    the Borrower may pay any dividend or consummate any redemption within
60 days after the date of the declaration thereof or the provision of a
redemption notice with respect thereto, as the case may be, if at the date of
such declaration or notice, the dividend or redemption notice would have
complied with the provisions hereof;
(xiv)    the Borrower may pay any dividend or consummate any redemption required
by provisions in shareholder agreements, partnership agreements, limited
liability company organizational governance documents, corporate organizational
documents (including, without limitation, certificates of designation), joint
venture agreements and other similar agreements that restrict the transfer of
ownership interests in such partnership, limited liability company, joint
venture or similar Person;
(xv)    Borrower may make Restricted Payments in an amount corresponding to Net
Proceeds of any Sale and Lease-Back Transaction permitted pursuant to Section
6.08; and
(xvi)    any distributions or payments of Securitization Fees, sales or
contributions and other transfers of Securitization Assets and proceeds thereof
and purchases of Securitization Assets, in each case in connection with any
Securitization Facility.
(b)    The Borrower shall not, nor shall it permit any Subsidiary to, make any
payment in Cash, securities or other property on or in respect of principal of
or interest on any (x) Subordinated Indebtedness or (y) Indebtedness secured by
Liens on the Collateral that are junior to the Liens securing the Secured
Obligations, in each case with an outstanding principal amount in excess of the
greater of (i) $36,000,000 and (ii) 30% of Consolidated Adjusted EBITDA of the
Borrower, as of the last day of the most recently ended Test Period for which
financial statements are available (such Indebtedness, the “Restricted Debt”),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Restricted Debt (collectively, “Restricted Debt Payments”), except:
(i)    the purchase, defeasance, redemption, repurchase, repayment or other
acquisition or retirement of any Restricted Debt made by exchange for, or out of
the proceeds of the substantially concurrent incurrence of, Refinancing
Indebtedness permitted by Section 6.01;
(ii)    payments as part of an “applicable high yield discount obligation”
catch-up payment;
(iii)    payments of regularly scheduled interest and payments of fees, expenses
and indemnification obligations as and when due in respect of any Restricted
Debt (other than payments with respect to Subordinated Indebtedness prohibited
by the subordination provisions thereof);
(iv)    payments with respect to intercompany Indebtedness permitted under
Section 6.01, subject to the subordination provisions applicable thereto;
(v)    (A) Restricted Debt Payments in exchange for, or with proceeds of any
issuance of Capital Stock of any Parent Company or Qualified Capital Stock of
the Borrower or any Subsidiary, and/or any capital contribution in respect of
Qualified Capital Stock of the Borrower or any Subsidiary, (B) Restricted Debt
Payments as a result of the conversion of all or any portion of Restricted Debt
into Qualified Capital Stock of any Parent Company, the Borrower or any
Subsidiary and (C) to the extent constituting a Restricted Debt Payment,
payment-in-kind interest with respect to any Restricted Debt that is permitted
under Section 6.01;


108

--------------------------------------------------------------------------------





(vi)    Restricted Debt Payments in an aggregate amount not to exceed (A) the
portion, if any, of the Available Amount on such date that the Borrower elects
to apply to this clause (vi)(A); provided that the portion of the Available
Amount attributed to clause (a)(i) of the definition thereof shall not be
available for any Restricted Debt Payment pursuant to this clause (vi)(A) for so
long as, on the date of the delivery of irrevocable notice with respect thereto,
an Event of Default shall have occurred and be continuing or would result
therefrom; provided further that the portion of the Available Amount attributed
to clause (a)(ii) of the definition thereof shall not be available for any
Restricted Debt Payment pursuant to this clause (vi)(A) for so long as, on the
date of the delivery of irrevocable notice with respect thereto, an Event of
Default described in Section 7.01(a), (f) or (g) shall have occurred and be
continuing or would result therefrom and (B) the portion, if any, of the
Available Excluded Contribution Amount on such date that the Borrower elects to
apply to this clause (vi)(B) to the extent such Restricted Debt Payment is made
within 12 months of the date of designation of such Available Excluded
Contribution Amount; and
(vii)    (A) so long as no Event of Default described in Section 7.01(a), (f) or
(g) exists or would result therefrom, additional Restricted Debt Payments in an
aggregate amount not to exceed the greater of (i) $70,000,000 and (ii) 60% of
Consolidated Adjusted EBITDA of the Borrower as of the last day of the most
recently ended Test Period for which financial statements are available and (B)
additional Restricted Debt Payments if on the date of delivery of irrevocable
notice with respect thereto, (x) no Event of Default exists or would result
therefrom and (y) the Total Leverage Ratio determined on a Pro Forma Basis as of
the last day of the most recently ended Test Period for which financial
statements are available would not exceed 5.50:1.00.
For the avoidance of doubt, nothing contained herein prohibits the making of the
Bridge Loan Repayment.
Section 6.05.    Restrictions on Subsidiary Distributions. Except as provided
herein or in any other Loan Document or the First Lien Loan Documents (or any
documentation with respect to any First Lien Debt (as defined in the
Intercreditor Agreement)) or any document with respect to any “Incremental
Equivalent Debt” (as defined in the First Lien Credit Agreement or any
equivalent term under any documentation governing any First Lien Facility), in
each case, in any agreements with respect to refinancings, renewals or
replacements of such Indebtedness permitted by Section 6.01, the Borrower shall
not, nor shall it permit any of its Subsidiaries to enter into or cause to exist
any agreement restricting the payment of dividends or other distributions or the
making of Cash loans or advances by any Subsidiary to the Borrower or any other
Loan Party that is a Subsidiary of the Borrower, except:
(a)    in any agreement evidencing (x) Indebtedness of a Subsidiary that is not
a Loan Party permitted by Section 6.01, (y) Indebtedness permitted by Section
6.01 that is secured by a Permitted Lien if such encumbrance or restriction
applies only to the Person obligated under such Indebtedness and its
Subsidiaries or the property or assets intended to secure such Indebtedness and
(z) Indebtedness permitted pursuant to clauses (l), (o) (as it relates to
Indebtedness in respect of clauses (a), (s), (u) and (x) of Section 6.01), (s),
(u) and (x) of Section 6.01);
(b)    by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, subleases, licenses, sublicenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business;


109

--------------------------------------------------------------------------------





(c)    that are or were created by virtue of any Lien granted upon, transfer of,
agreement to transfer or grant of, any option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement;
(d)    assumed in connection with an acquisition of property or the Capital
Stock of any Person, so long as such encumbrance or restriction relates solely
to the Person and its Subsidiaries (including the Capital Stock of such Person)
and/or property so acquired and was not created in connection with or in
anticipation of such acquisition;
(e)    in any agreement for the Disposition of a Subsidiary (or all or
substantially all of the property and/or assets thereof) that restricts the
payment of dividends or other distributions or the making of loans or advances
by that Subsidiary pending such Disposition;
(f)    in provisions in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Capital Stock of a Person other than on a pro rata basis;
(g)    imposed by customary provisions in partnership agreements, limited
liability company organizational governance documents, corporate organizational
documents (including, without limitation, certificates of designation), joint
venture agreements and other similar agreements that restrict the transfer of
ownership interests in such partnership, limited liability company, joint
venture or similar Person;
(h)    on Cash or other deposits imposed by Persons under contracts entered into
in the ordinary course of business or for whose benefit such Cash or other
deposits exist;
(i)    set forth in documents which exist on the Closing Date;
(j)    customary net worth or similar provisions contained in leases, contracts
or other documents entered into by the Borrower or any Subsidiary so long as the
Borrower or such Subsidiary has determined in good faith that such net worth or
similar provisions could not reasonably be expected to impair the ability of the
Borrower or such Subsidiary to meet its ongoing obligations;
(k)    (A) those arising under or as a result of applicable law, rule,
regulation or order or the terms of any license, authorization, concession or
permit and (B) those arising in any Hedge Agreement or any agreement relating to
any Banking Services Obligation (as defined in the First Lien Credit Agreement)
or obligations of the type set forth in Section 6.01(e); and
(l)    restrictions of the types referred to in the first paragraph of this
Section 6.05 above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (a) through (k)
above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrower, no more restrictive with respect to such
restrictions taken as a whole than those in existence prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.
Section 6.06.    Investments. The Borrower shall not, nor shall it permit any of
its Subsidiaries to make or own any Investment in any other Person except:
(a)    Cash or Investments that were Cash Equivalents at the time made;


110

--------------------------------------------------------------------------------





(b)    (i) Investments existing on the Closing Date in the Borrower or any
Subsidiary and (ii) Investments made after the Closing Date among the Borrower
and the Subsidiaries that are Loan Parties;
(c)    Investments (i) constituting deposits, prepayments and other credits to
suppliers, (ii) made in connection with obtaining, maintaining or renewing
client and customer contracts and (iii) in the form of advances made to
distributors, suppliers, licensors and licensees, in each case, in the ordinary
course of business or, in the case of clause (iii), to the extent necessary to
maintain the ordinary course of supplies to the Borrower or any Subsidiary;
(d)    Investments made (x) by any Subsidiary that is not a Loan Party in any
other Subsidiary that is not a Loan Party and (y) by any Loan Party in any
Subsidiary that is not a Loan Party;
(e)    Permitted Acquisitions;
(f)    Investments existing on, or contractually committed to as of, the Closing
Date and described on Schedule 6.06 or consisting of intercompany Investments
outstanding on the Closing Date and any modification, replacement, renewal or
extension thereof so long as such modification, renewal or extension thereof
does not increase the amount of such Investment except by the terms thereof or
as otherwise permitted by this Section 6.06;
(g)    Investments received in lieu of Cash in connection with any Disposition
permitted by Section 6.07;
(h)    loans or advances to present or former employees, directors, members of
management, officers, managers or consultants, independent contractors or other
service providers (or their respective Immediate Family Members) of any Parent
Company, the Borrower or its Subsidiaries to the extent permitted by
Requirements of Law, in connection with such Person’s purchase of Capital Stock
of any Parent Company, the Borrower or any Subsidiary, (i) in an aggregate
principal amount not to exceed the greater of (x) $14,000,000 and (y) 12% of
Consolidated Adjusted EBITDA of the Borrower as of the last day of the most
recently ended Test Period for which financial statements are available at any
one time outstanding or (ii) so long as the proceeds of such Capital Stock are
substantially contemporaneously contributed to the Borrower or such Subsidiary;
(i)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;
(j)    Investments consisting of Indebtedness permitted under Section 6.01
(other than Indebtedness permitted under Sections 6.01(b) and (g)), Permitted
Liens, Restricted Payments permitted under Section 6.04 (other than Section
6.04(a)(x)), Restricted Debt Payments permitted by Section 6.04 and mergers,
consolidations, amalgamations, liquidations, winding up, dissolutions or
Dispositions permitted by Section 6.07 (other than Section 6.07(a) (if made in
reliance on sub-clause (ii)(y)), Section 6.07(b) (if made in reliance on
clause (ii)), Section 6.07(c)(i) (if made in reliance on the proviso therein)
and Section 6.07(g));
(k)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;
(l)    Investments (including debt obligations and Capital Stock) received
(i) in connection with the bankruptcy or reorganization of any Person, (ii) in
settlement of delinquent obligations of, or other disputes with, customers,
suppliers and other account debtors arising in the ordinary course of business,
(iii) upon foreclosure with respect to any secured Investment or other transfer
of title with respect to any secured Investment and/or (iv) as a result of the
settlement, compromise, resolution of litigation, arbitration or other disputes;


111

--------------------------------------------------------------------------------





(m)    loans and advances of payroll payments or other compensation to present
or former employees, directors, members of management, officers, managers or
consultants of any Parent Company or the Borrower (to the extent such payments
or other compensation relate to services provided to such Parent Company or the
Borrower (but excluding, for the avoidance of doubt, the portion of any such
amounts, if any, attributable to the ownership or operation of any subsidiary of
any Parent Company other than the Borrower and/or its subsidiaries)) or any Loan
Party in the ordinary course of business;
(n)    Investments to the extent that payment for such Investments is made
solely with Capital Stock of any Parent Company or Qualified Capital Stock of
any Parent Company, the Borrower or any Subsidiary or, following a Qualifying
IPO, the Borrower, in each case, to the extent not resulting in a Change of
Control;
(o)    (i) Investments of a Subsidiary acquired after the Closing Date, or of
any Person acquired by, or merged into or consolidated or amalgamated with, the
Borrower or any Subsidiary after the Closing Date, in each case pursuant to an
Investment otherwise permitted by this Section 6.06 after the Closing Date to
the extent that such Investments of such Person were not made in contemplation
of or in connection with such acquisition, merger, amalgamation or consolidation
and were in existence on the date of such acquisition, merger, amalgamation or
consolidation and (ii) any modification, replacement, renewal or extension of
any Investment permitted under clause (i) of this Section 6.06(o) so long as any
such modification, replacement, renewal or extension thereof does not increase
the amount of such Investment except as otherwise permitted by this
Section 6.06;
(p)    the Transactions;
(q)    Investments made after the Closing Date by the Borrower and/or any of its
Subsidiaries in an aggregate amount at any time outstanding not to exceed (i)
the greater of $138,000,000 and 120% of Consolidated Adjusted EBITDA of the
Borrower as of the last day of the most recently ended Test Period for which
financial statements are available plus (ii) in the event that (A) any Loan
Party makes any Investment after the Closing Date in any Person that is not a
Subsidiary and (B) such Person subsequently becomes a Subsidiary, an amount
equal to 100% of the fair market value of such Investment as of the date on
which such Person becomes a Subsidiary;
(r)    Investments made after the Closing Date by the Borrower and its
Subsidiaries in an aggregate outstanding amount not to exceed (i) the portion,
if any, of the Available Amount on such date that the Borrower elects to apply
to this clause (r)(i) and (ii) the portion, if any, of the Available Excluded
Contribution Amount on such date that the Borrower elects to apply to this
clause (r)(ii) to the extent such Investment is made within 12 months of the
date of designation of such Available Excluded Contribution Amount;
(s)    (i) Guarantees of leases (other than Capital Leases) or of other
obligations not constituting Indebtedness and (ii) Guarantees of the lease
obligations of suppliers, customers, franchisees and licensees of the Borrower
and its Subsidiaries, in each case in the ordinary course of business;


112

--------------------------------------------------------------------------------





(t)    Investments in any Parent Company in amounts and for purposes for which
Restricted Payments to the Borrower are permitted under Section 6.04(a);
provided that any such Investments made as provided above in lieu of such
Restricted Payments shall reduce availability under the applicable Restricted
Payment basket under Section 6.04(a);
(u)    Investments made by any Subsidiary that is not a Loan Party to the extent
such Investments are made with the proceeds received by such Subsidiary from an
Investment made by a Loan Party in such Subsidiary pursuant to this Section 6.06
(other than Investments made pursuant to clause (y) of Section 6.06(d));
(v)    Investments under any Derivative Transactions permitted to be entered
into under Section 6.01;
(w)    Investments in any subsidiary in connection with reorganizations and
related activities related to tax planning; provided that, after giving effect
to any such reorganization and related activities, the security interest of the
Administrative Agent in the Collateral, taken as a whole, is not materially
impaired or after giving effect to such Investment, the Borrower and its
Subsidiaries shall otherwise be in compliance with Section 5.12;
(x)    Investments in joint ventures, Unrestricted Subsidiaries or in a
Subsidiary to enable such Subsidiary to make Investments in joint ventures, in
an aggregate outstanding amount not to exceed the greater of (x) $30,000,000 and
(y) 24% of Consolidated Adjusted EBITDA of the Borrower as of the most recently
ended Test Period for which financial statements are available;
(y)    unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable law;
(z)    Investments in the Borrower or any subsidiary in connection with
intercompany cash management arrangements and related activities in the ordinary
course of business;
(aa)    [reserved];
(bb)    additional Investments if (i) an Event of Default described in Section
7.01(a), (f) or (g) shall not have occurred and be continuing or would result
therefrom and (ii) the Total Leverage Ratio as determined on a Pro Forma Basis
as of the last day of the most recently ended Test Period for which financial
statements are available, would not exceed 5.75:1.00;
(cc)    Investments consisting of the licensing, sublicensing or contribution of
IP Rights; and
(dd)    Investments in or relating to any Securitization Subsidiary or any
Restricted Subsidiary that, in the good faith determination of the Borrower are
necessary or advisable to effect any Securitization Facility or any repurchase
obligation in connection therewith, including, without limitation, Investments
of funds held in accounts permitted or required by the arrangements governing
such Securitization Facilities or any related Indebtedness.
Section 6.07.    Fundamental Changes; Disposition of Assets. The Borrower shall
not, nor shall it permit any of its Subsidiaries to, enter into any transaction
of merger or consolidation, or liquidate, wind up or dissolve itself (or suffer
any liquidation or dissolution), or make any Disposition having a fair market
value in excess of the greater of (i) $8,400,000 and (ii) 7.20% of Consolidated
Adjusted EBITDA of the Borrower as of the last day of the most recently ended
Test Period for which financial statements are available, in a single
transaction or in a related series of transactions, except:


113

--------------------------------------------------------------------------------





(a)    (i) the Borrower may be merged, consolidated or amalgamated with or into
any Person, or convey, sell, transfer or otherwise dispose of all or
substantially all of its business, assets or property to another Person;
provided, that (v) (A) the Borrower shall be the surviving Person or (B) with
respect to the Person formed by or surviving any such merger, consolidation or
amalgamation (if other than the Borrower) or to which such conveyance, sale,
lease or sublease, transfer or other disposition will have been made (the
Borrower or such surviving Person, the “Successor Person”), (w) such Successor
Person shall expressly assume all of the obligations of the Borrower under this
Agreement and the other Loan Documents to which the Borrower is a party pursuant
to a supplement hereto and/or thereto in form reasonably satisfactory to the
Administrative Agent, (x) such Successor Person shall be an entity organized
under the laws of the U.S., any state thereof or the District of Columbia, (y)
no Default or Event of Default then exists or would result therefrom and (z) the
Borrower shall deliver a certificate of a Responsible Officer with respect to
the satisfaction of the conditions under clauses (w), (x) and (y) of this
proviso and (ii) any Subsidiary of the Borrower may be merged or consolidated or
amalgamated with or into, or convey, sell, transfer or otherwise dispose of all
or substantially all of its business, assets or property to, the Borrower, any
other Subsidiary or any other Person; provided that (w) in the case of such a
transaction involving the Borrower, the Borrower shall be the continuing or
surviving Person, (x) [Reserved], (y) in the case of such a transaction
involving any Subsidiary Guarantor, either (A) a Subsidiary Guarantor shall be
the continuing or surviving Person or the continuing or surviving Person shall
expressly assume all of the obligations of such Subsidiary Guarantor under this
Agreement and the other Loan Documents to which such Subsidiary Guarantor is a
part of pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent or (B) such transaction shall be
treated as an Investment and shall comply with Section 6.06 and (z) in the case
of such a transaction involving a Subsidiary, either (A) a Subsidiary shall be
the continuing or surviving Person or (B) such transaction shall be treated as
an Investment and shall comply with Section 6.06; provided, further that if the
conditions set forth above in clause (i) are satisfied, the Successor Person
will succeed to, and be substituted for, the Borrower under this Agreement and
the other Loan Documents;
(b)    Dispositions (including of Capital Stock) among the Borrower and its
Subsidiaries (upon voluntary liquidation or otherwise); provided that any such
Disposition by a Loan Party to a Person that is not a Loan Party shall be (i)
for fair market value (as reasonably determined by such Person) and at least 75%
of the consideration for such Disposition consists of Cash or Cash Equivalents
at the time of such Disposition or (ii) treated as an Investment and otherwise
made in compliance with Section 6.06 (other than in reliance on clause (j)
thereof);
(c)    (i) the liquidation or dissolution of any Subsidiary or change in form of
entity of any Subsidiary if the Borrower determines in good faith that such
liquidation, dissolution or change in form (x) is in the best interests of the
Borrower and (y) is not materially disadvantageous to the Lenders and, in the
case of a liquidation or dissolution of any Subsidiary either the Borrower or a
Subsidiary receives any assets of such dissolved or liquidated Subsidiary;
provided that in the case of a dissolution or liquidation of a Loan Party that
results in a distribution of assets to a Subsidiary that is not a Loan Party,
such distribution shall be treated as an Investment and shall comply with
Section 6.06 (other than Section 6.06(j)) and (ii) any merger, amalgamation,
dissolution, liquidation or consolidation, the purpose of which is to effect (A)
a Disposition otherwise permitted under this Section 6.07 (other than clause
(a), clause (b) or this clause (c)) or (B) an Investment permitted under Section
6.06 (other than Section 6.06(j)); provided, further, in the case of a change in
the form of entity of any Subsidiary that is a Loan Party, the security
interests in the Collateral of such Loan Party shall remain in full force and
effect and perfected to the same extent as prior to such change;


114

--------------------------------------------------------------------------------





(d)    (x) Dispositions of inventory or equipment in the ordinary course of
business (including on an intercompany basis) and (y) the leasing or subleasing
of real property in the ordinary course of business;
(e)    (x) Dispositions of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of the Borrower, is (A) no longer
useful in its business (or in the business of any of its Subsidiaries) or (B)
otherwise economically impracticable to maintain and (y) any assets acquired in
connection with the acquisition of another Person or a division or line of
business of such Person which the Borrower reasonably determines are surplus
assets;
(f)    Dispositions of Cash Equivalents or other assets that were Cash
Equivalents when the original Investment was made (in each case, for the fair
market value thereof);
(g)    Dispositions, mergers, amalgamations, consolidations or conveyances that
constitute Investments permitted pursuant to Section 6.06 (other than Section
6.06(j)), Permitted Liens, Restricted Payments permitted by Section 6.04(a)
(other than Section 6.04(a)(x)) and Sale and Lease-back Transactions permitted
by Section 6.08;
(h)    Dispositions for fair market value, as determined by the Borrower in good
faith; provided that with respect to any such Disposition with a purchase price
in an aggregate amount in excess of the greater of (x) $14,000,000 and (y) 12%
of Consolidated Adjusted EBITDA of the Borrower, as of the last day of the most
recently ended Test Period for which financial statements are available, at
least 75% of the consideration for such Disposition shall consist of Cash or
Cash Equivalents (provided that for purposes of the 75% Cash consideration
requirement (w) the amount of any Indebtedness or other liabilities (other than
Indebtedness or other liabilities that are subordinated to the Obligations or
that are owed to the Borrower or a Subsidiary) of the Borrower or any applicable
Subsidiary (as shown on such Person’s most recent balance sheet or in the notes
thereto) that are assumed by the transferee of any such assets and for which the
Borrower and its Subsidiaries shall have been validly released by all relevant
creditors in writing, (x) the amount of any trade-in value applied to the
purchase price of any replacement assets acquired in connection with such
Disposition, (y) any Securities received by the Borrower or any Subsidiary from
such transferee that are converted by such Person into Cash or Cash Equivalents
(to the extent of the Cash or Cash Equivalents received) within 180 days
following the closing of the applicable Disposition and (z) any Designated
Non-Cash Consideration received in respect of such Disposition having an
aggregate fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (z) that is at that time
outstanding, not in excess of the greater of (A) $30,000,000 and (B) 24% of
Consolidated Adjusted EBITDA of the Borrower, as of the last day of the most
recently ended Test Period for which financial statements are available, in each
case, shall be deemed to be Cash); provided, further, that (i) immediately prior
to and after giving effect to such Disposition, no Event of Default shall have
occurred that is continuing on the date on which the agreement governing such
Disposition is executed and (ii) the Net Proceeds of such Disposition shall be
applied and/or reinvested as (and to the extent) required by
Section 2.10(b)(ii);
(i)    to the extent that (i) the relevant property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of the relevant Disposition are promptly applied to the purchase price of such
replacement property;
(j)    Dispositions of Investments in joint ventures or any Subsidiary that is
not a Wholly-Owned Subsidiary to the extent required by, or made pursuant to,
buy/sell arrangements between the joint venture or similar parties set forth in
joint venture arrangements and similar binding arrangements;


115

--------------------------------------------------------------------------------





(k)    Dispositions, discounting or forgiveness of accounts receivable in the
ordinary course of business or in connection with the collection or compromise
thereof;
(l)    Dispositions and/or terminations of leases, subleases, licenses or
sublicenses (including the provision of software under an open source license),
which (i) do not materially interfere with the business of the Borrower and its
Subsidiaries or (ii) relate to closed branches or manufacturing facilities or
the discontinuation of any product or service line;
(m)    (i) termination of leases in the ordinary course of business, (ii) the
expiration of any option agreement in respect of real or personal property and
(iii) any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or other litigation claims (including in
tort) in the ordinary course of business;
(n)    Dispositions of property subject to casualty, foreclosure, eminent domain
or condemnation proceedings (including in lieu thereof or any similar
proceeding);
(o)    Disposition or consignment, license, sublicense, conveyance of equipment,
inventory or other assets (including fee and leasehold interests in real
property) with respect to facilities that are temporarily not in use, held for
sale or closed; provided, that the Net Proceeds of any such Disposition of fee
owned Real Estate Assets shall be applied and/or reinvested as (and to the
extent) required by Section 2.10(b)(ii);
(p)    Dispositions in connection with the Transactions;
(q)    Dispositions of non-core assets acquired in connection with an
acquisition permitted hereunder and sales of Real Estate Assets acquired in an
acquisition permitted hereunder which, within 90 days of the date of the
acquisition, are designated in writing to the Administrative Agent as being held
for sale and not for the continued operation of the Borrower or any of its
Subsidiaries or any of their respective businesses; provided that (i) the Net
Proceeds received in connection with any such Dispositions shall be applied
and/or reinvested as (and to the extent) required by Section 2.10(b)(ii) and
(ii) no Event of Default shall have occurred and be continuing on the date on
which the definitive agreement governing the relevant Disposition is executed;
(r)    exchanges or swaps, including transactions covered by Section 1031 of the
Code (or any comparable provision of any foreign jurisdiction), of property or
assets so long as the exchange or swap is made for fair value (as reasonably
determined by the Borrower) for like property or assets; provided that (i)
within 90 days of any such exchange or swap, in the case of any Loan Party and
to the extent such property does not constitute an “Excluded Asset” (as defined
in the U.S. Pledge and Security Agreement), the Administrative Agent has a
perfected Lien having the same priority as any Lien held on the Real Estate
Assets so exchanged or swapped and (ii) any Net Proceeds received as “cash boot”
in connection with any such transaction shall be applied and/or reinvested as
(and to the extent required) by Section 2.10(b)(ii);
(s)    other Dispositions for fair market value, as determined by the Borrower
in good faith, in an aggregate amount since the Closing Date of not more than
the greater of (i) $14,000,000 and (ii) 12% of Consolidated Adjusted EBITDA of
the Borrower, as of the last day of the most recently ended Test Period for
which financial statements are available;
(t)    (i) Dispositions, licensing, sublicensing and cross-licensing
arrangements involving any technology or IP Rights of the Borrower or any
Subsidiary in the ordinary course of business, (ii) the Disposition,
abandonment, cancellation or lapse of IP Rights, or any issuances or
registrations, or applications for issuances or registrations, of any IP Rights,
which, in the reasonable good faith determination of the Borrower or its
Subsidiaries are no longer economically practicable to maintain, worth the cost
of maintaining, or used or useful in any material respect, or (iii) Dispositions
of IP Rights through expiration in accordance with their respective statutory
terms;


116

--------------------------------------------------------------------------------





(u)    terminations of Derivative Transactions;
(v)    Dispositions of Capital Stock of, or sale of Indebtedness or other
Securities of, Unrestricted Subsidiaries;
(w)    Dispositions of Real Estate Assets and related assets in the ordinary
course of business in connection with relocation activities for directors,
officers, employees, members of management, managers or consultants of any
Parent Company, the Borrower or any Subsidiary;
(x)    any merger, consolidation, Disposition or conveyance the sole purpose of
which is to reincorporate or reorganize (i) any Domestic Subsidiary in another
jurisdiction in the U.S. or (ii) any Foreign Subsidiary in the U.S. or any other
jurisdiction;
(y)    Dispositions of assets in connection with the closing or sale of an
office in the ordinary course of business of the Borrower and the Subsidiaries,
which consist of leasehold interests in the premises of such office, the
equipment and fixtures located at such premises and the books and records
relating exclusively and directly to the operations of such office; provided
that as to each and all such sales and closings, (i) on the date on which the
agreement governing such Disposition is executed, no Event of Default shall
result and (ii) such sale shall be on commercially reasonable prices and terms
in a bona fide arm’s-length transaction;
(z)    the sale of motor vehicles and information technology equipment purchased
at the end of an operating lease and resold thereafter;
(aa)    Dispositions of letters of credit and/or bank guarantees (and/or the
rights thereunder) to banks or other financial institutions in the ordinary
course of business in exchange for Cash and/or Cash Equivalents; and
(bb)    any Disposition of accounts receivable, Securitization Assets, any
participations thereof, or related assets in connection with or any
Securitization Facility.
To the extent any Collateral is disposed of as expressly permitted by this
Section 6.07 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents,
and the Administrative Agent shall be authorized to take, and shall take, any
actions deemed appropriate in order to effect the foregoing.
Section 6.08.    Sales and Lease-Backs. The Borrower shall not, nor shall it
permit any of its Subsidiaries to become or remain liable as lessee or as a
guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which the
Borrower or such Subsidiary (a) has sold or transferred or is to sell or to
transfer to any other Person (other than the Borrower or any of its
Subsidiaries) and (b) intends to use for substantially the same purpose as the
property which has been or is to be sold or transferred by the Borrower or
Subsidiary to any Person (other than the Borrower or any of its Subsidiaries) in
connection with such lease (such a transaction described herein, a “Sale and
Lease-Back Transaction”); provided that any Sale and Lease-Back Transaction
shall be permitted so long as such Sale and Lease-Back Transaction is either (A)
permitted by Section 6.01(l) (or which otherwise constitutes a Capital Lease or
purchase money Indebtedness permitted by Section 6.01), (B) described on
Schedule 6.08 hereto, (C) (1) made for Cash consideration and (2) the Borrower
or its applicable Subsidiary would otherwise be permitted to enter into, and
remain liable under, the applicable underlying lease or (D) with respect to any
Specified Properties.


117

--------------------------------------------------------------------------------





Section 6.09.    Transactions with Affiliates. The Borrower shall not, nor shall
it permit any of its Subsidiaries to enter into any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) involving, pursuant to any such transaction, payments in excess of the
greater of (i) $8,400,000 and (ii) 7.20% of Consolidated Adjusted EBITDA of the
Borrower as of the last day of the most recently ended Test Period for which
financial statements are available in any Fiscal Year with any of their
Affiliates on terms that are less favorable to the Borrower or such Subsidiary,
as the case may be (as reasonably determined by the Borrower), than those that
might be obtained at the time in a comparable arm’s-length transaction from a
Person who is not an Affiliate; provided that the foregoing restriction shall
not apply to:
(a)    any transaction between or among the Borrower and/or one or more
Subsidiaries (or any entity that becomes a Subsidiary as a result of such
transaction) to the extent permitted or not restricted by this Agreement;
(b)    any issuance, sale or grant of securities or other payments, awards or
grants in Cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Parent Company or of
the Borrower or any Subsidiary;
(c)    (i) any collective bargaining agreements, employment agreements or
arrangements, severance agreements or compensatory (including profit sharing)
arrangements entered into by the Borrower or any of its Subsidiaries with their
respective current or former officers, directors, members of management,
managers, employees, consultants or independent contractors or those of any
Parent Company, (ii) any subscription agreement or similar agreement pertaining
to the repurchase of Capital Stock pursuant to put/call rights or similar rights
with current or former officers, directors, members of management, managers,
employees, consultants or independent contractors and (iii) transactions
pursuant to any employee compensation arrangement, benefit plan, stock option
plan or arrangement, any health, disability or similar insurance plan which
covers current or former officers, directors, members of management, employees,
consultants or independent contractors;
(d)    (i) transactions permitted by Sections 6.01(c), (n), (z) and (cc), 6.04
and 6.06(h), (m), (o), (t), (w), (x), (y), and (z) and (ii) issuances of Capital
Stock and debt securities not restricted by this Agreement;
(e)    transactions in existence on the Closing Date and described on
Schedule 6.09 and any amendment, modification or extension thereto to the extent
such amendment, modification or extension, taken as a whole, is not (i) adverse
to the Lenders in any material respect or (ii) more disadvantageous to the
Lenders than the relevant transaction in existence on the Closing Date in any
material respect;
(f)    (i) for so long as no Event of Default under Sections 7.01(a), 7.01(f) or
7.01(g) exist or would result therefrom, transactions pursuant to the Advisory
Services Agreement and (ii) the payment of all indemnities and expenses owed to
the parties to the Advisory Services Agreement and their respective, directors,
officers, members of management, managers, employees and consultants, in each
case of clauses (i) and (ii) whether currently due or paid in respect of
accruals from prior periods;


118

--------------------------------------------------------------------------------





(g)    the Transactions, including the payment of Transaction Costs;
(h)    customary compensation to Affiliates in connection with any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities and other transaction fees, which payments are
approved by the majority of the members of the board of directors (or similar
governing body) or a majority of the disinterested members of the board of
directors (or similar governing body) of the Borrower in good faith;
(i)    Guarantees permitted by Section 6.01 or Section 6.06;
(j)    loans and other transactions to the extent permitted under this Article
6;
(k)    the payment of customary fees, reasonable out of pocket costs to and
indemnities provided on behalf of, current or former members of the board of
directors (or similar governing body), officers, employees, members of
management, managers, consultants and independent contractors of the Borrower
and its Subsidiaries in the ordinary course of business and, in the case of
payments to such Person in such capacity on behalf of any Parent Company, to the
extent attributable to the operations of the Borrower and its Subsidiaries;
(l)    transactions with customers, clients, suppliers or joint ventures
purchasers, sellers of goods or services or providers of employees or other
labor entered into in the ordinary course of business, which are fair to the
Borrower and/or its applicable Subsidiary in the good faith determination of the
board of directors (or similar governing body) of the Borrower or the senior
management thereof, or are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party;
(m)    the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement;
(n)    (i) any purchase by any Parent Company or any Sponsor of the Capital
Stock of (or contribution to the equity capital of) the Borrower and (ii) the
making of any intercompany loans by any Parent Company or any Sponsor to the
Borrower or any Subsidiary;
(o)    any transaction in respect of which the Borrower delivers to the
Administrative Agent a letter addressed to the board of directors (or equivalent
governing body) of the Borrower from an accounting, appraisal or investment
banking firm of nationally recognized standing stating that such transaction is
on terms that are no less favorable to the Borrower or the applicable Subsidiary
than might be obtained at the time in a comparable arm’s length transaction from
a Person who is not an Affiliate;
(p)    any issuance, sale or grant of securities or other payments, awards or
grants in Cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options and stock ownership plans approved by a
majority of the members of the board of directors (or similar governing body) or
a majority of the disinterested members of the board of directors (or similar
governing body) of the Borrower in good faith;
(q)    licenses and sublicenses of IP Rights;
(r)    transactions pursuant to the Master Services Agreement and the payment of
all indemnities and expenses owed to the parties to the Master Services
Agreement and their respective, directors, officers, members of management,
managers, employees and consultants, in each case whether currently due or paid
in respect of accruals from prior periods;


119

--------------------------------------------------------------------------------





(s)    transactions pursuant to the Tax Sharing Agreement and the payment of all
indemnities and expenses owed to the parties to the Tax Sharing Agreement and
their respective, directors, officers, members of management, managers,
employees and consultants, in each case whether currently due or paid in respect
of accruals from prior periods; and
(t)    sales of accounts receivable, or participations therein, or
Securitization Assets or related assets in connection with or any Securitization
Facility.
Section 6.10.    Conduct of Business. From and after the Closing Date, the
Borrower shall not, nor shall it permit any of its Subsidiaries to, engage in
any material line of business other than the businesses engaged in by the
Borrower or its Subsidiaries on the Closing Date and similar, complementary,
ancillary or related businesses.
Section 6.11.    Amendments or Waivers of Organizational Documents. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, amend or modify, in
each case in a manner that is materially adverse to the Lenders (in their
capacities as such) such Person’s Organizational Documents without obtaining the
prior written consent of the Administrative Agent; provided that, for purposes
of clarity, it is understood and agreed that the Borrower and any of its
Subsidiaries may effect a change to their respective organizational forms to the
extent permitted under Section 6.07.
Section 6.12.    Amendments of or Waivers with Respect to Restricted Debt. The
Borrower shall not, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of any Restricted Debt (or the documentation
governing the foregoing) if the effect of such amendment or change, together
with all other amendments or changes made, is materially adverse to the
interests of the Lenders (in their capacities as such); provided that, for
purposes of clarity, it is understood and agreed that the foregoing limitation
shall not otherwise prohibit any Refinancing Indebtedness or any other
replacement, refinancing, amendment, supplement, modification, extension,
renewal, restatement or refunding of any Restricted Debt, in each case, that is
permitted under Section 6.01 in respect thereof.
Section 6.13.    Fiscal Year. The Borrower shall not change its Fiscal Year-end
to a date other than September 30; provided that the Borrower may, upon written
notice to the Administrative Agent, change its Fiscal Year-end to another date,
in which case the Borrower and the Administrative Agent will, and are hereby
authorized to, make any adjustments to this Agreement that are necessary to
reflect such change in Fiscal Year.
ARTICLE 7 EVENTS OF DEFAULT
Section 7.01.    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur:
(a)    Failure To Make Payments When Due. Failure by the Borrower to pay (i)
when due any installment of principal of any Loan, whether at stated maturity,
by acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise, or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five Business Days after the date due;


120

--------------------------------------------------------------------------------





(b)    Default in Other Agreements. (i) Failure of any Loan Party or any of its
Subsidiaries (other than any Immaterial Subsidiary or Escrow Subsidiary) to pay
when due any principal of or interest on or any other amount payable in respect
of one or more items of Indebtedness (other than Indebtedness referred to in
clause (a) above) with an aggregate outstanding principal amount exceeding the
Threshold Amount, in each case beyond the grace period, if any, provided
therefor, or (ii) breach or default by any Loan Party with respect to any other
term of (A) one or more items of Indebtedness with an aggregate outstanding
principal amount exceeding the Threshold Amount or (B) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness
(other than, with respect to Indebtedness consisting of Hedge Agreements,
termination events or equivalent events pursuant to the terms of such Hedge
Agreements and which is not as a result of any default thereunder by any Loan
Party or any Subsidiary (other than any Immaterial Subsidiary or any Escrow
Subsidiary)), in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, that Indebtedness to become or be declared due and payable
(or redeemable) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; provided that with respect to any
breach, default, event or condition referred to in clause (i) or (ii) above with
respect to any Indebtedness with an outstanding principal amount in excess of
the Threshold Amount (including the obligations under the First Lien Credit
Agreement (or documentation governing any First Lien Facility)), such breach,
default, event or condition shall only constitute an Event of Default under this
Agreement if such breach, default, event or condition results in the
acceleration of the obligations, demand for repayment and, if applicable, the
termination of the commitments thereunder; provided, further, that clause (ii)
of this paragraph (b) shall not apply to secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property securing such
Indebtedness if such sale or transfer is permitted hereunder;
(c)    Breach of Representations, Etc. Any representation, warranty or
certification made or deemed made by any Loan Party in any Loan Document or in
any certificate or document required to be delivered in connection herewith or
therewith shall be untrue in any material respect as of the date made or deemed
made (subject, if curable, to a grace period of 30 days following the earlier of
(x) knowledge by the Borrower or (y) written notice from the Administrative
Agent);
(d)    Breach of Certain Covenants. Failure of the Borrower or any Loan Party,
as required by the relevant provision, to perform or comply with any term or
condition contained in Section 5.01(e)(i), Section 5.02 (as it applies to the
preservation of the existence of the Borrower) or Article 6 (other than Section
6.09);
(e)    Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents (other than the Intercreditor Agreement), other than any such
term referred to in any other Section of this Article 7, and such default shall
not have been remedied or waived within 30 days after receipt by the Borrower of
written notice from the Administrative Agent of such default;


121

--------------------------------------------------------------------------------





(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any of its Subsidiaries (other than an Immaterial Subsidiary or
any Escrow Subsidiary) in an involuntary case under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed, or any other similar relief shall
be granted under any applicable federal or state law, or (ii) an involuntary
case shall be commenced against the Borrower or any of its Subsidiaries (other
than an Immaterial Subsidiary or any Escrow Subsidiary) under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over the Borrower or any of its
Subsidiaries (other than its Immaterial Subsidiaries or any Escrow Subsidiary),
or over all or a substantial part of its property, shall have been entered, or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of the Borrower or any of its Subsidiaries (other
than its Immaterial Subsidiaries or any Escrow Subsidiary) for all or a
substantial part of its property; and any such event described in this clause
(ii) shall continue for 60 consecutive days without having been dismissed,
vacated, bonded or discharged;
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The Borrower or
any of its Subsidiaries (other than any Immaterial Subsidiary or any Escrow
Subsidiary) shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property, (ii)
the Borrower or any of its Subsidiaries (other than any Immaterial Subsidiary or
any Escrow Subsidiary) shall make a general assignment for the benefit of
creditors, or (iii) the Borrower or any of its Subsidiaries (other than any
Immaterial Subsidiary or any Escrow Subsidiary) shall admit in writing its
inability to pay its debts as such debts become due;
(h)    Judgments and Attachments. Any one or more final money judgments, writs
or warrants of attachment or similar process involving in the aggregate at any
time an amount in excess of the Threshold Amount (in either case to the extent
not adequately covered by self-insurance (if applicable) or by insurance as to
which a third party insurance company has been notified and not denied coverage)
shall be entered or filed against the Borrower or any of its Subsidiaries (other
than any Immaterial Subsidiary or any Escrow Subsidiary) or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
pending appeal for a period of 60 days;
(i)    Employee Benefit Plans. There shall occur one or more ERISA Events, which
individually or in the aggregate would reasonably be expected to result in
liability of the Borrower or any of its Subsidiaries (other than any Immaterial
Subsidiary or any Escrow Subsidiary) which would reasonably be expected to
result in a Material Adverse Effect;
(j)    Change of Control. A Change of Control shall occur; or
(k)    Guaranties, Collateral Documents and Other Loan Documents. At any time
after the execution and delivery thereof, (i) any material Loan Guaranty for any
reason, other than the occurrence of the Termination Date, shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or any Loan Guarantor shall repudiate in writing
its obligations thereunder (other than as a result of the discharge of such Loan
Guarantor in accordance with the terms thereof), (ii) any material Collateral
Document ceases to be in full force and effect (other than by reason of a
release of Collateral in accordance with the terms hereof or thereof or the
occurrence of the Termination Date or any other termination of such Collateral
Document in accordance with the terms thereof) or shall be declared null and
void, (iii) the Administrative Agent shall not have or shall cease to have a
valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by and subject to such
limitations and restrictions as are set forth by the relevant Collateral
Document (except to the extent (x) any such loss of perfection or priority
results from the failure of the Administrative Agent or any Secured Party to
take any action within


122

--------------------------------------------------------------------------------





its control, (y) such loss is covered by a lender’s title insurance policy as to
which the insurer has been notified of such loss and does not deny coverage or
(z) such loss of perfected security interest may be remedied by the filing of
appropriate documentation without the loss of priority) or (iv) any Loan Party
shall contest the validity or enforceability of any material provision of any
Loan Document in writing or deny in writing that it has any further liability
(other than by reason of the occurrence of the Termination Date), including with
respect to future advances by the Lenders, under any Loan Document to which it
is a party;
then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article 7), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; provided that upon the
occurrence of an event with respect to the Borrower described in clause (f) or
(g) of this Article 7, the principal of the Loans then outstanding, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, in each case without further action of the
Administrative Agent or any Lender. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.
ARTICLE 8 THE ADMINISTRATIVE AGENT
Each of the Lenders hereby irrevocably appoints Barclays (or any successor
appointed pursuant hereto) as its agent and authorizes the Administrative Agent
to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Loan Parties or any subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Lenders acknowledge that, pursuant to such activities, the Administrative
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall not be under any obligation to provide such
information to them.


123

--------------------------------------------------------------------------------





The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing and without limiting the generality of
the foregoing, the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law and instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers that are expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable laws, and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any of its Subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by the final judgment of a court
of competent jurisdiction, in connection with its duties expressly set forth
herein. The Administrative Agent shall not be deemed to have knowledge of any
Default or Event of Default unless and until written notice thereof is given to
the Administrative Agent by the Borrower or any Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence, value or sufficiency of the Collateral, (vi) the satisfaction of any
condition set forth in Article 4 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent or (vii) the properties, books or records of any Loan Party
or any Affiliate thereof.
If any Lender acquires knowledge of a Default or Event of Default, it shall
promptly notify the Administrative Agent and the other Lenders thereof in
writing. Each Lender agrees that, except with the written consent of the
Administrative Agent, it will not take any enforcement action hereunder or under
any other Loan Document, accelerate the Obligations under any Loan Document, or
exercise any right that it might otherwise have under applicable law or
otherwise to credit bid at foreclosure sales, UCC sales, any sale under
Section 363 of the Bankruptcy Code or other similar Dispositions of Collateral.
Notwithstanding the foregoing, however, a Lender may take action to preserve or
enforce its rights against a Loan Party where a deadline or limitation period is
applicable that would, absent such action, bar enforcement of the Obligations
held by such Lender, including the filing of proofs of claim in a case under the
Bankruptcy Code.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Loan Parties, the Administrative Agent and each Secured
Party agrees that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Loan Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the other Loan Documents may be exercised solely by the Administrative Agent,
and (ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private Disposition (including pursuant to
Section 363 of the Bankruptcy Code), (A) the Administrative Agent, as agent for
and representative of the Secured Parties, shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such Disposition, to use and apply any of
the Obligations as a credit on account of the purchase price for any Collateral


124

--------------------------------------------------------------------------------





payable by the Administrative Agent at such Disposition and (B) the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such Disposition.
Each of the Lenders hereby irrevocably authorizes the Administrative Agent, on
behalf of all Secured Parties to take any of the following actions upon the
instruction of the Required Lenders:
(a)    consent to the Disposition of all or any portion of the Collateral free
and clear of the Liens securing the Secured Obligations in connection with any
such Disposition or other transfer pursuant to the applicable provisions of the
Bankruptcy Code, including Section 363 thereof;
(b)    credit bid all or any portion of the Secured Obligations, or purchase all
or any portion of the Collateral, (in each case, either directly or through one
or more acquisition vehicles) in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the
Bankruptcy Code, including under Section 363 thereof;
(c)    credit bid all or any portion of the Secured Obligations, or purchase all
or any portion of the Collateral, (in each case, either directly or through one
or more acquisition vehicles) in connection with any Disposition of all or any
portion of the Collateral pursuant to the applicable provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC; and/or
(d)    credit bid all or any portion of the Secured Obligations, or purchase all
or any portion of the Collateral, (in each case, either directly or through one
or more acquisition vehicles) in connection with any foreclosure or other
Disposition conducted in accordance with applicable law following the occurrence
of an Event of Default, including by power of sale, judicial action or
otherwise;
it being understood that no Lender shall be required to fund any amounts in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clauses (b), (c) or (d) without
its prior written consent.
Each Lender and each other Secured Party agrees that the Administrative Agent is
under no obligation to credit bid any part of the Secured Obligations or to
purchase or retain or acquire any portion of the Collateral; provided that, in
connection with any credit bid or purchase under clause (b), (c) or (d) of the
preceding paragraph, the Secured Obligations owed to all of the Secured Parties
(other than with respect to contingent or unliquidated liabilities as set forth
in the next succeeding paragraph) shall be entitled to be, and shall be, credit
bid by the Administrative Agent on a ratable basis.
With respect to each contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized, but is not required,
to estimate the amount of any such claim for purposes of the credit bid or
purchase so long as the fixing or liquidation of such claim would not unduly
delay the ability of the Administrative Agent to credit bid the Secured
Obligations or purchase the Collateral at such Disposition. In the event that
the Administrative Agent, in its sole and absolute discretion, elects not to
estimate any such contingent or unliquidated claim or any such claim cannot be
estimated without unduly delaying the ability of the Administrative Agent to
credit bid or purchase in accordance with the second preceding paragraph, then
those of the contingent or unliquidated claims not so estimated shall be
disregarded, shall not be credit bid, and shall not be entitled to any interest
in the portion or the entirety of the Collateral purchased by means of such
credit bid.
Each Secured Party whose Secured Obligations are credit bid under clauses (b),
(c) or (d) of the third preceding paragraph shall be entitled to receive
interests in the Collateral or other asset or assets acquired in connection with
such credit bid (or in the Capital Stock of the acquisition vehicle or vehicles
that are used to consummate such acquisition) on a ratable basis in accordance
with the percentage obtained by dividing (x) the amount of the Secured
Obligations of such Secured Party that were credit bid in such credit bid or
Disposition, by (y) the aggregate amount of all Secured Obligations that were
credit bid in such credit bid or Disposition.


125

--------------------------------------------------------------------------------





In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Loan \shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(e)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts to the extent due to the
Lenders and the Administrative Agent under Sections 2.11 and 9.03) allowed in
such judicial proceeding;
(f)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
(g)    to receive payments from any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amount to the extent due to the Administrative Agent under Sections 2.11
and 9.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender and the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article 8 shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.


126

--------------------------------------------------------------------------------





The Administrative Agent may resign at any time by giving ten days prior written
notice to the Lenders and the Borrower. If the Administrative Agent is a
Defaulting Lender or an Affiliate of a Defaulting Lender, the Borrower may, upon
ten days’ notice, remove the Administrative Agent. Upon receipt of any such
notice of resignation or removal, the Required Lenders shall have the right,
with the consent of the Borrower (not to be unreasonably withheld or delayed),
to appoint a successor Administrative Agent which shall be a commercial bank
with an office in the U.S. having combined capital and surplus in excess of
$1,000,000,000; provided that during the existence and continuation of an Event
of Default under Section 7.01(a) or, with respect to the Borrower, Section
7.01(f) or (g), no consent of the Borrower shall be required; provided, further,
that in no event shall a Disqualified Institution be the successor
Administrative Agent. If no successor shall have been so appointed as provided
above and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then (a) in the case of a
retirement, the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications (including, for the avoidance of doubt, the Borrower consent,
if required) set forth above or (b) in the case of a removal, the Borrower may,
after consulting with the Required Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that (x) in the case
of a retirement, if such Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment or (y) in the
case of a removal, the Borrower notifies the Required Lenders that no qualifying
Person has accepted such appointment, then, in each case, such resignation or
removal shall nonetheless become effective in accordance with such notice and
(i) the retiring or removed Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (ii) all
payments and communications provided to be made to or through the Administrative
Agent shall instead be made to each Lender directly (and each Lender will
cooperate with the Borrower to enable the Borrower to take such actions), and
all determinations provided to be made by the Administrative Agent shall instead
be made by the Required Lenders, in each case, until such time as the Required
Lenders or the Borrower, as applicable, appoint a successor Administrative
Agent, as provided for above in this Article 8. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent (other than any rights to indemnity
payments owed to the retiring Administrative Agent), and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article 8 and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon either
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder. Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of the Administrative
Agent or any of its Related Parties.


127

--------------------------------------------------------------------------------





Anything herein to the contrary notwithstanding, the Arrangers, the bookrunners
and the Documentation Agents shall not have any right, power, obligation,
liability, responsibility or duty under this Agreement, except in their
respective capacities, as applicable, as the Administrative Agent or a Lender
hereunder.
Each of the Lenders irrevocably authorize and instruct the Administrative Agent
to, and the Administrative Agent shall,
(h)    release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the occurrence of the Termination Date,
(ii) that is sold or to be sold or transferred as part of or in connection with
any Disposition permitted under the Loan Documents to a Person that is not a
Loan Party, (iii) that does not constitute (or ceases to constitute) Collateral,
(iv) if the property subject to such Lien is owned by a Subsidiary Guarantor,
upon the release of such Subsidiary Guarantor from its Loan Guaranty otherwise
in accordance with the Loan Documents, (v) as required under clause (d) below or
(vi) if approved, authorized or ratified in writing by the Required Lenders in
accordance with Section 9.02; provided that for the avoidance of doubt, such
Lien shall be deemed automatically released without further action of the
Administrative Agent to the extent set forth in the last paragraph of Section
6.07 or Section 10.12;
(i)    release any Subsidiary Guarantor from its obligations under the Loan
Guaranty if such Person ceases to be a Subsidiary (or becomes an Excluded
Subsidiary) as a result of a single transaction or related series of
transactions permitted hereunder; provided that, (i) no such release shall occur
if such Subsidiary Guarantor continues to be a guarantor in respect of the First
Lien Facility or any Refinancing Indebtedness in respect thereof and (ii) for
the avoidance of doubt, such Subsidiary Guarantor shall be deemed automatically
released from the Loan Guaranty without further action of the Administrative
Agent to the extent set forth in Section 10.12 (this clause (b), together with
clause (a) above, collectively, the “Release Provisions”);
(j)    subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted pursuant to Section 6.02(d), (e), (f), (g), (k)
(solely with respect to Indebtedness permitted by Sections 6.01(i), (l) and (m)
(to the extent such Indebtedness is secured by Section 6.02(u))), (l), (m), (n),
(o)(i), (p), (q), (r), (u), (x), (y) (but in respect to Sections 6.01(aa) and
(bb), solely to the extent securing any Cash or Cash Equivalents or any other
property that does not constitute Collateral), (bb), (cc), (dd) (solely to the
extent securing any Cash or Cash Equivalents or any other property that does not
constitute Collateral), (ee) and (gg); and
(k)    enter into subordination, intercreditor and/or similar agreements with
respect to Indebtedness that is (i) required or permitted to be subordinated
hereunder and/or (ii) secured by Liens, and which Indebtedness contemplates an
intercreditor, subordination or collateral trust agreement.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Guarantor from its obligations under the Loan Guaranty pursuant to this
Article 8 and Section 10.12 hereunder. In each case as specified in this Article
8, the Administrative Agent will (and each Lender hereby authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Loan Guarantor from its obligations
under the Loan Guaranty, in each case in accordance with the terms of the Loan
Documents and this Article 8.


128

--------------------------------------------------------------------------------





The Administrative Agent is authorized to enter into the Intercreditor Agreement
(including as provided in Section 9.20) and any other intercreditor agreement
contemplated hereby with respect to Indebtedness that is (i) required or
permitted to be subordinated hereunder and/or (ii) secured by Liens and which
Indebtedness contemplates an intercreditor, subordination or collateral trust
agreement (any such other intercreditor agreement, an “Additional Agreement”),
and the parties hereto acknowledge that the Intercreditor Agreement and any
Additional Agreement is binding upon them. Each Lender (a) hereby consents to
the subordination of the Liens on the Collateral securing the Secured
Obligations on the terms set forth in the Intercreditor Agreement or any
Additional Agreement, (b) hereby agrees that it will be bound by and will take
no actions contrary to the provisions of the Intercreditor Agreement or any
Additional Agreement and (c) hereby authorizes and instructs the Administrative
Agent to enter into the Intercreditor Agreement or any Additional Agreement and
to subject the Liens on the Collateral securing the Secured Obligations to the
provisions thereof. The foregoing provisions are intended as an inducement to
the Secured Parties to extend credit to the Borrower and such Secured Parties
are intended third-party beneficiaries of such provisions and the provisions of
the Intercreditor Agreement and/or any Additional Agreement.
To the extent the Administrative Agent (or in each case any Affiliate thereof)
is not reimbursed and indemnified by the Borrower, the Lenders will reimburse
and indemnify the Administrative Agent (and in each case any Affiliate thereof)
in proportion to their respective Applicable Percentage for and against any and
all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any Affiliate thereof) in performing its duties hereunder or under any other
Loan Document or in any way relating to or arising out of this Agreement or any
other Loan Document in its (or any of its Affiliates’) capacity as
Administrative Agent; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or each such Affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).
ARTICLE 9 MISCELLANEOUS
Section 9.01.    Notices.
(a)    Subject to paragraph (b) below, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or email, as
follows:
(i)    if to any Loan Party, to the Borrower at:
8th Avenue Food & Provisions, Inc.
1335 Strassner Drive
Brentwood, Missouri 63144
Attn: Chief Executive Officer
Email: jim.dwyer@8ave.com
with copies to (which shall not constitute notice):


129

--------------------------------------------------------------------------------





Thomas H. Lee Partners, L.P.
100 Federal St., 35th Floor
Boston, Massachusetts 02110
Attn: Greg Maxon

Email: gmaxon@thl.com
and
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attn: Eric Wedel

Email: ewedel@kirkland.com
and
8th Avenue Food & Provisions, Inc.
1335 Strassner Drive
Brentwood, Missouri 63144
Attn: John Lavey, Senior Counsel
Email: john.lavey@8ave.com
and
Post Holdings, Inc.
2503 S. Hanley Road
St. Louis, Missouri 63144
Attn: Executive Vice President and Chief Financial Officer
Email: jeff.zadoks@postholdings.com
and
Lewis Rice LLC
600 Washington Avenue, Suite 2500
St. Louis, MO 63101
Attn: Steven C. Drapekin
Email: sdrapekin@lewisrice.com


130

--------------------------------------------------------------------------------





if to the Administrative Agent, at:
For Notices (other than Requests for Extensions of Credit):
Barclays Bank PLC
Bank Debt Management Group
745 Seventh Avenue
New York, NY 10019
Attn: 8th Avenue Food & Provisions Portfolio
Manager: May Huang
Tel: 212-526-0787
Facsimile: 212-526-5115
Email: may.huang@barclays.com


For Payments and Requests for Extensions of Credit:
Barclays Bank PLC
Loan Operations
Attn: Agency Services –8th Avenue Food & Provisions
Contact Name: Moustapha Kebe
Tel: 302-286-2355
Facsimile: 917-522-0569
Email: 12145455230@tls.ldsprod.com
xrausloanops5@barclayscapital.com


(ii)    if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.
All such notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when delivered in person or by courier service and signed for against
receipt thereof or three Business Days after dispatch if sent by certified or
registered mail, in each case, delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
Notices and other communications delivered through electronic communications to
the extent provided in clause (b) below shall be effective as provided in such
clause (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or Intranet websites) pursuant to procedures set forth herein or
otherwise approved by the Administrative Agent. The Administrative Agent or the
Borrower (on behalf of the Loan Parties) may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures set forth herein or otherwise approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
Intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor.


131

--------------------------------------------------------------------------------





(c)    Any party hereto may change its address or email address for notices and
other communications hereunder by notice to the other parties hereto.
Section 9.02.    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under any other Loan Document
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 9.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, to
the extent permitted by law, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender may have had notice or knowledge of such
Default or Event of Default at the time.
(b)    Subject to clauses (A), (B) and (C) and Section 9.02(c) below, neither
this Agreement nor any other Loan Document nor any provision hereof or thereof
may be waived, amended or modified, except (i) in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders (or the Administrative Agent with the consent of the
Required Lenders) or (ii) in the case of any other Loan Document (other than any
such waiver, amendment or modification to effectuate any modification thereto
expressly contemplated by the terms of such other Loan Documents), pursuant to
an agreement or agreements in writing entered into by the Administrative Agent
and the Loan Party or Loan Parties that are parties thereto, with the consent of
the Required Lenders; provided that, notwithstanding the foregoing:
(A)    solely with the consent of each Lender directly and adversely affected
thereby (but without the necessity of obtaining the consent of the Required
Lenders), any such agreement may;
(1)    increase the Commitment or Additional Term Commitment of such Lender; it
being understood that no amendment, modification or waiver of, or consent to
departure from, any condition precedent, representation, warranty, covenant,
Default, Event of Default, mandatory prepayment or mandatory reduction of the
Commitments or Additional Term Commitments shall constitute an increase of any
Commitment or Additional Term Commitment of such Lender;
(2)    reduce or forgive the principal amount of any Loan;
(3)    extend the scheduled final maturity of any Loan or the date of any
scheduled payment of interest or fees payable hereunder (in each case, other
than extensions for administrative reasons agreed by the Administrative Agent);
(4)    reduce the rate of interest (other than to waive any obligations of the
Borrower to pay interest at the default rate of interest under Section 2.12(c))
or the amount of any fees owed to such Lender; it being understood that any
change in any ratio used in the calculation of any interest or fees due
hereunder (including any component definition thereof) shall not constitute a
reduction in any rate of interest or fees hereunder;


132

--------------------------------------------------------------------------------





(5)    extend the expiry date of such Lender’s Commitment or Additional Term
Commitment; it being understood that no amendment, modification or waiver of, or
consent to departure from, any condition precedent, representation, warranty,
covenant, Default, Event of Default, mandatory prepayment or mandatory reduction
of the Commitments or Additional Term Commitments shall constitute an extension
of any Commitment or Additional Term Commitment of any Lender; or
(6)    change any of the provisions of this Section 9.02(b); and
(B)    no such agreement shall:
(1)    change the definitions of “Required Lenders” to reduce any of the voting
percentages required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the prior written consent
of each Lender ;
(2)    release all or substantially all of the Collateral from the Lien granted
pursuant to the Loan Documents (except as otherwise permitted herein or in the
other Loan Documents, including pursuant to Article 8 or Section 10.12 hereof),
without the prior written consent of each Lender;
(3)    release all or substantially all of the value of the Guarantees under the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents, including pursuant to Section 10.12 hereof), without the prior
written consent of each Lender; or
(4)    amend or modify the provisions of Section 2.17(a) (with respect to pro
rata allocation among Lenders), 2.17(b), 2.17(c) or 2.17(d) of this Agreement in
a manner that would by its terms alter the pro rata sharing of payments required
thereby (except in connection with transactions permitted under Sections 2.21,
2.22, or 9.02(c) or as otherwise provided in this Section 9.02), without the
prior written consent of each Lender; and
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent. The Administrative Agent may
also amend the Commitment Schedule to reflect assignments entered into pursuant
to Section 9.05, Commitment reductions or terminations pursuant to Section 2.08,
the incurrence of Additional Term Commitments or Additional Term Loans pursuant
to Sections 2.21, 2.22 or 9.02(c) and the reduction or termination of any such
Additional Term Commitments or Additional Term Loans. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except amendments,
waivers and consents requiring the consent of all Lenders or all affected
Lenders pursuant to Section 9.02(b)(A) and (B) above which affects such
Defaulting Lender disproportionately and adversely relative to other affected
Lenders.


133

--------------------------------------------------------------------------------





(c)    Notwithstanding the foregoing, this Agreement may be amended:
(i)    with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans to permit the
refinancing or replacement of all or any portion of the outstanding Term Loans,
Extended Term Loans, Incremental Term Loans or then-existing Replacement Term
Loans under the applicable Class (such loans, the “Replaced Term Loans”) with
one or more replacement term loans hereunder (“Replacement Term Loans”) pursuant
to a Refinancing Amendment; provided that
(A)    the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans, plus the
amount of accrued interest and premium thereon and underwriting discounts, fees,
commissions and expenses associated therewith),
(B)    such Replacement Term Loans have a final maturity date equal to or later
than the final maturity date of, and have a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, such Replaced
Term Loans at the time of such refinancing,
(C)    the Replacement Term Loans shall be pari passu or junior in right of
payment and pari passu or junior in right of security with the remaining portion
of the relevant Term Loans, Extended Term Loans, Incremental Term Loans or other
then-existing Replacement Term Loans (provided that if pari passu or junior as
to payment or Collateral, such Replacement Term Loans shall be subject to an
Acceptable Intercreditor Agreement or other intercreditor agreement on terms
consistent with the Intercreditor Agreement or any Second Lien Parity
Intercreditor Agreement (as defined in the Intercreditor Agreement), as
applicable), or be unsecured,
(D)    if any such Replacement Term Loans are secured, they shall not be secured
by any assets other than the Collateral (unless such assets substantially
concurrently become part of the Collateral),
(E)    if any such Replacement Term Loans are guaranteed, they shall not be
guaranteed by any Person other than one or more Loan Parties (unless such Person
substantially concurrently becomes a Loan Party),
(F)    any Replacement Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments in respect of the Term Loans (and any other
Incremental Term Loans, Extended Term Loans or Replacement Term Loans then
subject to ratable repayment requirements), in each case as agreed by the
Borrower and the Lenders providing the relevant Replacement Term Loans,
(G)    such Replacement Term Loans shall have pricing (including interest, fees
and premiums) and, subject to preceding clause (F), optional prepayment and
redemption terms as may be agreed to by the Borrower and the lenders providing
such Replacement Term Loans, and
(H)    the other terms and conditions of such Replacement Term Loans (excluding
pricing, interest, fees, rate floors, premiums, optional prepayment or
redemption terms, security and maturity date, subject to preceding clauses (B)
through (G)) shall be as agreed between the Borrower and the lenders providing
such Replacement Term Loans,


134

--------------------------------------------------------------------------------





provided, further, that, any Non-Debt Fund Affiliate and Debt Fund Affiliate
shall be permitted (without Administrative Agent consent) to provide such
Replacement Term Loans, it being understood that in connection with such
Replacement Term Loans, any such Non-Debt Fund Affiliate or Debt Fund Affiliate,
as applicable, shall be subject to the restrictions applicable to such Persons
under Section 9.05 as if such Replacement Term Loans were Term Loans.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be amended by the Borrower, the
Administrative Agent and the lenders providing the relevant Replacement Term
Loans to the extent (but only to the extent) necessary to reflect the existence
and terms of the Replacement Term Loans incurred pursuant thereto (including any
amendments necessary to treat the loans and commitments subject thereto as a
separate “tranche” and “Class” of Loans, Commitments and Additional Term
Commitments hereunder). The Borrower shall extend the opportunity to refinance
or replace the then outstanding Loans and/or Commitments under the applicable
Class to all applicable Lenders on a pro rata basis pursuant to a Refinancing
Amendment and in accordance with this Section 9.02(c). It is understood that any
Lender approached to provide all or a portion of Replacement Term Loans may
elect or decline, in its sole discretion, to provide such Replacement Term
Loans.
Notwithstanding anything to the contrary contained in this Section 9.02 or any
other provision of this Agreement or any other Loan Document, (i) guarantees,
collateral security agreements, pledge agreements and related documents (if any)
executed by the Loan Parties in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be amended,
supplemented and/or waived with the consent of the Administrative Agent at the
request of the Borrower without the input or need to obtain the consent of any
other Lenders to (x) comply with Requirements of Law or advice of local counsel,
(y) cure ambiguities, omissions or defects or (z) to cause such guarantees,
collateral security agreements, pledge agreement or other document to be
consistent with this Agreement and the other Loan Documents, (ii) the Borrower
and the Administrative Agent may, without the input or consent of any other
Lender (other than the relevant Lenders (including Additional Lenders) providing
Loans under such Sections), effect amendments to this Agreement and the other
Loan Documents as may be necessary in the reasonable opinion of the Borrower and
the Administrative Agent to effect the provisions of Sections 2.21, 2.22 or
9.02(c) (or any other provision specifying that any waiver, amendment or
modification may be made with only the consent or approval of the Administrative
Agent) and (iii) if the Administrative Agent and the Borrower have jointly
identified any ambiguity, mistake, defect, inconsistency, obvious error or any
error or omission of a technical nature or any necessary or desirable technical
change, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such
provision.
Section 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by each Arranger, the Administrative Agent and their
respective Affiliates (but limited, in the case of legal fees and expenses, to
the actual reasonable and documented out-of-pocket fees, disbursements and other
charges of one firm of outside counsel to all such Persons taken as a whole and,
if necessary, of one local counsel in any relevant material jurisdiction to such
Persons, taken as a whole) in connection with the syndication and distribution
(including via the Internet or through a service such as Intralinks or SyndTrak)
of the Credit Facility, the preparation, execution, delivery and administration
of the Loan Documents and related documentation, including in connection with
any amendments, modifications or waivers of the provisions of any Loan Documents
(whether or not the transactions contemplated thereby shall be consummated, but
only to the extent such amendments, modifications or waivers were requested by
the Borrower to be prepared) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, each Arranger or
the Lenders and each of their respective Affiliates (but limited, in the case of
legal fees and expenses, to the actual reasonable and documented out-of-pocket
fees, disbursements and other charges of one firm of outside counsel to all such
Persons taken as a whole and, solely in the case of an actual or potential
conflict of interest, one additional counsel to all affected Persons, taken as a
whole, and, if reasonably necessary, one local counsel in any relevant material
jurisdiction to all such Persons, taken as a whole and, solely in the case of an
actual or potential conflict of interest, one additional local counsel to all
affected Persons, taken as a whole) in connection with the enforcement,
collection or protection of its rights in connection with the Loan Documents,
including its rights under this Section 9.03, or in connection with the Loans
made hereunder. Other than to the extent required to be paid on the Closing
Date, all amounts due under this paragraph (a) shall be payable by the Borrower
within 30 days of receipt of an


135

--------------------------------------------------------------------------------





invoice relating thereto, setting forth such expenses in reasonable detail and
together with backup documentation supporting such reimbursement requests (or as
otherwise agreed by the Borrower).
(b)    The Borrower shall indemnify each Arranger, the Administrative Agent, the
Documentation Agents, each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (but limited, in the case of legal fees and
expenses, to the actual reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, solely in the case of an actual or potential conflict of interest,
one additional counsel to all affected Indemnitees, taken as a whole, and, if
reasonably necessary, one local counsel in any relevant material jurisdiction to
all Indemnitees, taken as a whole and, solely in the case of an actual or
potential conflict of interest, one additional local counsel to all affected
Indemnitees, taken as a whole), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby (except for any Taxes (which shall be governed by
Section 2.16), other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim), (ii) the use or the proposed use of the
proceeds of the Loans, (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or by the Borrower, any other Loan Party or any of their respective
Affiliates) or (iv) any actual or alleged presence or Release or threat of
Release of Hazardous Materials on, at, to or from any property currently or
formerly owned or operated by any Loan Party or any Subsidiary, or any
Environmental Liability; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any
Affiliate of such Indemnitee or, to the extent such judgment finds such losses,
claims, damages, liabilities or related expenses to have resulted from such
Indemnitee’s material breach of the Loan Documents or (B) arise out of any
claim, litigation, investigation or proceeding brought by such Indemnitee (or
its Related Parties) against another Indemnitee (or its Related Parties) (other
than any claim, litigation, investigation or proceeding brought by or against
the Administrative Agent or any Arranger, acting in its capacity as the
Administrative Agent or as an Arranger) that does not involve any act or
omission of the Sponsor, the Borrower or any of its Subsidiaries. Each
Indemnitee shall be obligated to refund or return any and all amounts paid by
the Borrower pursuant to this Section 9.03(b) to such Indemnitee for any fees,
expenses, or damages to the extent such Indemnitee is not entitled to payment of
such amounts in accordance with the terms hereof. All amounts due under this
paragraph (b) shall be payable by the Borrower within 30 days (x) after written
demand thereof, in the case of any indemnification obligations and (y) in the
case of reimbursement of costs and expenses, after receipt of an invoice
relating thereto, setting forth such expenses in reasonable detail and together
with backup documentation supporting such reimbursement requests.


136

--------------------------------------------------------------------------------





(c)    The Borrower shall not be liable for any settlement of any proceeding
effected without their consent (which consent shall not be unreasonably
withheld, delayed or conditioned), but if settled with the Borrower’s written
consent, or if there is a final judgment against an indemnitee in any such
proceeding, the Borrower agrees to indemnify and hold harmless each Indemnitee
to the extent and in the manner set forth above. The Borrower shall not, without
the prior written consent of an Indemnitee (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending or threatened proceeding in respect of which indemnity could have been
sought hereunder by such Indemnitee unless (i) such settlement includes an
unconditional release of such Indemnitee from all liability or claims that are
the subject matter of such proceeding and (ii) such settlement does not include
any statement as to any admission of fault or culpability of any Indemnitee.
Section 9.04.    Waiver of Claim. To the extent permitted by applicable law, no
party to this Agreement shall assert, and each hereby waives, any claim against
any other party hereto or any Related Party thereof, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof, except, in the case of a claim by
any Indemnitee against the Borrower, to the extent such damages would otherwise
be subject to indemnification pursuant to the terms of Section 9.03.
Section 9.05.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as provided under Section 6.07, the
Borrower may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender and the
Administrative Agent (such consent of the Administrative Agent not to be
unreasonably withheld or delayed) (and any attempted assignment or transfer by
the Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.05 (any attempted assignment or transfer not
complying with the terms of this Section 9.05 shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 9.05) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Arrangers, the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of the
Loans or Additional Term Commitments added pursuant to Section 2.21, 2.22 or
9.02(c) at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld or delayed) of:


137

--------------------------------------------------------------------------------





(A)    the Borrower; provided that the Borrower shall have been deemed to have
consented to any such assignment unless it shall have objected thereto by
written notice to the Administrative Agent within 15 Business Days after
receiving written notice thereof; provided, further, that no consent of the
Borrower shall be required (x) for an assignment to another Lender, an Affiliate
of a Lender, an Approved Fund or, in either case, or (y) if an Event of Default
under Section 7.01(a), Section 7.01(f) or Section 7.01(g) (solely with respect
to the Borrower) has occurred and is continuing; and
(ii)    the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment to (x) another Lender,
an Affiliate of a Lender or an Approved Fund or (y) an Affiliated Lender, the
Borrower or any of their Affiliates; and
(iii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Loans or commitments of any Class, the principal amount
of Loans or commitments of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent and determined on an
aggregate basis in the event of concurrent assignments to Related Funds or by
Related Funds (as defined below)) shall not be less than $1,000,000 unless each
of the Borrower and the Administrative Agent otherwise consent;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent) in connection with all
assignments other than an assignment by a Lender to one or more of its
Affiliates; provided that such recordation fee shall not be payable in the case
of assignments to or from any Arranger or an Affiliate thereof; and
(D)    the Eligible Assignee, if it shall not be a Lender, shall deliver on or
prior to the effective date of such assignment, to the Administrative Agent (1)
an Administrative Questionnaire and (2) any IRS forms required under
Section 2.16.
(iv)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section 9.05, from and after the effective date specified in
each Assignment and Assumption the Eligible Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03 with respect to facts and
circumstances occurring on or prior to the effective date of such assignment and
subject to its obligations thereunder and under Section 9.13). If any such
assignment by a Lender holding a Promissory Note hereunder occurs after the
issuance of any Promissory Note hereunder to such Lender, the assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender such Promissory Note to the Administrative Agent for
cancellation, and thereupon the Borrower shall issue and deliver a new
Promissory Note, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new commitments and/or outstanding Loans of the assignee and/or the
assigning Lender.


138

--------------------------------------------------------------------------------





(v)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and their respective successors and assigns, and the
commitment of, and principal amount of and interest on the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). Failure
to make any such recordation, or any error in such recordation, shall not affect
the Borrower’s obligations in respect of such Loans. The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and, with respect to itself, any
Lender, at any reasonable time and from time to time upon reasonable prior
notice, provided that the information contained in the Register which is shared
with each Lender (other than the Administrative Agent and its affiliates) shall
be limited to the entries with respect to such Lender including the Commitment
of, or principal amount of and stated interest on the Loans owing to such
Lender.
(vi)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Eligible Assignee, the Eligible Assignee’s
completed Administrative Questionnaire and tax certifications required by
Section 9.05(b)(ii)(D)(2) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 9.05, if applicable, and any written consent to such assignment
required by paragraph (b) of this Section 9.05, the Administrative Agent shall
promptly accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
(vii)    By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the Eligible Assignee thereunder shall be deemed to
confirm and agree with each other and the other parties hereto as follows: (A)
such assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that the
amount of its commitments, and the outstanding balances of its Loans, in each
case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Assumption; (B) except as set
forth in clause (A) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of the Borrower
or any Subsidiary or the performance or observance by the Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto; (C) such
assignee represents and warrants that it is an Eligible Assignee, legally
authorized to enter into such Assignment and Assumption; (D) such assignee
confirms that it has received a copy of this Agreement and the Intercreditor
Agreement, together with copies of the most recent financial statements referred
to in Section 3.04(a) or delivered pursuant to Section 5.01(a) or (b), as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (E) such assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (F) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent,
by the terms hereof, together with such powers as are reasonably incidental
thereto; and (G) such assignee agrees that it will perform in accordance with
their terms all the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.


139

--------------------------------------------------------------------------------





(c)    (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent or any other Lender, sell participations to one or more
banks or other entities (other than to any Disqualified Institution, any natural
person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person) or, other than with
respect to participations to Debt Fund Affiliates (any such participations to
Debt Fund Affiliates being subject to the limitations set forth in
Section 9.05(g)), the Investors, the Borrower and its Subsidiaries or any of
their respective Affiliates) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in (x) clause (A) to the first
proviso to Section 9.02(b) that directly and adversely affects the Loans or
commitments in which such Participant has an interest and (y) clauses (B)(1),
(2) or (3) to the first proviso to Section 9.02(b). Subject to paragraph (c)(ii)
of this Section 9.05, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
limitations and requirements of such Sections (it being understood and agreed
that any documentation required to be delivered pursuant to Section 2.16(f)
shall be delivered solely to the applicable participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.05. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.09 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.14, 2.15 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent expressly acknowledging that such Participant’s rights
under Sections 2.14, 2.15 and 2.16 are not limited to what the applicable Lender
would have received absent the participation (which consent shall not be
unreasonably withheld or delayed).
Each Lender that sells a participation shall, acting for this purpose as a
non-fiduciary agent of the Borrower, maintain at one of its offices a copy of a
register for the recordation of the names and addresses of each Participant and
their respective successors and assigns, and principal amount of and interest on
the Loans (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to any Participant’s
interest in any Additional Term Commitment, Loan or any other obligation under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Additional Term Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the Treasury
Regulations and Section 1.163-5(b) of the Proposed Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and each Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


140

--------------------------------------------------------------------------------





(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to any Disqualified
Institution or natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person)) to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central bank
having jurisdiction over such Lender, and this Section 9.05 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
(e)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment or Additional Term Commitment of the Granting Lender to
the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 2.14, 2.15 or 2.16) and no
SPC shall be entitled to any greater amount under Section 2.12, 2.13 or 2.14 or
any other provision of this Agreement or any other Loan Document that the
Granting Lender would have been entitled to receive, (ii) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender) and (iii) the
Granting Lender shall for all purposes including approval of any amendment,
waiver or other modification of any provision of the Loan Documents, remain the
Lender of record hereunder. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the U.S. or any state thereof; provided that (A)
in the case of the Borrower, such SPC’s Granting Lender is in compliance in all
material respects with its obligations to the Borrower hereunder and (B) each
Lender designating any SPC hereby agrees to indemnify, save and hold harmless
each other party hereto for any loss, cost, damage or expense arising out of its
inability to institute such a proceeding against such SPC during such period of
forbearance. In addition, notwithstanding anything to the contrary contained in
this Section 9.05, any SPC may (1) with notice to, but without the prior written
consent of, the Borrower or the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender and (2)) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.


141

--------------------------------------------------------------------------------





(f)    (i) Any assignment or participation by a Lender without the Borrower’s
consent to a Disqualified Institution or, to the extent the Borrower’s consent
is required under this Section 9.05, to any other Person (each such Person, a
“Prohibited Person”), shall be prohibited, and the Borrower shall be entitled to
seek specific performance to unwind any such assignment or participation in
addition to any other remedies available to the Borrower at law or in equity,
including pursuant to Section 9.05(f)(ii); ); provided, that (x) without
prejudicing any right or remedy that the Borrower may otherwise have at law or
equity, to the extent such Prohibited Person has assigned its Loans to an
Eligible Assignee (which is not an Affiliate of such Prohibited Person), the
assignment to such Eligible Assignee shall not be retroactively disqualified and
the Loans held by such Eligible Assignee shall be deemed effective for all
purposes of the Credit Documents irrespective of such Prohibited Person having
previously held the applicable Loan and (y) that the foregoing shall not apply
retroactively to disqualify any parties that have previously acquired an
assignment or participation interest in the Loans to the extent such party was
not disqualified at the time of the applicable assignment or participation, as
the case may be.
(ii)    If any assignment or participation under this Section 9.05 is made to
any Affiliate of any Disqualified Institution (other than any Bona Fide Debt
Fund that is not itself a Disqualified Institution) without the Borrower’s prior
written consent or any Disqualified Institution (any such Person, a
“Disqualified Person”), then the Borrower may, at their sole expense and effort,
upon notice to the applicable Disqualified Person and the Administrative Agent,
(A) terminate any Commitment of such Disqualified Person and repay all
obligations of the Borrower owing to such Disqualified Person, (B) in the case
of any outstanding Term Loans, purchase such Term Loans by paying the lesser of
(x) par and (y) the amount that such Disqualified Person paid to acquire such
Term Loans, in the case of clauses (x) and (y), plus accrued interest thereon,
accrued fees an all other amounts payable to it hereunder and/or (C) require
such Disqualified Person to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 9.05), all of its
interests, rights and obligations under this Agreement to one or more Eligible
Assignees; provided that (I) in the case of clause (B), the applicable
Disqualified Person has received payment of an amount equal to the lesser of (1)
par and (2) the amount that such Disqualified Person paid for the applicable
Loans , accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the Borrower, (II) in the case of clauses (A) and (B), the
Borrower shall be liable to the relevant Disqualified Person under Section 2.15
if any LIBO Rate Loan owing to such Disqualified Person is repaid or purchased
other than on the last day of the Interest Period relating thereto and (III) in
the case of clause (C), the relevant assignment shall otherwise comply with this
Section 9.05 (except that (X) no registration and processing fee required under
this Section 9.05 shall be required with any assignment pursuant to this
paragraph and (Y) any Term Loan acquired by any Affiliated Lender pursuant to
this paragraph will not be included in calculating compliance with the
Affiliated Lender Cap for a period of 90 days following such transfer; provided
that, to the extent the aggregate principal amount of Term Loans and Additional
Term Loans held by Affiliated Lenders exceeds the Affiliated Lender Cap on the
91st day following such transfer, then such excess amount shall either be (x)
contributed to the Borrower or any of its subsidiaries and retired and cancelled
immediately upon such contribution or (y) automatically cancelled). Nothing in
this Section 9.05(f) shall be deemed to prejudice any right or remedy that the
Borrower may otherwise have at law or equity. Each Lender acknowledges and
agrees that the Borrower and its Subsidiaries will suffer irreparable harm if
such Lender breaches any obligation under this Section 9.05 insofar as such
obligation relates to any assignment, participation or pledge to any Affiliate
of any Disqualified Institution without the Borrower’s prior written consent.
Additionally, each Lender agrees that the Borrower may seek to obtain specific
performance or other equitable or injunctive relief to enforce this Section
9.05(f)(ii) against such Lender with respect to such breach without posting a
bond or presenting evidence of irreparable harm.
(iii)    The parties to this Agreement hereby acknowledge and agree that neither
the Administrative Agent nor any Arranger, solely in their respective capacities
as such, shall be deemed to have any duty or responsibility or to incur any
liabilities as a result of a breach of this Section 9.05(f) by any other Lender,
nor shall the Administrative Agent nor any Arranger, in their respective
capacities as such, have any duty, responsibility or liability to monitor or
enforce assignments, participations or other actions in respect of Disqualified
Institutions or otherwise take (or omit to take) any action with respect
thereto; provided, for the avoidance of doubt, that notwithstanding anything
herein to the contrary, neither the Administrative Agent nor any Arranger shall
be relieved of its obligation to comply with this Section 9.05(f) in its
capacity as a Lender hereunder.


142

--------------------------------------------------------------------------------





(g)    Notwithstanding anything to the contrary contained herein, any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Term Loans to an Affiliated Lender on a non-pro
rata basis (A) through Dutch Auctions open to all applicable Lenders on a pro
rata basis or (B) through open market purchases, in each case with respect to
clauses (A) and (B), without the consent of the Administrative Agent; provided
that:
(i)    any Term Loans acquired by the Borrower or any of their respective
subsidiaries shall be retired and cancelled immediately upon the acquisition
thereof; provided that upon any such retirement and cancellation of
Indebtedness, the aggregate outstanding principal amount of the Term Loans or
Additional Term Loans, as applicable, shall be deemed reduced by the full par
value of the aggregate principal amount of the Term Loans or Additional Term
Loans so retired and cancelled, and the principal repayment with respect to the
Term Loans pursuant to Section 2.09(a) shall be reduced by the full par value of
the aggregate principal amount of Term Loans so cancelled;
(ii)    any Term Loans or Additional Term Loans acquired by any Non-Debt Fund
Affiliate may (but shall not be required to) be contributed to the Borrower or
any of their subsidiaries for purposes of cancellation of such Indebtedness (it
being understood that such Term Loans shall be retired and cancelled immediately
upon such contribution); provided that upon such cancellation of Indebtedness,
the aggregate outstanding principal amount of the Term Loans shall be deemed
reduced, as of the date of such contribution, by the full par value of the
aggregate principal amount of the Term Loans so contributed and cancelled, and
the principal repayment with respect to the Term Loans pursuant to Section
2.09(a) shall be reduced by the full par value of the aggregate principal amount
of Term Loans so contributed and cancelled;
(iii)    [reserved];
(iv)    each Lender participating in any assignment to Affiliated Lenders
acknowledges and agrees that in connection with such assignment, (A) the
Affiliated Lenders may have, and later may come into possession of Excluded
Information, (B) such Lender has independently and, without reliance on the
Affiliated Lenders or any of their Subsidiaries, or the Borrower or any of their
respective Subsidiaries, the Administrative Agent, the Arrangers or any other
Related Parties, made its own analysis and determination to participate in such
assignment notwithstanding such Lender’s lack of knowledge of the Excluded
Information, (C) none of the Affiliated Lenders or any of their Subsidiaries, or
the Borrower or any of their respective Subsidiaries shall be required to make
any representation that it is not in possession of Excluded Information, (D)
none of the Affiliated Lenders or any of their Subsidiaries, or the Borrower or
their respective Subsidiaries, the Administrative Agent, the Arrangers or any
other Related Parties shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against the Affiliated Lenders and any of their Subsidiaries,
and the Borrower and their respective Subsidiaries, the Administrative Agent,
the Arrangers and any other Related Parties, under applicable laws or otherwise,
with respect to the nondisclosure of the Excluded Information and (E) that the
Excluded Information may not be available to the Administrative Agent or the
other Lenders;


143

--------------------------------------------------------------------------------





(v)    after giving effect to such assignment and to all other assignments to
all Affiliated Lenders, the aggregate principal amount of all Term Loans and
Additional Term Loans then held by all Affiliated Lenders shall not exceed 25%
of the aggregate principal amount of the Term Loans and Additional Term Loans
then outstanding (after giving effect to any substantially simultaneous
cancellations thereof) (the “Affiliated Lender Cap”); provided that each of the
parties hereto agrees and acknowledges that the Administrative Agent shall not
be liable for any losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever incurred or suffered by any Person in connection with any compliance
or non-compliance with this clause (g)(v) or any purported assignment exceeding
such percentage (it being understood and agreed that the cap set forth in this
clause (v) is intended to apply to any Loans made available by Affiliated
Lenders by means other than formal assignment (e.g., as a result of an
acquisition of another Lender (other than a Debt Fund Affiliate) by an
Affiliated Lender or the provision of Additional Term Loans by an Affiliated
Lender); provided further, except as specifically set forth in clause (f), that
to the extent that any assignment to any Affiliated Lender would result in the
aggregate principal amount of all Term Loans and Additional Term Loans held by
Affiliated Lenders exceeding the Affiliated Lender Cap (after giving effect to
any substantially simultaneous cancellations thereof), the assignment of the
relevant excess amount shall be automatically cancelled;
(vi)    in connection with any assignment effected pursuant to a Dutch Auction
and/or open market purchase conducted by the Borrower or any of its
subsidiaries, no Default or Event of Default shall have occurred and be
continuing at the time of acceptance of bids for the Dutch Auction or the
confirmation of such open market purchase;
(vii)    in connection with each assignment pursuant to this clause (g), the
Administrative Agent shall have been provided written notice in connection with
each assignment to an Affiliated Lender or a Person that upon effectiveness of
such assignment would constitute an Affiliated Lender with respect to the
identity of such Affiliated Lender and the amount of the Loans being assigned
thereto;
(viii)    by its acquisition of Term Loans or Additional Term Loans, an
Affiliated Lender shall be deemed to have acknowledged and agreed that:
(A)    the Term Loans and Additional Term Loans held by such Affiliated Lender
shall be disregarded in both the numerator and denominator in the calculation of
Required Lenders or any other Lender vote (or the Term Loans and Additional Term
Loans held by such Affiliated Lender shall be deemed to be voted pro rata along
with the other Lenders that are not Affiliated Lenders), except that such
Affiliated Lender shall have the right to vote (and the Term Loans and
Additional Term Loans held by such Affiliated Lender shall not be so
disregarded) with respect to any amendment, modification, waiver, consent or
other action that requires the vote of all Lenders or all Lenders directly and
adversely affected thereby, as the case may be; provided that no amendment,
modification, waiver, consent or other action shall (1) disproportionately
affect such Affiliated Lender in its capacity as a Lender as compared to other
Lenders of the same Class that are not Affiliated Lenders or (2) deprive any
Affiliated Lender of its share of any payments which the Lenders are entitled to
share on a pro rata basis hereunder, in each case without the consent of such
Affiliated Lender; and
(B)    Affiliated Lenders, solely in their capacity as an Affiliated Lender,
will not be entitled to (i) attend (including by telephone) or participate in
any meeting or discussions (or portion thereof) among the Administrative Agent
or any Lender or among Lenders to which the Loan Parties or their
representatives are not invited or (ii) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among the Administrative Agent and one or more Lenders, except to the extent
such information or materials have been made available by the Administrative
Agent or any Lender to any Loan Party or its representatives (and in any case,
other than the right to receive notices of Borrowings, prepayments and other
administrative notices in respect of its Term Loans or Additional Term Loans
required to be delivered to Lenders pursuant to Article 2).


144

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans or Additional Term Loans, to a Debt Fund
Affiliate, and any Debt Fund Affiliate may, from time to time, purchase Term
Loans or Additional Term Loans, (x) on a non-pro rata basis through Dutch
Auctions open to all applicable Lenders or (y) on a non-pro rata basis through
open market purchases without the consent of the Administrative Agent, in each
case, without the necessity of meeting the requirements set forth in (or being
subject to the restriction of) subclauses (i) through (viii) of this clause (g);
provided that the Term Loans or Additional Term Loans of any Debt Fund
Affiliates shall not account for more than 49.9% of the amounts included in
determining whether the Required Lenders have (A) consented to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, or subject to
the immediately succeeding paragraph, any plan of reorganization pursuant to the
Bankruptcy Code, (B) otherwise acted on any matter related to any Loan Document
or (C) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document. Any Term Loans or Additional Term Loans acquired by any Debt Fund
Affiliate may (but shall not be required to) be contributed to the Borrower or
any of its subsidiaries for purposes of cancellation of such Indebtedness (it
being understood that such Term Loans or Additional Term Loans so contributed
shall be retired and cancelled immediately upon such contribution); provided
that upon such cancellation of Indebtedness, the aggregate outstanding principal
amount of the Term Loans or Additional Term Loans shall be deemed reduced, as of
the date of such contribution, by the full par value of the aggregate principal
amount of the Term Loans or Additional Term Loans so contributed and cancelled,
and the principal repayment with respect to the Term Loans pursuant to
Section 2.09(a) shall be reduced by the full par value of the aggregate
principal amount of Term Loans so contributed and cancelled.
Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, each Affiliated Lender hereby agrees that, if a proceeding under any
Debtor Relief Law shall be commenced by or against the Borrower or any other
Loan Party at a time when such Lender is an Affiliated Lender, such Affiliated
Lender irrevocably authorizes and empowers the Administrative Agent to vote on
behalf of such Affiliated Lender with respect to the Term Loans or Additional
Term Loans held by such Affiliated Lender in any manner in the Administrative
Agent’s sole discretion, unless the Administrative Agent instructs such
Affiliated Lender to vote, in which case such Affiliated Lender shall vote with
respect to the Term Loans or Additional Term Loans held by it as the
Administrative Agent directs; provided that (a) such Affiliated Lender shall be
entitled to vote in accordance with its sole discretion (and not in accordance
with the direction of the Administrative Agent) and (b) the Administrative Agent
shall not be entitled to vote on behalf of such Affiliated Lender, in each case,
in connection with any matter to the extent any such matter proposes to treat
any Obligations held by such Affiliated Lender in a manner that is different
than the proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrower.  Each Affiliated Lender hereby irrevocably appoints
the Administrative Agent (such appointment being coupled with an interest) as
such Affiliated Lender’s attorney-in-fact, with full authority in the place and
stead of such Affiliated Lender and in the name of such Affiliated Lender
(solely in respect of Term Loans or Additional Term Loans and participations
therein and not in respect of any other claim or status such Affiliated Lender
may otherwise have), from time to time in the Administrative Agent’s discretion
to take any action and to execute any instrument that the Administrative Agent
may deem reasonably necessary to carry out the provisions of (but subject to the
limitations set forth in) this paragraph.
Section 9.06.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect until the Termination Date. The provisions of Sections 2.14, 2.15, 2.16,
9.03 and 9.13 and Article 8 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the occurrence of the Termination Date or the
termination of this Agreement or any provision hereof but in each case, subject
to the limitations set forth in this Agreement.


145

--------------------------------------------------------------------------------





Section 9.07.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letters and any separate letter agreements with
respect to fees payable to the Administrative Agent or the Arrangers constitute
the entire agreement among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Borrower, the Subsidiaries of the Borrower party hereto and the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
by email as a “.pdf” or “.tif” attachment shall be effective as delivery of an
original executed counterpart of this Agreement.
Section 9.08.    Severability. To the extent permitted by law, any provision of
any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
Section 9.09.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, upon the written consent of the Administrative Agent and each
Lender and each of its respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other obligations at any time owing by the
Administrative Agent or such Lender or Affiliate (including by branches and
agencies of the Administrative Agent or such Lender, wherever located) to or for
the credit or the account of the Borrower or any Loan Guarantor against any of
and all the Secured Obligations held by the Administrative Agent or such Lender
or Affiliate, irrespective of whether or not the Administrative Agent or such
Lender or Affiliate shall have made any demand under the Loan Documents and
although such obligations may be unmatured. Any applicable Lender or Affiliate
shall promptly notify the Borrower and the Administrative Agent of such set-off
or application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender, the Administrative Agent and Affiliate
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender, Administrative Agent or Affiliate may have.
Section 9.10.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS), WHETHER IN TORT, CONTRACT (AT
LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF NEW YORK.


146

--------------------------------------------------------------------------------





(b)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR
NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW
YORK (OR ANY APPELLATE COURT THEREFROM) OVER ANY SUIT, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED
BELOW) BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, FEDERAL COURT. THE PARTIES HERETO AGREE THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON
SHALL BE EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS RETAIN
THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY
COLLATERAL DOCUMENT.
(c)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIM OR
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION, SUIT OR
PROCEEDING IN ANY SUCH COURT.
(d)    TO THE EXTENT PERMITTED BY LAW, EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND AGREES
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 9.01. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY LOAN DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE. NOTHING
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


147

--------------------------------------------------------------------------------





Section 9.11.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT
OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.12.    Headings. Article and Section headings and the table of
contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.13.    Confidentiality. The Administrative Agent, each Lender and each
Arranger agrees (and each Lender agrees to cause its SPC, if any) to maintain
the confidentiality of the Confidential Information (as defined below), except
that Confidential Information may be disclosed, subject to the acknowledgement
and acceptance by the recipient thereof that such Confidential Information is
being disseminated on a confidential basis (on substantially the terms set forth
in this Section 9.13 or as is otherwise reasonably acceptable to the Borrower),
(a) to its and its Affiliates’ directors (or equivalent managers), officers,
employees, independent auditors, other experts and advisors, including
accountants, legal counsel and other advisors, or other agents that are retained
by such Lender solely to assist with administration of the Loans in the ordinary
course of business (collectively, the “Representatives”) on a “need to know”
basis solely in connection with the transactions completed hereby and who are
informed of the confidential nature of such Confidential Information and are or
have been advised of their obligation to keep such Confidential Information of
this type confidential; provided that such Person shall be responsible for its
Affiliates’ and their Representatives’ compliance with this paragraph, (b) upon
the demand or request of any regulatory (including any self-regulatory body,
such as the National Association of Insurance Commissioners), governmental or
administrative authority that has jurisdiction over such Person or its
Affiliates (in which case such Person shall (i) except with respect to any audit
or examination conducted by bank accountants or any Governmental Authority
exercising examination or regulatory authority, to the extent permitted by law,
inform the Borrower promptly in advance thereof and (ii) use commercially
reasonable efforts to ensure that any such information so disclosed is accorded
confidential treatment), (c) to the extent compelled by legal, judicial or
administrative proceeding, in any such legal, judicial or administrative
proceeding or otherwise as required by applicable Requirements of Law, rule or
regulation (in which case such Person shall (i) to the extent permitted by law,
inform the Borrower promptly in advance thereof and (ii) use commercially
reasonable efforts to ensure that any such information so disclosed is accorded
confidential treatment), (d) to any other party to this Agreement, (e) to (i)
any Eligible Assignee of or Participant in, or any prospective Eligible Assignee
of or Participant in, any of its rights or obligations under this Agreement,
including any SPC (in each case other than a Disqualified Institution), (ii) any
pledgee referred to in Section 9.05 or (iii) any actual or prospective, direct
or indirect contractual counterparty (or its advisors) to any Derivative
Transaction (including any credit default swap) or similar derivative product
relating to the Loan Parties and their obligations, (f) with the prior written
consent of the Borrower, (g) to the extent applicable and reasonably necessary
or advisable, for purposes of establishing a “due diligence” defense and (h) to
the extent such Confidential Information (X) becomes publicly available other
than as a result of a breach of this Section and from a source that is not, to
the Administrative Agent or such Lender, as applicable, subject to any
confidentiality obligations to any Loan Party, the Sponsor or any affiliate
thereof, by such Person, its Affiliates or their respective Representatives or
(Y) becomes available to the Administrative Agent or any Lender on a
non-confidential basis other than as a result of a breach of this Section from a
source other than a Loan Party. For the purposes of this Section, “Confidential
Information” means all information received relating to the Loan Parties and/or
any of their subsidiaries and their respective businesses, the Sponsor or the
Transactions (including any information obtained by the Administrative Agent,
any Lender or any Arranger, or any of their respective Affiliates or
Representatives, based on a review of the books and records relating to the
Borrower and/or any of its subsidiaries and their respective Affiliates from
time to time, including prior to the date hereof) other than any such
information that is or becomes publicly available to the Administrative Agent,
any Arranger or any Lender on a non-confidential basis and from a source that


148

--------------------------------------------------------------------------------





is not, to the Administrative Agent or such Lender, as applicable, subject to
any confidentiality obligations to any Loan Party, the Sponsor or any affiliate
thereof, prior to disclosure by any Loan Party. For the avoidance of doubt, in
no event shall any disclosure of such Confidential Information be made to any
Disqualified Institution (which was a Disqualified Institution at the time such
disclosure was made).
Section 9.14.    No Fiduciary Duty. Each of the Administrative Agent, the
Arrangers and each Lender and their respective Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
respective Affiliates. Each Loan Party agrees that nothing in the Loan Documents
or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and any Loan Party, its respective stockholders or its respective
Affiliates, on the other. The Loan Parties acknowledge and agree that: (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and each Loan Party, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its respective stockholders or its respective Affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise any Loan
Party, its respective stockholders or its respective Affiliates on other
matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents and (y) each Lender is acting solely
as principal and not as the agent or fiduciary of such Loan Party, its
respective management, stockholders, creditors or any other Person. Each Loan
Party acknowledges and agrees that such Loan Party has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender owes a fiduciary or similar duty to such Loan
Party in connection with such transaction or the process leading thereto.
Section 9.15.    Several Obligations; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder.
Section 9.16.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower and each Loan
Guarantor, which information includes the name and address of each Loan Party
and other information that will allow such Lender to identify the Loan Parties
in accordance with the USA PATRIOT Act. This notice is given in accordance with
the requirements of the USA PATRIOT Act and is effective as to the
Administrative Agent and each Lender. Each Borrower and each Loan Party hereby
acknowledges and agrees that the Administrative Agent shall be permitted to
share any or all such information provided to the Administrative Agent pursuant
to the USA PATRIOT Act with the Lenders.


149

--------------------------------------------------------------------------------





Section 9.17.    Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.
Section 9.18.    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof; and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.
Section 9.19.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan or under applicable law (collectively, “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.20.    Intercreditor Agreement. REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT. EACH LENDER HEREUNDER (a) CONSENTS TO THE SUBORDINATION OF LIENS
PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (b) AGREES THAT IT WILL BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND (c) AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER
INTO THE INTERCREDITOR AGREEMENT AS “SECOND LIEN REPRESENTATIVE” AND ON BEHALF
OF SUCH LENDER . THE PROVISIONS OF THIS SECTION 9.20 ARE NOT INTENDED TO
SUMMARIZE ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST
BE MADE TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND
CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND
REVIEW OF THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND
NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY
REPRESENTATION TO ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN THE INTERCREDITOR AGREEMENT. THE FOREGOING PROVISIONS
ARE INTENDED AS AN INDUCEMENT TO THE LENDERS UNDER THE FIRST LIEN FACILITY TO
EXTEND CREDIT AND SUCH LENDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH
PROVISIONS AND THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.
Section 9.21.    Conflicts. Notwithstanding anything to the contrary contained
herein, in any other Loan Document (but excluding the Intercreditor Agreement),
in the event of any conflict or inconsistency between this Agreement and any
other Loan Document (excluding the Intercreditor Agreement), the terms of this
Agreement shall govern and control; provided that in the case of any conflict or
inconsistency between the Intercreditor Agreement and any other Loan Document,
the terms of the Intercreditor Agreement shall govern and control.


150

--------------------------------------------------------------------------------





Section 9.22.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


ARTICLE 10 LOAN GUARANTY
Section 10.01.    Guaranty. Each Loan Guarantor hereby agrees that it is jointly
and severally liable for, and, as primary obligor and not merely as surety, and
absolutely and unconditionally and irrevocably guarantees to the Administrative
Agent for the ratable benefit of the Secured Parties the full and prompt payment
upon the failure of the Borrower to do so, when and as the same shall become
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations (collectively, the “Guaranteed
Obligations”). Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. If any or all of the Guaranteed
Obligations becomes due and payable hereunder, each Loan Guarantor,
unconditionally and irrevocably, promises to pay such Guaranteed Obligations to
the Administrative Agent and/or the other Secured Parties, on demand, together
with any and all expenses which may be incurred by the Administrative Agent and
the other Secured Parties in collecting any of the Guaranteed Obligations, to
the extent reimbursable in accordance with Section 9.03. Without limiting the
generality of the foregoing, each Loan Guarantor unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations to the
Secured Parties whether or not due or payable by the Borrower upon the
occurrence of any Event of Default specified in Sections 7.01(f) or 7.01(g), and
in such event, irrevocably and unconditionally promises to pay such indebtedness
to the Secured Parties, on demand, in lawful money of the U.S.


Section 10.02.    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent or any Lender to sue the Borrower, any other Loan
Guarantor, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its rights in respect of any Collateral securing all or any part of the
Guaranteed Obligations. The Administrative Agent may enforce this Loan Guaranty
upon the occurrence and during the continuance of an Event of Default.


151

--------------------------------------------------------------------------------





Section 10.03.    No Discharge or Diminishment of Loan Guaranty.
(a)    Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional, irrevocable and absolute and not subject
to any reduction, limitation, impairment or termination for any reason (other
than as set forth in Section 10.12), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise, (ii) any
change in the corporate existence, structure or ownership of the Borrower or any
other Guarantor of or other Person liable for any of the Guaranteed Obligations,
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party, (iv) the existence of any
claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, the Administrative Agent, any Lender or any other
Person, whether in connection herewith or in any unrelated transactions, (v) any
direction as to application of payments by the Borrower or by any other party,
(vi) any other continuing or other guaranty, undertaking or maximum liability of
a Guarantor or of any other party as to the Guaranteed Obligations, (vii) any
payment on or in reduction of any such other guaranty or undertaking, (viii) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower, or (ix) any payment made to any Secured Party on the Guaranteed
Obligations which any such Secured Party repays to the Borrower pursuant to
court order in any bankruptcy, reorganization, arrangement, moratorium or other
debtor relief proceeding, and each Loan Guarantor waives any right to the
deferral or modification of its obligations hereunder by reason of any such
proceeding.
(b)    Except for termination of a Loan Guarantor’s obligations hereunder or as
expressly permitted by Section 10.12, the obligations of each Loan Guarantor
hereunder are not subject to any defense or setoff, counterclaim, recoupment, or
termination whatsoever by reason of the invalidity, illegality, or
unenforceability of any of the Guaranteed Obligations or otherwise, or any
provision of applicable law or regulation purporting to prohibit payment by any
Obligated Party, of the Guaranteed Obligations or any part thereof.
(c)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent or any Secured Party to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations, (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations, (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other guarantor of or other Person liable for any of the
Guaranteed Obligations, (iv) any action or failure to act by the Administrative
Agent or any Secured Party with respect to any Collateral securing any part of
the Guaranteed Obligations, or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than as
set forth in Section 10.12).
Section 10.04.    Defenses Waived. To the fullest extent permitted by applicable
law, and except for termination of a Loan Guarantor’s obligations hereunder or
as expressly permitted by Section 10.12, each Loan Guarantor hereby waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Guarantor or arising out of the disability of the Borrower or any other Loan
Guarantor or any other party or the unenforceability of all or any part of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower or any other Loan Guarantor. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, including notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this Loan Guaranty, and notices of the existence, creation or incurring of
new or additional Guaranteed Obligations, as well as any requirement that at any
time any action be taken by any Person against any Obligated Party, or any other
Person, including any right (except as shall be required by applicable statute
and cannot be waived) to require any Secured Party to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other Loan Guarantor or any
other party or (iii) pursue any other remedy in any Secured Party’s power
whatsoever. The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, whether or
not every aspect of any


152

--------------------------------------------------------------------------------





such sale is commercially reasonable (to the extent permitted by applicable
law), accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any Collateral securing all or a
part of the Guaranteed Obligations, and the Administrative Agent may, at its
election, compromise or adjust any part of the Guaranteed Obligations, make any
other accommodation with any Obligated Party or exercise any other right or
remedy available to it against any Obligated Party, or any security, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except as otherwise provided in Section 10.12. To the fullest
extent permitted by applicable law, each Loan Guarantor waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Loan Guarantor against any Obligated
Party or any security.
Section 10.05.    Authorization. The Loan Guarantors authorize the Secured
Parties without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder (except as set forth in Section 10.12), from time to time to:
(a)    change the manner, place or terms of payment of, and/or change or extend
the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Loan Guaranty shall apply to the Guaranteed Obligations as so changed, extended,
renewed or altered;
(b)    take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset there against;
(c)    exercise or refrain from exercising any rights against any Borrower, any
other Loan Party or others or otherwise act or refrain from acting;
(d)    release or substitute any one or more endorsers, guarantors, the
Borrower, other Loan Parties or other obligors;
(e)    settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to its creditors other than the Secured Parties;


153

--------------------------------------------------------------------------------





(f)    apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of the Borrower to the Secured Parties regardless of what
liability or liabilities of the Borrower remains unpaid;
(g)    consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Loan Document, any Hedge Agreement or any of the
instruments or agreements referred to herein or therein, or otherwise amend,
modify or supplement this Agreement, any other Loan Document, any Hedge
Agreement or any of such other instruments or agreements; and/or
(h)    take any other action which would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of the Loan
Guarantors from their respective liabilities under this Loan Guaranty.
Section 10.06.    Rights of Subrogation. No Loan Guarantor will assert any
right, claim or cause of action, including a claim of subrogation, contribution
or indemnification that it has against any Loan Party in respect of this Loan
Guaranty until the occurrence of the Termination Date.
Section 10.07.    Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made. If acceleration of the time
for payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the other Loan Guarantors forthwith
on demand by the Administrative Agent.
Section 10.08.    Information. Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, any Lender or any other Secured Party shall
have any duty to advise any Loan Guarantor of information known to it regarding
those circumstances or risks.
Section 10.09.    Maximum Liability. It is the desire and intent of the Loan
Guarantors and the Secured Parties that this Loan Guaranty shall be enforced
against the Loan Guarantors to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. The
provisions of this Loan Guaranty are severable, and in any action or proceeding
involving any state, federal or provincial corporate law, or any state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Loan Guarantor under
this Loan Guaranty would otherwise be held or determined to be avoidable,
invalid or unenforceable on account of the amount of such Loan Guarantor’s
liability under this Loan Guaranty, then, notwithstanding any other provision of
this Loan Guaranty to the contrary, the amount of such liability shall, without
any further action by the Loan Guarantors or the Secured Parties, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
Each Loan Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the Maximum Liability of each Loan Guarantor without
impairing this Loan Guaranty or affecting the rights and remedies of the Secured
Parties hereunder; provided that nothing in this sentence shall be construed to
increase any Loan Guarantor’s obligations hereunder beyond its Maximum
Liability.


154

--------------------------------------------------------------------------------





Section 10.10.    Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any Collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each, a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article 10, each Non-Paying Guarantor’s “Guarantor Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (a) such Non- Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrower after the date hereof (whether by loan,
capital infusion or by other means) to (b) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrower after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the Secured Obligations until the
Termination Date. This provision is for the benefit of the Administrative Agent,
the Lenders and the other Secured Parties and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.
Section 10.11.    Liability Cumulative. The liability of each Loan Guarantor
under this Article 10 is in addition to and shall be cumulative with all
liabilities of such Loan Guarantor to the Administrative Agent and the Lenders
under this Agreement and the other Loan Documents to which such Loan Guarantor
is a party or in respect of any obligations or liabilities of the other Loan
Guarantors, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
Section 10.12.    Release of Loan Guarantors. Notwithstanding anything in
Section 9.02(b) to the contrary, a Subsidiary Guarantor shall automatically be
released from its obligations hereunder and its Loan Guaranty shall be
automatically released (a) upon the consummation of any transaction or related
series of transactions permitted hereunder if as a result thereof such
Subsidiary Guarantor shall cease to be a Subsidiary (or becomes an Excluded
Subsidiary); provided that no such release shall occur if such Subsidiary
Guarantor continues to be a guarantor in respect of the First Lien Facility or
any Refinancing Indebtedness in respect of the foregoing; provided, further that
that no such release shall occur if such Subsidiary Guarantor becomes an
Excluded Subsidiary pursuant to clause (a) of the definition of “Excluded
Subsidiary” unless at the time such guarantor is to become an Excluded
Subsidiary, after giving pro forma effect to such release and consummation of
the transaction that would cause such guarantor to become an Excluded
Subsidiary, such release shall constitute a new Investment by the Borrower in
such Person therein at the date of such release in an amount equal to the
portion of the fair market value of the net assets of such Excluded Subsidiary
attributable to the Borrower’s or any Subsidiary’s equity interest therein as
reasonably estimated by the Borrower in good faith (and such release shall only
be permitted to the extent such Investment is permitted under Section 6.06), or
(b) upon the occurrence of the Termination Date; provided further that, to the
extent any Subsidiary became a Subsidiary Guarantor in order to consummate a
merger, consolidation or amalgamation permitted under clause (y) (A) of the
proviso to Section 6.07(a)(ii), any such release under clause (a) hereof shall
constitute an Investment as if such merger, consolidation or amalgamation had
been consummated pursuant to clause (y) of the proviso to Section 6.07(a)(ii)(y)
as of the date of such release. In connection with any such release, the
Administrative Agent shall promptly execute and deliver to any Loan Guarantor,
at such Loan Guarantor’s expense, all documents that such Loan Guarantor shall
reasonably request to evidence termination or release. Any execution and
delivery of documents pursuant to the preceding sentence of this Section 10.12
shall be without recourse to or warranty by the Administrative Agent (other than
as to the Administrative Agent’s authority to execute and deliver such
documents).


155

--------------------------------------------------------------------------------





[Signature Pages Follow]






156

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
8TH AVENUE FOOD & PROVISIONS, INC.
 
 
 
 
By:
/s/ James E. Dwyer, Jr.
 
Name:
James E. Dwyer, Jr.
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
AGRICORE UNITED HOLDINGS INC.
 
 
 
 
By:
/s/ Edward Irion
 
Name:
Edward Irion
 
Title:
President
 
 
 
 
 
 
 
AMERICAN BLANCHING COMPANY
 
 
 
 
By:
/s/ James E. Dwyer, Jr.
 
Name:
James E. Dwyer, Jr.
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
ATTUNE FOODS, LLC
 
 
 
 
By:
/s/ James E. Dwyer, Jr.
 
Name:
James E. Dwyer, Jr.
 
Title:
President
 
 
 
 
 
 
 
DAKOTA GROWERS PASTA COMPANY, INC.
 
 
 
 
By:
/s/ Edward Irion
 
Name:
Edward Irion
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
DNA DREAMFIELDS COMPANY, LLC
 
 
 
 
By:
/s/ Edward Irion
 
Name:
Edward Irion
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 



[Signature Page to Second Lien Credit Agreement]

--------------------------------------------------------------------------------







 
GB ACQUISITION USA, INC.
 
 
 
 
By:
/s/ James E. Dwyer, Jr.
 
Name:
James E. Dwyer, Jr.
 
Title:
President and Chief Executive Officer
 
 
 
 
 
GOLDEN BOY NUT CORPORATION
 
 
 
 
By:
/s/ James E. Dwyer, Jr.
 
Name:
James E. Dwyer, Jr.
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
GOLDEN NUT COMPANY (USA) INC.
 
 
 
 
By:
/s/ James E. Dwyer, Jr.
 
Name:
James E. Dwyer, Jr.
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
NUTS DISTRIBUTOR OF AMERICA INC.
 
 
 
 
By:
/s/ James E. Dwyer, Jr.
 
Name:
James E. Dwyer, Jr.
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
PRIMO PIATTO, INC.
 
 
 
 
By:
/s/ Edward Irion
 
Name:
Edward Irion
 
Title:
President
 
 
 





[Signature Page to Second Lien Credit Agreement]

--------------------------------------------------------------------------------







 
BARCLAYS BANK PLC,
as Administrative Agent
 
 
 
 
By:
/s/ Ritam Bhalla
 
Name:
Ritam Bhalla
 
Title:
Director



[Signature Page to Second Lien Credit Agreement]

--------------------------------------------------------------------------------







 
BARCLAYS BANK PLC,
as a Lender
 
 
 
 
By:
/s/ Ritam Bhalla
 
Name:
Ritam Bhalla
 
Title:
Director





[Signature Page to Second Lien Credit Agreement]

--------------------------------------------------------------------------------






Final Version





--------------------------------------------------------------------------------





SCHEDULES TO THE
SECOND LIEN CREDIT AGREEMENT
Dated as of October 1, 2018
Among
8TH AVENUE FOOD & PROVISIONS, INC.,
as the Borrower,
THE SUBSIDIARIES OF THE BORROWER
FROM TIME TO TIME PARTY HERETO,


THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,


BARCLAYS BANK PLC,
as Administrative Agent,
and
BARCLays bank plc, and
goldman sachs bank usA
as Joint Bookrunners and Joint Lead Arrangers
and
BMO CAPITAL MARKETS CORP.
CREDIT SUISSE LOAN FUNDING LLC
CITIGROUP GLOBAL MARKETS INC. and
WELLS FARGO SECURITIES, LLC
as Joint Bookrunners
and
Coöperatieve Rabobank U.A., New York Branch and
SunTrust Bank
as Documentation Agents





--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





Schedule 1.01(a)


Commitment Schedule


Lender Name
Term Commitment
Barclays Bank PLC
$100,000,000.00
TOTAL
$100,000,000.00







2

--------------------------------------------------------------------------------





Schedule 1.01(c)


Initial Specified Properties


Name of Company
Address of Owned Real Property
County
Attune Foods, LLC
2545 Prairie Road, Eugene, Oregon 97402
Lane County
Dakota Growers Pasta Company, Inc.
One Pasta Ave. / 11th Street North, Carrington, North Dakota
Foster County
Primo Piatto, Inc.
7300 36th Ave. North, New Hope, Minnesota 55427
Hannepin County
American Blanching Company
155 Rip Wiley Road, Fitzgerald, Georgia 31750
Ben Hill County
American Blanching Company
154 Anderson Memorial Church Road, Fitzgerald, Georgia 31750
Ben Hill County
American Blanching Company
176 Rip Wiley Road, Fitzgerald, Georgia 31750
Ben Hill County
American Blanching Company
224 Snipe Road, Fitzgerald, Georgia 31750
Ben Hill County







3

--------------------------------------------------------------------------------





Schedule 3.13


Capitalization and Subsidiaries


(a)
List of each Subsidiary of the Borrower



Entity
Ownership
1. Agricore United Holdings Inc.
8th Avenue Food & Provisions, Inc. (100%)
2. American Blanching Company
Nuts Distributor of America Inc. (100%)
3. Attune Foods, LLC
8th Avenue Food & Provisions, Inc. (100%)
4. Dakota Growers Pasta Company, Inc.
Agricore United Holdings Inc. (100%)
5. DNA Dreamfields Company, LLC
Dakota Growers Pasta Company, Inc. (100%)
6. GB Acquisition USA, Inc.
8th Avenue Food & Provisions, Inc. (100%)
7. Golden Acquisition Sub, LLC
8th Avenue Food & Provisions, Inc. (100%)
8. Golden Boy Foods Ltd.
PHI Acquisition Limited Partnership (100%)
9. Golden Boy Nut Corporation
Nuts Distributor of America Inc. (100%)
10. Golden Nut Company (USA) Inc.
Nuts Distributor of America Inc. (100%)
11. Nuts Distributor of America Inc.
GB Acquisition USA, Inc. (100%)
12. PHI Acquisition GP ULC
Golden Acquisition Sub, LLC (100%)
13. PHI Acquisition LP ULC
8th Avenue Food & Provisions, Inc. (100%)
14. PHI Acquisition Limited Partnership
PHI Acquisition GP ULC (.03%)
PHI Acquisition LP ULC (99.97%)
15. Primo Piatto, Inc.
Dakota Growers Pasta Company, Inc. (100%)



(b)
Type of Entity of Borrower and its Subsidiaries



Entity
Type of Entity
1. 8th Avenue Food & Provisions, Inc.
Missouri corporation
2. Agricore United Holdings Inc.
Delaware corporation
3. American Blanching Company
Georgia corporation
4. Attune Foods, LLC
Delaware limited liability company
5. Dakota Growers Pasta Company, Inc.
North Dakota corporation
6. DNA Dreamfields Company, LLC
Ohio limited liability company
7. GB Acquisition USA, Inc.
Washington corporation
8. Golden Acquisition Sub, LLC
Delaware limited liability company
9. Golden Boy Foods Ltd.
British Columbia corporation
10. Golden Boy Nut Corporation
Delaware corporation
11. Golden Nut Company (USA) Inc.
Washington corporation
12. Nuts Distributor of America Inc.
Washington corporation
13. PHI Acquisition GP ULC
British Columbia unlimited liability company
14. PHI Acquisition LP ULC
British Columbia unlimited liability company
15. PHI Acquisition Limited Partnership
British Columbia limited partnership



4

--------------------------------------------------------------------------------





Entity
Type of Entity
16. Primo Piatto, Inc.
Minnesota corporation





5

--------------------------------------------------------------------------------





Schedule 6.01(h)


Existing Indebtedness




1.
Golden Boy Foods Ltd. is the account party on a letter of credit issued by Bank
of Montreal to Avalon Risk Management Insurance Agency, LLC f/b/o the sureties
it represents, as beneficiary, in an aggregate face amount not to exceed
$700,000, which amount is secured by cash collateral in an amount not to exceed
$750,000.

2.
Intercompany Demand Note dated January 30, 2014, that evidences the amount of
$30,000,000 made by PHI Acquisition Limited Partnership and payable to Post
Holdings, Inc.

3.
Intercompany Demand Note dated January 30, 2014 that evidences the amount of
$30,000,000 made by Golden Boy Foods Ltd. and payable to PHI Acquisition Limited
Partnership.







6

--------------------------------------------------------------------------------





Schedule 6.02


Existing Liens
1.
Attune Foods, LLC

(a)
Secured Party: General Electric Capital Corporation

(i)
UCC-1 #2014 0130468, covering All Equipment, described therein or otherwise
leased to or financed for the Debtor by Secured Party under that certain Flex
Lean Rental Agreement (with Purchase Option) No. 9731636001 including all
accessories, accessions, replacements, additions, substitutions, add-ons and
upgrades thereto, and any proceeds there from. Specific equipment; 1 Tenant
scrubber Model 5700 S/N 5700-10668927

(b)
NMHG Financial Services, Inc.

(i)
UCC-1 #2014 0865303, covering all of the equipment now or thereafter leased by
Lessor to Lessee; and all accessions, additions, replacements, and substitutions
thereto and therefore; and all proceeds including insurance proceeds thereof.

(c)
Pacific Office Automation, Inc.

(i)
UCC-1 #2015 4438841, covering all equipment described therein or otherwise,
leased to or financed for the Debtor by Secured Party under that certain Total
Image Management Agreement No. 7972639-001 including all accessories,
accessions, replacements, additions, substitutions, add-ons and upgrades
thereto, and any proceeds therefrom.

(d)
U.S. Bank Equipment Finance, a Division of U.S. Bank National Association

(i)
UCC-1 #2018 0064267, covering specific equipment 1 - T16 Rider together with all
replacements, parts, repairs, additions, accessions and accessories incorporated
therein or affixed or attached thereto and any and all proceeds of the
foregoing, including without limitation, insurance recoveries.

2.
Dakota Growers Pasta Company, Inc.:

(a)
Secured Party: Orbian Financial Services III, LLC



7

--------------------------------------------------------------------------------





(i)
UCC-1 #10-000586320-8, covering all right, title and interest of Dakota Growers
Pasta Company, Inc. in and to all accounts, general intangibles or other
receivables which (i) are owing to Debtor by General Mills, Inc. (“Account
Debtor”), whether now existing or hereafter created, arising out of Debtor’s
sale and delivery of goods and-or services to Account Debtor, and (ii) have been
purchased by the Secured Party from the Debtor from time to time, and any and
all proceeds of the foregoing.



8

--------------------------------------------------------------------------------





Schedule 6.06


Existing Investments


None.


9

--------------------------------------------------------------------------------





Schedule 6.08


Sale and Lease Back Transactions


None.




10

--------------------------------------------------------------------------------





Schedule 6.09


Transactions with Affiliates


1.
Advisory Services Agreement dated as of October 1, 2018 by and among 8th Avenue
Food & Provisions, Inc., THL Managers VIII, LLC and Post Holdings, Inc.

2.
Master Services Agreement dated as of October 1, 2018 by and between Post
Holdings, Inc. and 8th Avenue Food & Provisions, Inc.

3.
Trademark and Domain Name License Agreement, effective as of June 1, 2018, by
and between Attune Foods, LLC and Post Consumer Brands, LLC

4.
Trademark and Domain Name License Agreement, effective as of October 1, 2018, by
and between Post Holdings, Inc. and 8th Avenue Food & Provisions, Inc.

5.
Master Supply Agreement, effective as of July 20, 2018, by and between Dakota
Growers Pasta Company, Inc. and Bob Evans Farms, LLC

6.
Co-Packing Agreement by and between Post Holdings, Inc. and its subsidiaries and
affiliates and Attune Foods, LLC dated July 30, 2018

7.
Tax Sharing Agreement dated as of October 1, 2018 by and among Post Holdings,
Inc., 8th Avenue Food & Provisions, Inc. and THL Equity Fund VIII Investors
(PB), LLC

8.
Registration Rights Agreement dated as of October 1, 2018 among 8th Avenue Food
& Provisions, Inc. and THL Equity Fund VIII Investors (PB), LLC, Thomas H. Lee
Equity Fund VIII, L.P. and Thomas H. Lee Parallel Fund VIII, L.P.

9.
Management Rights Letter dated as of October 1, 2018 by and between 8th Avenue
Food & Provisions, Inc., Thomas H. Lee Equity Fund VIII, L.P., Thomas H. Lee
Parallel Fund VIII, L.P., THL Executive Fund VIII, L.P. and THL Fund VIII
Coinvestment Partners, L.P.





11

--------------------------------------------------------------------------------





Schedule 9.01
Borrower’s Website Address for Electronic Delivery
None; Not Applicable.




12

--------------------------------------------------------------------------------






Final Form
EXHIBIT A
Administrative Questionnaire
[On file with the Administrative Agent.]




A-1

--------------------------------------------------------------------------------






EXHIBIT B


[FORM OF]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, but not limited to, letters of credit and
guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”). In
the case where the Assigned Interest covers all of the Assignor’s rights and
obligations under the Credit Agreement, the Assignor shall cease to be a party
thereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 9.03 of the Credit Agreement with respect to facts and
circumstances occurring on or prior to the Effective Date and subject to its
obligations hereunder and under Section 9.13 of the Credit Agreement. Such sale
and assignment is (i) subject to acceptance and recording thereof in the
Register by the Administrative Agent pursuant to Section 9.05(b)(v) of the
Credit Agreement, (ii) without recourse to the Assignor and (iii) except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.
Assignor:    ______________________________



B-1-1

--------------------------------------------------------------------------------





2.
Assignee:    ______________________________    

[and is an Affiliate/Approved Fund of [identify Lender]]1 
3.    Borrower:    8th Avenue Food & Provisions, Inc.
4.    Administrative Agent:    Barclays Bank PLC, as administrative agent under
the Credit Agreement
5.    Credit Agreement:    The Second Lien Credit Agreement, dated as of October
1, 2018, by and among 8TH AVENUE FOOD & PROVISIONS, INC., a Missouri corporation
(the “Borrower”), the Subsidiaries of the Borrower from time to time party
thereto, the lenders from time to time party thereto and BARCLAYS BANK PLC, as
administrative agent and collateral agent for the Lenders.


6.    Assigned Interest:
Aggregate Amount of Commitment/Loans
Class of Loans Assigned
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans under Relevant Class2
CUSIP Number
$
 
$
   %
 
$
 
$
   %
 
$
 
$
   %
 



7.    Trade Date: [_________]
8.    THE PARTIES HERETO ACKNOWLEDGE ANY ASSIGNMENT OR PARTICIPATION TO A
DISQUALIFIED INSTITUTION OR AN AFFILIATE OF A DISQUALIFIED INSTITUTION WITHOUT
THE CONSENT OF THE BORROWER SHALL BE PROHIBITED PURSUANT TO THE TERMS OF THE
CREDIT AGREEMENT AND THE BORROWER SHALL BE ENTITLED TO PURSUE ALL OF THE
REMEDIES DESCRIBED IN SECTION 9.05 OF THE CREDIT AGREEMENT, INCLUDING THE RIGHT
TO SEEK SPECIFIC PERFORMANCE TO UNWIND ANY SUCH ASSIGNMENT OR PARTICIPATION IN
ADDITION TO ANY OTHER REMEDIES AVAILABLE TO THE BORROWER AT LAW OR IN EQUITY;
PROVIDED THAT THE FOREGOING SHALL NOT APPLY RETROACTIVELY TO DISQUALIFY ANY
PARTIES THAT HAVE PREVIOUSLY ACQUIRED AN ASSIGNMENT OR PARTICIPATION INTEREST IN
THE LOANS TO THE EXTENT SUCH PARTY WAS NOT DISQUALIFIED AT THE TIME OF THE
APPLICABLE ASSIGNMENT OR PARTICIPATION, AS THE CASE MAY BE.










_____________________
1 Select as applicable.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.




B-1-2

--------------------------------------------------------------------------------







Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
 
 
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
Name:
Title:

ASSIGNEE REPRESENTS AND WARRANTS THAT (I) IT IS NOT A DISQUALIFIED INSTITUTION
AND (II) IT IS NOT AN AFFILIATE OF A DISQUALIFIED INSTITUTION [(OTHER THAN A
BONA FIDE DEBT FUND)]3.
ASSIGNEE
 
 
[NAME OF ASSIGNEE]
 
 
 
 
By:
 
Name:
Title:



























_____________________
3 To be completed by Assignee. Insert bracketed language only if Assignee is a
Bona Fide Debt Fund that is an Affiliate of a company competitor and not
otherwise identified on the list of Disqualified Institutions.


B-1-3

--------------------------------------------------------------------------------







[Consented to and]4 Accepted:
 
 
BARCLAYS BANK PLC, as Administrative Agent
 
 
 
 
By:
 
Name:
Title:





























_____________________
4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.


B-1-4

--------------------------------------------------------------------------------





[Consented to:]5 


8TH AVENUE FOOD & PROVISIONS, INC.,
as Borrower
 
 
By:
 
Name:
Title:













































_____________________
5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.


B-1-5

--------------------------------------------------------------------------------






Annex 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth herein, and (iv) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) makes no representation
or warranty and assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto (other than this Assignment and Assumption) or any collateral
thereunder, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents, any other instrument or document
furnished in connection therewith or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of their respective Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document or any other instrument or document furnished pursuant
thereto.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee and not an Affiliate of any Person identified in clause (i) or
(ii) of the definition of “Disqualified Institution” set forth in the Credit
Agreement (other than a Bona Fide Debt Fund satisfying the proviso to such
definition) and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it is [not]6 an Affiliated Lender, (iii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iv) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (v) it has received
a copy of the Credit Agreement and the Intercreditor Agreement, together with
copies of the most recent financial statements referred to in Section 3.04(a) of
the Credit Agreement or delivered pursuant to Section 5.01(a) or (b) of the
Credit Agreement, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, (vi) it
is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (vii) it has delivered a true and
complete Administrative Questionnaire substantially in the form of Exhibit A to
the Credit Agreement and (viii) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to Section 2.16 of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents,
(ii) it appoints and authorizes the Administrative Agent to take such action on
its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent, by the terms thereof, together with such powers as are reasonably
incidental thereto, and (iii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
____________________
6 Bracketed language shall be removed when the Assignee is an Affiliated Lender.


Annex1 to Exhibit B-1-1

--------------------------------------------------------------------------------





2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or by email as a “.pdf” or “.tif” attachment shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
Section 9.10(a) of the Credit Agreement shall apply to this Assignment and
Assumption as if specifically incorporated herein, mutatis mutandis.




Annex1 to Exhibit B-1-2

--------------------------------------------------------------------------------






Exhibit C
[FORM OF]
COMPLIANCE CERTIFICATE
[______ __, 20__]
To:    The Administrative Agent and each of the Lenders parties to the
    Credit Agreement described below
This Compliance Certificate is furnished pursuant to that certain Second Lien
Credit Agreement, dated as of October 1, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among 8TH AVENUE FOOD & PROVISIONS, INC., a Missouri
corporation (the “Borrower”), the Subsidiaries of the Borrower from time to time
party thereto, the lenders from time to time party thereto and BARCLAYS BANK
PLC, as administrative agent and collateral agent for the Lenders (in its
capacity as administrative and collateral agent, the “Administrative Agent”).
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.


THE UNDERSIGNED HEREBY CERTIFIES, AS A FINANCIAL OFFICER OF THE BORROWER, IN
SUCH CAPACITY AND NOT IN AN INDIVIDUAL CAPACITY, THAT7:
1.I am the duly elected              of the Borrower and a Financial Officer of
the Borrower;
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of the Borrower and its Subsidiaries, on a
consolidated basis, during the [Fiscal Quarter][Fiscal Year] covered by the
attached financial statements;
3.     [Schedule 1 attached hereto sets forth reasonably detailed calculations
of Consolidated Total Assets as of the last day of the [Fiscal Quarter][Fiscal
Year] covered by the attached financial statements][There has been no change to
the Consolidated Total Assets as of the last day of the [Fiscal Quarter][Fiscal
Year] covered by the financial statements attached to the Compliance Certificate
previously delivered pursuant to the Credit Agreement];
4.     [Schedule 2 attached hereto sets forth reasonably detailed calculations
of the Available Amount as of the last day of the [Fiscal Quarter][Fiscal Year]
covered by the attached financial statements][There has been no change to the
Available Amount as of the last day of the [Fiscal Quarter][Fiscal Year] covered
by the financial statements attached to the Compliance Certificate previously
delivered pursuant to the Credit Agreement];
5.    [Schedule 3 attached hereto sets forth reasonably detailed calculations of
the Available Excluded Contribution Amount as of the last day of the [Fiscal
Quarter][Fiscal Year] covered by the attached financial statements][There has
been no change to the Available Excluded Contribution Amount as of the last day
of the [Fiscal Quarter][Fiscal Year] covered by the financial statements
attached to the Compliance Certificate previously delivered pursuant to the
Credit Agreement];


_____________________
7 Delivery of Compliance Certificate required commencing with the Fiscal Quarter
ended March 31, 2019.


C-1

--------------------------------------------------------------------------------





6.    [Except as described in the disclosure set forth below, the] [The]
examinations described in paragraph 2 did not disclose, and I have no knowledge
of [(i)] the existence of any condition or event which constitutes a Default or
Event of Default that has occurred and is continuing as of the date of this
Compliance Certificate and [(ii) the disclosure set forth below specifies, in
reasonable detail, the nature of any such condition or event and any action
taken or proposed to be taken with respect thereto].
7.    [For annual certificates (commencing with the Fiscal Year ending on or
about September 30, 2019), add: Schedule 1 attached hereto sets forth reasonably
detailed calculations of Excess Cash Flow for such Fiscal Year.]
8.    [Attached as Schedule 5 hereto is a list identifying each subsidiary of
the Borrower as a Subsidiary or an Unrestricted Subsidiary as of the date
hereof.] [There has been no change in the list of Subsidiaries or Unrestricted
Subsidiaries since [the Closing Date] [the date of the last Compliance
Certificate]].
9.    [Attached as Schedule 6 hereto is a summary of the pro forma adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries from the
consolidated statement of income and the consolidated balance sheet delivered
pursuant to Section 5.01 of the Credit Agreement.]8 
10.    Attached as Schedule [7] hereto is a reasonably detailed calculation of
Consolidated Adjusted EBITDA for the Test Period ended on the last day of the
relevant Fiscal Quarter[, and any amounts constituting expected cost savings,
operating improvements and expense reductions, product margin synergies and
other synergies that were added back in reliance on clause (x)(B) of the
definition of “Consolidated Adjusted EBITDA” in the Credit Agreement are, in my
good faith determination, reasonably identifiable and factually supportable and
reasonably expected to be realized within 24 months of the event giving rise
thereto] [, and any amounts constituting cost savings and fees that were added
back in reliance on clause (x) of the definition of “Consolidated Adjusted
EBITDA” in the Credit Agreement are, in my good faith determination, reasonably
identifiable and factually supportable].9 
[The description below sets forth the exceptions to paragraph 6 by listing, in
reasonable detail, the nature of the condition or event, the period during which
it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:
_____________________________________________________________________________________
_____________________________________________________________________________________
_____________________________________________________________________________________]
[Signature Page Follows]






_____________________
8 Only required if a subsidiary of the Borrower is designated as an Unrestricted
Subsidiary at the time of delivery of the applicable Compliance Certificate.
9 Bracketed language relating to expected cost savings, etc. is only required to
extent calculation of Consolidated Adjusted EBITDA includes amounts added back
in reliance on clause (x) of the definition thereof.


C-2

--------------------------------------------------------------------------------





The foregoing certifications, together with the information set forth in the
Schedules hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered as of the date first
written above.
8TH AVENUE FOOD & PROVISIONS, INC.,
as Borrower
 
 
By:
 
Name:
Title:



    


















    




C-3

--------------------------------------------------------------------------------






SCHEDULE 1
Calculation of Consolidated Total Assets




Schedule 1 to Exhibit C

--------------------------------------------------------------------------------






SCHEDULE 2
Calculation of Available Amount




Schedule 2 to Exhibit C

--------------------------------------------------------------------------------






SCHEDULE 3
Calculation of Consolidated Excluded Contribution Amount




Schedule 3 to Exhibit C

--------------------------------------------------------------------------------






SCHEDULE 4
Calculation of Excess Cash Flow




Schedule 4 to Exhibit C

--------------------------------------------------------------------------------






SCHEDULE 5
List of Subsidiaries of the Borrower




Schedule 5 to Exhibit C

--------------------------------------------------------------------------------






SCHEDULE 6
Summary of Pro Forma Adjustments




Schedule 6 to Exhibit C

--------------------------------------------------------------------------------






SCHEDULE 7
Calculation of Consolidated Adjusted EBITDA




Schedule 7 to Exhibit C

--------------------------------------------------------------------------------






EXHIBIT D


[FORM OF]
JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Agreement”), dated as of ______________, 20___, is
entered into between ________________________________, a ________________ (the
“New Subsidiary”) and BARCLAYS BANK PLC, as administrative agent and collateral
agent for the Lenders (in its capacity as administrative agent and collateral
agent, the “Administrative Agent”), under that certain Second Lien Credit
Agreement, dated as of October 1, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among 8TH AVENUE FOOD & PROVISIONS, INC., a Missouri
corporation (the “Borrower”), the Subsidiaries of the Borrower from time to time
party thereto, the lenders from time to time party thereto and the
Administrative Agent. All capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement.
The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:
1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a Loan Guarantor for all purposes of the
Credit Agreement and shall have all of the rights, benefits, duties and
obligations of a Loan Party and a Loan Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation
(a) all of the covenants set forth in Articles 5 and 6 of the Credit Agreement
and (b) all of the guaranty obligations set forth in Article 10 of the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 10.09 of the Credit Agreement, hereby absolutely and unconditionally
guarantees, jointly and severally with the other Loan Guarantors, to the
Administrative Agent and the Lenders, the prompt payment of the Guaranteed
Obligations in full when due (whether at stated maturity, upon acceleration or
otherwise) to the extent of and in accordance with Article 10 of the Credit
Agreement.
2.    The New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents as requested by
the Administrative Agent in accordance with the Credit Agreement.
3.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.
4.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or by email as a
“.pdf” or “.tif” attachment shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement shall constitute a “Loan
Document” under the Credit Agreement.
5.    THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS AGREEMENT, WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY) OR
OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.


D-1

--------------------------------------------------------------------------------





[Signature Page Follows]




D-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer in favor of the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.


[NEW SUBSIDIARY]
 
 
By:
 
Name:
Title:







Acknowledged and accepted:
 
 
BARCLAYS BANK PLC, as Administrative Agent
 
 
By:
 
Name:
Title:





D-3

--------------------------------------------------------------------------------






EXHIBIT E


[FORM OF]
BORROWING REQUEST
BARCLAYS BANK PLC,
as Administrative Agent


[●]
Attention: [●]
Fax: [●]


________ ___, 201_10 
Ladies and Gentlemen:
Reference is made to the Second Lien Credit Agreement, dated as of October 1,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among 8TH AVENUE
FOOD & PROVISIONS, INC., a Missouri corporation (the “Borrower”), the
Subsidiaries of the Borrower from time to time party thereto, the lenders from
time to time party thereto and BARCLAYS BANK PLC, as administrative agent and
collateral agent for the Lenders (in its capacity as administrative and
collateral agent, the “Administrative Agent”). Unless otherwise defined herein,
capitalized terms used herein shall have the respective meaning set forth in the
Credit Agreement.
The undersigned hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that the Borrower requests the Borrowings under the Credit Agreement
to be made on [insert applicable date], and in that connection sets forth below
the terms on which the Borrowings are requested to be made:
(A)
Date of Borrowing
(which shall be a Business Day)                [ ], 20[_]

(B)
Principal Amount of Borrowing            [ ]11 

(C)
Type of Borrowing                    [ ]12 







_________________________________ 
10 Must be notified in writing (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) signed by a Responsible Officer of
the Borrower (a) in the case of a LIBO Rate Borrowing, not later than 12:00
noon, New York City time, three Business Days (or, in the case of a LIBO Rate
Borrowing to be made on the Closing Date, not later than 12:00 noon, New York
City time, one Business Day) before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing (or, in the case of an ABR Borrowing to be
made on the Closing Date, not later than 12:00 noon, New York City time, one
Business Day before the date of the proposed Borrowing).
11 To be in an integral multiple of $100,000 and a minimum principal amount of
$1,000,000.
12 State whether a LIBO Rate Borrowing or ABR Borrowing.




E-1

--------------------------------------------------------------------------------





(D)
Interest Period and the last day thereof13            [ ]

(in the case of a LIBO Rate Borrowing)


(E)
Amount, Account Number and Location for the Borrower’s account or any other
designated account(s) to which funds are to be disbursed

Wire Transfer Instructions:
Amount
$[ ]
Bank:
[ ]
ABA No.:
[ ]
Account No.:
[ ]
Account Name:
[ ]



[Signature Page Follows]
































_____________________
13 State whether one, two, three or six months (or to the extent available to
all relevant affected Lenders, twelve months or a shorter period).


E-2

--------------------------------------------------------------------------------







8TH AVENUE FOOD & PROVISIONS, INC.,
as Borrower
 
 
By:
 
Name:
Title:





E-3

--------------------------------------------------------------------------------






EXHIBIT F
[FORM OF]
PROMISSORY NOTE
[$] [●]    New York, New York
    [●], 20[●]
FOR VALUE RECEIVED, the undersigned, 8TH AVENUE FOOD & PROVISIONS, INC., a
Missouri corporation (the “Borrower”), hereby promises to pay on demand to
[                    ] (the “Lender”) or its registered assigns, at the office
of BARCLAYS BANK PLC at [____________________], [Term Loans] in the principal
sum of $[●] or such lesser amount as is outstanding from time to time, on the
dates and in the amounts set forth in the Second Lien Credit Agreement, dated as
of October 1, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Subsidiaries of the Borrower from time to time party thereto, the
lenders from time to time party thereto and BARCLAYS BANK PLC, as administrative
agent and collateral agent for the Lenders, in lawful money of the United States
of America. The Borrower promises to pay interest from the date of such Loans on
the principal amount thereof from time to time outstanding, in like funds, at
said office, in each case, in the manner and at the rate or rates per annum and
payable on the dates provided in the Credit Agreement. Capitalized terms used
but not defined in this Promissory Note (this “Note”) shall have the meanings
assigned to them in the Credit Agreement.


The Borrower promises to pay interest on any overdue principal and, to the
extent permitted by law, overdue interest from the due dates, in each case, in
the manner and at the rate or rates provided in the Credit Agreement.
Except as otherwise provided in the Loan Documents, the Borrower hereby waives
diligence, presentment, demand, protest and notice of any kind to the extent
possible under any Requirements of Law. The non-exercise by the holder hereof of
any of its rights hereunder in any particular instance shall not constitute a
waiver thereof in that or any subsequent instance.
All Borrowings evidenced by this promissory note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedules attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such notation shall not affect the
obligations of the Borrower under this Note.
This Note is one of the promissory notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified. This Note is entitled to the benefit of
the Credit Agreement and the obligations hereunder are guaranteed and secured as
provided therein and in the other Loan Documents referred to in the Credit
Agreement.


F-1

--------------------------------------------------------------------------------





THE ASSIGNMENT OF THIS NOTE AND ANY RIGHTS WITH RESPECT THERETO IS SUBJECT TO
THE PROVISIONS OF THE CREDIT AGREEMENT, INCLUDING THE PROVISIONS GOVERNING THE
REGISTER AND THE PARTICIPANT REGISTER.
THIS PROMISSORY NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS PROMISSORY NOTE, WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY)
OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK.
8TH AVENUE FOOD & PROVISIONS, INC.
 
 
By:
 
Name:
Title:





F-2

--------------------------------------------------------------------------------






Schedule A to Note
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS
Date
Amount of ABR Loans
Amount Converted to ABR Loans
Amount of Principal of ABR Loans Repaid
Amount of ABR Loans Converted to LIBO Rate Loans
Unpaid Principal Balance of ABR Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Schedule A to Note

--------------------------------------------------------------------------------






Schedule B to Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBO RATE LOANS
Date
Amount of LIBO Rate Loans
Amount Converted to LIBO Rate Loans
Interest Period and LIBO Rate with Respect Thereto
Amount of Principal of LIBO Rate Loans Repaid
Amount of LIBO Rate Loans Converted to ABR Loans
Unpaid Principal Balance of LIBO Rate Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Schedule B to Note

--------------------------------------------------------------------------------






EXHIBIT G
[FORM OF]
INTEREST ELECTION REQUEST




BARCLAYS BANK PLC,
as Administrative Agent


[●]
Attention: [●]
Fax: [●]
[●], 20[●]1 
Ladies and Gentlemen:
Reference is made to the Second Lien Credit Agreement, dated as of October 1,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among 8TH AVENUE
FOOD & PROVISIONS, INC., a Missouri corporation (the “Borrower”), the
Subsidiaries of the Borrower from time to time party thereto, the lenders from
time to time party thereto and BARCLAYS BANK PLC, as administrative agent and
collateral agent for the Lenders (in its capacity as administrative and
collateral agent, the “Administrative Agent”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Credit Agreement.
The undersigned hereby gives you irrevocable notice pursuant to Section 2.07 of
the Credit Agreement of an interest rate election, and in that connection sets
forth below the terms thereof:
(A)on [date] (which is a Business Day) convert $[●]2 of the aggregate
outstanding principal amount of the Loans, bearing interest at the [ABR][LIBO]
Rate, into a(n) [ABR] [LIBO Rate] Loan [and, in the case of a LIBO Rate Loan,
having an Interest Period of [●] month(s)];3 
(B)on [date] (which is a Business Day) continue $[●] of the aggregate
outstanding principal amount of the [Term] Loans, bearing interest at the [LIBO]
Rate, as [LIBO] Rate Loans having an Interest Period of [●] month(s).






____________________
1 Must be notified in writing (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) signed by a Responsible Officer of
the Borrower (i) in the case of a LIBO Rate Borrowing, not later than 12:00
noon, New York City time, three Business Days before the date of the proposed
election or (ii) in the case of an ABR Borrowing, not later than 10:00 a.m., New
York City time, on the date of the proposed election.
2 Not less than an aggregate principal amount as indicated in Section 2.02(c) of
the Credit Agreement and in an integral multiple as indicated therein.
3 State whether one, two, three or six months (or to the extent available to all
relevant affected Lenders, twelve months or a shorter period).




G-1

--------------------------------------------------------------------------------





(C)





8TH AVENUE FOOD & PROVISIONS, INC.,
as Borrower
 
 
By:
 
Name:
Title:
 











G-2

--------------------------------------------------------------------------------






EXHIBIT H


FORM OF SOLVENCY CERTIFICATE


This Solvency Certificate is being executed and delivered pursuant to (i)
Section 4.01(g) of that certain First Lien Credit Agreement, dated as of the
date hereof, by and among 8TH AVENUE FOOD & PROVISIONS, INC., a Missouri
corporation, the Subsidiaries of the Borrower from time to time party thereto,
the lenders from time to time party thereto and BARCLAYS BANK PLC, as
administrative agent and collateral agent for the Lenders (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“First Lien Credit Agreement”) and (ii) Section 4.01(g) of that certain Second
Lien Credit Agreement, dated as of October 1, 2018 by and among the Borrower,
the Subsidiaries of the Borrower from time to time party thereto, the lenders
from time to time party thereto and BARCLAYS BANK PLC as administrative agent
and collateral agent for the lenders party thereto (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Second Lien Credit Agreement”, and together with the First Lien Credit
Agreement, the “Credit Agreements”; the terms defined therein being used herein
as therein defined).
The undersigned, in his capacity as [_______________] of 8th Avenue Food &
Provisions, Inc. (the “Borrower”), and not in his individual capacity, hereby
certifies that, as of the date hereof, after giving effect to the Transactions
being consummated on the date hereof:
(a)    The fair value of the property of the Borrower and its Subsidiaries, on a
consolidated basis, is greater than the total amount of the liabilities,
including contingent liabilities, of the Borrower and its Subsidiaries on a
consolidated basis. In computing the amount of any contingent liabilities on the
date hereof, such liabilities shall have been computed at the amount that, in
light of all of the facts and circumstances existing on the date hereof,
represents the amount that can be reasonably expected to become an actual or
matured liability.
(b)    The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Borrower and its Subsidiaries, on
a consolidated basis, on their debts as they become absolute and matured.
(c)    The Borrower and its Subsidiaries, on a consolidated basis, do not intend
to incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature in the ordinary course of business.
(d)    The Borrower and its Subsidiaries, on a consolidated basis, are not
engaged in business or a transaction for which their property would constitute
an unreasonably small capital.
(e)    The Borrower and its Subsidiaries, on a consolidated basis, are able to
pay their debts and liabilities, contingent obligations and other commitments as
they mature in the ordinary course of business. In computing the amount of any
contingent liabilities on the date hereof, such liabilities shall have been
computed at the amount that, in light of all of the facts and circumstances
existing on the date hereof, represents the amount that can be reasonably
expected to become an actual or matured liability.
IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.




H-1

--------------------------------------------------------------------------------





8TH AVENUE FOOD & PROVISIONS, INC.
 
 
By:
 
Name:
Title: [________________]











H-2

--------------------------------------------------------------------------------






EXHIBIT I-1


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Second Lien Credit Agreement, dated as of
October 1, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among 8TH
AVENUE FOOD & PROVISIONS, INC., a Missouri corporation (the “Borrower”), the
Subsidiaries of the Borrower from time to time party thereto, the lenders from
time to time party thereto and BARCLAYS BANK PLC, as administrative agent and
collateral agent for the Lenders (in its capacity as administrative and
collateral agent, the “Administrative Agent”).
Pursuant to the provisions of Section 2.16(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Promissory Notes evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (iv) it is not a “controlled foreign corporation” as described in
Section 881(c)(3)(C) of the Code and (v) no payments under any Loan Document are
effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Borrower with a
duly-executed certificate of its non-U.S. Person status on IRS Form W-8BEN or
IRS Form W-8BEN-E or any successor form. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform each of the Borrower and the
Administrative Agent in writing, and (2) the undersigned shall have at all times
furnished each of the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]




I-1-1

--------------------------------------------------------------------------------






EXHIBIT I-2


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Lien Credit Agreement, dated as of
October 1, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among 8TH
AVENUE FOOD & PROVISIONS, INC., a Missouri corporation (the “Borrower”), the
Subsidiaries of the Borrower from time to time party thereto, the lenders from
time to time party thereto and BARCLAYS BANK PLC, as administrative agent and
collateral agent for the Lenders (in its capacity as administrative and
collateral agent, the “Administrative Agent”)
Pursuant to the provisions of Section 2.16(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” as described in Section 881(c)(3)(C) of the Code and (v) no
payments with respect to the participation is effectively connected with the
undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a duly-executed
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E or any successor form. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]




I-2-1

--------------------------------------------------------------------------------






EXHIBIT I-3


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Lien Credit Agreement, dated as of
October 1, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among 8TH
AVENUE FOOD & PROVISIONS, INC., a Missouri corporation (the “Borrower”), the
Subsidiaries of the Borrower from time to time party thereto, the lenders from
time to time party thereto and BARCLAYS BANK PLC, as administrative agent and
collateral agent for the Lenders (in its capacity as administrative and
collateral agent, the “Administrative Agent”).
Pursuant to the provisions of Section 2.16(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code (v) none of its
direct or indirect partners/members is a “controlled foreign corporation” as
described in Section 881(c)(3)(C) of the Code and (vi) no payment with respect
to the participation is effectively connected with the conduct of a U.S. trade
or business by the undersigned or any direct or indirect partners/members that
are claiming the portfolio interest exemption.
The undersigned has furnished its participating Lender with a duly executed IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]




I-3-1

--------------------------------------------------------------------------------






EXHIBIT I-4


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Second Lien Credit Agreement, dated as of
October 1, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among 8TH
AVENUE FOOD & PROVISIONS, INC., a Missouri corporation (the “Borrower”), the
Subsidiaries of the Borrower from time to time party thereto, the lenders from
time to time party thereto and BARCLAYS BANK PLC, as administrative agent and
collateral agent for the Lenders (in its capacity as administrative and
collateral agent, the “Administrative Agent”).
Pursuant to the provisions of Section 2.16(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Promissory Notes evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Promissory Notes(s) evidencing such Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a “bank” extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “ten percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” as described in Section
881(c)(3)(C) of the Code and (vi) no payments under any Loan Document are
effectively connected with the conduct of a U.S. trade or business by the
undersigned or any direct or indirect partners/members that are claiming the
portfolio interest exemption.
The undersigned has furnished the Administrative Agent and the Borrower with a
duly executed IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]




I-4-1

--------------------------------------------------------------------------------






EXHIBIT J


Form of Prepayment Notice


BARCLAYS BANK PLC,
as Administrative Agent


[●]
Attention: [●]
Fax: [●]


________ ___, 201_1 
Ladies and Gentlemen:
Reference is made to the Second Lien Credit Agreement, dated as of October 1,
2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among 8TH AVENUE
FOOD & PROVISIONS, INC., a Missouri corporation (the “Borrower”), the
Subsidiaries of the Borrower from time to time party thereto, the lenders from
time to time party thereto and BARCLAYS BANK PLC, as administrative agent and
collateral agent for the Lenders (in its capacity as administrative and
collateral agent, the “Administrative Agent”). Unless otherwise defined herein,
capitalized terms used herein shall have the respective meaning set forth in the
Credit Agreement.
The undersigned hereby gives you notice pursuant to Section 2.10 of the Credit
Agreement that:
1.
The Borrower will make a prepayment of the principal of Term Loans to be prepaid
in the amount of $[_____] on [insert applicable date].

2.
The Term Loans to be prepaid are of the following Type: [LIBO Rate Loans] [ABR
Loans]

[The Borrower hereby further notifies you that the proposed prepayment set forth
herein is contingent upon the effectiveness of other transactions. Pursuant to
Section 2.11(a)(iii) of the Credit Agreement, the Borrower hereby retains the
right to revoke this Prepayment Notice if the other transactions are not
consummated or otherwise delayed.]
[Signature Page Follows]






______________________
1 Must be notified in writing (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) signed by a Responsible Officer of
the Borrower in the case of a prepayment of a LIBO Rate Borrowing, not later
than 1:00 p.m., New York City time, three Business Days (or, in the case of a
prepayment of an ABR Borrowing, not later than 1:00 p.m., New York City time,
one Business Day) before the date of the proposed prepayment.


J-1

--------------------------------------------------------------------------------





8TH AVENUE FOOD & PROVISIONS, INC.,
as Borrower
 
 
By:
 
Name:
Title:





J-2

--------------------------------------------------------------------------------






EXHIBIT M



--------------------------------------------------------------------------------

FORM OF
PARI PASSU INTERCREDITOR AGREEMENT
dated as of [●], 20[●]
among


8TH AVENUE FOOD & PROVISIONS, INC.,
as the Borrower,


the other GRANTORS from time to time party hereto,


BARCLAYS BANK PLC,
as Administrative Agent and as Credit Agreement Collateral Agent hereunder,


[                                            ],
as the Initial Additional Collateral Agent,
[                                            ],
as the Initial Additional Authorized Representative,
and
each additional Authorized Representative and additional Collateral Agent from
time to time party hereto



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






This PARI PASSU INTERCREDITOR AGREEMENT is dated as of [●], 20[ ] (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, this “Agreement”) and is by and among 8th Avenue Food &
Provisions, Inc., a Missouri corporation (the “Borrower”), the other Grantors
from time to time party hereto, BARCLAYS BANK PLC (“Barclays”), as collateral
agent for the Credit Agreement Secured Parties (as defined below) (in such
capacity and together with its successors in such capacity, the “Credit
Agreement Collateral Agent”) and Barclays as Administrative Agent and Authorized
Representative for the Credit Agreement Secured Parties (as each such term is
defined below), [ ], as collateral agent for the Initial Additional Secured
Parties (as defined below) (in such capacity and together with its successors in
such capacity, the “Initial Additional Collateral Agent”), [ ], as Authorized
Representative for the Initial Additional Secured Parties (as defined below) (in
such capacity and together with its successors in such capacity, the “Initial
Additional Authorized Representative”), and each additional Authorized
Representative and additional Collateral Agent from time to time party hereto
for the other Additional Secured Parties of the Series (as defined below) with
respect to which it is acting in such capacity.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Credit Agreement Collateral Agent, the Administrative Agent (for
itself and on behalf of the Credit Agreement Secured Parties), the Initial
Additional Authorized Representative (for itself and on behalf of the Initial
Additional Secured Parties) and each additional Authorized Representative and
additional Collateral Agent (for itself and on behalf of the Additional Secured
Parties of the applicable Series) agree as follows:
ARTICLE I

Definitions
SECTION 1.01     Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:
“Additional Collateral Agent” means (a) in the case of the Initial Additional
Obligations, the Initial Additional Collateral Agent and (b) in the case of any
other Series of Additional Obligations that become subject to this Agreement
after the date hereof, the Collateral Agent named for such Series in the
applicable Joinder Agreement.
“Additional Documents” means, with respect to the Initial Additional Obligations
or any Series of Additional Second Lien Class Debt, the notes, indentures,
security documents and other operative agreements evidencing or governing such
indebtedness and liens securing such indebtedness, including the Initial
Additional Documents and the Additional Security Documents and each other
agreement entered into for the purpose of securing the Initial Additional
Obligations or any Series of Additional Second Lien Class Debt; provided that,
in each case, the Indebtedness thereunder (other than the Initial Additional
Obligations) has been designated as Additional Obligations pursuant to Section
5.13 hereto.


1

--------------------------------------------------------------------------------





“Additional Obligations” means all amounts owing to any Additional Secured Party
(including the Initial Additional Secured Parties) pursuant to the terms of any
Additional Document (including the Initial Additional Documents), including,
without limitation, all amounts in respect of any principal, premium, interest
(including any interest and fees accruing subsequent to the commencement of an
Insolvency or Liquidation Proceeding at the rate provided for in the respective
Additional Document, whether or not such interest and fees are an allowed claim
under any such proceeding or under applicable state, federal or foreign law),
penalties, fees, expenses, indemnifications, reimbursements, damages, letter of
credit commissions, and other liabilities, and Guarantees of the foregoing
amounts.
“Additional Second Lien Class Debt” has the meaning assigned to such term in
Section 5.13.
“Additional Second Lien Class Debt Collateral Agent” has the meaning assigned to
such term in Section 5.13.
“Additional Second Lien Class Debt Parties” has the meaning assigned to such
term in Section 5.13.
“Additional Second Lien Class Debt Representative” has the meaning assigned to
such term in Section 5.13.
“Additional Secured Party” means the holders of any Additional Obligations and
any Authorized Representative with respect thereto, and shall include the
Initial Additional Secured Parties and the Additional Second Lien Class Debt
Parties.
“Additional Security Documents” means any collateral agreement, security
agreement or any other document now existing or entered into after the date
hereof that create Liens on any assets or properties of any Grantor to secure
the Additional Obligations.
“Administrative Agent” has the meaning assigned to such term in the definition
of “Credit Agreement.”
“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Agreement Currency” has the meaning assigned to such term in Section 5.16.
“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Administrative Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative.
“Applicable Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and (ii)
from and after the earlier of (x) the Discharge of Credit Agreement Obligations
and (y) the Non-Controlling Authorized Representative Enforcement Date, the
Additional Collateral Agent for the Series of Additional Obligations represented
by the Major Non-Controlling Representative.


2

--------------------------------------------------------------------------------





“Applicable Creditor” has the meaning assigned to such term in Section 5.16.
“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Additional Obligations or
the Initial Additional Secured Parties, the Initial Additional Authorized
Representative, and (iii) in the case of any other Series of Additional
Obligations or Additional Secured Parties that become subject to this Agreement
after the date hereof, the Authorized Representative named for such Series in
the applicable Joinder Agreement.
“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Collateral” means all assets and properties subject to Liens created pursuant
to any Security Document to secure one or more Series of Obligations.
“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial
Additional Obligations, the Initial Additional Collateral Agent and (iii) in the
case of any other Series of Additional Obligations that become subject to this
Agreement after the date hereof, the Additional Second Lien Class Debt
Collateral Agent for such Series named in the applicable Joinder Agreement.
“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.
“Controlling Secured Parties” means, with respect to any Shared Collateral, (i)
at any time when the Credit Agreement Collateral Agent is the Applicable
Collateral Agent, the Credit Agreement Secured Parties and (ii) at any other
time, the Series of Secured Parties whose Authorized Representative is the
Applicable Authorized Representative for such Shared Collateral.
“Credit Agreement” means that certain Second Lien Credit Agreement, dated as of
October 1, 2018, among the Borrower, the Subsidiaries of the Borrower from time
to time party thereto, the lenders from time to time party thereto, Barclays
Bank PLC, as administrative agent (in such capacity and together with its
successors in such capacity, the “Administrative Agent”), and the other parties
thereto, as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time.


3

--------------------------------------------------------------------------------





“Credit Agreement Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.
“Credit Agreement Collateral Documents” means the Security Agreement, the other
Collateral Documents (as defined in the Credit Agreement) and each other
agreement entered into in favor of the Credit Agreement Collateral Agent for the
purpose of securing any Credit Agreement Obligations.
“Credit Agreement Obligations” means all “Obligations” as defined in the Credit
Agreement.
“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.
“DIP Financing” has the meaning assigned to such term in Section 2.05(b).
“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).
“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).
“Discharge” means, with respect to any Shared Collateral and any Series of
Obligations, the date on which such Series of Obligations is no longer secured
by such Shared Collateral pursuant to the terms of the Secured Credit Documents
governing such Series of Obligations. The term “Discharged” shall have a
corresponding meaning.
“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the date on which the Credit Agreement Obligations are no longer
secured by Liens on such Shared Collateral pursuant to the terms of the Secured
Credit Documents governing the Credit Agreement Obligations; provided that the
Discharge of Credit Agreement Obligations shall not be deemed to have occurred
in connection with a Refinancing of such Credit Agreement Obligations with
additional Obligations secured by such Shared Collateral under an Additional
Document which has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Additional Collateral Agents and each
other Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.
“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.
“Grantors” means the Borrower and each Subsidiary Guarantor which has granted,
pledged or charged a security interest pursuant to any Security Document to
secure any Series of Obligations (including any Subsidiary that becomes a party
to this Agreement as contemplated by Section 5.17). The Grantors existing on the
date hereof are set forth in Annex I hereto.
“Impairment” has the meaning assigned to such term in Section 1.03.
“Initial Additional Authorized Representative” has the meaning assigned to such
term in the introductory paragraph of this Agreement.


4

--------------------------------------------------------------------------------





“Initial Additional Agreement” mean that certain [Indenture][Other Agreement],
dated as of [              ], among the Company, [the Guarantors identified
therein] and [                 ], as [trustee], as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time.
“Initial Additional Collateral Agent” has the meaning assigned to such term in
the introductory paragraph of this Agreement.
“Initial Additional Documents” means the Initial Additional Agreement, the [debt
securities issued][loans made] thereunder, the Initial Additional Security
Agreement and any security documents and other operative agreements evidencing
or governing the Indebtedness thereunder, and the Liens securing such
Indebtedness, including any agreement entered into for the purpose of securing
the Initial Additional Obligations.
“Initial Additional Obligations” means the “[Obligations]” as such term is
defined in the Initial Additional Security Agreement.
“Initial Additional Secured Parties” means the Initial Additional Collateral
Agent, the Initial Additional Authorized Representative and the holders of the
Initial Additional Obligations issued pursuant to the Initial Additional
Agreement.
“Initial Additional Security Agreement” means the security agreement, dated as
of the date hereof, among the Company, the Initial Additional Collateral Agent
and the other parties thereto, as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time.
“Insolvency or Liquidation Proceeding” means:
(1)    any case or proceeding commenced by or against the Company or any other
Grantor under any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Company or any other Grantor, any receivership or assignment for the benefit
of creditors relating to the Company or any other Grantor or any similar case or
proceeding relative to the Company or any other Grantor or its creditors, as
such, in each case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or
(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Company or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.
“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).
“Joinder Agreement” means a joinder to this Agreement in the form of Annex II
hereto required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.13
hereof in order to establish an additional Series of Additional Obligations and
add Additional Secured Parties hereunder.


5

--------------------------------------------------------------------------------





“Judgment Currency” has the meaning assigned to such term in Section 5.16.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, assignment by way of security, encumbrance, charge or
security interest in, on or of such asset and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.
“Loan Documents” has the meaning assigned to such term in the Credit Agreement.
“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Additional
Obligations that constitutes the largest outstanding principal amount of any
then outstanding Series of Additional Obligations with respect to such Shared
Collateral.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.
“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 120 days
(throughout which 120-day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) and (ii) each Collateral Agent’s and each other Authorized
Representative’s receipt of written notice from such Non-Controlling Authorized
Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the Additional Document under which
such Non-Controlling Authorized Representative is the Authorized Representative)
has occurred and is continuing and (y) the Additional Obligations of the Series
with respect to which such Non-Controlling Authorized Representative is the
Authorized Representative are currently due and payable in full (whether as a
result of acceleration thereof or otherwise) in accordance with the terms of the
applicable Additional Document; provided that, such Event of Default (under and
as defined in the Additional Document under which such Non-Controlling
Authorized Representative is the Authorized Representative) shall be continuing
at the end of such 120-day period; provided, further that the Non-Controlling
Authorized Representative Enforcement Date shall be stayed and shall not occur
and shall be deemed not to have occurred with respect to any Shared Collateral
(1) at any time the Administrative Agent or the Credit Agreement Collateral
Agent has commenced and is diligently pursuing any enforcement action with
respect to such Shared Collateral or (2) at any time the Grantor which has
granted a security interest in such Shared Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.


6

--------------------------------------------------------------------------------





“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the Secured Parties which are not Controlling Secured Parties with respect to
such Shared Collateral.
“Obligations” means, collectively, (i) the Credit Agreement Obligations and (ii)
each Series of Additional Obligations.
“Possessory Collateral” means any Shared Collateral in the possession of a
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the Security Documents.
“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not allowed or allowable as a claim in any
such Insolvency or Liquidation Proceeding.
“Proceeds” has the meaning assigned to such term in Section 2.01(a).
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.
“Responsible Officer” has the meaning assigned to such term in the Credit
Agreement.
“Secured Credit Document” means (i) the Credit Agreement and each Loan Document,
(ii) each Initial Additional Document, and (iii) each Additional Document.
“Secured Parties” means (i) the Credit Agreement Secured Parties and (ii) the
Additional Secured Parties with respect to each Series of Additional
Obligations.
“Security Agreement” means the Security Agreement (as defined in the Credit
Agreement), as amended, restated, amended and restated, extended, supplemented
or otherwise modified from time to time.
“Security Documents” means, collectively, (i) the Credit Agreement Collateral
Documents and (ii) the Additional Security Documents.
“Series” means (a) with respect to the Secured Parties, each of (i) the Credit
Agreement Secured Parties (in their capacities as such), (ii) the Initial
Additional Secured Parties (in their capacities as such), and (iii) the
Additional Secured Parties that become subject to this Agreement after the date
hereof that are represented by a common Authorized Representative (in its
capacity as such for such Additional Secured Parties) and (b) with respect to
any Obligations, each of (i) the Credit Agreement Obligations, (ii) the Initial
Additional Obligations, and (iii) the Additional Obligations incurred pursuant
to any Additional Document, which pursuant to any Joinder Agreement are to be
represented hereunder by a common Authorized Representative (in its capacity as
such for such Additional Obligations).


7

--------------------------------------------------------------------------------





“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of Obligations hold a valid and perfected security interest at
such time. If more than two Series of Obligations are outstanding at any time
and the holders of less than all Series of Obligations hold a valid and
perfected security interest in any Collateral at such time, then such Collateral
shall constitute Shared Collateral for those Series of Obligations that hold a
valid and perfected security interest in such Collateral at such time and shall
not constitute Shared Collateral for any Series which does not have a valid and
perfected security interest in such Collateral at such time.
SECTION 1.02     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, and (vi)
the term “or” is not exclusive.
SECTION 1.03     Impairments. It is the intention of the Secured Parties of each
Series that the holders of Obligations of such Series (and not the Secured
Parties of any other Series) bear the risk of (i) any determination by a court
of competent jurisdiction that (x) any of the Obligations of such Series are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of Obligations), (y) any of the Obligations of such
Series do not have an enforceable security interest in any of the Collateral
securing any other Series of Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of
Obligations) on a basis ranking prior to the security interest of such Series of
Obligations but junior to the security interest of any other Series of
Obligations or (ii) the existence of any Collateral for any other Series of
Obligations that is not Shared Collateral (any such condition referred to in the
foregoing clause (i) or (ii) with respect to any Series of Obligations, an
“Impairment” of such Series); provided that the existence of a maximum claim
with respect to any Mortgaged Property (as defined in the Credit Agreement)
which applies to all Obligations shall not be deemed to be an Impairment of any
Series of Obligations. In the event of any Impairment with respect to any Series
of Obligations, the results of such Impairment shall be borne solely by the
holders of such Series of Obligations, and the rights of the holders of such
Series of Obligations (including, without limitation, the right to receive
distributions in respect of such Series of Obligations pursuant to Section 2.01)
set forth herein shall be modified to the extent necessary so that the effects
of such Impairment are borne solely by the holders of the Series of such
Obligations subject to such Impairment. Additionally, in the event the
Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code), any
reference to such Obligations or the Security Documents governing such
Obligations shall refer to such obligations or such documents as so modified.


8

--------------------------------------------------------------------------------





ARTICLE II

Priorities and Agreements with Respect to Shared Collateral
SECTION 2.01     Priority of Claims.
(a)    Anything contained herein or in any of the Secured Credit Documents to
the contrary notwithstanding (but subject to Section 1.03 and the following
sentence), subject to the Intercreditor Agreement (as defined in the Credit
Agreement) if an Event of Default has occurred and is continuing, and the
Applicable Collateral Agent or any Secured Party is taking action to enforce
rights or remedies in respect of any Shared Collateral, or any distribution is
made in respect of any Shared Collateral in any Insolvency or Liquidation
Proceeding of the Company or any other Grantor (including any adequate
protection payments) or any Secured Party receives any payment or distribution
pursuant to any intercreditor agreement (other than this Agreement) with respect
to any Shared Collateral, the proceeds of any sale, collection or other
liquidation of any such Shared Collateral by any Secured Party on account of
such enforcement rights or remedies or received by the Applicable Collateral
Agent or any Secured Party pursuant to any such intercreditor agreement with
respect to such Shared Collateral and proceeds of any such distribution
(subject, in the case of any such distribution, proceeds or payments to the
sentence immediately following) to which the Obligations are entitled under any
intercreditor agreement (other than this Agreement) (all such payments,
distributions, proceeds of any sale, collection or other liquidation of any
Shared Collateral and all proceeds or payments of any such distribution being
collectively referred to as “Proceeds”) shall be applied (i) FIRST, to the
payment of all amounts owing to each Collateral Agent (in its capacity as such)
on a ratable basis pursuant to the terms of any Secured Credit Document, (ii)
SECOND, subject to Section 1.03, to the payment in full of the Obligations of
each Series secured by a valid and perfected lien on such Shared Collateral on a
ratable basis, with such Proceeds to be applied to the Obligations of a given
Series in accordance with the terms of the applicable Secured Credit Documents,
provided that following the commencement of any Insolvency or Liquidation
Proceeding with respect to the Company or any other Grantor, solely as among the
Secured Parties and solely for purposes of this clause SECOND and not any
Secured Credit Documents, in the event the value of the Shared Collateral is not
sufficient for the entire amount of Post-Petition Interest on the Obligations to
be allowed under Section 506(a) and (b) of the Bankruptcy Code or any other
applicable provision of the Bankruptcy Code or other Bankruptcy Law in such
Insolvency or Liquidation Proceeding, the amount of Obligations of each Series
of Obligations constituting Post-Petition Interest shall include only the
maximum amount of Post-Petition Interest on the Obligations allowable under
Section 506(a) and (b) of the Bankruptcy Code or any other applicable provision
of the Bankruptcy Code or other Bankruptcy Law in such Insolvency or Liquidation
Proceeding, and (iii) THIRD, after payment of all Obligations, to the Company
and the other Grantors or their successors or assigns, as their interests may
appear, or to whosoever may be lawfully entitled to receive the same, or as a
court of competent jurisdiction may direct. If, despite the provisions of the
Section 2.01(a), any Secured Party shall receive any payment or other recovery
in excess of its portion of payments on account of the Obligations to which it
is then entitled in accordance with this Section 2.01(a), such Secured Party
shall hold such payment or recovery in trust for the benefit of all Secured
Parties for distribution in accordance with this Section 2.01(a).
Notwithstanding the foregoing, with respect to any Shared Collateral upon which
a third party (other than a Secured Party) has a lien or security interest that
is junior in priority to the security interest of any Series of Obligations but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of Obligations (such third
party, an “Intervening Creditor”), the value of any Shared Collateral or
Proceeds which are allocated to such Intervening Creditor shall be deducted on a
ratable basis solely from the Shared Collateral or Proceeds to be distributed in
respect of the Series of Obligations with respect to which such Impairment
exists.


9

--------------------------------------------------------------------------------





(b)    It is acknowledged that the Obligations of any Series may, subject to the
limitations set forth in the then extant Secured Credit Documents, be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, Refinanced or otherwise amended or modified from time to time, all
without affecting the priorities set forth in Section 2.01(a) or the provisions
of this Agreement defining the relative rights of the Secured Parties of any
Series.
(c)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the
Obligations of any Series or any other circumstance whatsoever (but, in each
case, subject to Section 1.03), each Secured Party hereby agrees that the Liens
securing each Series of Obligations on any Shared Collateral shall be of equal
priority.
SECTION 2.02     Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.
(a)    Only the Applicable Collateral Agent shall act or refrain from acting
with respect to any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral). At any time when
the Credit Agreement Collateral Agent is the Applicable Collateral Agent, no
Additional Secured Party shall, or shall instruct any Collateral Agent to, and
neither the Initial Additional Collateral Agent nor any other Collateral Agent
that is not the Applicable Collateral Agent shall, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any Additional Security Document,
applicable law or otherwise, it being agreed that only the Credit Agreement
Collateral Agent, acting in accordance with the Credit Agreement Collateral
Documents (or any Person authorized by it), shall be entitled to take any such
actions or exercise any such remedies with respect to Shared Collateral at such
time.


10

--------------------------------------------------------------------------------





(b)    With respect to any Shared Collateral at any time when any Additional
Collateral Agent is the Applicable Collateral Agent, (i) the Applicable
Collateral Agent shall act only on the instructions of the Applicable Authorized
Representative, (ii) the Applicable Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other Secured Party other than
the Applicable Authorized Representative) and (iii) no Non-Controlling
Authorized Representative or other Secured Party (other than the Applicable
Authorized Representative) shall, or shall instruct the Applicable Collateral
Agent to, commence any judicial or non-judicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its security interest in or realize upon, or take any other action available to
it in respect of, any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral), whether under
any Security Document, applicable law or otherwise, it being agreed that only
the Applicable Collateral Agent, acting on the instructions of the Applicable
Authorized Representative and in accordance with the Additional Security
Documents, shall be entitled to take any such actions or exercise any such
remedies with respect to Shared Collateral.
(c)    Notwithstanding the equal priority of the Liens securing each Series of
Obligations with respect to any Shared Collateral, the Applicable Collateral
Agent (in the case of any Additional Collateral Agent, acting on the
instructions of the Applicable Authorized Representative) may deal with the
Shared Collateral as if such Applicable Collateral Agent had a senior Lien on
such Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Applicable Collateral Agent, the Applicable Authorized
Representative or the Controlling Secured Party or any other exercise by the
Applicable Collateral Agent, the Applicable Authorized Representative or the
Controlling Secured Party of any rights and remedies relating to the Shared
Collateral, or to cause the Applicable Collateral Agent to do so. The foregoing
shall not be construed to limit the rights and priorities of any Secured Party,
the Applicable Collateral Agent or any Authorized Representative with respect to
any Collateral not constituting Shared Collateral.
(d)    Each of the Secured Parties agrees that it will not (and hereby waives
any right to) question or contest or support any other Person in contesting, in
any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity, attachment or enforceability of a Lien held by
or on behalf of any of the Secured Parties on all or any part of the Collateral,
or the provisions of this Agreement; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of any Collateral Agent or
any Authorized Representative to enforce this Agreement.
SECTION 2.03     No Interference; Payment Over.


11

--------------------------------------------------------------------------------





(a)    Each Secured Party agrees that (i) it will not challenge or question in
any proceeding (including any Insolvency or Liquidation Proceeding) the
validity, allowability or enforceability of any Obligations of any Series or any
Security Document or the validity, attachment, perfection or priority of any
Lien under any Security Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement, (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Shared Collateral by the Applicable Collateral Agent, (iii)
except as provided in Section 2.02, it shall have no right to (A) direct the
Applicable Collateral Agent or any other Secured Party to exercise, and shall
not exercise, any right, remedy or power with respect to any Shared Collateral
(including pursuant to any intercreditor agreement) or (B) consent to the
exercise by the Applicable Collateral Agent or any other Secured Party of any
right, remedy or power with respect to any Shared Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Applicable Collateral Agent or any other
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
and none of the Applicable Collateral Agent, any Applicable Authorized
Representative or any other Secured Party shall be liable for any action taken
or omitted to be taken by the Applicable Collateral Agent, such Applicable
Authorized Representative or other Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement, (v) it will not
seek, and hereby waives any right, to have any Shared Collateral or any part
thereof marshalled upon any foreclosure or other disposition of such Collateral
and (vi) it will not attempt, directly or indirectly, whether by judicial
proceedings or otherwise, to challenge the enforceability of any provision of
this Agreement; provided that nothing in this Agreement shall be construed to
prevent or impair the rights of the Applicable Collateral Agent or any other
Secured Party to enforce this Agreement.
(b)    Each Secured Party hereby agrees that if it shall obtain possession of
any Shared Collateral or shall realize any proceeds or payment in respect of any
such Shared Collateral, pursuant to any Security Document or by the exercise of
any rights available to it under applicable law or in any Insolvency or
Liquidation Proceeding or through any other exercise of remedies (including
pursuant to any intercreditor agreement), at any time prior to the Discharge of
each of the Obligations, then it shall hold such Shared Collateral, proceeds or
payment in trust for the other Secured Parties and promptly transfer such Shared
Collateral, proceeds or payment, as the case may be, to the Applicable
Collateral Agent, to be distributed in accordance with the provisions of Section
2.01.
SECTION 2.04     Automatic Release of Liens; Power of Attorney.
(a)    If at any time the Applicable Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of the other Collateral
Agents for the benefit of each Series of Secured Parties upon such Shared
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens of the Applicable Collateral Agent on such Shared
Collateral are released and discharged; provided that any proceeds of any Shared
Collateral realized therefrom shall be applied pursuant to Section 2.01.


12

--------------------------------------------------------------------------------





(b)    Each Collateral Agent and Authorized Representative agrees to execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Applicable
Collateral Agent to evidence and confirm any release of Shared Collateral
provided for in this Section.
(c)    Each Non-Controlling Authorized Representative and each Collateral Agent
that is not the Applicable Collateral Agent, for itself and on behalf of each
other Secured Party of the Series for whom it is acting, hereby irrevocably
appoints the Applicable Collateral Agent and any officer or agent of the
Applicable Collateral Agent, which appointment is coupled with an interest with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Non-Controlling
Authorized Representative, Collateral Agent or Secured Party, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary to accomplish the purposes of this Agreement, including
the exercise of any and all remedies under each Security Document with respect
to Shared Collateral and the execution of releases in connection therewith.
SECTION 2.05     Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.
(a)    This Agreement shall continue in full force and effect notwithstanding
the commencement and continuance of any Insolvency or Liquidation Proceeding
under the Bankruptcy Code, any other applicable Bankruptcy Law, or similar law
by or against the Company or any of its Subsidiaries. The relative rights as to
the Shared Collateral and proceeds thereof shall continue after the commencement
of any Insolvency or Liquidation Proceeding on the same basis as prior to the
date of the petition therefor. All references herein to any Grantor shall
include such Grantor as a debtor-in-possession and any receiver or trustee for
such Grantor.
(b)    If the Company and/or any other Grantor shall become subject to a case (a
“Bankruptcy Case”) under the Bankruptcy Code or any other applicable Bankruptcy
Law and shall, as debtor(s)‑in‑possession, move for approval of financing (“DIP
Financing”) to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code or any equivalent provision of any other
Bankruptcy Law and/or the use of cash collateral under Section 363 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law, no
Secured Party (other than any Controlling Secured Party) shall raise, join or
support any objection to any such financing or to the Liens on the Shared
Collateral securing the same (“DIP Financing Liens”) or to any use of cash
collateral that constitutes Shared Collateral, unless an Authorized
Representative of any Controlling Secured Party shall then oppose or object (or
join in any objection) to such DIP Financing or such DIP Financing Liens and/or
use of cash collateral (and (i) to the extent that such DIP Financing Liens are
senior to the Liens on any such Shared Collateral for the benefit of the
Controlling Secured Parties, each Non-Controlling Secured Party will subordinate
its Liens with respect to such Shared Collateral on the same terms as the Liens
of the Controlling Secured Parties (other than any Liens of any Secured Parties
constituting DIP Financing Liens) are subordinated thereto, and (ii) to the
extent that such DIP Financing Liens rank pari passu with the Liens on any such
Shared Collateral granted to secure the Obligations of the Controlling Secured
Parties, each Non-Controlling Secured Party will confirm the priorities with
respect to such Shared Collateral as set forth herein), in each case so long as
(A) the Secured Parties of each Series retain the benefit of their Liens on all
such Shared Collateral pledged to the DIP Lenders, including proceeds thereof
arising after the commencement of such proceeding, with the same priority
vis-à-vis all the other Secured Parties (other than any Liens of the Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the Secured Parties of each Series are granted Liens
on any additional collateral pledged to any Secured Parties as adequate
protection or otherwise in connection with such DIP Financing and/or use of cash
collateral, with the same priority vis-à-vis the Secured Parties as set forth in
this Agreement (other than any Liens of the Secured Parties constituting DIP
Financing Liens), (C) if any amount of such DIP Financing and/or cash collateral
is applied to repay any of the Obligations, such amount is applied pursuant to
Section 2.01, and (D) if any Secured Parties are granted adequate protection,
including in the form of periodic payments, in connection with such DIP
Financing and/or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01; provided that the Secured
Parties of each Series shall have a right to object to the grant of a Lien to
secure the DIP Financing over any Collateral subject to Liens in favor of the
Secured Parties of such Series or their Authorized Representative that shall not
constitute Shared Collateral; and provided, further, that the Secured Parties
receiving adequate protection shall not object to any other Secured Party
receiving adequate protection comparable to any adequate protection granted to
such Secured Parties in connection with a DIP Financing and/or use of cash
collateral.


13

--------------------------------------------------------------------------------





SECTION 2.06     Reinstatement. In the event that any of the Obligations shall
be paid in full and such payment or any part thereof shall subsequently, for
whatever reason (including an order or judgment for disgorgement or avoidance of
a preference, fraudulent transfer, or other avoidance action under the
Bankruptcy Code, any other applicable Bankruptcy Law, or any similar law, or the
settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such Obligations shall again have been paid in full in cash.
SECTION 2.07     Insurance. As between the Secured Parties, the Applicable
Collateral Agent (and in the case of any Additional Collateral Agent, acting at
the direction of the Applicable Authorized Representative) shall have the right
to adjust or settle any insurance policy or claim covering or constituting
Shared Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding affecting the Shared
Collateral.
SECTION 2.08     Refinancings. The Obligations of any Series may be Refinanced,
in whole or in part, in each case, without notice to, or the consent (except to
the extent a consent is otherwise required to permit the Refinancing transaction
under any Secured Credit Document) of, any Secured Party of any other Series,
all without affecting the priorities provided for herein or the other provisions
hereof; provided that the Authorized Representative of the holders of any such
Refinancing indebtedness shall have executed a Joinder Agreement on behalf of
the holders of such Refinancing indebtedness.
SECTION 2.09     Possessory Collateral Agent as Gratuitous Bailee for
Perfection.
(a)    The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the Shared
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other Secured
Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable Security Documents, in each case, subject to the terms and conditions
of this Section 2.09; provided that at any time the Credit Agreement Collateral
Agent is not the Applicable Collateral Agent, the Credit Agreement Collateral
Agent shall, at the request of such Applicable Collateral Agent, promptly
deliver all Possessory Collateral to such Applicable Collateral Agent together
with any necessary endorsements (or otherwise allow such Applicable Collateral
Agent to obtain control of such Possessory Collateral). The Borrower shall take
such further action as is required to effectuate the transfer contemplated
hereby and shall indemnify each Collateral Agent for loss or damage suffered by
such Collateral Agent as a result of such transfer except for loss or damage
suffered by such Collateral Agent as a result of its own willful misconduct,
gross negligence or bad faith.


14

--------------------------------------------------------------------------------





(b)    The Applicable Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other Secured Party and any assignee,
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.
(c)    The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other Secured Party for purposes of perfecting the Lien held by such Secured
Parties thereon.
SECTION 2.10     Amendments to Security Documents.
(a)    Without the prior written consent of the Credit Agreement Collateral
Agent, each Additional Collateral Agent agrees that no Additional Security
Document may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Additional Security Document, would be prohibited by, or would require any
Grantor to act or refrain from acting in a manner that would violate, any of the
terms of this Agreement.
(b)    Without the prior written consent of any Additional Collateral Agent, the
Credit Agreement Collateral Agent agrees that no Credit Agreement Collateral
Document may be amended, supplemented or otherwise modified or entered into to
the extent such amendment, supplement or modification, or the terms of any new
Credit Agreement Collateral Document, would be prohibited by, or would require
any Grantor to act or refrain from acting in a manner that would violate, any of
the terms of this Agreement.
(c)    In making determinations required by this Section 2.10, each Collateral
Agent may conclusively rely on an officer’s certificate of the Borrower.


15

--------------------------------------------------------------------------------





ARTICLE III

Existence and Amounts of Liens and Obligations
SECTION 3.01     Determinations with Respect to Amounts of Liens and
Obligations. Whenever a Collateral Agent or any Authorized Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the Obligations of any Series, it may request that such information be furnished
to it in writing by each other Authorized Representative or Collateral Agent and
shall be entitled to make such determination or not make any determination on
the basis of the information so furnished; provided, however, that if an
Authorized Representative or a Collateral Agent shall fail or refuse reasonably
promptly to provide the requested information, the requesting Collateral Agent
or Authorized Representative shall be entitled to make any such determination by
such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Borrower. Each Collateral Agent
and each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any Secured
Party or any other Person as a result of such determination.
ARTICLE IV

The Applicable Collateral Agent
SECTION 4.01     Authority.
(a)    Notwithstanding any other provision of this Agreement, nothing herein
shall be construed to impose any fiduciary or other duty on any Applicable
Collateral Agent to any Non-Controlling Secured Party or give any
Non-Controlling Secured Party the right to direct any Applicable Collateral
Agent, except that each Applicable Collateral Agent shall be obligated to
distribute proceeds of any Shared Collateral in accordance with Section 2.01.
(b)    In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Applicable Collateral Agent shall be entitled,
for the benefit of the Secured Parties, to sell, transfer or otherwise dispose
of or deal with any Shared Collateral as provided herein and in the Security
Documents, as applicable, pursuant to which the Applicable Collateral Agent is
the collateral agent for such Shared Collateral, without regard to any rights to
which the Non-Controlling Secured Parties would otherwise be entitled as a
result of the Obligations held by such Non-Controlling Secured Parties. Without
limiting the foregoing, each Non-Controlling Secured Party agrees that none of
the Applicable Collateral Agent, the Applicable Authorized Representative or any
other Secured Party shall have any duty or obligation first to marshal or
realize upon any type of Shared Collateral (or any other Collateral securing any
of the Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any
Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Except with respect to any
actions expressly prohibited or required to be taken under this Agreement, each
of the Secured Parties waives any claim it may now or hereafter have against any
Collateral Agent or the Authorized Representative of any other Series of
Obligations or any other Secured Party of any other Series arising out of (i)
any actions which any Collateral Agent, Authorized Representative or the Secured
Parties take or omit to take (including actions with respect to the creation,
perfection or continuation of Liens on any Collateral, actions with respect to
the foreclosure upon, sale, release or depreciation of, or failure to realize
upon, any of the Collateral and actions with respect to the collection of any
claim for all or any part of the Obligations from any account debtor, guarantor
or any other party) in accordance with the Security Documents or any other
agreement related thereto or to the collection of the Obligations or the
valuation, use, protection or release of any security for the Obligations, (ii)
any election by any Applicable Authorized Representative or any holders of
Obligations, in any Insolvency or Liquidation Proceeding, of the application of
Section 1111(b) of the Bankruptcy Code or any equivalent provision of any other
Bankruptcy Law or (iii) subject to Section 2.05, any borrowing by, or grant of a
security interest or administrative expense priority under Section 364 of the
Bankruptcy Code or any equivalent provision of any other Bankruptcy Law,


16

--------------------------------------------------------------------------------





the Company or any of its Subsidiaries, as debtor-in-possession. Notwithstanding
any other provision of this Agreement, the Applicable Collateral Agent shall not
accept any Shared Collateral in full or partial satisfaction of any Obligations
pursuant to Section 9-620 of the Uniform Commercial Code of any jurisdiction,
without the consent of each Authorized Representative representing holders of
Obligations for which such Collateral constitutes Shared Collateral.
(c)    The Person serving as the Applicable Collateral Agent hereunder shall
have the same rights and powers in its capacity as a Secured Party under any
Series of Obligations that it holds as any other Secured Party of such Series
and may exercise the same as though it were not the Applicable Collateral Agent
and the term “Secured Party” or “Secured Parties” or (as applicable) “Credit
Agreement Secured Party”, “Credit Agreement Secured Parties,” “Initial
Additional Secured Party,” “Initial Additional Secured Parties,” “Additional
Secured Party” or “Additional Secured Parties” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Applicable Collateral Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Grantors or any Subsidiary or other Affiliate
thereof as if such Person were not the Applicable Collateral Agent hereunder and
without any duty to account therefor to any other Secured Party.
SECTION 4.02     Exculpatory Provisions. The Applicable Collateral Agent shall
not have any duties or obligations to any Secured Party except those expressly
set forth herein. Without limiting the generality of the foregoing, the
Collateral Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby; provided that the Applicable Collateral Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Applicable Collateral Agent to liability or that is contrary to
this Agreement or applicable law;


17

--------------------------------------------------------------------------------





(c)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to a Grantor or any of its Affiliates that is communicated to or
obtained by the Person serving as the Applicable Collateral Agent or any of its
Affiliates in any capacity;
(d)    shall not, except as expressly set forth herein, be liable for any action
taken or not taken by it (1) in the absence of its own gross negligence or
willful misconduct or (2) in reliance on a certificate from the Borrower stating
that such action is permitted by the terms of this Agreement (which certificate
Borrower may issue and deliver, or decline to issue or deliver, in its sole
discretion). The Applicable Collateral Agent shall be deemed not to have
knowledge of any Event of Default under any Series of Obligations unless and
until notice describing such Event of Default and referencing the applicable
Second Lien Debt Documents is given to the Applicable Collateral Agent;
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (1) any statement, warranty or representation made in or in connection with
this Agreement or any other Security Document, (2) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (3) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (4) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Security Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Security Documents, (5) the value or the sufficiency of any Collateral for any
Series of Obligations, or (6) the satisfaction of any condition set forth in any
Secured Credit Document, other than to confirm receipt of items expressly
required to be delivered to the Applicable Collateral Agent; and
(f)    need not segregate money held hereunder from other funds except to the
extent required by law and shall be under no liability for interest on any money
received by it hereunder except as otherwise agreed in writing.
ARTICLE V

Miscellaneous
SECTION 5.01     Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
(a)    if to the Credit Agreement Collateral Agent or the Administrative Agent,
to it at [ • ], Attention of [ • ] (Fax No. [ • ]) (e-mail:[ • ]);
(b)    if to the Initial Additional Collateral Agent or the Initial Additional
Authorized Representative, to it at [ • ];


18

--------------------------------------------------------------------------------





(c)    if to any other additional Authorized Representative or additional
Collateral Agent, to it at the address set forth in the applicable Joinder
Agreement; and
(d)    if to the Borrower and/or any of the Grantors, to the applicable party at
[ • ].
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. Notices and
other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in Section 9.01 of the
Credit Agreement shall be effective as provided in such Section 9.01 of the
Credit Agreement.
SECTION 5.02     Waivers; Amendment; Joinder Agreements.
(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by Section 5.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No notice or demand on any party hereto in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification which by the terms of this
Agreement requires the Borrower’s consent or which increases the obligations or
reduces the rights of the Borrower or any other Grantor, with the consent of the
Borrower).
(c)    Notwithstanding the foregoing, without the consent of any Secured Party,
any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.13 and upon such
execution and delivery, such Authorized Representative and the Additional
Secured Parties and Additional Obligations of the Series for which such
Authorized Representative is acting shall be subject to the terms hereof and the
terms of the Additional Security Documents applicable thereto.
(d)    Notwithstanding the foregoing, without the consent of any other
Authorized Representative or Secured Party, the Collateral Agents may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional Obligations in compliance with the
Credit Agreement and the other Secured Credit Documents.


19

--------------------------------------------------------------------------------





SECTION 5.03     Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of which are intended to be
bound by, and to be third party beneficiaries of, this Agreement.
SECTION 5.04     Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
SECTION 5.05     Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart hereof.
SECTION 5.06     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 5.07     GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 5.08     Submission to Jurisdiction Waivers; Consent to Service of
Process. Each party hereto, on behalf of itself and, as applicable, the Secured
Parties of the Series for which it is acting, irrevocably and unconditionally:
(a)    submits, for itself and its property, to the exclusive jurisdiction of
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement and the Credit Agreement Collateral Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement and/or the Credit
Agreement Collateral Documents shall affect any right that any representative
may otherwise have to bring any action or proceeding relating to any Loan
Document against any Guarantor or its respective properties in the courts of any
jurisdiction;


20

--------------------------------------------------------------------------------





(b)    waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement and/or the
Credit Agreement Collateral Documents in any court referred to in paragraph (a)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address set forth in Section 5.01;
(d)    as it relates to any Grantor, such Grantor designates, appoints and
empowers the Borrower as its designee, appointee and agent to receive, accept
and acknowledge for and on its behalf, and in respect of its property, service
of any and all legal process, summons, notices and documents that may be served
in any such action or proceeding and the Borrower hereby accepts such
designation and appointment; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.
SECTION 5.09     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY SECURED CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.09.
SECTION 5.10     Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
SECTION 5.11     Conflicts. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any of the
Security Documents or any of the other Secured Credit Documents, the provisions
of this Agreement shall control.


21

--------------------------------------------------------------------------------





SECTION 5.12     Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Secured Parties in relation to one another. None of the
Borrower, any other Grantor or any creditor thereof shall have any rights or
obligations hereunder, except as expressly provided in this Agreement, and none
of the Borrower or any other Grantor may rely on the terms hereof (other than
Sections 2.04, 2.05, 2.08, 2.09 and Article V). Notwithstanding anything in this
Agreement to the contrary (other than Section 2.04, 2.05, 2.08, 2.09 or Article
V), nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Credit Agreement, any other Security
Document, or permit the Borrower or any Grantor to take any action, or fail to
take any action, to the extent such action or failure would otherwise constitute
a breach of, or default under, the Credit Agreement or any other Security
Document or (b) obligate the Borrower or any Grantor to take any action, or fail
to take any action, that would otherwise constitute a breach of, or default
under, the Credit Agreement or any other Security Document. Nothing in this
Agreement is intended to or shall impair the obligations of any Grantor, which
are absolute and unconditional, to pay the Obligations as and when the same
shall become due and payable in accordance with their terms.
SECTION 5.13     Additional Second Lien Debt. To the extent, but only to the
extent, permitted by the provisions of the Secured Credit Documents and the
Additional Documents then in effect, the Borrower may incur additional
indebtedness after the date hereof that is permitted by the Secured Credit
Documents and the Additional Documents to be incurred and secured on an equal
and ratable basis by the Liens securing the Obligations (such indebtedness
referred to as “Additional Second Lien Class Debt”). Any such Additional Second
Lien Class Debt may be secured by a Lien and may be guaranteed by the Grantors
on a senior basis, in each case under and pursuant to the Additional Documents,
if and subject to the condition that the Authorized Representative of any such
Additional Second Lien Class Debt (each, an “Additional Second Lien Class Debt
Representative”) and the collateral agent, collateral trustee or similar
representative for the holders of such Additional Second Lien Class Debt (each
an “Additional Second Lien Class Debt Collateral Agent”), in each case, acting
on behalf of the holders of such Additional Second Lien Class Debt (such
Authorized Representative, Additional Second Lien Class Debt Collateral Agent
and holders in respect of any Additional Second Lien Class Debt being referred
to as the “Additional Second Lien Class Debt Parties”), becomes a party to this
Agreement by satisfying the conditions set forth in clauses (i) through (iv) of
the immediately succeeding paragraph.
In order for an Additional Second Lien Class Debt Representative and Additional
Second Lien Class Debt Collateral Agent to become a party to this Agreement,
(i)    such Additional Second Lien Class Debt Representative and Additional
Second Lien Class Debt Collateral Agent, each Collateral Agent, each Authorized
Representative and each Grantor shall have executed and delivered an instrument
substantially in the form of Annex II (with such changes as may be reasonably
approved by such Collateral Agent and Additional Second Lien Class Debt
Representative) pursuant to which such Additional Second Lien Class Debt
Representative becomes an Authorized Representative hereunder, such Additional
Second Lien Class Debt Collateral Agent becomes a “Collateral Agent” hereunder,
and the Additional Second Lien Class Debt in respect of which such Additional
Second Lien Class Debt Representative is the Authorized Representative and the
related Additional Second Lien Class Debt Parties become subject hereto and
bound hereby;


22

--------------------------------------------------------------------------------





(ii)    the Borrower shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Additional Documents relating to such Additional
Second Lien Class Debt, certified as being true and correct by a Responsible
Officer of the Borrower, and (y) identified in a certificate of an authorized
officer the obligations to be designated as Additional Obligations and the
initial aggregate principal amount or face amount thereof and stating that such
obligations are permitted to be incurred and secured on a pari passu basis with
the Liens securing the then existing Obligations and by the terms of the then
existing Secured Credit Documents;
(iii)    all filings, recordations and/or amendments or supplements to the
Security Documents necessary or desirable in the reasonable judgment of the
Additional Second Lien Class Debt Collateral Agent to confirm and perfect the
Liens securing the relevant obligations relating to such Additional Second Lien
Class Debt shall have been made, executed and/or delivered (or, with respect to
any such filings or recordations, acceptable provisions to perform such filings
or recordations shall have been taken in the reasonable judgment of the
Additional Collateral Agent), and all fees and taxes in connection therewith
shall have been paid (or acceptable provisions to make such payments shall have
been taken in the reasonable judgment of the Additional Second Lien Class Debt
Collateral Agent); and
(iv)    the Additional Documents, as applicable, relating to such Additional
Second Lien Class Debt shall provide, in a manner reasonably satisfactory to
each Collateral Agent, that each Additional Second Lien Class Debt Party with
respect to such Additional Second Lien Class Debt will be subject to and bound
by the provisions of this Agreement in its capacity as a holder of such
Additional Second Lien Class Debt.
SECTION 5.14     Agent Capacities. Except as expressly provided herein or in the
Credit Agreement Collateral Documents, Barclays Bank PLC is acting in the
capacities of Administrative Agent and Credit Agreement Collateral Agent solely
for the Credit Agreement Secured Parties. Except as expressly provided herein or
in the Additional Security Documents, [ ] is acting in the capacity of Initial
Additional Collateral Agent solely for the Initial Additional Secured Parties.
Except as expressly set forth herein, none of the Administrative Agent, the
Credit Agreement Collateral Agent or the Initial Additional Collateral Agent
shall have any duties or obligations in respect of any of the Collateral, all of
such duties and obligations, if any, being subject to and governed by the
applicable Secured Credit Documents.
SECTION 5.15     Integration. This Agreement together with the other Secured
Credit Documents and the Security Documents represents the agreement of each of
the Grantors and the Secured Parties with respect to the subject matter hereof
and there are no promises, undertakings, representations or warranties by any
Grantor, the Credit Agreement Collateral Agent or any other Secured Party
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Secured Credit Documents or the Security Documents.
SECTION 5.16     Conversion of Currencies.


23

--------------------------------------------------------------------------------





(a)    If, for the purpose of obtaining judgment in any court, it is necessary
to convert a sum owing hereunder in one currency into another currency, each
party hereto agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.
(b)    The obligations of the Borrower or other Grantor in respect of any sum
due to any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower and other Grantors
agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss, and if the amount of the
Agreement Currency so purchased exceeds the sum originally due to the Applicable
Creditor in the Agreement Currency, the Applicable Creditor shall refund the
amount of such excess to the Borrower or such Grantor, as applicable. The
obligations of the parties contained in this Section 5.16 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.
SECTION 5.17     Additional Grantors. The Company agrees that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become party hereto by executing and delivering an instrument in
the form of Annex III. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Applicable Authorized Representative. The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.


24

--------------------------------------------------------------------------------









* * *






25

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be executed by their respective officers or representatives as of the day and
year first above written.
 
8TH AVENUE FOOD & PROVISIONS, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
AGRICORE UNITED HOLDINGS INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
AMERICAN BLANCHING COMPANY
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
ATTUNE FOODS, LLC
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
DAKOTA GROWERS PASTA COMPANY, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 







[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------







 
DNA DREAMFIELDS COMPANY, LLC
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
GB ACQUISITION USA, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
GOLDEN BOY NUT CORPORATION
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
GOLDEN NUT COMPANY (USA) INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
NUTS DISTRIBUTOR OF AMERICA INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
PRIMO PIATTO, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 





[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------







BARCLAYS BANK PLC,
as Administrative Agent and Credit Agreement Collateral Agent
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 





[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------







[                ],
as Initial Additional Collateral Agent
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 







[Signature Page to Intercreditor Agreement]

--------------------------------------------------------------------------------






ANNEX I
Grantors
[To conform with Credit Agreement.]




Annex I-1

--------------------------------------------------------------------------------






ANNEX II
[FORM OF] JOINDER NO. [       ] dated as of [_______], 20[ ] to the PARI PASSU
INTERCREDITOR AGREEMENT dated as of [__], 20[ ] (the “Intercreditor Agreement”),
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, this “Agreement”), among 8th Avenue Food &
Provisions, Inc., a Missouri corporation (the “Borrower”), the other Grantors
from time to time party hereto and Barclays Bank PLC, as collateral agent for
the Credit Agreement Secured Parties (in such capacity and together with its
successors in such capacity, the “Credit Agreement Collateral Agent”), Barclays
Bank PLC, as Administrative Agent and Authorized Representative for the Credit
Agreement Secured Parties, [ ], as the Initial Additional Collateral Agent, [ ],
as Authorized Representative for the Initial Additional Secured Parties (in such
capacity and together with its successors in such capacity, the “Initial
Additional Authorized Representative”), and each additional Authorized
Representative and additional Collateral Agent from time to time party thereto.
A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.
B.    As a condition to the ability of the Borrower to incur Additional
Obligations and to secure such Additional Second Lien Class Debt with the liens
and security interests created by the Additional Security Documents, the
Additional Second Lien Class Debt Representative in respect of such Additional
Second Lien Class Debt is required to become an Authorized Representative, the
Additional Second Lien Class Debt Collateral Agent is required to become a
Collateral Agent and such Additional Second Lien Class Debt and the Additional
Second Lien Class Debt Parties in respect thereof are required to become subject
to and bound by the Intercreditor Agreement. Section 5.13 of the Intercreditor
Agreement provides that such Additional Second Lien Class Debt Representative
may become an Authorized Representative, such Additional Second Lien Class Debt
Collateral Agent may become a Collateral Agent and such Additional Second Lien
Class Debt and such Additional Second Lien Class Debt Parties may become subject
to and bound by the Intercreditor Agreement, upon the execution and delivery by
the Additional Second Lien Class Debt Representative and of an instrument in the
form of this Joinder Agreement and the satisfaction of the other conditions set
forth in Section 5.13 of the Intercreditor Agreement. The undersigned Additional
Second Lien Class Debt Representative (the “New Representative”) and the
Additional Second Lien Class Debt Collateral Agent (the “New Collateral Agent”)
is executing this Joinder Agreement in accordance with the requirements of the
Intercreditor Agreement and the Security Documents.
Accordingly, each Collateral Agent, each Authorized Representative and the New
Representative and the New Collateral Agent agree as follows:
SECTION 1.    In accordance with Section 5.13 of the Intercreditor Agreement,
each of the New Representative and the New Collateral Agent by its signature
below becomes an Authorized Representative and Collateral Agent, respectively
under, and the related Additional Second Lien Class Debt and Additional Second
Lien Class Debt Parties become subject to and bound by, the Intercreditor
Agreement with the same force and effect as if the New Representative and the
New Collateral Agent had originally been named therein as an Authorized
Representative and Collateral Agent, respectively, and the New Representative
and the New Collateral Agent, on its behalf and on behalf of such Additional
Second Lien Class Debt Parties, hereby agrees to all the terms and provisions of
the Intercreditor Agreement applicable to it as Authorized Representative and
Collateral Agent, respectively, and to the Additional Second Lien Class Debt
Parties that it represents as Additional Secured Parties. Each reference to an
“Authorized Representative” in the Intercreditor Agreement shall be deemed to
include the New Representative. Each reference to “Collateral Agent” in the
Intercreditor Agreement shall be deemed to include the New Collateral Agent. The
Intercreditor Agreement is hereby incorporated herein by reference.


Annex II-1

--------------------------------------------------------------------------------





SECTION 2.    Each of the New Representative and the New Collateral Agent
represents and warrants to each Collateral Agent, each Authorized Representative
and the other Secured Parties, individually, that (i) it has full power and
authority to enter into this Joinder Agreement, in its capacity as [agent]
[trustee] under [describe new debt facility], (ii) this Joinder has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, and
(iii) the Additional Documents relating to such Additional Second Lien Class
Debt provide that, upon the New Representative’s and New Collateral Agent’s
entry into this Joinder Agreement, the Additional Second Lien Class Debt Parties
in respect of such Additional Second Lien Class Debt will be subject to and
bound by the provisions of the Intercreditor Agreement as Additional Secured
Parties.
SECTION 3.    This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when each Collateral Agent
shall have received a counterpart of this Joinder that bears the signatures of
the New Representative and the New Collateral Agent. Delivery of an executed
signature page to this Joinder by facsimile transmission shall be as effective
as delivery of a manually signed counterpart of this Joinder.
SECTION 4.    Except as expressly supplemented hereby, the Intercreditor
Agreement shall remain in full force and effect.
SECTION 5.    THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6.    In case any one or more of the provisions contained in this
Joinder should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good‑faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Intercreditor Agreement. All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to it at its address set forth below its
signature hereto.


Annex II-2

--------------------------------------------------------------------------------





SECTION 8.    The Borrower agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder Agreement, including the reasonable fees, other
charges and disbursements of counsel, in each case as required by the applicable
Secured Credit Documents.




Annex II-3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Representative and the New Collateral Agent has duly
executed this Joinder to the Intercreditor Agreement as of the day and year
first above written.
 
[NAME OF NEW REPRESENTATIVE], as
[          ] for the holders of [                        ],
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Address for notices:
 
 
 
 
 
 
 
 
attention of: ______________________________
 
Telecopy: _______________________________
 
 
 
 
 
 
 
[NAME OF NEW COLLATERAL AGENT], as
[          ] for the holders of [                        ],
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
Address for notices:
 
 
 
 
 
 
 
 
attention of: ______________________________
 
Telecopy: _______________________________
 
 
 





Annex II-4

--------------------------------------------------------------------------------







Acknowledged by:
BARCLAYS BANK PLC,
as the Credit Agreement Collateral Agent and Administrative Agent,
By:
________________________________________
Name:
Title:

[OTHER AUTHORIZED REPRESENTATIVES AND COLLATERAL AGENTS]
[GRANTORS]
By:
________________________________________
Name:    
Title:

THE OTHER GRANTORS
LISTED ON SCHEDULE I HERETO,
By:
________________________________________
Name:
Title:







Annex II-5

--------------------------------------------------------------------------------






Schedule I to the
Supplement to the
Pari Passu Intercreditor Agreement
Grantors






--------------------------------------------------------------------------------






ANNEX III
SUPPLEMENT NO. dated as of , to the PARI PASSU INTERCREDITOR AGREEMENT dated as
of [__], 20[ ] (the “Intercreditor Agreement”), (as amended, restated, amended
and restated, extended, supplemented or otherwise modified from time to time,
this “Agreement”), among 8th Avenue Food & Provisions, Inc., a Missouri
corporation (the “Borrower”), the other Grantors from time to time party hereto
and Barclays Bank PLC, as collateral agent for the Credit Agreement Secured
Parties (in such capacity and together with its successors in such capacity, the
“Credit Agreement Collateral Agent”), Barclays Bank PLC, as Administrative Agent
and Authorized Representative for the Credit Agreement Secured Parties, [ ], as
the Initial Additional Collateral Agent, [ ], as Authorized Representative for
the Initial Additional Secured Parties (in such capacity and together with its
successors in such capacity, the “Initial Additional Authorized
Representative”), and each additional Authorized Representative and additional
Collateral Agent from time to time party thereto.


A.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.


B.    The Grantors have entered into the Intercreditor Agreement. Section 5.17
of the First Lien Intercreditor Agreement provides that, if any Subsidiary of
the Borrower becomes a Grantor after the date of the Intercreditor Agreement, it
will become party thereto by executing and delivering an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Intercreditor
Agreement.


Accordingly, the Applicable Authorized Representative and the New Grantor agree
as follows
:
SECTION 1.    In accordance with Section 5.17 of the Intercreditor Agreement,
the New Grantor, by its signature below, becomes a Grantor under the
Intercreditor Agreement with the same force and effect as if originally named
therein as a Grantor, and the New Grantor hereby agrees to all the terms and
provisions of the Intercreditor Agreement applicable to it as a Grantor
thereunder. Each reference to a “Grantor” in the Intercreditor Agreement shall
be deemed to include the New Grantor. The Intercreditor Agreement is hereby
incorporated herein by reference.


SECTION 2.    The New Grantor represents and warrants to the Applicable
Authorized Representative and the other Secured Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms.






--------------------------------------------------------------------------------





SECTION 3.    This Supplement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when the
Applicable Authorized Representative shall have received a counterpart of this
Supplement that bears the signature of the New Grantor. Delivery of an executed
signature page to this Supplement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Supplement.


SECTION 4.    Except as expressly supplemented hereby, the Intercreditor
Agreement shall remain in full force and effect.


SECTION 5.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 6.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


SECTION 7.    All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrower as specified in the Intercreditor Agreement.


SECTION 8.    The Borrower agrees to reimburse the Applicable Authorized
Representative for its reasonable and documented out-of-pocket expenses in
connection with this Supplement, including the reasonable and documented fees,
other charges and disbursements of counsel for the Applicable Authorized
Representative.






--------------------------------------------------------------------------------






EXHIBIT N


Final Form





--------------------------------------------------------------------------------



INTERCREDITOR AGREEMENT

dated as of October 1, 2018
among
8TH AVENUE FOOD & PROVISIONS, INC.,
as the Borrower,
the other GRANTORS from time to time party hereto,
BARCLAYS BANK PLC,
as First Lien Administrative Agent and as First Lien Credit Agreement Security
Agent hereunder,
and
BARCLAYS BANK PLC,
as Second Lien Administrative Agent and as Second Lien Security Credit Agreement
Agent hereunder



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
SECTION 1 DEFINITIONS
1
 
 
 
1.1
Defined Terms
1
1.2
Terms Generally; Timing of Performance; Miscellaneous
14
 
 
 
SECTION 2 LIEN PRIORITIES
14
 
 
SECTION 3 COLLATERAL
17
 
 
 
3.1
Exercise of Remedies.
17
3.2
Payments Over
20
3.3
Other Agreements.
21
3.4
Insolvency or Liquidation Proceedings.
31
3.5
Reliance; Waivers; Etc.
33
 
 
 
SECTION 4 GENERAL
36
 
 
 
4.1
Legends
36
4.2
Reorganization Securities
37
4.3
Post-Petition Interest
37
4.4
Obligations Unconditional
37
 
 
 
SECTION 5 APPLICATION OF PROCEEDS
38
 
 
 
5.1
Application of Proceeds in Distributions.
38
 
 
 
SECTION 6 MISCELLANEOUS
39
 
 
 
6.1
Conflicts
39
6.2
Effectiveness; Continuing Nature of this Agreement; Severability
40
6.3
Amendments; Waivers
40
6.4
Information Concerning Financial Condition of the Borrower and its Subsidiaries
41
6.5
Submission to Jurisdiction; Waivers.
41
6.6
Notices
43
6.7
Further Assurances
43
6.8
APPLICABLE LAW
43
6.9
Binding on Successors and Assigns
43
6.10
Specific Performance
43
6.11
Headings
43
6.12
Counterparts
43
6.13
Authorization; No Conflict
43
6.14
No Third Party Beneficiaries
44
6.15
Provisions Solely to Define Relative Rights
44
6.16
Additional Grantors
44
6.17
Avoidance Issues
45
6.18
Subrogation
45
6.19
Additional Lien Obligations
45





i

--------------------------------------------------------------------------------





TABLE OF CONTENTS
(cont’d)
 
 
 
Page
 
 
6.20
Agreement Among Secured Parties to Coordinate Enforcement.
46



Exhibit A Form of Intercreditor Agreement Joinder




ii

--------------------------------------------------------------------------------






This INTERCREDITOR AGREEMENT is dated as of October 1, 2018 and is by and among
8TH AVENUE FOOD & PROVISIONS, INC., a Missouri corporation (the “Borrower”), the
other Grantors (as defined in Section 1.1) from time to time party hereto,
BARCLAYS BANK PLC as First Lien Administrative Agent and as First Lien Credit
Agreement Security Agent (each, as defined below) and BARCLAYS BANK PLC as
Second Lien Administrative Agent and as Second Lien Credit Agreement Security
Agent (each, as defined below). Capitalized terms used herein but not otherwise
defined herein shall have the meanings set forth in Section 1 below.
RECITALS:
WHEREAS, the Borrower and each other Grantor have entered into that certain
First Lien Credit Agreement, dated as of the date hereof (as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “First Lien Credit Agreement”), among the Borrower, each other
Grantor, the lenders from time to time party thereto (together with its
successors and assigns in such capacity, the “First Lien Lenders”), Barclays
Bank PLC, as administrative agent (together with its successors and assigns in
such capacity, the “First Lien Administrative Agent”), and as collateral agent
(the “First Lien Credit Agreement Security Agent”) and the other parties
referred to therein;
WHEREAS, pursuant to the various First Lien Documents, (i) certain of the
Grantors have provided guarantees for the First Lien Obligations and (ii) the
Grantors have provided security for the First Lien Obligations;
WHEREAS, the Borrower and each other Grantor have entered into that certain
Second Lien Credit Agreement, dated as of the date hereof (as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Second Lien Credit Agreement”), among the Borrower, each other
Grantor, the lenders from time to time party thereto (the “Second Lien
Lenders”), Barclays Bank PLC, as administrative agent (together with its
successors and assigns in such capacity, the “Second Lien Administrative
Agent”), and as collateral agent (together with its successors and assigns in
such capacity, the “Second Lien Credit Agreement Security Agent”) and the other
parties referred to therein;
WHEREAS, pursuant to the various Second Lien Documents, (i) certain of the
Grantors have provided guarantees for the Second Lien Obligations and (ii) the
Grantors have provided security for the Second Lien Obligations;
WHEREAS, the Borrower and the other Grantors intend to secure the First Lien
Obligations under the First Lien Credit Agreement and any other First Lien
Documents (in each case, including any Permitted Refinancing thereof) with a
First Priority Lien on the Collateral; and
WHEREAS, the Borrower and the other Grantors intend to secure the Second Lien
Obligations under the Second Lien Credit Agreement and any other Second Lien
Documents (in each case, including any Permitted Refinancing thereof) with a
Second Priority Lien on the Collateral.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1
DEFINITIONS
1.1    Defined Terms. The following terms when used in this Agreement, including
its preamble and recitals, shall have the following meanings:


1

--------------------------------------------------------------------------------





“Additional First Lien Obligations” means obligations with respect to
Indebtedness of the Borrower or any other applicable Grantor arising after the
date of this Agreement and documented in an agreement other than any agreement
governing any then extant First Lien Obligations (which additional obligations,
for the absence of doubt, may include any “Incremental Facilities”, “Additional
Revolving Facilities”, “Additional Term Facilities”, “Incremental Equivalent
Debt”, “Replacement Revolving Facilities” and/or “Replacement Term Loans” (each,
as defined in the First Lien Credit Agreement)) to the extent (a) such
Indebtedness is not expressly prohibited by the terms of the then extant First
Lien Credit Agreement, Second Lien Credit Agreement and each then extant
Additional First Lien Obligations Agreement and Additional Second Lien
Obligations Agreement from being secured by Liens on the Collateral ranking
senior in right of security with the Liens securing the Second Lien Obligations,
(b) the Grantors have granted Liens on the Collateral to secure the obligations
in respect of such Indebtedness and (c) the applicable Additional First Lien
Obligations Agent, for the holders of such indebtedness, has entered into (I) an
Intercreditor Agreement Joinder on behalf of the holders of such indebtedness
pursuant to Section 6.19 and, if applicable, (II) a First Lien Parity
Intercreditor Agreement, in each case, acknowledging that such holders shall be
bound by the terms hereof and thereof applicable to First Lien Secured Parties.
“Additional First Lien Obligations Agent” means each Person appointed to act as
trustee, agent or representative for the holders of the applicable Additional
First Lien Obligations pursuant to any Additional First Lien Obligations
Agreement.
“Additional First Lien Obligations Agreement” means (i) the indenture, credit
agreement or other agreement under which any Additional First Lien Obligations
are incurred that are designated as Additional First Lien Obligations pursuant
to Section 6.19 and (ii) any other “Loan Documents” or “Financing Documents” (or
similar term as may be defined or referred to in the foregoing or other
agreements, documents and instruments) executed in connection therewith, in each
case, as Refinanced from time to time in accordance with the terms thereof and
hereof.
“Additional First Lien Obligations Secured Parties” means, at any relevant time,
the noteholders, lenders, creditors and secured parties under any Additional
First Lien Obligations Agreements, any Additional First Lien Obligations Agent
and the other agents or trustees under any Additional First Lien Obligations
Agreement, in each case, in their capacities as such.
“Additional Lien Obligations” means, collectively, the Additional First Lien
Obligations and the Additional Second Lien Obligations.
“Additional Lien Obligations Agent” means the Additional First Lien Obligations
Agent and/or the Additional Second Lien Obligations Agent, as applicable.
“Additional Lien Obligations Agreement” means, collectively the Additional First
Lien Obligations Agreement and the Additional Second Lien Obligations Agreement.
“Additional Second Lien Obligations” means obligations with respect to
Indebtedness of the Borrower or any other applicable Grantor arising after the
date of this Agreement and documented in an agreement other than any agreement
governing any then extant Second Lien Obligations to the extent (a) such
Indebtedness is not expressly prohibited by the terms of the then extant First
Lien Credit Agreement, the Second Lien Credit Agreement and each then extant
Additional First Lien Obligations Agreement and Additional Second Lien
Obligations Agreement from being secured by Liens on the Collateral ranking pari
passu or junior in right of security with the Liens securing the Second Lien
Obligations, (b) the Grantors have granted Liens on the Collateral to secure the
obligations in respect of such Indebtedness and (c) the applicable Additional
Second Lien Obligations Agent, for the holders of such indebtedness, has entered
into (I) an Intercreditor Agreement Joinder on behalf of the holders of such
indebtedness pursuant to Section 6.19 and, if applicable, (II) a Second Lien
Parity Intercreditor Agreement, in each case, acknowledging that such holders
shall be bound by the terms hereof and thereof applicable to Second Lien Secured
Parties.


2

--------------------------------------------------------------------------------





“Additional Second Lien Obligations Agent” means each Person appointed to act as
trustee, agent or representative for the holders of the applicable Additional
Second Lien Obligations pursuant to any Additional Second Lien Obligations
Agreement.
“Additional Second Lien Obligations Agreement” means (i) the indenture, credit
agreement or other agreement under which any Additional Second Lien Obligations
are incurred that are designated as Additional Second Lien Obligations pursuant
to Section 6.19 and (ii) any other “Loan Documents” or “Financing Documents” (or
similar term as may be defined or referred to in the foregoing or other
agreements, documents and instruments executed in connection therewith, in each
case, as Refinanced from time to time in accordance with the terms thereof and
hereof).
“Additional Second Lien Obligations Secured Parties” means, at any relevant
time, the noteholders, lenders, creditors and secured parties under any
Additional Second Lien Obligations Agreements, including any Additional Second
Lien Obligations Agent and the other agents or trustees under any such
Additional Second Lien Obligations Agreement, in each case, in their capacities
as such.
“Agents” shall mean, collectively, the First Lien Representative, the Second
Lien Representative and the Security Agents.
“Agreement” shall mean this Intercreditor Agreement.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy” (11 U.S.C. § 101 et seq.).
“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or is required to be accounted for as a capital lease on the
balance sheet of that Person.
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing, but excluding for the avoidance of doubt any
Indebtedness convertible into or exchangeable for any of the foregoing.
“Cash” shall mean money, currency or a credit balance in any demand or Deposit
Account.
“Cash Proceeds” shall mean all Proceeds of any Collateral received by any
Grantor or Secured Party consisting of Cash and checks.
“Collateral” shall mean, collectively for all Grantors, any and all property of
each Grantor subject to a Lien under the Security Documents and any and all
other property of such Grantor, now existing or hereafter acquired, that is or
becomes subject to a Lien pursuant to any of the Security Documents.


3

--------------------------------------------------------------------------------





“Comparable Second Lien Security Document” shall mean, in relation to any
Collateral subject to any Lien created under any First Lien Security Document,
that Second Lien Document which creates (or purports to create) a Lien on the
same Collateral, granted by the same Grantor, as the same may be Refinanced from
time to time in accordance with the terms hereof, thereof, the First Lien Credit
Agreement and the Second Lien Credit Agreement.
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, general assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the U.S. or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.
“Defaulting First Lien Secured Party” shall have the meaning set forth in
Section 3.3(i)(iv).
“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.
“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided, that, no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management, managers or consultants of the Borrower or its subsidiaries shall be
a Derivative Transaction.
“Directing First Lien Security Agent” means (a) the First Lien Credit Agreement
Security Agent unless (and until) the Discharge of First Lien Obligations has
occurred solely with respect to the First Lien Obligations under the First Lien
Credit Agreement and the First Lien Documents with respect thereto and (b)
thereafter, the First Lien Credit Agreement Security Agent designated in writing
by the holders of a majority of the then outstanding principal amount of the
First Lien Obligations to, from time to time, act as Directing First Lien
Security Agent hereunder.
“Directing Second Lien Security Agent” means (a) the Second Lien Credit
Agreement Security Agent unless (and until) the Discharge of Second Lien
Obligations has occurred solely with respect to the Second Lien Obligations
under the Second Lien Credit Agreement and the Second Lien Documents with
respect thereto and (b) thereafter, the Second Lien Credit Agreement Security
Agent designated in writing by the holders of a majority of the then outstanding
principal amount of the Second Lien Obligations to, from time to time, act as
Directing Second Lien Security Agent hereunder.
“Directing Security Agent” means any of the Directing First Lien Security Agent
or the Directing Second Lien Security Agent, as the case may be.
“Discharge of First Lien Obligations” shall mean, except to the extent otherwise
provided in Section 3.3(g), the occurrence of all of the following:
(i)termination or expiration of all commitments to extend credit that would
constitute (prior to such termination or expiration) First Lien Priority
Obligations;


4

--------------------------------------------------------------------------------





(ii)    payment in full in cash of the outstanding principal of, and interest
(including any Post-Petition Interest) and premium (if any) in respect of, all
First Lien Priority Obligations (other than any undrawn letters of credit);
(iii)    discharge, cash collateralization or back-stopping (in an amount equal
to 103% of the aggregate undrawn amount) of all outstanding letters of credit
constituting First Lien Priority Obligations;
(iv)    payment in full in cash of all other First Lien Priority Obligations
that are outstanding and unpaid at the time the termination, expiration, cash
collateralization and/or back-stopping set forth in clauses (i) and (iii) above
have occurred (other than any obligations for taxes, costs, indemnifications and
other contingent liabilities in respect of which no claim or demand for payment
has been made at such time); and
(v)    adequate provision has been made for any contingent or unliquidated First
Lien Priority Obligations for which a claim has been made against the First Lien
Secured Parties and indemnification is required under the First Lien Documents;
provided that the Discharge of First Lien Obligations shall not be deemed to
have occurred if such payments are made with the proceeds of other First Lien
Priority Obligations that constitute an exchange or replacement for or a
Refinancing of such First Lien Priority Obligations.
Upon the satisfaction of the conditions set forth in clauses (i) through (v)
with respect to any series of First Lien Priority Obligations, the applicable
First Lien Security Agent agrees to promptly deliver to the other First Lien
Security Agents and the Second Lien Security Agents written notice of the same.
“Discharge of Second Lien Obligations” shall mean, except to the extent
otherwise provided in Section 3.3(h), the occurrence of all of the following:
(i)    termination or expiration of all commitments to extend credit that would
constitute (prior to such termination or expiration) Second Lien Priority
Obligations;
(ii)    payment in full in cash of the outstanding principal of, and interest
(including any Post-Petition Interest) and premium (if any) in respect of, all
Second Lien Priority Obligations;
(iii)    payment in full in cash of all other Second Lien Priority Obligations
that are outstanding and unpaid at the time the termination, expiration and/or
discharge set forth in clauses (i) and (ii) above have occurred (other than any
obligations for taxes, costs, indemnifications and other contingent liabilities
in respect of which no claim or demand for payment has been made at such time);
and
(iv)    adequate provision has been made for any contingent or unliquidated
Second Lien Priority Obligations for which a claim has been made against the
Second Lien Secured Parties and indemnification is required under the Second
Lien Documents; provided that the Discharge of Second Lien Obligations shall not
be deemed to have occurred if such payments are made with the proceeds of other
Second Lien Priority Obligations that constitute an exchange or replacement for
or a Refinancing of such Second Lien Priority Obligations.
Upon the satisfaction of the conditions set forth in clauses (i) through (iv)
with respect to any series of Second Lien Priority Obligations, the applicable
Second Lien Security Agent agrees to promptly deliver to the other Second Lien
Security Agents and the First Lien Security Agents written notice of the same.
“Eligible First Lien Purchaser” shall have the meaning set forth in Section
3.3(i)(i).


5

--------------------------------------------------------------------------------





“Excess First Lien Obligations” shall mean any Indebtedness and other
obligations that would constitute First Lien Priority Obligations but for the
exclusion therefrom pursuant to the proviso in the definition of “First Lien
Obligations”. If any Excess First Lien Obligations exist, the portion of
obligations outstanding under the First Lien Documents constituting Excess First
Lien Obligations shall be (x) determined as agreed in writing among the First
Lien Secured Parties or (y) if no such agreement applies, the latest principal
amounts advanced (it being agreed for such purposes that principal advanced
pursuant to a revolving credit commitment or delayed draw commitment shall be
deemed advanced on the date such commitment first became binding on the
applicable creditors).
“Excess Second Lien Obligations” shall mean any Indebtedness and other
obligations that would constitute Second Lien Priority Obligations but for the
exclusion therefrom pursuant to the proviso in the definition of “Second Lien
Obligations”. If any Excess Second Lien Obligations exist, the portion of
obligations outstanding under the Second Lien Documents constituting Excess
Second Lien Obligations shall be (x) determined as agreed in writing among the
Second Lien Secured Parties or (y) if no such agreement applies, the latest
principal amounts advanced.
“Excluded Subsidiary” shall have the meaning provided in the First Lien Credit
Agreement (as in effect on the date hereof).
“First Lien” shall mean any Lien created by the First Lien Security Documents.
“First Lien Administrative Agent” shall have the meaning set forth in the
recitals hereto.
“First Lien Bank Product Agreements” shall mean each agreement or other document
governing or evidencing First Lien Bank Product Obligations.
“First Lien Bank Product Creditor” shall mean each provider of “Banking
Services” (as that term is defined in the First Lien Credit Agreement (as in
effect on the date hereof)).
“First Lien Bank Product Obligations” shall mean the “Banking Services
Obligations” (as that term is defined in the First Lien Credit Agreement (as in
effect on the date hereof)).
“First Lien Collateral Priority Lien” shall have the meaning set forth in
Section 3.3(a)(iv).
“First Lien Credit Agreement” shall have the meaning set forth in the recitals
hereto.
“First Lien Debt Cap” shall mean the result of (i) 120% of the principal amount
of Indebtedness under the First Lien Credit Agreement on the date hereof plus
(ii) 120% of such additional amounts permitted to be incurred by the Borrower
and/or the other Grantors under, or pursuant to, all “Incremental Facilities”
and “Incremental Equivalent Debt” (each, as defined in the First Lien Credit
Agreement) pursuant to Section 2.21(a) and Section 6.01(x) of the First Lien
Credit Agreement (as in effect on the date hereof) or pursuant to any similar
terms in any Additional First Lien Obligations Agreement and any corresponding
provisions in any Refinancing thereof to the extent such similar or
corresponding provisions do not permit an aggregate principal amount of
Indebtedness in excess of an amount permitted under the First Lien Credit
Agreement (as in effect on the date hereof), plus (iii) the amount of any
accrued and unpaid interest, paid in kind amounts and premium on any
Indebtedness under the First Lien Credit Agreement or any Additional First Lien
Obligations Agreement in connection with a Permitted Refinancing thereof plus
fees and expenses incurred in connection therewith, plus (iv) solely for the
purpose of Section 3.4(a), an amount equal to 15% of the principal amount of
Indebtedness under the First Lien Credit Agreement on the date hereof, minus (v)
the aggregate amount of (a) all repayments of the principal of the First Lien
Obligations under Section 2.09(a) of the First Lien Credit Agreement and (b) all
mandatory prepayments of the principal of the First Lien Obligations under
Section 2.10(b) of the First Lien Credit Agreement (pursuant to any asset sale
or condemnation event (subject, to the extent such First Lien Obligations
represent revolving loans, to permanent reductions of the revolving commitments
with respect thereto) but excluding any mandatory prepayment of such First Lien
Obligations in connection with a Permitted Refinancing thereof). For the
avoidance of doubt, First Lien Bank Product Obligations and First Lien Secured
Hedging Obligations shall not be subject to the First Lien Debt Cap.


6

--------------------------------------------------------------------------------





“First Lien DIP Financing” shall have the meaning set forth in Section 3.4(a).
“First Lien Documents” shall mean (x) the First Lien Credit Agreement and the
other Loan Documents (as defined in the First Lien Credit Agreement), (y) each
First Lien Secured Hedging Agreement and First Lien Bank Product Agreement and
(z) each of the other agreements, documents and instruments (including any
Additional First Lien Obligations Agreement) providing for or evidencing any
First Lien Obligation (including any Permitted Refinancing of any First Lien
Obligation), as each may be Refinanced from time to time in accordance with the
provisions of this Agreement (but excluding, for the avoidance of doubt, any
documents entered into in connection with a First Lien DIP Financing). It being
understood that for purposes of Section 3.3(d), the term “First Lien Documents”
shall not include any First Lien Secured Hedging Agreement or First Lien Bank
Product Agreement or any other agreements of the type described in clause (z)
relating to agreements described in clause (y) of the foregoing sentence.
“First Lien Hedging Creditor” shall mean each counterparty to any First Lien
Secured Hedging Agreement (other than a Grantor).
“First Lien Lenders” shall have the meaning set forth in the recitals to this
Agreement and shall include any “lenders”, “noteholders” or similar terms in any
Additional First Lien Obligations Agreement or in any Permitted Refinancing of
any First Lien Obligations or any Additional First Lien Obligations.
“First Lien Obligations” shall mean (a) all obligations (including guaranty
obligations) of every nature of each Grantor, from time to time owed to the
First Lien Secured Parties or any of them, under any First Lien Document
(including any First Lien Document in respect of a Permitted Refinancing of any
First Lien Obligations), including all “Secured Obligations” or similar term as
defined in the First Lien Credit Agreement and whether for principal, premium,
interest (including Post-Petition Interest which, but for the filing of a
petition in bankruptcy with respect to such Person, would have accrued on any
First Lien Obligation (including any Permitted Refinancing of any First Lien
Obligations) at the rate provided in the respective documentation, whether or
not a claim is allowed or allowable against the Borrower or any of its
Subsidiaries for such Post-Petition Interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under (and obligations to cash
collateralize) letters of credit, fees, expenses, indemnification or otherwise
and (b) First Lien Bank Product Obligations and First Lien Secured Hedging
Obligations; provided that if the sum of: (i) the aggregate principal amount of
Indebtedness for borrowed money of the Borrower and its Subsidiaries then
outstanding under the First Lien Credit Agreement and the other First Lien
Documents (but excluding, for the avoidance of doubt, any First Lien Secured
Hedging Agreements and First Lien Bank Product Agreements); plus (ii) the
aggregate face amount of any letters of credit issued but not reimbursed under
the First Lien Documents is in excess of the First Lien Debt Cap, then only that
portion of such aggregate principal amount of Indebtedness for borrowed money
and such aggregate face amount of unreimbursed letters of credit not in excess
of the First Lien Debt Cap shall be deemed to be First Lien Priority
Obligations, and interest and reimbursement obligations with respect to such
Indebtedness and letters of credit shall only constitute First Lien Priority
Obligations to the extent related to Indebtedness and unreimbursed letters of
credit otherwise included in the First Lien Priority Obligations.
“First Lien Parity Intercreditor Agreement” shall mean an agreement among each
First Lien Representative allocating rights among the various First Lien Secured
Parties.


7

--------------------------------------------------------------------------------





“First Lien Permitted Liens” shall mean the “Permitted Liens” under, and as
defined in, the First Lien Credit Agreement (as in effect on the date hereof).
“First Lien Pledge and Security Agreement” shall mean that certain Pledge and
Security Agreement dated as of the date hereof, among the Borrower, each other
Grantor and the First Lien Security Agent.
“First Lien Priority Obligations” shall mean all First Lien Obligations
exclusive of the Excess First Lien Obligations.
“First Lien Purchase Option” shall have the meaning set forth in Section
3.3(i)(i).
“First Lien Representative” shall mean (i) in the case of the First Lien Credit
Agreement, the First Lien Administrative Agent and (ii) in the case of any
Additional First Lien Obligations, the applicable Additional First Lien
Obligations Agent.
“First Lien Secured Hedging Agreement” shall mean any Hedge Agreement with
respect to Secured Hedging Obligations (as each such term is (and the component
definitions as used therein are) defined in the First Lien Credit Agreement (as
in effect on the date hereof)).
“First Lien Secured Hedging Creditor” shall mean each counterparty to any First
Lien Secured Hedging Agreement (other than a Grantor).
“First Lien Secured Hedging Obligations” shall mean any “Secured Hedging
Obligations” (as each such term is (and the component definitions as used
therein are) defined in the First Lien Credit Agreement (as in effect on the
date hereof)).
“First Lien Secured Parties” shall mean (a) the lenders (including, in any
event, each letter of credit issuer), agents and arrangers under the First Lien
Credit Agreement and shall include all former lenders, agents and arrangers
under the First Lien Credit Agreement to the extent that any First Lien
Obligations owing to such Persons were incurred while such Persons were lenders,
agents or arrangers under the First Lien Credit Agreement and, as of any date of
determination, such First Lien Obligations have not been paid or satisfied in
full in accordance with the terms of the First Lien Documents, (b) the First
Lien Secured Hedging Creditors, (c) the First Lien Bank Product Creditors, (d)
all new First Lien Secured Parties joining as a party hereto to the extent set
forth in Section 3.3(g) and (e) all other First Lien Lenders and any Additional
First Lien Obligations Secured Parties, if any.
“First Lien Security Agent” shall mean each of (a) the First Lien Credit
Agreement Security Agent, (b) any New First Lien Agent to the extent set forth
in Section 3.3(g) and (c) any Additional First Lien Obligations Agent.
“First Lien Security Documents” shall mean the First Lien Pledge and Security
Agreement, the other Collateral Documents (as defined in the First Lien Credit
Agreement) and any other agreement, document or instrument pursuant to which a
Lien is granted securing any First Lien Obligations (including any Permitted
Refinancing of any First Lien Obligation) or under which rights or remedies with
respect to such Liens are governed.
“First Priority” shall mean with respect to any Lien purported to be created on
any Collateral pursuant to any First Lien Security Document, that such Lien is
prior in right to any other Lien thereon, other than any First Lien Permitted
Liens (excluding First Lien Permitted Liens of the type described in Section
6.02(t) of the First Lien Credit Agreement (as in effect on the date hereof) (as
it relates to Section 6.01(v) of the First Lien Credit Agreement (as in effect
on the date hereof) only) applicable to such Collateral which have priority over
the respective Liens on such Collateral created pursuant to the relevant First
Lien Security Document.


8

--------------------------------------------------------------------------------





“GAAP” shall mean generally accepted accounting principles in the U.S. as in
effect and applicable to the accounting period in respect of which reference to
GAAP is being made, subject to the provisions of Section 1.04 of the First Lien
Credit Agreement and Section 1.04 of the Second Lien Credit Agreement, as
applicable.
“Governmental Authority” shall mean any federal, state, municipal, national,
provincial or other government, governmental department, commission, board,
bureau, court, central bank, agency or instrumentality or political subdivision
thereof or any entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state, province or locality of the
U.S., the U.S. or a foreign entity or government.
“Grantors” shall mean the Borrower and each of the Borrower’s wholly-owned
Subsidiaries (other than Excluded Subsidiaries) that have executed and
delivered, or may from time to time hereafter execute and deliver a First Lien
Security Document or a Second Lien Security Document.
“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner and including any obligation
of the Guarantor, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other monetary
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the Primary
Obligor so as to enable the Primary Obligor to pay such Indebtedness or other
monetary obligation, (d) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or monetary
obligation, (e) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (f) secured by any Lien on any assets
of such Guarantor securing any Indebtedness or other monetary obligation of any
other Person, whether or not such Indebtedness or other monetary obligation is
assumed by such Guarantor (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the date hereof or entered into in connection with any acquisition,
disposition or other transaction permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.
“Hedge Agreement” shall mean any agreement with respect to any Derivative
Transaction between any Grantor or any Subsidiary and any other Person.
“Indebtedness” means and includes all First Lien Obligations and Second Lien
Obligations, as applicable, that constitute “Indebtedness” within the meaning of
the First Lien Credit Agreement and Second Lien Credit Agreement, respectively.
For the avoidance of doubt, “Indebtedness” shall not include any First Lien
Obligations under any First Lien Secured Hedging Agreement and First Lien Bank
Product Agreement.


9

--------------------------------------------------------------------------------





“Insolvency or Liquidation Proceeding” shall mean any case or proceeding
commenced as a result of any of the following: (i) the filing by any Grantor of
a voluntary petition in bankruptcy under any provision of any Debtor Relief Law
(including the Bankruptcy Code) or a petition to take advantage of any
receivership or insolvency laws, including any petition seeking the dissolution,
winding up, total or partial liquidation, reorganization, composition,
arrangement, adjustment or readjustment or other relief of such Grantor, such
Grantor’s debts or such Grantor’s assets or the appointment of a trustee,
receiver, liquidator, custodian or similar official for such Grantor or a
material part of such Grantor’s property; (ii) the admission in writing by such
Grantor of its inability to pay its debts generally as they become due; (iii)
the appointment of a receiver, liquidator, trustee, custodian or other similar
official for such Grantor or all or a material part of such Grantor’s assets;
(iv) the filing of any petition against such Grantor under any Debtor Relief Law
(including the Bankruptcy Code) or other receivership or insolvency law,
including any petition seeking the dissolution, winding up, total or partial
liquidation, reorganization, composition, arrangement, adjustment or
readjustment or other relief of such Grantor, such Grantor’s debts or such
Grantor’s assets or the appointment of a trustee, receiver, liquidator,
custodian or similar official for such Grantor or a material part of such
Grantor’s property; or (v) the general assignment by such Grantor for the
benefit of creditors or any other marshalling of the assets and liabilities of
such Grantor.
“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the First Lien Security Agent or the Second
Lien Security Agent is the loss payee or additional insured thereof).
“Intercreditor Agreement Joinder” shall mean an agreement substantially in the
form of Exhibit A hereto.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capital Lease having substantially the same economic effect as
any of the foregoing) in each case, in the nature of security; provided that in
no event shall an operating lease in and of itself be deemed a Lien.
“New First Lien Agent” shall have the meaning set forth in Section 3.3(g).
“New Second Lien Agent” shall have the meaning set forth in Section 3.3(h).
“Permitted Refinancing” shall mean, with respect to any Indebtedness under the
First Lien Documents or the Second Lien Documents, the Refinancing of such
Indebtedness (“Refinancing Indebtedness”) in accordance with the requirements of
this Agreement, the First Lien Credit Agreement and the Second Lien Credit
Agreement.
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.
“Pledged Collateral” shall have the meaning set forth in Section 3.3(f)(i).
“Post-Petition Interest” shall mean interest, fees, expenses and other charges
that pursuant to the First Lien Documents or Second Lien Documents, as the case
may be, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under any Debtor Relief Law or in any such
Insolvency or Liquidation Proceeding.


10

--------------------------------------------------------------------------------





“Proceeds” shall have the meaning assigned in Article 9 of the UCC and, in any
event, shall also include, but not be limited to, (i) any and all proceeds of
any insurance, indemnity, warranty or guaranty payable to any Agent or any
Grantor from time to time with respect to any of the Collateral, (ii) any and
all payments (in any form whatsoever) made or due and payable to any Grantor
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any Person acting under color of governmental
authority), (iii) any and all Stock Rights and (iv) any and all other amounts
from time to time paid or payable under or in connection with any of the
Collateral.
“Recovery” shall have the meaning set forth in Section 6.17.
“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, retire, defease, amend, modify, supplement, amend and restate,
restructure, replace, refund or repay, or to issue other Indebtedness, in
exchange or replacement for, such Indebtedness in whole or in part. “Refinanced”
and “Refinancing” shall have correlative meanings.
“Refinancing Indebtedness” shall have the meaning set forth in the definition of
“Permitted Refinancing”.
“SEC” shall mean the United States Securities and Exchange Commission.
“Second Lien” shall mean any Lien created by the Second Lien Security Documents.
“Second Lien Credit Agreement” shall have the meaning set forth in the recitals
hereto.
“Second Lien Administrative Agent” shall have the meaning set forth in the
recitals hereto.
“Second Lien Credit Bid Rights” shall mean in respect of any order relating to a
sale of assets constituting Collateral in any Insolvency or Liquidation
Proceeding, that (i) such order grants the Second Lien Security Agent and the
Second Lien Secured Parties (individually and in any combination, subject to the
terms of the Second Lien Documents) the right to bid at the sale of such assets
and the right to offset its claims secured by Second Liens upon such assets
against the purchase price of such assets if (A) the bid of the Second Lien
Security Agent or such Second Lien Secured Parties is the highest bid or
otherwise determined by a court to be the best offer at a sale, (B) the Second
Lien Security Agent or such Second Lien Secured Parties provide evidence of
financing adequate to close the sale and (C) the bid of the Second Lien Security
Agent or such Second Lien Secured Parties includes a cash purchase price
component payable at the closing of the sale in an amount that would be
sufficient on the date of the closing of the sale, if such amount were applied
to such payment on such date, to pay or satisfy in full in cash all unpaid First
Lien Priority Obligations (including the discharge, cash collateralization or
backstopping of all outstanding letters of credit constituting First Lien
Priority Obligations and all First Lien Bank Product Obligations and all First
Lien Secured Hedging Obligations constituting First Lien Priority Obligations
but excluding, in the case of the First Lien Priority Obligations, unasserted
contingent obligations in respect of indemnities and expense reimbursement) and
to satisfy all Liens entitled to priority over the First Liens that attach to
the Proceeds of the sale, and such order requires such amount to be so applied
and (ii) such order allows the claims of the Second Lien Security Agent and the
Second Lien Secured Parties in such Insolvency or Liquidation Proceeding to the
extent required for the grant of such rights.


11

--------------------------------------------------------------------------------





“Second Lien Debt Cap” shall mean the result of (i) 120% of the principal amount
of Indebtedness under the Second Lien Credit Agreement on the date hereof plus
(ii) 120% of such additional amounts permitted to be incurred by the Borrower
and/or the other Grantors under, or pursuant to, all “Incremental Term
Facilities” and “Incremental Equivalent Debt” (each, as defined in the Second
Lien Credit Agreement) pursuant to Section 2.21(a) and Section 6.01(x) of the
Second Lien Credit Agreement (as in effect on the date hereof) or pursuant to
any similar terms in any Additional Second Lien Obligations Agreement and any
corresponding provisions in any Refinancing thereof to the extent such similar
or corresponding provisions do not permit an aggregate principal amount of
Indebtedness in excess of an amount permitted under the Second Lien Credit
Agreement (as in effect on the date hereof), plus (iii) the amount of any
accrued and unpaid interest, paid in kind amounts and premium on any
Indebtedness under the Second Lien Credit Agreement or any Additional Second
Lien Obligations Agreement in connection with a Permitted Refinancing thereof
plus fees and expenses incurred in connection therewith.
“Second Lien Documents” shall mean (x) the Second Lien Credit Agreement and the
other Loan Documents (as defined in the Second Lien Credit Agreement) and (y)
each of the other agreements, documents and instruments (including any
Additional Second Lien Obligations Agreement) providing for or evidencing any
Second Lien Obligation (including any Permitted Refinancing of any Second Lien
Obligation), as each may be Refinanced from time to time in accordance with the
provisions of this Agreement.
“Second Lien Lenders” shall have the meaning set forth in the recitals to this
Agreement and shall include any “lenders”, “noteholders” or similar terms in any
Additional Second Lien Obligations Agreement or in any Permitted Refinancing of
any Second Lien Obligations or any Additional Second Lien Obligations.
“Second Lien Obligations” shall mean all obligations (including guaranty
obligations) of every nature of each Grantor, from time to time owed to the
Second Lien Secured Parties or any of them, under any Second Lien Document
(including any Second Lien Document in respect of a Permitted Refinancing of any
Second Lien Obligations), including all “Secured Obligations” or similar term as
defined in the Second Lien Credit Agreement and whether for principal, premium,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such Person, would have accrued on any Second Lien
Obligation (including any Permitted Refinancing of any Second Lien Obligations)
at the rate provided in the respective documentation, whether or not a claim is
allowed or allowable against the Borrower or any of its Subsidiaries for such
interest in the related bankruptcy proceeding), fees, expenses, indemnification
or otherwise; provided that if the aggregate principal amount of Indebtedness
for borrowed money of the Borrower and its Subsidiaries then outstanding under
the Second Lien Credit Agreement and the other Second Lien Documents is in
excess of the Second Lien Debt Cap, then only that portion of such aggregate
principal amount of Indebtedness for borrowed money not in excess of the Second
Lien Debt Cap shall be deemed to be Second Lien Priority Obligations and
interest and reimbursement obligations with respect to such Indebtedness shall
only constitute Second Lien Priority Obligations to the extent related to
Indebtedness otherwise included in the Second Lien Priority Obligations.
“Second Lien Parity Intercreditor Agreement” shall mean an agreement among each
Second Lien Representative allocating rights among the various Second Lien
Secured Parties.
“Second Lien Permitted Liens” shall mean the “Permitted Liens” under, and as
defined in, the Second Lien Credit Agreement (as in effect on the date hereof).
“Second Lien Pledge and Security Agreement” shall mean that certain Pledge and
Security Agreement dated as of the date hereof, among the Borrower, each other
Grantor and the Second Lien Security Agent.


12

--------------------------------------------------------------------------------





“Second Lien Priority Obligations” shall mean all Second Lien Obligations
exclusive of the Excess Second Lien Obligations.
“Second Lien Representative” shall mean (i) in the case of the Second Lien
Credit Agreement, the Second Lien Administrative Agent and (ii) in the case of
any Additional Second Lien Obligations, the applicable Additional Second Lien
Obligations Agent.
“Second Lien Secured Parties” shall mean (a) the lenders, agents and arrangers
under the Second Lien Credit Agreement and shall include all former lenders,
agents and arrangers under the Second Lien Credit Agreement to the extent that
any Second Lien Obligations owing to such Persons were incurred while such
Persons were lenders, agents or arrangers under the Second Lien Credit Agreement
and, as of any date of determination, such Second Lien Obligations have not been
paid or satisfied in full in accordance with the terms of the Second Lien
Documents, (b) all new Second Lien Secured Parties joining as a party hereto to
the extent set forth in Section 3.3(h) and (c) all other Second Lien Lenders and
any Additional Second Lien Obligations Secured Parties, if any.
“Second Lien Security Agent” shall mean each of (a) the Second Lien Credit
Agreement Security Agent, (b) any New Second Lien Agent to the extent set forth
in Section 3.3(h) and (c) any Additional Second Lien Obligations Agent.
“Second Lien Security Documents” shall mean the Second Lien Pledge and Security
Agreement, the other Collateral Documents (as defined in the Second Lien Credit
Agreement) and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Second Lien Obligations (including any Permitted
Refinancing of any Second Lien Obligation) or under which rights or remedies
with respect to such Liens are governed, together with any amendments,
replacements, modifications, extensions, renewals or supplements to, or
restatements of, any of the foregoing.
“Second Lien Standstill Period” shall have the meaning set forth in Section
3.1(a)(i).
“Second Priority” shall mean, with respect to any Lien purported to be created
on any Collateral pursuant to any Second Lien Security Document, that such Lien
is prior in right to any other Lien thereon, other than (x) Liens securing
Indebtedness of the type permitted pursuant to Section 6.01(v) of the Second
Lien Credit Agreement (as in effect on the date hereof), (y) First Lien
Permitted Liens of the type permitted to be prior to the Liens on the Collateral
securing the First Lien Obligations in accordance with the definition of “First
Priority” contained herein and (z) any Lien on Collateral that is permitted to
be pari passu with the First Lien Security Agent’s Lien in the Collateral.
“Secured Parties” shall mean, collectively, the First Lien Secured Parties and
the Second Lien Secured Parties.
“Security Agents” shall mean, collectively, the First Lien Security Agents and
the Second Lien Security Agents.
“Security Document” shall mean any First Lien Security Document or any Second
Lien Security Document.
“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Capital Stock constituting Collateral, any right to receive any
Capital Stock constituting Collateral and any right to receive earnings, in
which such Grantor now has or hereafter acquires any right, issued by an issuer
of such Capital Stock.


13

--------------------------------------------------------------------------------





“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50.0% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by such
Person or one or more of the other Subsidiaries of such Person or a combination
thereof; provided, that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.
“Target” shall have the meaning set forth in the introductory paragraph hereof.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.
“U.S.” means the United States of America.
1.2    Terms Generally; Timing of Performance; Miscellaneous. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, amended and restated, supplemented,
renewed, extended, refunded, replaced or Refinanced or otherwise modified to the
extent not prohibited hereby, (b) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (c) the
words “herein”, “hereof’ and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement, (d) all references herein to Exhibits, Sections,
clauses or paragraphs shall be construed to refer to Exhibits, Sections, clauses
or paragraphs of this Agreement, (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (f) terms defined in the UCC but not otherwise
defined herein shall have the same meanings herein as are assigned thereto in
the UCC, (g) reference to any law means such law as amended, modified, codified,
replaced or re-enacted, in whole or in part, and in effect on the date hereof,
including rules, regulations, enforcement procedures and any interpretations
promulgated thereunder, and (h) references to Sections or clauses shall refer to
those portions of this Agreement, and any references to a clause shall, unless
otherwise identified, refer to the appropriate clause within the same Section in
which such reference occurs. When performance of any obligation is stated to be
due or performance is required on a day which is not a Business Day, the date of
such performance shall extend to the immediately succeeding Business Day. To the
extent applicable, the rules of construction set forth in Sections 1.02 through
1.08 of the First Lien Credit Agreement and Sections 1.02 through 1.08 of the
Second Lien Credit Agreement shall apply to this Agreement as if specifically
incorporated herein, mutatis mutandis.
SECTION 2
LIEN PRIORITIES
(a)    Lien Priorities.


14

--------------------------------------------------------------------------------





(i)    Relative Priorities. Notwithstanding (i) the time, manner, order or
method of grant, creation, attachment or perfection of any Liens securing either
the First Lien Obligations or Second Lien Obligations granted on the Collateral,
(ii) the validity or enforceability of the security interests and Liens granted
in favor of any Security Agent or any Secured Party on the Collateral, (iii) the
date on which any First Lien Obligations or Second Lien Obligations are
extended, (iv) any provision of the UCC or any other applicable law, including
any rule for determining priority thereunder or under any other law or rule
governing the relative priorities of secured creditors, including with respect
to real property or fixtures, (v) any provision set forth in any First Lien
Document or any Second Lien Document (in each case, other than this Agreement),
(vi) the possession or control by any Security Agent or any Secured Party or any
bailee of all or any part of any Collateral as of the date hereof or otherwise,
(vii) any failure by any Security Agent or Secured Party to perfect its security
interests in the Collateral or any avoidance of such Liens as a fraudulent
conveyance, preference, or otherwise or (viii) any other circumstance
whatsoever, each Security Agent, on behalf of itself and its respective Secured
Parties, hereby agrees that:
(A)    any Lien on the Collateral securing or purporting to secure any First
Lien Obligations now or hereafter held by or on behalf of the First Lien
Security Agents or any other First Lien Secured Parties or any agent or trustee
therefor, in each case, regardless of how acquired, whether by grant,
possession, statute, operation of law or court order, subrogation or otherwise,
shall be senior in all respects and prior to any Lien on the Collateral securing
or purporting to secure any of the Second Lien Obligations; and
(B)    any Lien on the Collateral securing or purporting to secure any Second
Lien Obligations now or hereafter held by or on behalf of the Second Lien
Security Agents or any other Second Lien Secured Parties or any agent or trustee
therefor, in each case, regardless of how acquired, whether by grant,
possession, statute, operation of law or court order, subrogation or otherwise,
shall be junior and subordinate in all respects to all Liens on the Collateral
securing or purporting to secure any First Lien Obligations.
(ii)    Subordination. The priority and subordination provisions set forth in
clauses (A) and (B) above with respect to Liens on Collateral securing all or
any portion of the First Lien Obligations or the Second Lien Obligations, are
intended to be effective whether or not such Liens are subordinated to any Lien
securing any other obligation of the Borrower, any other Grantor or any other
Person (but only to the extent that such subordination is permitted pursuant to
the terms of the First Lien Credit Agreement and the Second Lien Credit
Agreement or as contemplated in Section 3.4 hereof), or are otherwise voided,
avoided, invalidated or lapsed. The parties hereto acknowledge and agree that
(a) it is their intent that each of the First Lien Obligations (and the security
therefor) and the Second Lien Obligations (and the security therefor) constitute
a separate and distinct class of obligations (and separate and distinct claims)
from each other and (b) because of, among other things, their differing rights
in the Collateral, the Second Lien Obligations are fundamentally different from
the First Lien Obligations and must be separately classified in any plan of
reorganization or similar dispositive restructuring plan proposed, confirmed, or
adopted in an Insolvency or Liquidation Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that any claims of the First Lien Secured Parties and the Second Lien
Secured Parties in respect of the Collateral constitute a single class of claims
(rather than separate classes of senior and junior secured claims), then each
Second Lien Security Agent, on behalf of itself and the other Second Lien
Secured Parties, hereby acknowledges and agrees that all distributions from the
Collateral shall be made as if there were separate classes of senior and junior
secured claims against the Grantors in respect of the Collateral (with the
effect being that, to the extent that the aggregate value of the Collateral is
sufficient (for this purpose ignoring all claims held by the Second Lien Secured
Parties), the First Lien Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest, fees, and expenses, and other claims, all amounts owing in respect of
Post-Petition Interest (whether or not allowed or allowable in such Insolvency
or Liquidation Proceeding) before any distribution from the Collateral is made
in respect of the Second Lien Obligations, with each Second Lien Security Agent,
on behalf of itself and the other Second Lien Secured Parties, hereby
acknowledging and agreeing to turn over to the Directing First Lien Security
Agent amounts otherwise received


15

--------------------------------------------------------------------------------





or receivable by them from the Collateral to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Second Lien Secured Parties).
(b)    Prohibition on Contesting Liens. Each of the First Lien Security Agents,
for itself and on behalf of each other First Lien Secured Party and the Second
Lien Security Agents, for itself and on behalf of each other Second Lien Secured
Party agrees that it shall not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), (i) the priority, validity, extent,
perfection or enforceability of a Lien held, or the allowability of any claim
asserted, by or on behalf of any of the First Lien Secured Parties or the Second
Lien Secured Parties in the Collateral, (ii) the validity or enforceability of
any First Lien Security Document (or any First Lien Obligations thereunder) or
any Second Lien Security Document (or any Second Lien Obligations thereunder) or
(iii) the relative rights and duties of the holders of any of the First Lien
Obligations and the Second Lien Obligations granted and/or established in this
Agreement; provided that nothing in this Agreement shall be construed to prevent
or impair the rights of any of the Security Agents or any other Secured Party to
enforce this Agreement, including the priority of the Liens on the Collateral
securing any of the First Lien Obligations and the Second Lien Obligations as
provided in Section 2(a).
(c)    No New Liens.
(i)    First Lien Obligations. So long as the Discharge of First Lien
Obligations has not occurred, except as contemplated by Section 3.3(f), each of
the Secured Parties agrees that such Secured Party shall not take, accept or
permit to exist any additional Liens on any asset or property of any Grantor to
secure any Second Lien Obligation unless the Borrower and the Grantors have
granted or reasonably contemporaneously grant a First Priority Lien on such
asset or property to secure the First Lien Obligations. To the extent that the
provisions of the immediately preceding sentence are not complied with for any
reason, without limiting any other rights and remedies available to the First
Lien Security Agents and/or the other First Lien Secured Parties, each Second
Lien Security Agent, on behalf of the Second Lien Secured Parties, agrees that
any amounts received by or distributed to any of them pursuant to or as a result
of Liens on the Collateral granted in contravention of this Section 2(c)(i)
shall be subject to Section 3.2(a).
(ii)    Second Lien Obligations. So long as the Discharge of Second Lien
Obligations has not occurred, except as contemplated by Section 3.3(f) and
Section 2(f), each of the Secured Parties agrees that such Secured Party shall
not take, accept or permit to exist any additional Liens on any asset or
property of any Grantor to secure any First Lien Obligations unless the Borrower
and the Grantors have granted or reasonably contemporaneously grant a Second
Priority Lien on such asset or property to secure the Second Lien Obligations.
To the extent that the provisions of the immediately preceding sentence are not
complied with for any reason, without limiting any other rights and remedies
available to the Second Lien Security Agents and/or the other Second Lien
Secured Parties, each First Lien Security Agent, on behalf of the First Lien
Secured Parties, agrees that any amounts received by or distributed to any of
them pursuant to or as a result of Liens on the Collateral granted in
contravention of this Section 2(c)(ii) shall be subject to Section 3.2(b).


16

--------------------------------------------------------------------------------





(d)    Effectiveness of Lien Priorities. Each of the parties hereto acknowledges
that the Lien priorities provided for in this Agreement shall not be affected or
impaired in any manner whatsoever, including on account of: (i) the invalidity,
irregularity or unenforceability of all or any part of the First Lien Documents
or the Second Lien Documents; (ii) any amendment, change or modification of any
of the First Lien Documents or the Second Lien Documents not in contravention of
the terms of this Agreement; or (iii) any impairment, modification, change,
exchange, release or subordination of or limitation on, any liability of, or
stay of actions or Lien enforcement proceedings against, any Grantor under any
of the First Lien Documents or the Second Lien Documents, any property of any
Grantor, or any Grantor’s estate in bankruptcy resulting from any bankruptcy,
arrangement, readjustment, composition, liquidation, rehabilitation, similar
proceeding or otherwise involving or affecting any Secured Party.
(e)    Similar Liens and Agreements. Except as contemplated by Section 2(f), the
parties hereto agree that it is their intention that the assets and property of
the Grantors constituting Collateral securing each of the First Lien Obligations
and the Second Lien Obligations be substantially the same. In furtherance of the
foregoing and of Section 6.7, each Security Agent and each other Secured Party
agrees, subject to the other provisions of this Agreement:
(i)    upon reasonable request by any Directing Security Agent, to cooperate in
good faith from time to time in order to determine the specific items included
in the Collateral securing the First Lien Obligations or the Second Lien
Obligations, as the case may be, and the steps taken to perfect the Liens
thereon and the identity of the respective parties obligated under the First
Lien Documents or the Second Lien Documents, as the case may be;
(ii)    that the First Lien Security Documents and the Second Lien Security
Documents creating Liens on the Collateral shall be in all material respects
substantially the same forms of documents other than with respect to the First
Priority or Second Priority nature of the Liens created thereunder in such
Collateral (it being understood that that the First Lien Security Documents and
Second Lien Security Documents in effect on the date hereof (including any forms
or exhibits attached to any of the foregoing or any other First Lien Document or
Second Lien Document) satisfy this provision as of the date hereof); and
(iii)    the guaranties executed and delivered by the Grantors in respect of the
First Lien Obligations and the Second Lien Obligations shall be substantially in
the same form (it being understood that the guaranties included in each of the
First Lien Credit Agreement and the Second Lien Credit Agreement (each as in
effect on the date hereof) satisfy this provision as of the date hereof).
(f)    Certain Cash Collateral. Notwithstanding anything in this Agreement to
the contrary, collateral consisting of cash and deposit account balances pledged
to secure First Lien Credit Agreement Obligations consisting of reimbursement
obligations in respect of Letters of Credit or otherwise held by the First Lien
Credit Agreement Security Agent or First Lien Administrative Agent pursuant to
Section 2.05(j) or 2.20(d) of the First Lien Credit Agreement (or any equivalent
successor provision) shall be applied as specified by the First Lien Credit
Agreement and shall not be subject to the provisions of Section 2(c)(ii) and
Section 2(e) hereof.
SECTION 3
COLLATERAL
3.1    Exercise of Remedies.
(a)    So long as the Discharge of First Lien Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Borrower or any other Grantor:


17

--------------------------------------------------------------------------------





(i)    neither the Second Lien Security Agents nor any of the other Second Lien
Secured Parties (x) will exercise or seek to exercise any rights or remedies
(including setoff) with respect to any Collateral or institute or commence or
join with any Person (other than the Directing First Lien Security Agent and the
other First Lien Secured Parties) in commencing any action or proceeding with
respect to such rights or remedies (including any action of foreclosure,
enforcement, collection or execution); provided, however, that the Directing
Second Lien Security Agent may exercise any or all such rights in accordance
with the Second Lien Documents after the passage of a period of 180 days has
elapsed since the date of delivery of a notice in writing to the Directing First
Lien Security Agent with respect to any of the following (and requesting that
enforcement action be taken with respect to the Collateral) and so long as the
respective payment default shall not have been cured or waived (or the
respective acceleration rescinded): (i) a payment default exists with respect to
the Second Lien Obligations following the final maturity of the Second Lien
Obligations or (ii) after the acceleration by the relevant Second Lien Secured
Parties of the maturity of all then outstanding Second Lien Obligations (the
“Second Lien Standstill Period”); provided, further, however, notwithstanding
anything herein to the contrary, neither the Directing Second Lien Security
Agent nor any other Second Lien Secured Party will exercise any rights or
remedies with respect to any Collateral if, notwithstanding the expiration of
the Second Lien Standstill Period, the Directing First Lien Security Agent or
any other First Lien Secured Party shall have commenced and be diligently
pursuing in good faith the exercise of any of their rights or remedies with
respect to the Collateral (prompt notice of such exercise to be given by the
Directing First Lien Security Agent to the Directing Second Lien Security Agent)
or the Borrower or other Grantor is then a debtor in any Insolvency or
Liquidation Proceeding, (y) will contest, protest or object to any foreclosure
proceeding or action brought by the Directing First Lien Security Agent or any
other First Lien Secured Party with respect to, or any other exercise by the
Directing First Lien Security Agent or any other First Lien Secured Party of any
rights and remedies relating to, the Collateral under the First Lien Documents
or otherwise and (z) subject to its rights under the first proviso in clause
(i)(x) above, will object to the forbearance by the Directing First Lien
Security Agent or any other First Lien Secured Party from bringing or pursuing
any foreclosure proceeding or action or any other exercise of any rights or
remedies relating to the Collateral, in each case so long as the respective
interests of the Second Lien Secured Parties attach to the Proceeds thereof
subject to the relative priorities described in Section 2; provided, however,
that nothing in this Section 3.1(a) shall be construed to authorize any Second
Lien Security Agent or any Second Lien Secured Party to sell or appropriate any
Collateral free of the Lien of the First Lien Security Agent or any First Lien
Secured Party; and
(ii)    subject to Section 5 and clause (i)(x) above, the Directing First Lien
Security Agent and the First Lien Secured Parties shall have the exclusive right
to enforce rights, exercise remedies (including set off and credit bid rights)
and make determinations regarding the disposition of, or restrictions with
respect to, the Collateral without any consultation with or the consent of any
Second Lien Security Agent or any other Second Lien Secured Party; provided,
that:
(A)    in any Insolvency or Liquidation Proceeding commenced by or against the
Borrower or any other Grantor, the Second Lien Security Agents and any other
Second Lien Secured Party may file a claim or statement of interest with respect
to the Second Lien Obligations;
(B)    the Second Lien Security Agents and any other Second Lien Secured Party
may take any action (not adverse to the priority status of the Liens on the
Collateral securing the First Lien Obligations, or the rights of any First Lien
Security Agent or the other First Lien Secured Parties to exercise remedies in
respect thereof) in accordance with the Second Lien Documents and the terms of
this Agreement in order to preserve or protect (but not enforce) its Lien on or
over the Collateral;


18

--------------------------------------------------------------------------------





(C)    the Second Lien Secured Parties shall be entitled to file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any Person objecting to or otherwise
seeking the disallowance of the claims of the Second Lien Secured Parties, in
each case in accordance with the terms of this Agreement;
(D)    the Second Lien Secured Parties shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either the Debtor Relief Laws,
any Insolvency or Liquidation Proceeding or applicable non-bankruptcy law, in
each case in accordance with the terms of this Agreement (including under
Section 3.1(a)(i) and including Section 3.3(e)) and to the extent not prohibited
by any other provision of this Agreement;
(E)    the Second Lien Secured Parties shall be entitled to vote on any plan of
reorganization and file any proof of claim in an Insolvency or Liquidation
Proceeding or otherwise and other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement
(including under Section 3.1(a)(i) and including Section 3.4(f)), with respect
to the Collateral; and
(F)    the Second Lien Security Agents or any Second Lien Secured Party may
exercise any of its rights or remedies with respect to the Collateral in
accordance with the Second Lien Documents after the termination of the Second
Lien Standstill Period to the extent permitted by clause (i)(x) above.
Subject to Section 5 and clause (i)(x) above, in exercising rights and remedies
with respect to the Collateral, the Directing First Lien Security Agent and the
other First Lien Secured Parties may enforce the provisions of the First Lien
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their sole discretion. Such exercise
and enforcement shall include the rights of an agent appointed by them to sell
or otherwise dispose of Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC of any applicable jurisdiction and
of a secured creditor under any other applicable law.
(b)    Each Second Lien Security Agent, on behalf of itself and the other Second
Lien Secured Parties, agrees that it will not take or receive any Collateral or
any Proceeds of Collateral in connection with the exercise of any right or
remedy (including setoff) with respect to any Collateral, except as expressly
provided in the first proviso in clause (i)(x) of Section 3.1(a) or in the
proviso in clause (ii) of Section 3.1(a) or in 3.3(f)(vii). Without limiting the
generality of the foregoing, unless and until the Discharge of First Lien
Obligations has occurred, except as expressly provided in the first proviso in
clause (i)(x) of Section 3.1(a) or in the proviso in clause (ii) of Section
3.1(a) or in 3.3(f)(vii), the sole right of the Second Lien Security Agents and
the Second Lien Secured Parties with respect to the Collateral is to hold a Lien
on the Collateral pursuant to the Second Lien Documents for the period and to
the extent granted therein and to receive a share of the Proceeds thereof, if
any, after the Discharge of First Lien Obligations has occurred in accordance
with the terms hereof, the Second Lien Documents and applicable law.
(c)    Subject to the first proviso in clause (i)(x) of Section 3.1(a), the
proviso in clause (ii) of Section 3.1(a) and 3.3(f)(vii):


19

--------------------------------------------------------------------------------





(i)    each Second Lien Security Agent, for itself and on behalf of the other
Second Lien Secured Parties, agrees that it will not take any action that would
hinder, delay, limit or prohibit any exercise of remedies under the First Lien
Documents with respect to the Collateral, including any collection, sale, lease,
exchange, transfer or other disposition of the Collateral, whether by
foreclosure or otherwise, or that would limit, invalidate, avoid or set aside
any Lien or First Lien Security Document with respect to the Collateral or
subordinate the priority of the First Lien Obligations to the Second Lien
Obligations with respect to the Collateral or grant the Liens with respect to
the Collateral securing the Second Lien Obligations equal ranking to the Liens
with respect to the Collateral securing the First Lien Obligations, and
(ii)    each Second Lien Security Agent, for itself and on behalf of the other
Second Lien Secured Parties, hereby waives any and all rights it or the other
Second Lien Secured Parties may have as a junior Lien creditor with respect to
the Collateral or otherwise to object to the manner in which the First Lien
Security Agents or the other First Lien Secured Parties seek to enforce or
collect the First Lien Obligations or the Liens granted in any of the
Collateral, in any such case except to the extent such enforcement or collection
is in violation of the terms of this Agreement, regardless of whether any action
or failure to act by or on behalf of the First Lien Security Agents or First
Lien Secured Parties is adverse to the interest of the Second Lien Secured
Parties.
(d)    Each Second Lien Security Agent for itself and on behalf of the other
Second Lien Secured Parties, hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Second Lien Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
First Lien Security Agents or the First Lien Secured Parties with respect to the
Collateral as set forth in this Agreement and the First Lien Documents.
3.2    Payments Over. (a) So long as the Discharge of First Lien Obligations has
not occurred, any Collateral, Cash Proceeds thereof or non-Cash Proceeds
constituting Collateral (or any distribution in respect of the Collateral,
whether or not expressly characterized as such) received by (i) any Second Lien
Security Agent or any Second Lien Secured Parties or (ii) any other First Lien
Security Agent or any other First Lien Secured Party, in each case, in
connection with the exercise of any right or remedy (including set off) relating
to the Collateral, (except as otherwise set forth in Section 3.4) in any
Insolvency or Liquidation Proceeding, or otherwise that is inconsistent with
this Agreement shall be segregated and held in trust and forthwith paid over to
the Directing First Lien Security Agent, for the benefit of the First Lien
Secured Parties, for application in accordance with Section 5.1 below, in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The Directing First Lien Security
Agent is hereby authorized to make any such endorsements as agent for the Second
Lien Security Agents, any such Second Lien Secured Parties, the other First Lien
Security Agents and the other First Lien Secured Parties. This authorization is
coupled with an interest and is irrevocable until the Discharge of First Lien
Obligations.
(b)    So long as the Discharge of Second Lien Obligations has not occurred but
the Discharge of First Lien Obligations has occurred, any Collateral, Cash
Proceeds thereof or non-Cash Proceeds constituting Collateral (or any
distribution in respect of the Collateral, whether or not expressly
characterized as such) received by (i) any Second Lien Security Agent or any
Second Lien Secured Parties or (ii) any First Lien Security Agent or any First
Lien Secured Party, in each case, in connection with the exercise of any right
or remedy (including set off) relating to the Collateral, (except as otherwise
set forth in Section 3.4) in any Insolvency or Liquidation Proceeding, or
otherwise that is inconsistent with this Agreement shall be segregated and held
in trust and forthwith paid over to the Directing Second Lien Security Agent,
for the benefit of the Second Lien Secured Parties, for application in
accordance with Section 5.1 below, in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The Directing Second Lien Security Agent is hereby authorized to make
any such endorsements as agent for the other Second Lien Security Agents, any
such Second Lien Secured Parties, the First Lien Security Agents and the other
First Lien Secured Parties. This authorization is coupled with an interest and
is irrevocable until the Discharge of Second Lien Obligations.


20

--------------------------------------------------------------------------------





3.3    Other Agreements.
(a)    Releases.
(i)    So long as the Discharge of First Lien Obligations has not occurred, if,
in connection with:
(A)    the exercise of any Directing First Lien Security Agent’s remedies in
respect of the Collateral provided for in Section 3.1(a) (with the Proceeds
thereof being applied to the First Lien Priority Obligations), including any
sale, lease, exchange, transfer or other disposition of any such Collateral; or
(B)    any sale, lease, exchange, transfer or other disposition of any
Collateral permitted under the terms of the First Lien Documents and the Second
Lien Documents (other than (A) in connection with the Discharge of First Lien
Obligations and (B) upon the exercise of any remedies by any Second Lien
Security Agent in accordance with the Second Lien Documents),
the Directing First Lien Security Agent, for itself or on behalf of any of the
other First Lien Secured Parties, releases any of its Liens on any part of the
Collateral, then the Liens, if any, of the Second Lien Security Agent, for
itself or for the benefit of the other Second Lien Secured Parties, on such
Collateral (but not the Proceeds thereof, which shall be subject to the
priorities set forth in this Agreement) shall be automatically, unconditionally
and simultaneously released and the Directing First Lien Security Agent is
irrevocably authorized to execute and deliver or enter into any release of such
Liens or claims that may, in the discretion of the Directing First Lien Security
Agent, be considered necessary or reasonably desirable in connection with such
releases, and each Second Lien Security Agent, for itself or on behalf of any
such Second Lien Secured Parties, upon receipt of such legal opinions and
officers’ certificates required to be delivered to it pursuant to the Second
Lien Documents, promptly shall execute and deliver to the Directing First Lien
Security Agent or such Grantor (at the expense of such Grantor) such termination
statements, releases and other documents as the Directing First Lien Security
Agent or such Grantor may request to effectively confirm such release.
Similarly, if the equity interests of any Person are foreclosed upon or
otherwise disposed of and in connection therewith the Directing First Lien
Security Agent releases the First Liens on the property or assets of such Person
or releases such Person from its guarantee of First Lien Obligations, then the
Second Liens on such property or assets of such Person and such Person’s
guarantee of Second Lien Obligations shall be automatically released to the same
extent.
(ii)    Until the Discharge of First Lien Obligations occurs, each Second Lien
Security Agent, for itself and on behalf of the other Second Lien Secured
Parties, hereby irrevocably constitutes and appoints the Directing First Lien
Security Agent and any officer or agent of the Directing First Lien Security
Agent, with full power of substitution, as its true and lawful attorney in fact
with full irrevocable power and authority in the place and stead of each Second
Lien Security Agent or such Second Lien Secured Party, or in the Directing First
Lien Security Agent’s own name, from time to time in the Directing First Lien
Security Agent’s discretion, for the purpose of carrying out the terms of this
Section 3.3(a) with respect to Collateral, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 3.3(a) with respect to
Collateral, including any endorsements or other instruments of transfer or
release.


21

--------------------------------------------------------------------------------





(iii)    Until the Discharge of First Lien Obligations occurs, to the extent
that the First Lien Secured Parties (a) have released any Lien on Collateral and
any such Lien is later reinstated or (b) obtain any new First Priority Liens on
assets constituting Collateral from Grantors, then the Second Lien Secured
Parties shall be granted a Second Priority Lien on any such Collateral.
(iv)    If, prior to the Discharge of First Lien Obligations, a subordination of
the First Lien Security Agents’ Lien on any Collateral is permitted (or in good
faith believed by the Directing First Lien Security Agent to be permitted) under
the First Lien Credit Agreement and the Second Lien Credit Agreement to another
Lien permitted under the First Lien Credit Agreement and the Second Lien Credit
Agreement (for purposes of this clause (iv), a “First Lien Collateral Priority
Lien”), then (x) the Directing First Lien Security Agent is authorized to
execute and deliver a subordination agreement with respect thereto in form and
substance satisfactory to it, and (y) each Second Lien Security Agent, for
itself and on behalf of the other Second Lien Secured Parties, shall promptly
execute and deliver to the Directing First Lien Security Agent an identical
subordination agreement subordinating the Liens of the Second Lien Security
Agents for the benefit of (and on behalf of) the Second Lien Secured Parties to
such First Lien Collateral Priority Lien, upon receipt of an officer’s
certificate from the Borrower that it is permitted by the First Lien Credit
Agreement and Second Lien Credit Agreement.
(b)    Insurance. Unless and until the Discharge of First Lien Obligations has
occurred, the Directing First Lien Security Agent shall have the sole and
exclusive right, subject to the rights of the Grantors under the First Lien
Documents, to adjust settlement for any Insurance policy covering the Collateral
in the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation) in
respect of the Collateral. Unless and until the Discharge of First Lien
Obligations has occurred, subject to the rights of the Grantors under the First
Lien Documents and/or Second Lien Documents, as applicable, all proceeds of any
such policy and any such award, if in respect of the Collateral of a Grantor,
shall be paid in accordance with the terms of Section 3.2, to the extent then
applicable. If prior to the date of Discharge of First Lien Obligations any
Second Lien Security Agent or any Second Lien Secured Party shall, at any time,
receive any Proceeds of any such Insurance policy or any such award or payment
in contravention of this Section 3.3(b), it shall pay such Proceeds over to the
First Lien Security Agent in accordance with the terms of Section 3.2.
(c)    Amendments to, and Refinancing of, First Lien Documents.
(i)    The First Lien Documents may be amended, restated, amended and restated,
replaced, supplemented or otherwise modified in accordance with their terms and
the First Lien Documents may be Refinanced, in each case, without notice to, or
the consent of, the Second Lien Security Agents or the other Second Lien Secured
Parties, all without affecting the Lien subordination or other provisions of
this Agreement; provided, however, that any such amendment, restatement,
amendment and restatement, replacement, supplement, modification or Refinancing
of the First Lien Documents shall not, without the consent of the Directing
Second Lien Security Agent:
(A)    [reserved]; or
(B)    add any limitation on the optional or mandatory prepayment of the loans
under the Second Lien Credit Agreement or any other Second Lien Document; or
(C)    except as otherwise contemplated or required by the First Lien Documents
(as in effect on the date hereof) and except in connection with any First Lien
DIP Financing permitted hereunder, expressly subordinate the Lien on all or
substantially all of the Collateral to the Lien of any other creditor on the
Collateral;


22

--------------------------------------------------------------------------------





provided that notwithstanding the provisions of this Section 3.3(c), the First
Lien Documents may be amended, restated, amended and restated, replaced,
supplemented or otherwise modified and/or Refinanced from time to time in
accordance with their terms in order to effect the making or provision of (x)
any “Incremental Term Facility” or any “Incremental Revolving Facility,” (y) any
“Replacement Term Loan” or “Replacement Revolving Facility” or (z) any “Extended
Term Loans”, “Extended Revolving Loans” or “Extended Revolving Credit
Commitment” (each as defined in the First Lien Credit Agreement as in effect on
the date hereof), in each case without notice to, or the consent of, the Second
Lien Security Agents or any other Second Lien Secured Party.
Subject to the provisions of the Second Lien Documents, the First Lien Documents
may be Refinanced to the extent the terms and conditions of such Refinancing
Indebtedness meet the requirements of this Section 3.3(c) and the holders of
such Refinancing Indebtedness (or an agent or trustee on behalf of such holders)
deliver an Intercreditor Agreement Joinder to the Security Agents.
(ii)    In the event any First Lien Security Agent or any First Lien Secured
Parties and the relevant Grantor enter into any amendment, waiver or consent in
respect of any of the First Lien Security Documents for the purpose of adding
to, or deleting from, or waiving or consenting to any departures from any
provisions of, any First Lien Security Document or changing in any manner the
rights of such First Lien Security Agent, such First Lien Secured Parties, the
Borrower or any other Grantor thereunder, then such amendment, waiver or consent
shall apply automatically to any comparable provision of the Comparable Second
Lien Security Document without the consent of the Second Lien Security Agents or
the Second Lien Secured Parties and without any action by the Second Lien
Security Agents, the Borrower or any other Grantor; provided that such
amendment, waiver or consent does not negatively affect the rights, immunities,
protections, indemnities or obligations of the Second Lien Administrative Agent
or Second Lien Security Agents, in each case, in its capacity as such.
(iii)    The First Lien Security Agents shall endeavor to give prompt notice of
any amendment, waiver or consent of a First Lien Document to the Directing
Second Lien Security Agent after the effective date of such amendment, waiver or
consent; provided, that the failure of the First Lien Security Agent to give any
such notice shall not affect the priority of the First Lien Security Agent’s
Liens as provided herein or the validity or effectiveness of any such notice as
against the Grantors or any of their Subsidiaries.
(d)    Amendments to, and Refinancing of, Second Lien Documents.
(i)    The Second Lien Documents may be amended, restated, amended and restated,
replaced, supplemented or otherwise modified in accordance with their terms and
the Second Lien Documents may be Refinanced, in each case, without notice to, or
the consent of, the First Lien Security Agent or the other First Lien Secured
Parties, all without affecting the Lien subordination or other provisions of
this Agreement; provided, however, that any such amendment, restatement,
replacement, amendment and restatement, supplement, modification or Refinancing
of the Second Lien Documents shall not, prior to the date of Discharge of First
Lien Obligations, without the consent of the Directing First Lien Security
Agent:
(A)    [reserved]; or


23

--------------------------------------------------------------------------------





(B)    change or add any limitation on the optional or mandatory prepayment of
the loans under the First Lien Credit Agreement or any other First Lien
Document, in each case in any manner adverse to the First Lien Secured Parties;
or
(C)    (x) change to an earlier date, any date upon which regularly scheduled
amortization payments of principal or interest (including the scheduled final
maturity date) on the Second Lien Obligations are due under the Second Lien
Credit Agreement or a Refinancing thereof or any other Second Lien Document or a
Refinancing thereof or increase the amount of any such scheduled amortization in
excess of that applicable to the loans under the Second Lien Documents (as in
effect on the date hereof) (provided, that nothing herein shall prohibit any
optional prepayments under the Second Lien Credit Agreement or other Second Lien
Documents to the extent otherwise permitted by the terms of the First Lien
Documents) or (y) shorten the scheduled final maturity date of any principal
amount of Second Lien Obligations under the Second Lien Credit Agreement or a
Refinancing thereof or any other Second Lien Document or a Refinancing thereof,
in each case under clauses (x) or (y), other than for administrative reasons;
(D)    add or include any financial maintenance covenant in the Second Lien
Credit Agreement or any other Second Lien Document unless the First Lien
Documents are amended, restated, amended and restated, replaced, supplemented or
otherwise modified or Refinanced to add or include such covenant for the benefit
of the “term lenders” thereunder and the financial maintenance covenant added to
the Second Lien Credit Agreement or any other Second Lien Document is the same
as that added to the First Lien Documents (subject to customary setback
requirements); or
(E)    change or add any negative covenant (for the avoidance of doubt, other
than a financial maintenance covenant) or event of default in the Second Lien
Credit Agreement or any other Second Lien Document (in each case, as in effect
on the date hereof) in a manner that is more restrictive taken as a whole with
all such changes or additions (unless such changes or additions are accompanied
by corresponding changes or additions in the First Lien Documents (maintaining
any appropriate cushions consistent with those in existence as of the date
hereof)); provided, that customary provisions in any Refinancing through bonds
or notes issued in the capital markets will not violate this clause (E);
Subject to the provisions of the First Lien Documents, the Second Lien Documents
may be Refinanced to the extent the terms and conditions of such Refinancing
Indebtedness meet the requirements of this Section 3.3(d) and, if such
Refinancing Indebtedness is secured with a Lien on the Collateral, the holders
of such Refinancing Indebtedness (or an agent or trustee on behalf of such
holders) deliver an Intercreditor Agreement Joinder to the Security Agents.
(ii)    Each Second Lien Security Agent shall, prior to the date of Discharge of
First Lien Obligations, endeavor to give prompt notice of any amendment, waiver
or consent of a Second Lien Document to the First Lien Security Agents after the
effective date of such amendment, waiver or consent; provided, that the failure
of any Second Lien Security Agent to give any such notice shall not affect the
priority of such Second Lien Security Agent’s Liens as provided herein or the
validity or effectiveness of any such notice as against the Grantors or any of
their Subsidiaries.


24

--------------------------------------------------------------------------------





(e)    Rights As Unsecured Creditors.
(i)    Except as otherwise set forth in this Agreement, the Second Lien Security
Agent and the Second Lien Secured Parties may exercise rights and remedies as
unsecured creditors against the Borrower or any other Grantor in accordance with
the terms of the Second Lien Documents to which it is a party and applicable
law. Except as otherwise set forth in this Agreement, nothing in this Agreement
shall prohibit the receipt by the Second Lien Security Agents or any Second Lien
Secured Parties of the required payments of interest, principal and other
amounts in respect of the Second Lien Obligations so long as such receipt is not
the direct or indirect result of the exercise by the Second Lien Security Agents
or any Second Lien Secured Parties of rights or remedies as a secured creditor
(including set off) in respect of the Collateral in contravention of this
Agreement or enforcement in contravention of this Agreement of any Lien held by
any of them. In the event any Second Lien Security Agent or any other Second
Lien Secured Party becomes a judgment Lien creditor in respect of Collateral as
a result of its enforcement of its rights as an unsecured creditor, such
judgment Lien shall be subordinated to the Liens securing First Lien
Obligations, on the same basis as the other Liens on the Collateral securing the
Second Lien Obligations are so subordinated to such First Lien Obligations under
this Agreement.
(ii)    Nothing in this Agreement (x) impairs or otherwise adversely affects any
rights or remedies the First Lien Security Agents or the other First Lien
Secured Parties may have with respect to the Collateral and (y) from and after
the Discharge of First Lien Obligations, impairs or otherwise adversely affects
any rights or remedies the Second Lien Security Agents or the other Second Lien
Secured Parties may have with respect to the Collateral.
(f)    Bailee for Perfection – Directing First Lien Security Agent.
(i)    The Directing First Lien Security Agent agrees to hold or control that
part of the Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC or other
applicable law (“Pledged Collateral”) as collateral agent for the First Lien
Secured Parties and as bailee for and, with respect to any Collateral that
cannot be perfected in such manner, as agent for, the Second Lien Security
Agents (on behalf of itself and the other Second Lien Secured Parties) and any
assignee thereof solely for the purpose of perfecting the security interest
granted under the First Lien Documents and the Second Lien Documents,
respectively, subject to the terms and conditions of this Section 3.3(f).
(ii)    Subject to the terms of this Agreement, until the Discharge of First
Lien Obligations has occurred, the Directing First Lien Security Agent shall be
entitled to deal with the Pledged Collateral in accordance with the terms of the
First Lien Documents as if the Liens of the Second Lien Security Agents under
the Second Lien Security Documents did not exist. The rights of the Second Lien
Security Agents shall at all times be subject to the terms of this Agreement and
to the First Lien Security Agents’ rights under the First Lien Documents.
(iii)    The Directing First Lien Security Agent shall have no obligation
whatsoever to any Second Lien Security Agent or any Second Lien Secured Party to
ensure that the Pledged Collateral is genuine or owned by any of the Grantors or
to preserve rights or benefits of any Person except as expressly set forth in
this Section 3.3(f). The duties or responsibilities of the First Lien Security
Agent under this Section 3.3(f) shall be limited solely to holding the Pledged
Collateral as bailee or agent in accordance with this Section 3.3(f).


25

--------------------------------------------------------------------------------





(iv)    The Directing First Lien Security Agent acting pursuant to this Section
3.3(f) shall not have by reason of the First Lien Security Documents, the Second
Lien Security Documents, this Agreement or any other document a fiduciary
relationship in respect of any First Lien Secured Party, any Second Lien
Security Agent or any Second Lien Secured Party, and each of the Second Lien
Security Agents and the Second Lien Secured Parties hereby waive and release the
Directing First Lien Security Agent from all claims and liabilities arising
pursuant to the Directing First Lien Security Agent’s role under this Section
3.3(f), as agent and gratuitous bailee with respect to the Pledged Collateral.
(v)    Upon the Discharge of First Lien Obligations, the Directing First Lien
Security Agent shall, to the extent that it is legally permitted to do so,
deliver or cause to be delivered the remaining Pledged Collateral (if any) in
its possession or in the possession of its agents or bailees, together with any
necessary endorsements, (A) first, to the Directing Second Lien Security Agent
to the extent the Second Lien Obligations remain outstanding and (B) second, to
the applicable Grantor to the extent no First Lien Obligations, Second Lien
Obligations, Excess First Lien Obligations, or Excess Second Lien Obligations
remain outstanding (in each case, so as to allow such Person to obtain control
of such Pledged Collateral) and will cooperate with the Directing Second Lien
Security Agent or such Grantor, as the case may be, in assigning (without
recourse to or warranty by the Directing First Lien Security Agent or any other
First Lien Secured Party or agent or bailee thereof) control over any other
Pledged Collateral under its control. The Directing First Lien Security Agent
further agrees to take all other action reasonably requested by such Person (at
the sole cost and expense of the Grantors or such Person) in connection with
such Person obtaining a First Priority security interest in the Pledged
Collateral or as a court of competent jurisdiction may otherwise direct.
(vi)    Notwithstanding anything to the contrary herein, if, for any reason, any
Second Lien Obligations remain outstanding upon the Discharge of First Lien
Obligations, all rights of the First Lien Security Agents hereunder and under
the First Lien Security Documents (1) with respect to the delivery and control
of any part of the Collateral, and (2) to direct, instruct, vote upon or
otherwise influence the maintenance or disposition of such Collateral, shall
immediately, and (to the extent permitted by law) without further action on the
part of either of the Second Lien Security Agent or the First Lien Security
Agent, pass to the Directing Second Lien Security Agent, who shall thereafter
hold such rights for the benefit of the Second Lien Secured Parties. Each of the
Directing First Lien Security Agent and the Grantors agrees that it will, if any
Second Lien Obligations remain outstanding upon the Discharge of First Lien
Obligations, take any other action required by any law or reasonably requested
by the Directing Second Lien Security Agent (subject to any limitations set
forth in the Second Lien Documents), in connection with the Directing Second
Lien Security Agent’s establishment and perfection of a First Priority security
interest in the Collateral.
(vii)    Notwithstanding anything to the contrary contained herein, if for any
reason, prior to the Discharge of First Lien Obligations, the Directing Second
Lien Security Agent acquires possession of any Pledged Collateral, the Directing
Second Lien Security Agent shall hold same as bailee and/or agent to the same
extent as is provided in preceding clause (i), provided, that as soon as is
practicable the Directing Second Lien Security Agent shall deliver or cause to
be delivered such Pledged Collateral to the Directing First Lien Security Agent
in a manner otherwise consistent with the requirements of preceding clause (v),
in each case as if the references in such sections to “Directing First Lien
Security Agent” is to “Directing Second Lien Security Agent” and to any “Second
Lien Security Agent” is to “First Lien Security Agent”.


26

--------------------------------------------------------------------------------





(g)    When Discharge of First Lien Obligations Deemed to Not Have Occurred.
Notwithstanding anything to the contrary herein, if substantially concurrently
with or after the Discharge of First Lien Obligations, the Borrower or any other
Grantor enters into any Permitted Refinancing of any First Lien Priority
Obligations, then such Discharge of First Lien Obligations shall automatically
be deemed not to have occurred for all purposes of this Agreement, and the
obligations under the Permitted Refinancing shall automatically be treated as
First Lien Priority Obligations (together with the First Lien Secured Hedging
Agreements and First Lien Bank Product Agreements on the basis provided in the
definition of “First Lien Documents” contained herein) for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, the term “First Lien Credit Agreement” shall be
deemed appropriately modified to refer to such Permitted Refinancing and the
First Lien Security Agent under such First Lien Documents shall be the Directing
First Lien Security Agent for all purposes hereof and the new secured parties
under such First Lien Documents (together with the First Lien Bank Product
Creditors and First Lien Hedging Creditors as provided herein) shall
automatically be treated as First Lien Secured Parties for all purposes of this
Agreement. Upon receipt of a notice stating that the Borrower or any other
Grantor has entered into a new First Lien Document in respect of a Permitted
Refinancing of First Lien Obligations (which notice shall include the identity
of the new security agent, such agent, the “New First Lien Agent”), and delivery
by the New First Lien Agent of an Intercreditor Agreement Joinder, the Second
Lien Security Agent shall promptly (i) enter into such documents and agreements
(including amendments, amendments and restatements or supplements to this
Agreement) as the Borrower or such New First Lien Agent shall reasonably request
in order to provide to the New First Lien Agent the rights contemplated hereby,
in each case consistent in all material respects with the terms of this
Agreement and (ii) deliver to the New First Lien Agent any Pledged Collateral
held by the Second Lien Security Agent, together with any necessary endorsements
(or otherwise allow the New First Lien Agent to obtain control of such Pledged
Collateral). The New First Lien Agent shall agree to be bound by the terms of
this Agreement. If the new First Lien Priority Obligations under the new First
Lien Documents are secured by assets of the Grantors of the type constituting
Collateral that do not also secure the Second Lien Priority Obligations, then
the Second Lien Priority Obligations shall be secured at such time by a Second
Priority Lien on such assets to the same extent provided in the Second Lien
Security Documents with respect to the other Collateral.
(h)    When Discharge of Second Lien Obligations Deemed to Not Have Occurred.
Notwithstanding anything to the contrary herein, if substantially concurrently
with or after the Discharge of Second Lien Obligations, any Borrower or any
other Grantor enters into any Permitted Refinancing of any Second Lien Priority
Obligations, then such Discharge of Second Lien Obligations shall automatically
be deemed not to have occurred for all purposes of this Agreement, and the
obligations under the Permitted Refinancing shall automatically be treated as
Second Lien Priority Obligations for all purposes of this Agreement, including
for purposes of the Lien priorities and rights in respect of Collateral set
forth herein, the term “Second Lien Credit Agreement” shall be deemed
appropriately modified to refer to such Permitted Refinancing and the Second
Lien Security Agent under such Second Lien Documents shall be the Directing
Second Lien Security Agent for all purposes hereof and the new secured parties
under such Second Lien Documents shall automatically be treated as Second Lien
Secured Parties for all purposes of this Agreement. Upon receipt of a notice
stating that the Borrower or any other Grantor has entered into a new Second
Lien Document in respect of a Permitted Refinancing of Second Lien Obligations
(which notice shall include the identity of the new security agent, such agent,
the “New Second Lien Agent”), and delivery by the New Second Lien Agent of an
Intercreditor Agreement Joinder, the First Lien Security Agent shall promptly
(i) enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Borrower or such New Second Lien Agent
shall reasonably request in order to provide to the New Second Lien Agent the
rights contemplated hereby, in each case consistent in all material respects
with the terms of this Agreement and (ii) following the Discharge of First Lien
Obligations, deliver to the New Second Lien Agent any Pledged Collateral held by
the First Lien Security Agent, together with any necessary endorsements (or
otherwise allow the New Second Lien Agent to obtain control of such Pledged
Collateral). The New Second Lien Agent shall agree to be bound by the terms of
this Agreement. If the new Second Lien Priority Obligations under the new Second
Lien Documents are secured by assets of the Grantors of the type constituting
Collateral that do not also secure the First Lien Priority Obligations, then the
First Lien Priority Obligations shall be secured at such time by a First
Priority Lien on such assets to the same extent provided in the First Lien
Security Documents with respect to the other Collateral.


27

--------------------------------------------------------------------------------





(i)    Option to Purchase First Lien Obligations.
(i)    Without prejudice to the enforcement of remedies by the First Lien
Security Agents and the First Lien Secured Parties, the Second Lien Secured
Parties (in each case who must meet all eligibility standards contained in all
relevant First Lien Documents) (each, an “Eligible First Lien Purchaser”) shall
have the right to purchase (the “First Lien Purchase Option”) on a pro rata
basis by way of assignment (and shall thereby also assume all commitments and
duties of the then extant First Lien Secured Parties under the First Lien
Documents (other than in respect of services giving rise to First Lien Bank
Product Obligations and First Lien Secured Hedging Obligations)), at any time
during the exercise period described in clause (iii) below of this Section
3.3(i), all, but not less than all, of the First Lien Obligations (inclusive of
the First Lien Obligations and the Excess First Lien Obligations) (other than
the First Lien Obligations of a Defaulting First Lien Secured Party), including
all principal of and accrued and unpaid interest, expenses, and fees on and all
prepayment or acceleration penalties and premiums in respect of all First Lien
Obligations outstanding at the time of purchase; provided that at the time of
(and as a condition to) any purchase pursuant to this Section 3.3(i), all
commitments pursuant to any then outstanding First Lien Credit Agreement shall
have terminated and all First Lien Bank Product Agreements and First Lien
Secured Hedging Agreements also shall have been terminated in accordance with
their terms. Any purchase pursuant to this Section 3.3(i) shall be made as
follows:
(A)    for a purchase price equal to the sum of (1) in the case of all loans,
advances or other similar extensions of credit that constitute First Lien
Obligations (including unreimbursed amounts drawn in respect of letters of
credit, but excluding the undrawn amount of then outstanding letters of credit
and excluding First Lien Bank Product Obligations and First Lien Secured Hedging
Agreements), 100% of the principal amount thereof and all accrued and unpaid
interest thereon through the date of purchase (without regard, however, to any
acceleration or other prepayment penalties or premiums other than customary
breakage costs), (2) in the case of any First Lien Bank Product Obligations,
cash collateral in such amounts as the First Lien Security Agent reasonably
determines is necessary to secure the First Lien Security Agent and the other
First Lien Secured Parties in connection with such First Lien Bank Product
Obligations, (3) in the case of any First Lien Secured Hedging Agreement, the
aggregate amount then owing to each First Lien Secured Hedging Creditor (which
is a First Lien Secured Party) thereunder pursuant to the terms of the
respective First Lien Secured Hedging Agreement, including all amounts owing to
such First Lien Secured Hedging Creditor as a result of the termination (or
early termination) thereof (in each case, to the extent of its interest as a
First Lien Secured Party), (4) in the case of the undrawn amount of then
outstanding letters of credit under the First Lien Credit Agreement, cash
collateral in an amount equal to 103% of the aggregate undrawn amount of such
letters of credit and the aggregate facing and similar fees which will accrue
thereon through the stated maturity of the letters of credit (assuming no
drawings thereon before stated maturity) and (5) all accrued and unpaid fees,
expenses, indemnities and other amounts (other than any prepayment penalties or
premiums or similar fees) through the date of purchase; it being understood and
agreed that (x) if at any time those amounts (if any) then on deposit with the
Directing First Lien Security Agent as described in clause (4) above exceed 103%
of the sum of the aggregate undrawn amount of all then outstanding letters of
credit and the aggregate facing and similar fees accrued thereon before stated
maturity, such excess shall be returned to the respective Eligible First Lien
Purchaser or Eligible First Lien Purchasers (as their interests appear), (y) at
such time as all letters of credit have been cancelled, expired or been fully
drawn, as the case may be, any excess cash collateral deposited as described
above in clause (4) (and not previously applied or released as provided above)
shall be returned to the respective Eligible First Lien Purchaser or Eligible
First Lien Purchasers, as their interests appear and (z) at such time as all
First Lien Bank Product Agreements have been terminated, any excess cash
collateral deposited as described above in clause (2) (and not previously
applied or released as provided above) shall be returned to the respective
Eligible First Lien Purchaser or Eligible First Lien Purchasers, as their
interests appear. It is understood and agreed that (A) at the time any facing or
similar fees are owing to an issuer with respect to any letter of credit, the
First Lien Security Agent may apply amounts deposited with it as described above
to pay same and (B) upon any drawing under any letter of credit, the Directing
First Lien Security Agent shall apply amounts deposited with it as described
above to repay the respective unpaid drawing;


28

--------------------------------------------------------------------------------





(B)    with the purchase price described in preceding clause (A)(1) payable in
cash on the date of purchase against transfer to the respective Eligible First
Lien Purchaser or Eligible First Lien Purchasers (without recourse and without
any representations or warranties whatsoever, whether as to the enforceability
of any First Lien Obligation or the validity, enforceability, perfection,
priority or sufficiency of any Lien securing, or guarantee or other supporting
obligation for, any First Lien Obligation or as to any other matter whatsoever,
except the representations and warranties (1) that the transferor owns free and
clear of all Liens and encumbrances (other than participation interests not
prohibited by the First Lien Credit Agreement, in which case the purchase price
described in preceding clause (A)(1) shall be appropriately adjusted so that the
Eligible First Lien Purchaser or Eligible First Lien Purchasers do not pay
amounts represented by any participation interest which remains in effect), and
has the right to convey, whatever claims and interests it may have in respect of
the First Lien Obligations and (2) as to the amount of its portion of the First
Lien Obligations being acquired);
(C)    with the purchase price described in preceding clause (A)(1) accompanied
by a waiver by the each Second Lien Security Agent (on behalf of the Second Lien
Secured Parties) of all claims arising out of this Agreement and the
transactions contemplated hereby as a result of exercising the purchase option
contemplated by this Section 3.3(i);
(D)    with all amounts payable to the various First Lien Secured Parties in
respect of the assignments described above to be distributed to them by the
Directing First Lien Security Agent in accordance with their respective holdings
of the various First Lien Obligations; and
(E)    with such purchase to be made pursuant to assignment documentation in
form and substance reasonably satisfactory to, and prepared by counsel for, the
Directing First Lien Security Agent (with the reasonable cost of such counsel to
be paid by the respective Eligible First Lien Purchaser or Eligible First Lien
Purchasers); it being understood and agreed that the First Lien Security Agents
and each other First Lien Secured Party shall retain all rights to
indemnification as provided in the relevant First Lien Documents for all periods
prior to any assignment by them pursuant to the provisions of this Section
3.3(i).


29

--------------------------------------------------------------------------------





(ii)    The right to exercise the First Lien Purchase Option shall be
exercisable and legally enforceable upon at least ten (10) Business Days’ prior
written notice of exercise (which notice, once given, (A) shall be irrevocable
and fully binding on the respective Eligible First Lien Purchaser or Eligible
First Lien Purchasers except as provided in clause (iii) below and (B) shall
specify a date of purchase not less than five (5) Business Days, nor more than
thirty (30) calendar days, after the date of the receipt by the Directing First
Lien Security Agent of such notice) given to the Directing First Lien Security
Agent by an Eligible First Lien Purchaser. Neither any First Lien Security Agent
nor any First Lien Secured Party shall have any disclosure obligation to any
Eligible First Lien Purchaser, any Second Lien Agent or any Second Lien Secured
Party in connection with any exercise of such purchase option.
(iii)    The right to purchase the First Lien Obligations as described in this
Section 3.3(i) may be exercised (by giving the irrevocable written notice
described in preceding clause (ii)) during the period that (1) begins on the
date occurring three (3) Business Days after the first to occur of (x) the date
of the acceleration of the final maturity of the loans under the First Lien
Credit Agreement or other First Lien Document, (y) the failure to pay all
outstanding loans and obligations in full in cash on the final maturity date of
the First Lien Credit Agreement or other First Lien Document or (z) the
occurrence of an Insolvency or Liquidation Proceeding with respect to the
Borrower or any other Grantor which constitutes an event of default under the
First Lien Credit Agreement or other First Lien Document (in each case, so long
as the acceleration, failure to pay amounts due at final maturity or such
Insolvency or Liquidation Proceeding constituting an event of default has not
been rescinded or cured within ten (10) Business Days after any such event, and
so long as any unpaid amounts constituting First Lien Obligations remain owing);
provided that if there is any failure to meet the condition described in the
proviso of preceding clause (i) hereof, the aforementioned date shall be
extended until the first date upon which such condition is satisfied, and (2)
ends on the tenth (10th) Business Day after the start of the period described in
clause (1) above. If no Second Lien Secured Party timely exercises the
aforementioned purchase option, the First Lien Security Agents and First Lien
Secured Parties shall have no further obligations pursuant to this Section
3.3(i) and may take any further actions in their sole discretion in accordance
with the First Lien Documents and this Agreement.
(iv)    The obligations of the First Lien Secured Parties to sell their
respective First Lien Obligations under this Section 3.3(i) are several and not
joint and several. To the extent any First Lien Secured Party breaches its
obligation to sell its First Lien Obligations under this Section 3.3(i) (a
“Defaulting First Lien Secured Party”), nothing in this Section 3.3(i) shall be
deemed to require any First Lien Security Agent or any First Lien Secured Party
to purchase such Defaulting First Lien Secured Party’s First Lien Obligations
for resale to the holders of Second Lien Obligations and in all cases, any First
Lien Security Agent and each First Lien Secured Party complying with the terms
of this Section 3.3(i) shall not be deemed to be in default of this Agreement or
otherwise be deemed liable for any action or inaction of any Defaulting First
Lien Secured Party; provided that nothing in this clause (iv) shall require any
Eligible First Lien Purchaser to purchase less than all of the First Lien
Obligations.
(v)    Each Grantor irrevocably consents to any assignment effected to one or
more Eligible First Lien Purchasers pursuant to this Section 3.3(i) (so long as
they meet all eligibility standards contained in all relevant First Lien
Documents, other than obtaining the consent of any Grantor to an assignment to
the extent required by such First Lien Documents) for purposes of all First Lien
Documents and hereby agrees that no further consent to any such assignment
pursuant to this Section 3.3(i) from such Grantor shall be required.


30

--------------------------------------------------------------------------------





3.4    Insolvency or Liquidation Proceedings.
(a)    Finance and Sale Issues.
(i)    Until the Discharge of First Lien Obligations has occurred, if the
Borrower or any other Grantor shall be subject to any Insolvency or Liquidation
Proceeding and the Directing First Lien Security Agent shall desire to permit
the use of cash collateral (as such term is defined in Section 363(a) of the
Bankruptcy Code) constituting Collateral or to permit the Borrower or any other
Grantor to obtain a financing, whether from the First Lien Secured Parties or
any other entity, under Section 364 of the Bankruptcy Code or any similar Debtor
Relief Law, that is secured by a Lien that is senior or pari passu with the
Liens on the Collateral securing the First Lien Priority Obligations (each, a
“First Lien DIP Financing”), then each Second Lien Security Agent, on behalf of
itself and the other Second Lien Secured Parties, agrees that it will not oppose
or raise any objection to or contest (or join with or support any third party
opposing, objecting or contesting) such use of cash collateral constituting
Collateral or to the fact that the providers of such First Lien DIP Financing
may be granted Liens on the Collateral and will not request adequate protection
or any other relief in connection therewith (except, as expressly agreed by the
Directing First Lien Security Agent or to the extent permitted by Section
3.4(c)) and, each Second Lien Security Agent will subordinate its Liens in the
Collateral to the Liens securing such First Lien DIP Financing (and all interest
and other obligations relating thereto), any “carve-out” from the Collateral for
United States Trustee or professional fees agreed to by the First Lien Security
Agent, and any adequate protection Liens granted to the First Lien Secured
Parties; provided that (A) the aggregate principal amount of the First Lien DIP
Financing plus the aggregate outstanding principal amount of First Lien
Obligations under the First Lien Documents plus the aggregate face amount of any
letters of credit issued and not reimbursed under the First Lien Documents shall
not exceed the First Lien Debt Cap and (B) (i) the Second Lien Security Agents
and the other Second Lien Secured Parties retain a Lien on the Collateral to
secure the Second Lien Priority Obligations, (ii) to the extent that the First
Lien Security Agents are granted adequate protection in the form of a Lien on
Collateral, the Second Lien Security Agents are permitted to seek a Lien
(without objection from the First Lien Security Agent or any First Lien Secured
Party) on such Collateral arising after the commencement of the Insolvency or
Liquidation Proceeding (so long as such Lien is junior to the Liens securing and
providing adequate protection for such First Lien DIP Financing and the First
Lien Priority Obligations), (iii) the foregoing provisions of this Section
3.4(a) shall not prevent the Second Lien Security Agents and the Second Lien
Secured Parties from objecting to any provision in any First Lien DIP Financing
relating to any provision or content of a plan of reorganization or other plan
of similar effect under any Debtor Relief Laws that are inconsistent with this
Agreement, (iv) the terms of such First Lien DIP Financing or use of cash
collateral do not require any Grantor to seek approval for any plan of
reorganization or other plan of similar effect under any Debtor Relief Laws that
is inconsistent with the terms of this Agreement, and (v) the foregoing
provisions of this Section 3.4(a) shall not prevent the Second Lien Security
Agents and the Second Lien Secured Parties from objecting to any provision in
any First Lien DIP Financing or use of cash collateral to the extent such First
Lien DIP Financing or use of cash collateral would expressly require the sale,
liquidation, or disposition of all or any substantial part of the Collateral
prior to a default under the First Lien DIP Financing or cash collateral order
(other than a sale pursuant to Section 363 of the Bankruptcy Code or any similar
provision of any other Debtor Relief Law in compliance with the terms of this
Agreement) (it being understood that the foregoing limited right to object is
neither a consent nor a veto right for the Second Lien Secured Parties in any
manner or situation).


31

--------------------------------------------------------------------------------





(ii)    Each Second Lien Security Agent, on behalf of the Second Lien Secured
Parties, agrees that it will not raise any objection or oppose a sale or other
disposition of any Collateral free and clear of its Liens (subject to attachment
of Proceeds with respect to the Second Priority Lien on the Collateral in favor
of the Second Lien Security Agents in the same order and manner as otherwise set
forth herein) or other claims under Section 363 of the Bankruptcy Code or any
similar provision of any other Debtor Relief Law, except for any objection or
opposition to the proposed bidding or related sale procedures that could be
asserted by any Second Lien Secured Party as an unsecured creditor in any such
Insolvency or Liquidation Proceeding, if the First Lien Secured Parties have
consented to such sale or disposition of such assets; provided that the Second
Lien Security Agents and the other Second Lien Secured Parties shall be entitled
to seek and exercise Second Lien Credit Bid Rights in respect of any such sale
or disposition.
(b)    Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, each Second Lien Security Agent, on behalf of itself
and the other Second Lien Secured Parties, agrees that none of them shall (i)
seek (or support any other Person seeking) relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of the
Collateral, without the prior written consent of the Directing First Lien
Security Agent or (ii) object to any motion by any First Lien Security Agent or
the First Lien Secured Parties seeking relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of the
Collateral.
(c)    Adequate Protection. Each Second Lien Security Agent, on behalf of itself
and the other Second Lien Secured Parties, agrees that it shall not contest (or
support any other Person contesting) (A) any request by the First Lien Security
Agents or the First Lien Secured Parties for adequate protection or similar
protection under any Debtor Relief Law with respect to any Collateral or (B) any
objection by the First Lien Security Agents or the First Lien Secured Parties to
any motion, relief, action or proceeding based on the First Lien Security Agents
or the First Lien Secured Parties claiming a lack of adequate protection with
respect to the Collateral. Notwithstanding the foregoing provisions in this
Section 3.4(c), in any Insolvency or Liquidation Proceeding, (x) if the First
Lien Secured Parties (or any subset thereof) are granted adequate protection in
the form of a Lien on additional collateral in the nature of assets constituting
Collateral in connection with any First Lien DIP Financing or use of cash
collateral constituting Collateral, then the Second Lien Security Agents, on
behalf of itself or any of the other Second Lien Secured Parties, may seek or
request adequate protection in the form of a Lien on such additional collateral,
which Lien will be subordinated to the Liens securing and providing adequate
protection for the First Lien Obligations and such First Lien DIP Financing (and
all obligations relating thereto) on the same basis as the other Liens on
Collateral securing the Second Lien Obligations are so subordinated to the First
Lien Obligations under this Agreement, and (y) in the event any Second Lien
Security Agent, on behalf of itself and the other Second Lien Secured Parties,
seeks or requests adequate protection in respect of Collateral securing Second
Lien Obligations and such adequate protection is granted in the form of a Lien
on additional collateral in the nature of assets constituting Collateral, then
each Second Lien Security Agent, on behalf of itself or any of the other Second
Lien Secured Parties, agrees that the First Lien Security Agents shall also be
granted a senior Lien on such additional collateral as security and adequate
protection for the First Lien Obligations and for any such First Lien DIP
Financing and that any Lien on such additional collateral securing or providing
adequate protection for the Second Lien Obligations shall be subordinated to the
Liens on such collateral securing the First Lien Obligations and any such First
Lien DIP Financing (and all obligations relating thereto) and to any other Liens
granted to the First Lien Secured Parties as adequate protection on the same
basis as the other Liens on Collateral securing the Second Lien Obligations are
so subordinated to such First Lien Obligations under this Agreement.
(d)    No Waiver. Subject to the proviso in clause (ii) of Section 3.1(a),
nothing contained herein shall prohibit or in any way limit the First Lien
Security Agents or any First Lien Secured Party from objecting in any Insolvency
or Liquidation Proceeding or otherwise to any action taken by the Second Lien
Security Agents or any of the Second Lien Secured Parties in respect of the
Collateral, including the seeking by the Second Lien Security Agents or any
Second Lien Secured Party of adequate protection in respect thereof or the
asserting by the Second Lien Security Agents or any Second Lien Secured Parties
of any of its rights and remedies under the Second Lien Documents or otherwise
in respect thereof.


32

--------------------------------------------------------------------------------





(e)    Waivers. Each Second Lien Security Agent, for itself and on behalf of the
other Second Lien Secured Parties, waives any claim it may hereafter have
against any First Lien Secured Party arising out of the election of any First
Lien Secured Party of the application of Section 1111(b)(2) of the Bankruptcy
Code or any similar provision of any other Debtor Relief Law, and/or out of any
cash collateral or financing arrangement or out of any grant of a security
interest in connection with the Collateral in any Insolvency or Liquidation
Proceeding. Each Second Lien Security Agent, for itself and on behalf of the
other Second Lien Secured Parties, agrees that it will not assert or enforce any
claim under Section 506(c) of the Bankruptcy Code or any similar provision of
any other Debtor Relief Law senior to or on a parity with the Liens securing the
First Lien Priority Obligations for costs or expenses of preserving or disposing
of any Collateral.
(f)    Plan Voting. No Second Lien Secured Party (whether in the capacity of a
secured creditor or an unsecured creditor) shall propose, vote in favor of, or
otherwise directly or indirectly support any plan of reorganization or similar
dispositive restructuring plan that is inconsistent with, or in violation of,
the priorities or other provisions of this Agreement, other than with the prior
written consent of the Directing First Lien Security Agent or to the extent any
such plan (i) provides for the payment in full in cash of the First Lien
Obligations or (ii) is proposed or supported by the number of First Lien Secured
Parties required under Section 1126(c) of the Bankruptcy Code or any similar
provision of any other Debtor Relief Law.
3.5    Reliance; Waivers; Etc.
(a)    Reliance. Other than any reliance on the terms of this Agreement, each
Second Lien Secured Party under its Second Lien Documents, acknowledges that the
Secured Parties under the Second Lien Documents have, independently and without
reliance on the First Lien Security Agent or any First Lien Secured Parties, and
based on documents and information deemed by them appropriate, made their own
credit analysis and decision to enter into the Second Lien Documents and be
bound by the terms of this Agreement and they will continue to make their own
credit decision in taking or not taking any action under the Second Lien Credit
Agreement or this Agreement.
(b)    No Warranties or Liability. Each Second Lien Security Agent, on behalf of
itself and the other Second Lien Secured Parties, acknowledges and agrees that
the First Lien Security Agents and the First Lien Secured Parties have made no
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any of the First Lien Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. The First Lien Secured Parties will
be entitled to manage and supervise their respective loans and extensions of
credit under their respective First Lien Documents in accordance with law and as
they may otherwise, in their sole discretion, deem appropriate. The First Lien
Security Agents and the First Lien Secured Parties shall have no duty to the
Second Lien Security Agents or the Second Lien Secured Parties to act or refrain
from acting in a manner which allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with the
Borrower or any other Grantor (including the First Lien Documents and the Second
Lien Documents), regardless of any knowledge thereof which they may have or be
charged with. Each First Lien Security Agent, on behalf of itself and the other
First Lien Secured Parties, acknowledges and agrees that the Second Lien
Security Agents and the Second Lien Secured Parties have made no express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Second Lien Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Subject to the provisions hereof, the Second Lien
Security Agents and the Second Lien Secured Parties shall have no duty to the
First Lien Security Agents or the First Lien Secured Parties to act or refrain
from acting in a manner which allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with the
Borrower or any other Grantor (including the First Lien Documents and the Second
Lien Documents), regardless of any knowledge thereof which they may have or be
charged with.


33

--------------------------------------------------------------------------------





(c)    No Waiver of Lien Priorities - First Lien Obligations.
(i)    No right of the First Lien Secured Parties, the First Lien Security
Agents or any of them to enforce any provision of this Agreement or any First
Lien Document shall at any time in any way be prejudiced or impaired by any act
or failure to act on the part of the Borrower or any other Grantor or by any act
or failure to act by any First Lien Secured Party or the First Lien Security
Agents, or by any noncompliance by any Person with the terms, provisions and
covenants of this Agreement, any of the First Lien Documents or any of the
Second Lien Documents, regardless of any knowledge thereof which the First Lien
Security Agents or the First Lien Secured Parties, or any of them, may have or
be otherwise charged with.
(ii)    Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Borrower and the other Grantors under the
First Lien Documents and subject to the provisions of Section 3.3(c) and Section
3.4(c), the First Lien Secured Parties, the First Lien Security Agents and any
of them may, at any time and from time to time in accordance with the First Lien
Documents and/or applicable law, without the consent of, or notice to, the
Second Lien Security Agents or any Second Lien Secured Party without incurring
any liabilities to the Second Lien Secured Party or the Second Lien Security
Agents and without impairing or releasing the Lien priorities and other benefits
provided in this Agreement (even if any right of subrogation or other right or
remedy of the Second Lien Security Agents or any Second Lien Secured Party is
affected, impaired or extinguished thereby) do any one or more of the following:
(A)    make loans and advances to any Grantor or issue, guaranty or obtain
letters of credit for account of any Grantor or otherwise extend credit to any
Grantor, in any amount and on any terms, whether pursuant to a commitment or as
a discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;
(B)    change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Obligations or any Lien on any Collateral or guaranty thereof or
any liability of the Borrower or any other Grantor, or any liability incurred
directly or indirectly in respect thereof (including any increase in or
extension of the First Lien Obligations, without any restriction as to the
amount, tenor or terms of any such increase or extension) or otherwise amend,
renew, exchange, extend, modify or supplement in any manner any Liens on the
Collateral held by the First Lien Security Agents or any of the First Lien
Secured Parties, the First Lien Obligations or any of the First Lien Documents;
(C)    sell, exchange, realize upon, enforce or otherwise deal with in any
manner (subject to the terms hereof) and in any order any part of the Collateral
or any liability of the Borrower or any other Grantor to the First Lien Secured
Parties or the First Lien Security Agents, or any liability incurred directly or
indirectly in respect thereof;
(D)    settle or compromise any First Lien Obligation or any other liability of
the Borrower or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof; and
(E)    exercise or delay in or refrain from exercising any right or remedy
against the Borrower or any other Grantor or any other Person, elect any remedy
and otherwise deal freely with the Borrower, any other Grantor or any Collateral
and any security and any guarantor or any liability of the Borrower or any other
Grantor to the First Lien Secured Parties or any liability incurred directly or
indirectly in respect thereof.


34

--------------------------------------------------------------------------------





(iii)    Each Second Lien Security Agent, on behalf of itself and the other
Second Lien Secured Parties, also agrees that the First Lien Secured Parties and
the First Lien Security Agents shall have no liability to the Second Lien
Security Agents or any Second Lien Secured Party and each Second Lien Security
Agent, on behalf of itself and the other Second Lien Secured Parties, hereby
waives any claim against any First Lien Secured Party or the First Lien Security
Agents, arising out of any and all actions which the First Lien Secured Parties
or the First Lien Security Agents may take or permit or omit to take with
respect to:
(A)    the First Lien Documents (other than this Agreement), including any
failure to perfect or obtain perfected security interests in the Collateral;
(B)    the collection of the First Lien Obligations; or
(C)    the foreclosure upon, or sale, liquidation or other disposition of, any
Collateral.
Except as otherwise specifically provided for herein, each Second Lien Security
Agent, on behalf of itself and the other Second Lien Secured Parties, agrees
that the First Lien Secured Parties and the First Lien Security Agents have no
duty to the Second Lien Security Agents or the Second Lien Secured Parties in
respect of the maintenance or preservation of the Collateral, the First Lien
Obligations or otherwise.
(iv)    Each Second Lien Security Agent, on behalf of itself and the other
Second Lien Secured Parties, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Collateral or any other similar rights a
junior secured creditor may have under applicable law. For the avoidance of
doubt, the foregoing shall not impair or otherwise adversely affect any rights
or remedies the Second Lien Security Agents or other Second Lien Secured Parties
may have, from and after the Discharge of First Lien Obligations, with respect
to the Collateral.
(d)    No Waiver of Lien Priorities - Second Lien Obligations.
(i)    No right of the Second Lien Secured Parties, the Second Lien Security
Agents or any of them to enforce any provision of this Agreement or any Second
Lien Document shall at any time in any way be prejudiced or impaired by any act
or failure to act on the part of the Borrower or any other Grantor or by any act
or failure to act by any Second Lien Secured Party or the Second Lien Security
Agents, or by any noncompliance by any Person with the terms, provisions and
covenants of this Agreement, any of the Second Lien Documents or any of the
First Lien Documents, regardless of any knowledge thereof which the Second Lien
Security Agents or the Second Lien Secured Parties, or any of them, may have or
be otherwise charged with.
(ii)    After the Discharge of First Lien Obligations has occurred, without in
any way limiting the generality of the foregoing paragraph (but subject to the
rights of the Borrower and the other Grantors under the Second Lien Documents)
the Second Lien Secured Parties, the Second Lien Security Agents and any of them
may, at any time and from time to time in accordance with the Second Lien
Documents and/or applicable law, without the consent of, or notice to, the First
Lien Security Agents or any First Lien Secured Party, without incurring any
liabilities to the First Lien Security Agents or any First Lien Secured Party
exercise any of their rights under the Second Lien Documents and/or applicable
law or with respect to the Collateral, and do any of the following:


35

--------------------------------------------------------------------------------





(A)    make loans and advances to any Grantor or otherwise extend credit to any
Grantor, in any amount and on any terms, whether pursuant to a commitment or as
a discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;
(B)    subject to the terms hereof, change the manner, place or terms of payment
or change or extend the time of payment of, or amend, renew, exchange, increase
or alter, the terms of any of the Second Lien Obligations or any Second Lien on
any Collateral or guaranty thereof or any liability of any of the Borrower or
any other Grantor, or any liability incurred directly or indirectly in respect
thereof (including any increase in or extension of the Second Lien Obligations,
without any restriction as to the amount, tenor or terms of any such increase or
extension) or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Second Lien on the Collateral held by the Second Lien Security
Agents or any of the Second Lien Secured Parties, the Second Lien Obligations or
any of the Second Lien Documents;
(C)    sell, exchange, realize upon, enforce or otherwise deal with in any
manner (subject to the terms hereof) and in any order any part of the Collateral
or any liability of the Borrower or any other Grantor to the Second Lien Secured
Parties or the Second Lien Security Agents, or any liability incurred directly
or indirectly in respect thereof;
(D)    settle or compromise any Second Lien Obligation or any other liability of
the Borrower or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof; and
(E)    exercise or delay in or refrain from exercising any right or remedy
against the Borrower or any other Grantor or any other Person, elect any remedy
and otherwise deal freely with the Borrower, any other Grantor or any Collateral
and any security and any guarantor or any liability of the Borrower or any other
Grantor to the Second Lien Secured Parties or any liability incurred directly or
indirectly in respect thereof.
SECTION 4
GENERAL
4.1    Legends. The Grantors agree that the Second Lien Credit Agreement and
each Second Lien Security Document shall include the following language (with
any necessary modifications to give effect to applicable definitions) (or
language to similar effect approved by the Directing First Lien Security Agent
in its reasonable discretion):
“Notwithstanding anything herein to the contrary, the Liens and security
interests granted to the Second Lien Security Agent pursuant to this Agreement
in any Collateral and the exercise of any right or remedy by the Second Lien
Security Agent with respect to any Collateral hereunder are subject to the
provisions of the Intercreditor Agreement, dated as of October 1, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among 8th Avenue Food & Provisions, a Missouri
corporation, the other Grantors from time to time party thereto, Barclays Bank
PLC, as First Lien Administrative Agent and First Lien Credit Agreement Security
Agent, Barclays Bank PLC, as Second Lien Administrative Agent and Second Lien
Credit Agreement Security Agent and certain other Persons party or that may
become party thereto from time to time. In the event of any conflict between the
terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.”


36

--------------------------------------------------------------------------------





In addition, the Grantors agree that each mortgage or deed of trust in favor of
any Secured Parties covering any Collateral shall also contain such other
language as a Security Agent may reasonably request to reflect the subordination
of such mortgage to the mortgage in favor of such Security Agent on behalf of
the applicable Secured Parties covering such Collateral.
4.2    Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of each of
the First Lien Obligations, and the Second Lien Obligations, then, to the extent
the debt obligations distributed on account of the First Lien Obligations, or
such Second Lien Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.
4.3    Post-Petition Interest. None of the Second Lien Security Agents or any
Second Lien Secured Party shall oppose or seek to challenge any claim by any
First Lien Security Agent or any First Lien Secured Party for allowance in any
Insolvency or Liquidation Proceeding of First Lien Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the First
Lien Secured Party’s Lien on the Collateral (without regard to the existence of
the junior Liens of the Second Lien Security Agents, on behalf of the Second
Lien Secured Parties on the Collateral).
4.4    Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Security Agents and the First Lien Secured
Parties, and the Second Lien Security Agents and the Second Lien Secured
Parties, respectively, hereunder shall remain in full force and effect
irrespective of:
(i)    any lack of validity or enforceability of any First Lien Document or any
Second Lien Document;
(ii)    except as otherwise set forth in the Agreement, any change permitted
hereunder in the time, manner or place of payment of, or in any other terms of,
all or any of the First Lien Obligations or Second Lien Obligations, or any
amendment or waiver or other modification permitted hereunder, whether by course
of conduct or otherwise, of the terms of any First Lien Document or Second Lien
Document;
(iii)    except as otherwise set forth in the Agreement, any amendment, waiver
or other modification permitted hereunder, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Obligations or Second Lien
Obligations;
(iv)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Borrower or any other Grantor; or


37

--------------------------------------------------------------------------------





(v)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, the Borrower or any other Grantor in respect of
the First Lien Obligations or Second Lien Obligations, the First Lien Security
Agents, any First Lien Secured Party, the Second Lien Security Agents or any
Second Lien Secured Party in respect of this Agreement.
SECTION 5
APPLICATION OF PROCEEDS
5.1    Application of Proceeds in Distributions.
(a)    Prior to the date of Discharge of First Lien Obligations, the Directing
First Lien Security Agent will, and thereafter the Directing Second Lien
Security Agent will, apply the Proceeds of any collection, sale, foreclosure or
other realization upon any Collateral and, in each case, the Proceeds of any
title insurance policy insuring any Collateral required under any First Lien
Document or any Second Lien Documents (as the case may be) in the following
order of application:
First, to the payment of all amounts payable under the First Lien Documents on
account of the First Lien Credit Agreement Security Agent’s or any Additional
First Lien Obligations Agent’s fees and any reasonable legal fees, costs and
expenses or other liabilities of any kind incurred by the First Lien Credit
Agreement Security Agent, any Additional First Lien Obligations Agent or any
co-trustee or agent of the First Lien Credit Agreement Security Agent or any
Additional First Lien Obligations Agent in connection with any First Lien
Document;
Second, to the First Lien Administrative Agent and any Additional First Lien
Obligations Agent, administrative agent or trustee for the Additional First Lien
Obligations for application to the payment of all outstanding First Lien
Priority Obligations that are then due and payable in such order as may be
provided in the First Lien Documents in an amount sufficient to pay in full in
cash all outstanding First Lien Priority Obligations that are then due and
payable (including all Post-Petition Interest accrued thereon after the
commencement of any Insolvency or Liquidation Proceeding at the rate, and
including any applicable post-default rate, specified in the First Lien
Documents, even if such interest is not enforceable, allowable or allowed as a
claim in such proceeding and including the discharge, cash collateralization or
back-stopping of all outstanding letters of credit in connection with the First
Lien Credit Agreement (at 103% of the aggregate undrawn amount), if any,
constituting First Lien Priority Obligations));
Third, to the payment of all amounts payable under the Second Lien Documents on
account of the Second Lien Credit Agreement Security Agent’s, Second Lien
Administrative Agent’s or any Additional Second Lien Obligations Agent’s fees
and any reasonable legal fees, costs and expenses or other liabilities of any
kind incurred by the Second Lien Credit Agreement Security Agent, any Additional
Second Lien Obligations Agent or any co-trustee or agent of the Second Lien
Credit Agreement Security Agent or any Additional Second Lien Obligations Agent
in connection with any Second Lien Document;
Fourth, to the Second Lien Administrative Agent and any Additional Second Lien
Obligations Agent, administrative agent or trustee for the Additional Second
Lien Obligations for application to the payment of all outstanding Second Lien
Priority Obligations that are then due and payable in such order as may be
provided in the Second Lien Documents in an amount sufficient to pay in full in
cash all outstanding Second Lien Priority Obligations that are then due and
payable (including all Post-Petition Interest accrued thereon after the
commencement of any Insolvency or Liquidation Proceeding at the rate, including
any applicable post-default rate, specified in the Second Lien Documents, even
if such interest is not enforceable, allowable or allowed as a claim in such
proceeding);


38

--------------------------------------------------------------------------------





Fifth, to the First Lien Administrative Agent and any Additional First Lien
Obligations Agent, administrative agent or trustee for the Additional First Lien
Obligations for application to the payment of all outstanding Excess First Lien
Obligations that are then due and payable in such order as may be provided in
the First Lien Documents in an amount sufficient to pay in full in cash all
outstanding Excess First Lien Obligations that are then due and payable;
Sixth, to the Second Lien Administrative Agent and any Additional Second Lien
Obligations Agent, administrative agent or trustee for the Additional Second
Lien Obligations for application to the payment of all outstanding Excess Second
Lien Obligations that are then due and payable in such order as may be provided
in the Second Lien Documents in an amount sufficient to pay in full in cash all
outstanding Excess Second Lien Obligations that are then due and payable; and
Seventh, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Borrower or the
applicable Grantor, as the case may be, its successors or assigns, or as a court
of competent jurisdiction may direct.
(b)    In connection with the application of Proceeds pursuant to Section
5.1(a), except as otherwise directed by the Required Lenders (or equivalent
term) under (and as defined in) the First Lien Documents, the Directing First
Lien Security Agent may, prior to the Discharge of First Lien Obligations, sell
any non-Cash Proceeds for cash prior to the application of the Proceeds thereof.
In connection with the application of Proceeds pursuant to Section 5.1(a),
except as otherwise directed by the Required Lenders (or equivalent term) under
(and as defined in) the Second Lien Documents, the Directing Second Lien
Security Agent may, after the Discharge of First Lien Obligations, sell any non-
Cash Proceeds for cash prior to the application of the Proceeds thereof.
(c)    If prior to the date of Discharge of First Lien Priority Obligations any
Second Lien Security Agent or any Second Lien Secured Party collects or receives
any Proceeds of such foreclosure, collection or other enforcement that should
have been applied to the payment of the First Lien Priority Obligations in
accordance with Section 5.1(a), whether after the commencement of an Insolvency
or Liquidation Proceeding or otherwise, such Second Lien Secured Party will
forthwith deliver the same to the Directing First Lien Security Agent, for the
account of the holders of the First Lien Obligations, to be applied in
accordance with Section 5.1(a). Until so delivered, such Proceeds will be held
by that Second Lien Secured Party for the benefit of the holders of the First
Lien Obligations.
SECTION 6
MISCELLANEOUS
6.1    Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Lien Documents or the Second Lien
Documents, the provisions of this Agreement shall govern and control. Each
Secured Party acknowledges and agrees that the terms and provisions of this
Agreement do not violate any term or provision of its respective First Lien
Document or Second Lien Document.
The parties hereto acknowledge that the terms of this Agreement are not intended
to negate any specific rights granted to any Grantor in any of the other First
Lien Documents or Second Lien Documents.


39

--------------------------------------------------------------------------------





6.2    Effectiveness; Continuing Nature of this Agreement; Severability. (a)
This Agreement shall become effective when executed and delivered by the parties
hereto. Each Security Agent, on behalf of itself and the applicable Secured
Parties, hereby waives any right it may have under applicable law to revoke this
Agreement or any of the provisions of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Without limiting the generality of the
foregoing, this Agreement is intended to constitute and shall be deemed to
constitute a “subordination agreement” within the meaning of Section 510(a) of
the Bankruptcy Code or any similar provision of any other Debtor Relief Law and
is intended to be and shall be interpreted to be enforceable to the maximum
extent permitted pursuant to applicable non-bankruptcy law. Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall
not invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. All references to the
Borrower and/or any other Grantor shall include such Borrower and/or such
Grantor as debtor and debtor in possession and any receiver or trustee for such
Borrower and/or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.
(a)    This Agreement shall terminate and be of no further force and effect:
(i)    with respect to the First Lien Security Agent, the First Lien Secured
Parties and the First Lien Obligations, upon the Discharge of First Lien
Obligations and the discharge of the Excess First Lien Obligations, subject to
the rights of the First Lien Secured Parties under Section 6.17; and
(ii)    with respect to the Second Lien Security Agent, the Second Lien Secured
Parties and the Second Lien Obligations, upon the Discharge of Second Lien
Obligations and the discharge of the Excess Second Lien Obligations, subject to
the rights of the Second Lien Secured Parties under Section 6.17.
6.3    Amendments; Waivers. (a) No amendment, modification or waiver of any of
the provisions of this Agreement by the First Lien Security Agent or the Second
Lien Security Agent shall be deemed to be made unless the same shall be in
writing signed on behalf of each party hereto or its authorized agent; provided
that (i) additional Grantors may be added as parties hereto in accordance with
the provisions of Section 6.16 and (ii) parties (or any Additional Lien
Obligations Agent) providing any Additional Lien Obligations may be added as
parties hereto in accordance with the provisions of Section 6.19.
Notwithstanding the provisions of any other First Lien Document or Second Lien
Document, the Directing First Lien Security Agent (with respect to any provision
affecting the First Lien Secured Parties or the First Lien Security Agent) or
the Directing Second Lien Security Agent (with respect to any provision
affecting the Second Lien Secured Parties or the Second Lien Security Agent) may
make any amendments, restatements, amendment and restatements, supplements or
other modifications to this Agreement to correct any ambiguity, omission,
mistake, defect or inconsistency contained herein without the consent of any
other Person; provided that the Borrower shall be given written notice of any
amendment, restatement, amendment and restatement, supplement or other
modification of this Agreement promptly after its execution thereof (it being
understood that the failure to deliver such notice to the Borrower shall in no
way impact the effectiveness of any such amendment, restatement, amendment and
restatement, supplement or modification). Each waiver of the terms of this
Agreement, if any, shall be a waiver only with respect to the specific instance
involved and shall in no way impair the rights of the parties hereto making such
waiver or the obligations of the other parties hereto to such party making such
waiver in any other respect or at any other time. Notwithstanding the foregoing,
the consent of the Borrower and each other Grantor shall be required for the
effectiveness of any amendment, modification or waiver of any provision of this
Agreement.


40

--------------------------------------------------------------------------------





(b)    It is understood that the Directing Security Agents, without the consent
of any Secured Party (provided that the Borrower shall be given notice of any
supplemental agreement described in this clause (b) promptly after the
effectiveness thereof (it being understood that the failure to deliver such
notice to the Borrower shall in no way impact the effectiveness of any such
amendment, restatement, amendment and restatement, supplement or modification)),
may in their discretion (but shall neither have any obligation to exercise such
discretion and will be entitled to seek and rely upon a direction of the
Required Lenders (or equivalent term) under (and as defined in) the First Lien
Documents or the Second Lien Documents, as applicable) determine that a
supplemental agreement (which may take the form of an amendment and restatement
of this Agreement) is necessary or appropriate (i) to facilitate having any
Additional Lien Obligations become First Lien Obligations or Second Lien
Obligations, as the case may be, under this Agreement, (ii) to give effect to
any amendments contemplated by Section 3.3(g) or Section 3.3(h) in connection
with a Permitted Refinancing of First Lien Obligations or Second Lien
Obligations, as applicable, (iii) in accordance with the provisions of the First
Lien Credit Agreement or Second Lien Credit Agreement, as applicable, to
effectuate the subordination of Liens granted pursuant to Sections 6.02(d), (e),
(f), (g), (i), (k), (l), (m), (n), (o), (p), (q), (r), (u) and (x) of the First
Lien Credit Agreement or the Second Lien Credit Agreement, as applicable (or any
Permitted Refinancing thereof) to, the Liens on the Collateral securing the
First Lien Obligations and the Second Lien Obligations, and (iv) to establish
that the Liens on any Collateral securing such Additional Lien Obligations shall
have the same priority (or junior priority) as the Liens on all or any portion
of the Collateral securing the First Lien Obligations and Second Lien
Obligations, existing immediately prior to the incurrence of the Additional Lien
Obligations, which supplemental agreement shall, in the case of preceding
clauses (i) and (iv) specify whether such Additional Lien Obligations constitute
First Lien Obligations or Second Lien Obligations. Each of the Directing First
Lien Security Agent and the Directing Second Lien Security Agent shall execute
and deliver a supplemental agreement described in this Section 6.3(b) at the
other’s request (or upon the request of the Borrower) and without the consent of
any First Lien Secured Party or Second Lien Secured Party, and such supplemental
agreement may contain additional intercreditor terms applicable solely to the
holders of such Additional Lien Obligations vis-a-vis the holders of the
relevant obligations hereunder.
6.4    Information Concerning Financial Condition of the Borrower and its
Subsidiaries. The First Lien Security Agents, the other First Lien Secured
Parties, the Second Lien Security Agents (to the extent required under the
Second Lien Documents) and the other Second Lien Secured Parties, shall each be
responsible for keeping themselves informed of the financial condition of the
Borrower and its Subsidiaries and all endorsers and/or guarantors of any of the
First Lien Obligations and the Second Lien Obligations and all other
circumstances bearing upon the risk of nonpayment of any of the First Lien
Obligations and the Second Lien Obligations. No Security Agent or its respective
Secured Parties shall have any duty to advise the other Security Agents or their
respective Secured Parties of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event that any of the
First Lien Security Agents or any of the other First Lien Secured Parties or the
Second Lien Security Agents or any of the other Second Lien Secured Parties, in
its or their sole discretion, undertakes at any time or from time to time to
provide any such information to any other party hereto, it or they shall be
under no obligation (w) to make, and such informing party shall not make, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information which, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.
6.5    Submission to Jurisdiction; Waivers.


41

--------------------------------------------------------------------------------





(a)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR
NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW
YORK (OR ANY APPELLATE COURT THEREFROM) OVER ANY SUIT, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED
BELOW) BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, FEDERAL COURT. THE PARTIES HERETO AGREE THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON
SHALL BE EFFECTIVE SERVICE OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY SUCH COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HERETO AGREES THAT THE AGENTS AND THE SECURED PARTIES RETAIN THE
RIGHT TO BRING PROCEEDINGS AGAINST ANY BORROWER AND ANY OTHER GRANTOR IN THE
COURTS OF ANY OTHER JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER ANY COLLATERAL DOCUMENT.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (a) OF THIS SECTION 6.5. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIM OR DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION, SUIT OR PROCEEDING IN ANY
SUCH COURT.
(c)    TO THE EXTENT PERMITTED BY LAW, EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND AGREES
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 6.6. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY LOAN DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE. NOTHING
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY SUCH
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
(d)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO (a)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.5(d).


42

--------------------------------------------------------------------------------





6.6    Notices. All notices to the First Lien Secured Parties and the Second
Lien Secured Parties permitted or required under this Agreement shall also be
sent to the Directing First Lien Security Agent and the Directing Second Lien
Security Agent, respectively. Unless otherwise specifically provided herein, any
notice hereunder shall be in writing and may be personally served, telexed or
sent by telefacsimile or U.S. mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex or email, or
three Business Days after depositing it in the U.S. mail with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.
6.7    Further Assurances. Each First Lien Security Agent, on behalf of itself
and the other First Lien Secured Parties and each Second Lien Security Agent, on
behalf of itself and the other Second Lien Secured Parties, and each Grantor,
agrees that each of them shall take such further action and shall execute
(without recourse or warranty) and deliver such additional documents and
instruments (in recordable form, if requested) as the Directing First Lien
Security Agent or the Directing Second Lien Security Agent may reasonably
request to effectuate the terms of and the Lien priorities contemplated by this
Agreement.
6.8    APPLICABLE LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT, WHETHER IN TORT, CONTRACT (AT LAW OR
IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.
6.9    Binding on Successors and Assigns. This Agreement shall be binding upon
the parties hereto, the First Lien Secured Parties, the Second Lien Secured
Parties and their respective successors and assigns.
6.10    Specific Performance. Each of the First Lien Security Agents and the
Second Lien Security Agents may demand specific performance of this Agreement.
Each First Lien Security Agent, on behalf of itself and the other First Lien
Secured Parties and the Second Lien Security Agent, on behalf of itself and the
other Second Lien Secured Parties, hereby irrevocably waives any defense based
on the adequacy of a remedy at law and any other defense which might be asserted
to bar the remedy of specific performance in any action which may be brought by
any First Lien Security Agent or Second Lien Security Agent, as the case may be.
6.11    Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.
6.12    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or by email as a “.pdf’ or “.tif’ attachment shall be effective as
delivery of a manually executed counterpart of this Agreement or such other
document or instrument, as applicable.
6.13    Authorization; No Conflict. Each of the Secured Parties party hereto
represents and warrants to all other parties hereto that the execution, delivery
and performance by or on behalf of such Secured Party has been duly authorized
by all necessary action, corporate or otherwise, does not violate any
Requirement of Law or any agreement or instrument by which such party is bound,
and requires no consent of any Governmental Authority or other consent that has
not been obtained and is not in full force and effect.


43

--------------------------------------------------------------------------------





6.14    No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of the First Lien Secured Parties and the
Second Lien Secured Parties and each of their respective successors and assigns.
No other Person shall have or be entitled to assert rights or benefits hereunder
other than the Grantors under Section 3.1 (solely with respect to the standstill
periods referred to therein), Section 3.3(a), (b), (c), (d) and (i), Section
3.4(a) and (b), Section 4.1, Section 6.1 through Section 6.3, Section 6.5
through this Section 6.14, Section 6.19 and under any provision hereof
purporting to preserve any right of, or directly affecting any Grantor, under
this Agreement or any First Lien Document or Second Lien Document.
6.15    Provisions Solely to Define Relative Rights. (a) The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights and remedies of the First Lien Secured Parties and the Second Lien
Secured Parties. Except as expressly provided in Section 6.14, none of the
Grantors or any creditor thereof shall have any rights hereunder. Nothing in
this Agreement is intended to or shall impair, as between the Grantors and the
First Lien Secured Parties and the Grantors and the Second Lien Secured Parties,
the obligations of the Grantors to pay the First Lien Obligations and the Second
Lien Obligations as and when the same shall become due and payable in accordance
with their respective terms.
(b)    Nothing in this Agreement shall relieve the Borrower or any other Grantor
from the performance of any term, covenant, condition or agreement on such
Borrower’s or such Grantor’s part to be performed or observed under, or in
respect of, any of the Collateral granted by such Grantor, or pledged by such
Grantor, as security for the applicable obligations to the extent arising under
any of the other First Lien Documents or the other Second Lien Documents or from
any liability (to the extent arising under any of the other First Lien Documents
or the other Second Lien Documents) to any Person under or in respect of any of
such Collateral or impose any obligation on any Security Agent to perform or
observe any such term, covenant, condition or agreement on such Borrower’s or
such other Grantor’s part to be so performed or observed or impose any liability
on any Security Agent for any act or omission on the part of such Borrower or
such other Grantor relative thereto or for any breach of any representation or
warranty on the part of such Borrower or such other Grantor contained in this
Agreement or any First Lien Document or Second Lien Document, or in respect of
the Collateral pledged by it. The obligations of the Borrower and each other
Grantor contained in this paragraph shall survive the termination of this
Agreement and the discharge of such Borrower’s or such other Grantor’s other
obligations hereunder.
(c)    Each of the Security Agents acknowledges and agrees that it has not made
any representation or warranty with respect to the execution, validity,
legality, completeness, collectability or enforceability of any other First Lien
Document or other Second Lien Document. Except as otherwise provided in this
Agreement, each of the Security Agents, the First Lien Administrative Agent and
Second Lien Administrative Agent will (to the extent applicable to such Agent)
be entitled to manage and supervise their respective extensions of credit to any
of the Borrower and its Subsidiaries in accordance with applicable law and such
Security Agent’s, First Lien Administrative Agent’s or Second Lien
Administrative Agent’s usual practices, modified from time to time as they deem
appropriate.
6.16    Additional Grantors. The Borrower will cause each Person that is
required by any First Lien Document or Second Lien Document to guarantee any of
the Borrower’s First Lien Obligations and the Second Lien Obligations and grant
a Lien on any of its property or assets as collateral security for the First
Lien Obligations and the Second Lien Obligations, to become a party to this
Agreement for all purposes of this Agreement, by causing such Person to execute
and deliver to each of the First Lien Security Agents, on behalf of itself and
the other First Lien Secured Parties, and the Second Lien Security Agents, on
behalf of itself and the other Second Lien Secured Parties an Intercreditor
Agreement Joinder, whereupon such Person will be bound by the terms hereof to
the same extent as if it had executed and delivered this Agreement as of the
date hereof. The Borrower shall, promptly after the execution and delivery
thereof, provide each Security Agent with a copy of each Intercreditor Agreement
Joinder executed and delivered pursuant to this Section 6.16.


44

--------------------------------------------------------------------------------





6.17    Avoidance Issues. If any First Lien Secured Party or Second Lien Secured
Party is required, in any Insolvency or Liquidation Proceeding or otherwise, to
turn over or otherwise pay to the estate of the Borrower or any other Grantor
any amount (a “Recovery”), then such First Lien Secured Party or Second Lien
Secured Party, as applicable, shall be entitled to a reinstatement of First Lien
Obligations or Second Lien Obligations, as applicable, with respect to all such
recovered amounts. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement.
6.18    Subrogation. With respect to the value of any payments or distributions
in cash, property or other assets that the Second Lien Secured Parties or Second
Lien Security Agents pay over to the Directing First Lien Security Agent or any
of the other First Lien Secured Parties under the terms of this Agreement with
respect to any Collateral, the Second Lien Secured Parties and the Second Lien
Security Agents shall be subrogated to the rights of the Directing First Lien
Security Agent and such other First Lien Secured Parties; provided that, each
Second Lien Security Agent, on behalf of itself and the other Second Lien
Secured Parties, hereby agrees not to assert or enforce all such rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of First Lien Obligations has occurred. The Borrower and each other
Grantor acknowledges and agrees that, the value of any payments or distributions
in cash, property or other assets received by the Second Lien Security Agents or
the other Second Lien Secured Parties and required, in accordance with the terms
hereof, to be paid over to the Directing First Lien Security Agent or the other
First Lien Secured Parties pursuant to, and applied in accordance with, this
Agreement, shall not relieve or reduce any of the Second Lien Obligations, as
applicable, owed by the Borrower or any other Grantor under the Second Lien
Documents.
6.19    Additional Lien Obligations. The Grantors will be permitted from time to
time to designate as an additional holder of First Lien Obligations and/or
Second Lien Obligations hereunder each Person who is, or who becomes or who is
to become, the holder of any Additional Lien Obligations. Upon the issuance or
incurrence of any such Additional Lien Obligations:
(a)    The Borrower shall deliver to each Security Agent an officer’s
certificate signed by a responsible officer stating that the applicable Grantors
intend to enter or have entered into an Additional Lien Obligations Agreement
and certifying that the issuance or incurrence of such Additional Lien
Obligations and the Liens securing such Additional Lien Obligations are
permitted by the then extant First Lien Credit Agreement, the Second Lien Credit
Agreement, and each then extant Additional First Lien Obligations Agreement and
Additional Second Lien Obligations Agreement, as applicable. Each of the
Additional Lien Obligations Agents, the First Lien Security Agents and the
Second Lien Security Agents shall be entitled to rely conclusively on the
determination of the Borrower that such issuance and/or incurrence does not
violate the provisions of the First Lien Documents or the Second Lien Documents
to the extent set forth in such officer’s certificate delivered pursuant to this
clause (a); provided, however, that such determination will not affect whether
or not each applicable Grantor has complied with its undertakings in the First
Lien Documents or the Second Lien Documents;
(b)    the Additional Lien Obligations Agent for such Additional Lien
Obligations shall execute and deliver to the Security Agents an Intercreditor
Agreement Joinder acknowledging that such holders shall be bound by the terms
hereof to the extent applicable to First Lien Secured Parties or the Second Lien
Secured Parties, as applicable; and


45

--------------------------------------------------------------------------------





(c)    each existing Security Agent shall promptly enter into such documents and
agreements (including amendments, restatements, amendments and restatements,
supplements or other modifications to this Agreement) as the Borrower, any
existing Security Agent (but no other Secured Party) or the Additional Lien
Obligations Agent may reasonably request in order to provide to it the rights,
remedies and powers and authorities contemplated hereby, in each case consistent
in all respects with the terms of this Agreement.
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow any Grantor to incur additional Indebtedness unless otherwise permitted by
the terms of each applicable First Lien Document and Second Lien Document.
6.20    Agreement Among Secured Parties to Coordinate Enforcement.
(a)    Each First Lien Secured Party, solely as among themselves in such
capacity and solely for their mutual benefit, hereby agrees that the First Lien
Security Agent designated as the Directing First Lien Security Agent shall have
the sole right and power, as among the First Lien Security Agents and the First
Lien Secured Parties, to take and direct any right or remedy with respect to
Collateral in accordance with the terms of this Agreement and the relevant First
Lien Documents. The First Lien Secured Parties shall be deemed to have
irrevocably appointed the Directing First Lien Security Agent as their exclusive
agent hereunder. Consistent with such appointment, the First Lien Secured
Parties further shall be deemed to have agreed that only the Directing First
Lien Security Agent (and not any individual claimholder or group of
claimholders) as agent for the First Lien Secured Parties, or any of the
Directing First Lien Security Agent’s agents shall have the right on their
behalf to exercise any rights, powers, and/or remedies under or in connection
with this Agreement (including bringing any action to interpret or otherwise
enforce the provisions of this Agreement); provided that First Lien Secured
Parties may exercise customary rights of setoff against depository or other
accounts maintained with them in accordance with the terms of the relevant First
Lien Document or applicable law. Specifically, but without limiting the
generality of the foregoing, no First Lien Secured Party, other than the
Directing First Lien Security Agent, shall be entitled to take or file, but
instead shall be precluded from taking or filing (whether in any Insolvency or
Liquidation Proceeding or otherwise), any action, judicial or otherwise, to
enforce any right or power or pursue any remedy under this Agreement (including
any declaratory judgment or other action to interpret or otherwise enforce the
provisions of this Agreement), except solely as provided in the proviso in the
immediately preceding sentence.


46

--------------------------------------------------------------------------------





(b)    Each Second Lien Secured Party, solely as among themselves in such
capacity and solely for their mutual benefit, hereby agrees that the Second Lien
Security Agent designated as the Directing Second Lien Security Agent shall have
the sole right and power, as among the Second Lien Security Agents and the
Second Lien Secured Parties, to take and direct any right or remedy with respect
to Collateral in accordance with the terms of this Agreement and the relevant
Second Lien Documents. The Second Lien Secured Parties shall be deemed to have
irrevocably appointed the Directing Second Lien Security Agent as their
exclusive agent hereunder. Consistent with such appointment, the Second Lien
Secured Parties further shall be deemed to have agreed that only the Directing
Second Lien Security Agent (and not any individual claimholder or group of
claimholders) as agent for the Second Lien Secured Parties, or any of the
Directing Second Lien Security Agent’s agents shall have the right on their
behalf to exercise any rights, powers, and/or remedies under or in connection
with this Agreement (including bringing any action to interpret or otherwise
enforce the provisions of this Agreement); provided that Second Lien Secured
Parties may exercise customary rights of setoff against depository or other
accounts maintained with them in accordance with the terms of the relevant
Second Lien Document or applicable law. Specifically, but without limiting the
generality of the foregoing, no Second Lien Secured Party, other than the
Directing Second Lien Security Agent, shall be entitled to take or file, but
instead shall be precluded from taking or filing (whether in any Insolvency or
Liquidation Proceeding or otherwise), any action, judicial or otherwise, to
enforce any right or power or pursue any remedy under this Agreement (including
any declaratory judgment or other action to interpret or otherwise enforce the
provisions of this Agreement), except solely as provided in the proviso in the
immediately preceding sentence.
* * *




47

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be executed by their respective officers or representatives as of the day and
year first above written.
 
8TH AVENUE FOOD & PROVISIONS, INC.
 
 
 
 
By:
/s/
 
Name:
 
 
Title:
 







[Signature Page to First Lien Intercreditor Agreement]

--------------------------------------------------------------------------------







BARCLAYS BANK PLC,
as First Lien Administrative Agent and as First Lien Security Agent
 
 
 
 
 
 
By:
/s/
 
Name:
 
 
Title:
 
 





[Signature Page to First Lien Intercreditor Agreement]

--------------------------------------------------------------------------------







BARCLAYS BANK PLC,
as Second Lien Administrative Agent and as Second Lien Security Agent
 
 
 
 
 
 
By:
/s/
 
Name:
 
 
Title:
 
 









[Signature Page to First Lien Intercreditor Agreement]

--------------------------------------------------------------------------------






FORM OF
INTERCREDITOR AGREEMENT JOINDER
Reference is made to the Intercreditor Agreement, dated as of October 1, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), among 8TH AVENUE FOOD &
PROVISIONS, INC., a Missouri corporation, the other GRANTORS from time to time
party thereto, BARCLAYS BANK PLC, as First Lien Administrative Agent and First
Lien Security Agent, BARCLAYS BANK PLC, as Second Lien Administrative Agent and
Second Lien Security Agent and certain other Persons party or that may become
party thereto from time to time. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Intercreditor Agreement.
This Intercreditor Joinder Agreement, dated as of [_____________] (this “Joinder
Agreement”), is being delivered pursuant to requirements of the Intercreditor
Agreement.
1.    Joinder. The undersigned, [●], a [●], hereby agrees to become party to the
Intercreditor Agreement as a [Grantor]/[First Lien Secured Party]/[Second Lien
Secured Party]/[New First Lien Agent]/[New Second Lien Agent]/[Additional Liens
Obligations Agent] thereunder for all purposes thereof on the terms set forth
therein, and to be bound by the terms, conditions and provisions of the
Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof.
2.    Agreements. The undersigned [Grantor]/[First Lien Secured Party]/[Second
Lien Secured Party]/[New First Lien Agent]/[New Second Lien Agent]/[Additional
Liens Obligations Agent] hereby agrees, for the enforceable benefit of all
existing and future First Lien Secured Parties and all existing and future
Second Lien Secured Parties that the undersigned is bound by the terms,
conditions and provisions of the Intercreditor Agreement to the extent set forth
therein.
3.    Notice Information. The address of the undersigned [Grantor]/[First Lien
Secured Party]/[Second Lien Secured Party]/[New First Lien Agent]/[New Second
Lien Agent]/[Additional Liens Obligations Agent] for purposes of all notices and
other communications hereunder and under the Intercreditor Agreement is [●],
Attention of [●] (Facsimile No. [●], electronic mail address: [●]).
4.    Counterparts. This Joinder Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract. Delivery of an executed signature
page to this Joinder Agreement by facsimile transmission or by email as a “.pdf”
or “.tif” attachment shall be as effective as delivery of a manually signed
counterpart of this Joinder Agreement.
5.    Governing Law. THIS JOINDER AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS JOINDER AGREEMENT, WHETHER IN TORT,
CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
6.    Loan Document. This Joinder Agreement shall constitute a Loan Document
under and as defined in the First Lien Credit Agreement and a Loan Document
under and as defined in the Second Lien Credit Agreement and a First Lien
Document and a Second Lien Document in each case as defined in the Intercreditor
Agreement.


A-1

--------------------------------------------------------------------------------





7.    Miscellaneous. The provisions of Section 6 of the Intercreditor Agreement
will apply with like effect to this Joinder Agreement.
[Signature Pages Follow]


A-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Intercreditor Agreement
Joinder to be duly executed by its authorized representative, and each of the
First Lien Security Agent and the Second Lien Security Agent has caused the same
to be accepted by its authorized representative, as of the day and year first
above written.
 
 
[NAME OF GRANTOR/ADDITIONAL SECURED PARTY/NEW FIRST LIEN AGENT/NEW SECOND LIEN
AGENT/ADDITIONAL LIENS OBLIGATIONS
AGENT], as [_______________]
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
Acknowledged and Agreed to by:
 
 
 
 
 
 
BARCLAYS BANK PLC,
as First Lien Security Agent
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
BARCLAYS BANK PLC,
as Second Lien Security Agent
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 





A-3